Exhibit 10.38


EXECUTION VERSION


Published CUSIP Number: 67105DAR5
Revolving Credit CUSIP Number: 67105DAS3
Term Loan CUSIP Number: 67105DAT1
 



AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of November 30, 2017


among


OSI RESTAURANT PARTNERS, LLC
and
BLOOMIN’ BRANDS, INC.,
as Borrowers,




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swing Line Lender and an L/C Issuer,


THE OTHER LENDERS PARTY HERETO,


BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Co-Syndication Agents,


and


REGIONS BANK,
CITIZENS BANK, N.A.,
PNC BANK, NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION, and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Documentation Agents




WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A.
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Joint Lead Arrangers and Joint Bookrunners


 

Ref: CID# 000010817




95159948_7

--------------------------------------------------------------------------------




 
 
TABLE OF CONTENTS
 
 
 
 
Page
 
 
 
 
 
 
 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
 
 
Section 1.01
Defined Terms
1
 
Section 1.02
Other Interpretive Provisions
47
 
Section 1.03
Accounting Terms
48
 
Section 1.04
Rounding
48
 
Section 1.05
References to Agreements, Laws, Etc
48
 
Section 1.06
Times of Day
48
 
Section 1.07
Timing of Payment of Performance
48
 
Section 1.08
Currency Equivalents Generally
48
 
Section 1.09
Change of Currency
49
 
Section 1.10
Cumulative Growth Amount Transactions
49
 
Section 1.11
Pro Forma and Other Calculations
49
 
Section 1.12
Limited Condition Acquisitions
50
 
 
 
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
52
 
 
 
 
 
Section 2.01
The Loans
52
 
Section 2.02
Borrowings, Conversions and Continuations of Loans
52
 
Section 2.03
Letters of Credit
54
 
Section 2.04
Swing Line Loans
62
 
Section 2.05
Prepayments
65
 
Section 2.06
Termination or Reduction of Commitments
69
 
Section 2.07
Repayment of Loans
70
 
Section 2.08
Interest
71
 
Section 2.09
Fees
71
 
Section 2.10
Computation of Interest and Fees
72
 
Section 2.11
Evidence of Indebtedness
72
 
Section 2.12
Payments Generally
73
 
Section 2.13
Sharing of Payments
75
 
Section 2.14
Extension of Term Loans; Extension of Revolving Credit Loans
75
 
Section 2.15
Incremental Borrowings
79
 
Section 2.16
Refinancing Amendments
83
 
Section 2.17
Defaulting Lenders
84
 
 
 
 
ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
86
 
 
 
 
 
Section 3.01
Taxes
86
 
Section 3.02
Illegality
90
 
Section 3.03
Inability to Determine Rates
90
 
Section 3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans
91
 
Section 3.05
Funding Losses
92
 
Section 3.06
Matters Applicable to All Requests for Compensation
93
 
Section 3.07
Replacement of Lenders under Certain Circumstances
94



i
95159948_7



--------------------------------------------------------------------------------



 
Section 3.08
Survival
95
 
 
 
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
95
 
 
 
 
 
Section 4.01
Conditions of Initial Credit Extension
95
 
Section 4.02
Conditions to All Credit Extensions
98
 
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
99
 
 
 
 
 
Section 5.01
Existence, Qualification and Power; Compliance with Laws
99
 
Section 5.02
Authorization; No Contravention
99
 
Section 5.03
Governmental Authorization; Other Consents
100
 
Section 5.04
Binding Effect
100
 
Section 5.05
Financial Statements; No Material Adverse Effect
100
 
Section 5.06
Litigation
101
 
Section 5.07
No Default
101
 
Section 5.08
Ownership of Property; Liens
101
 
Section 5.09
Environmental Compliance
101
 
Section 5.10
Taxes
102
 
Section 5.11
ERISA Compliance
102
 
Section 5.12
Subsidiaries; Equity Interests
102
 
Section 5.13
Margin Regulations; Investment Company Act
103
 
Section 5.14
Disclosure
103
 
Section 5.15
Intellectual Property; Licenses, Etc
103
 
Section 5.16
Solvency
103
 
Section 5.17
Subordination of Junior Financing
103
 
Section 5.18
Labor Matters
103
 
Section 5.19
Perfection, Etc
104
 
Section 5.20
Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions
104
 
 
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
105
 
 
 
 
 
Section 6.01
Financial Statements
105
 
Section 6.02
Certificates; Other Information
106
 
Section 6.03
Notices
107
 
Section 6.04
Payment of Taxes
107
 
Section 6.05
Preservation of Existence, Etc
108
 
Section 6.06
Maintenance of Properties
108
 
Section 6.07
Maintenance of Insurance
108
 
Section 6.08
Compliance with Laws
108
 
Section 6.09
Books and Records
108
 
Section 6.10
Inspection Rights
109
 
Section 6.11
Covenant to Guarantee Obligations and Give Security
109
 
Section 6.12
Compliance with Environmental Laws
111
 
Section 6.13
Further Assurances
111
 
Section 6.14
Use of Proceeds
112
 
Section 6.15
Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions
112
 
 
 
 



ii
95159948_7



--------------------------------------------------------------------------------



ARTICLE VII
NEGATIVE COVENANTS
113
 
 
 
 
 
Section 7.01
Liens
113
 
Section 7.02
Investments
116
 
Section 7.03
Indebtedness
120
 
Section 7.04
Fundamental Changes
124
 
Section 7.05
Dispositions
126
 
Section 7.06
Restricted Payments
128
 
Section 7.07
Change in Nature of Business
129
 
Section 7.08
Transactions with Affiliates
129
 
Section 7.09
Burdensome Agreements
130
 
Section 7.10
Financial Covenant
131
 
Section 7.11
Accounting Changes
131
 
Section 7.12
Prepayments, Etc
131
 
Section 7.13
Sanctions; Anti-Corruption Laws
132
 
 
 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
132
 
 
 
 
 
Section 8.01
Events of Default
132
 
Section 8.02
Remedies Upon Event of Default
134
 
Section 8.03
Exclusion of Immaterial Subsidiaries
135
 
Section 8.04
Application of Funds
135
 
 
 
 
ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS
136
 
 
 
 
 
Section 9.01
Appointment and Authorization of Agents
136
 
Section 9.02
Delegation of Duties
137
 
Section 9.03
Liability of Agents
137
 
Section 9.04
Reliance by Agents
137
 
Section 9.05
Notice of Default
138
 
Section 9.06
Credit Decision; Disclosure of Information by Agents
138
 
Section 9.07
Indemnification of Agents
138
 
Section 9.08
Agents in their Individual Capacities
139
 
Section 9.09
Successor Agents
139
 
Section 9.10
Administrative Agent May File Proofs of Claim
140
 
Section 9.11
Collateral and Guaranty Matters
140
 
Section 9.12
Other Agents; Arrangers and Managers
141
 
Section 9.13
Appointment of Supplemental Administrative Agents
141
 
Section 9.14
Lender Representation
142
 
 
 
 
ARTICLE X
MISCELLANEOUS
144
 
 
 
 
 
Section 10.01
Amendments, Etc
144
 
Section 10.02
Notices and Other Communications; Facsimile Copies
147
 
Section 10.03
No Waiver; Cumulative Remedies
148
 
Section 10.04
Attorney Costs, Expenses and Taxes
148
 
Section 10.05
Indemnification by the Borrowers
149
 
Section 10.06
Payments Set Aside
150
 
Section 10.07
Successors and Assigns
150



iii
95159948_7



--------------------------------------------------------------------------------



 
Section 10.08
Confidentiality
154
 
Section 10.09
Setoff
155
 
Section 10.10
Interest Rate Limitation
156
 
Section 10.11
Counterparts; Electronic Execution
156
 
Section 10.12
Integration
156
 
Section 10.13
Survival of Representations and Warranties
157
 
Section 10.14
Severability
157
 
Section 10.15
GOVERNING LAW
157
 
Section 10.16
WAIVER OF RIGHT TO TRIAL BY JURY
158
 
Section 10.17
Binding Effect
158
 
Section 10.18
Lender Action
158
 
Section 10.19
USA PATRIOT Act; Anti-Money Laundering Laws
158
 
Section 10.20
No Advisory or Fiduciary Responsibility
158
 
Section 10.21
Intercreditor Agreement
159
 
Section 10.22
Company as Agent for the Borrowers
159
 
Section 10.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
160
 
Section 10.24
Amendment and Restatement; No Novation
160





iv
95159948_7



--------------------------------------------------------------------------------



SCHEDULES
    
1.01A
 
Excluded Assets
1.01B
 
Excluded Real Property
1.01C
 
Existing Letters of Credit
1.01D
 
Foreign Subsidiaries
1.01E
 
Certain Restaurant L.P.'s
2.01
 
Commitments
5.06
 
Certain Litigation
5.12
 
Subsidiaries and Other Equity Interests
7.01(b)
 
Existing Liens
7.02(f)
 
Existing Investments
7.03(b)
 
Existing Indebtedness
7.08
 
Transactions with Affiliates
7.09
 
Existing Restrictions
10.02
 
Administrative Agent’s Office, Certain Addresses for Notices





v
95159948_7



--------------------------------------------------------------------------------



EXHIBITS
    
Form of
 
 
 
 
 
A
 
Committed Loan Notice
B
 
Swing Line Loan Notice
C-1
 
Term Note
C-2
 
Revolving Credit Note
C-3
 
Swing Line Note
D
 
Compliance Certificate
E
 
Assignment and Assumption Agreement
F
 
Guaranty
G
 
Security Agreement
H
 
Intercompany Note
I
 
First Lien Intercreditor Agreement
J-1
 
Form of U.S. Tax Compliance Certificate
J-2
 
Form of U.S. Tax Compliance Certificate
J-3
 
Form of U.S. Tax Compliance Certificate
J-4
 
Form of U.S. Tax Compliance Certificate





vi
95159948_7



--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November 30,
2017, among OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company
(“OSI”), BLOOMIN’ BRANDS, INC., a Delaware corporation (the “Company” and,
together with OSI, the “Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender and an L/C Issuer and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).


PRELIMINARY STATEMENTS


OSI, Wells Fargo Bank, National Association (successor via assignment to
Deutsche Bank Trust Company Americas), as administrative agent and collateral
agent, and the lenders from time to time party thereto, entered into that
certain Credit Agreement, dated as of October 26, 2012 (as amended prior to the
date hereof, the “Existing Credit Agreement”).


The Lenders have indicated their willingness to lend, and the L/C Issuers have
indicated their willingness to issue (or continue hereunder) Letters of Credit,
in each case, on the terms and subject to the conditions set forth herein.


It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Existing
Credit Agreement and that this Agreement amend and restate the Existing Credit
Agreement in its entirety.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree to amend and restate the Existing Credit Agreement
as follows:



ARTICLE I



Definitions and Accounting Terms


Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:


“Act” has the meaning specified in Section 10.19.


“Additional Lender” has the meaning specified in Section 2.15(c).


“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that, in any case, is not
an existing Lender and that agrees to provide any portion of Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.16, provided that each Additional Refinancing Lender shall be subject
to the approval of the Administrative Agent, such approval not to be
unreasonably withheld or delayed, to the extent that any such consent would be
required from the Administrative Agent under Section 10.07(b)(i)(B) for an
assignment of Loans to such Additional Refinancing Lender and in the case of
Other Revolving Credit Commitments with respect to the Revolving Credit
Facility, the Swing Line Lender and each L/C Issuer, solely to the extent such
consent would be required for any assignment to such Lender.


“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
Unless the context otherwise requires, the




95159948_7

--------------------------------------------------------------------------------



term “Administrative Agent” as used herein and in the other Loan Documents shall
include the Collateral Agent.


“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, or such other address as the Administrative Agent may
from time to time notify the Borrowers and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.


“Agent-Related Distress Event” means, with respect to the Administrative Agent
or any Person that directly or indirectly Controls the Administrative Agent
(each, a “Distressed Agent-Related Person”), a voluntary or involuntary case
with respect to such Distressed Agent-Related Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Agent-Related Person or any substantial part of such Distressed
Agent-Related Person’s assets, or such Distressed Agent-Related Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any Governmental Authority (having regulatory authority over
such Distressed Agent-Related Person) to be, insolvent or bankrupt; provided
that an Agent-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any Equity Interests in the
Administrative Agent or any Person that directly or indirectly Controls the
Administrative Agent by a Governmental Authority or an instrumentality thereof.


“Agent-Related Persons” means each Agent and each Joint Lead Arranger, together
with its respective Affiliates, and the officers, directors, employees, agents
and attorneys-in-fact of such Person and its Affiliates.


“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Co- Syndication Agents, the Co-Documentation Agents and the Supplemental
Administrative Agents (if any).


“Aggregate Commitments” means the Commitments of all the Lenders.


“Agreement” means this Amended and Restated Credit Agreement.


“AICPA” has the meaning specified in Section 6.01(a).


“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate margins, original issue discount, upfront fees, a
Eurocurrency Rate or Base Rate floor or otherwise; provided that original issue
discount and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of its
incurrence of the applicable Indebtedness), and the amount of any upfront fees
for purposes of the calculation of the “All-In Yield” shall be the weighted
average of all such fees paid to the applicable Lenders; and provided, further,
that “All-In Yield” shall not include arrangement, structuring, commitment,
underwriting or other similar fees.


2
95159948_7

--------------------------------------------------------------------------------



“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption
applicable to the Company or any of its Subsidiaries by virtue of such Person
being organized or operating in such jurisdiction.


“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Company or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).


“Applicable Rate” means a percentage per annum equal to:


(a)with respect to unused Revolving Credit Commitments and the commitment fee
therefor, (i) until delivery of financial statements for the first full fiscal
quarter of the Company ending after the Closing Date, 0.30%, and (ii)
thereafter, the percentages per annum set forth in the table below applicable to
commitment fees, based upon the Total Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b),


(b)with respect to Term Loans, Revolving Credit Loans and Letter of Credit fees,
(i) until delivery of financial statements for the first full fiscal quarter of
the Company ending after the Closing Date, (A) for Eurocurrency Rate Loans,
1.75%, (B) for Base Rate Loans, 0.75% and (C) for Letter of Credit fees, 1.75%,
and (ii) thereafter, the following percentages per annum applicable to Term
Loans, Revolving Credit Loans or Letter of Credit fees, as the case may be,
based upon the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(b):








Pricing
Level
 






Total Net Leverage Ratio
 
Eurocurrency Rate
for Term Loans, Revolving
Credit Loans and Letter of Credit
Fees
 




Base Rate for Term Loans and Revolving Credit Loans
 




Commitment Fee
for unused
Revolving Credit Commitments
1
 
Greater than or equal to 3.00:1.00
 
2.00%
 
1.00%
 
0.350%
2
 
Less
than 3.00:1.00 but greater than or equal to 2.00:1.00
 
1.75%
 
0.75%
 
0.300%
3
 
Less
than 2.00:1.00
 
1.50%
 
0.50%
 
0.250%



Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so


3
95159948_7

--------------------------------------------------------------------------------



delivered (and thereafter the Pricing Level otherwise determined in accordance
with this definition shall apply) and (y) as of the first Business Day after an
Event of Default under Section 8.01(a) shall have occurred and be continuing,
and shall continue to so apply to but excluding the date on which such Event of
Default is cured or waived (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply).


“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the relevant Revolving Credit Lenders and (c) with
respect to the Swing Line Facility, (i) the Swing Line Lender and
(ii)
the Revolving Credit Lenders.



“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.


“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.


“Assignees” has the meaning specified in Section 10.07(b).


“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit E.


“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.


“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.


“Audited Financial Statements” means the audited consolidated balance sheets of
the Company and its Subsidiaries as of December 25, 2016, December 27, 2015 and
December 28, 2014, and the related audited consolidated statements of income,
stockholders’ equity and cash flows for the Company and its Subsidiaries for the
fiscal years ended December 25, 2016, December 27, 2015 and December 28, 2014,
respectively, as any of the foregoing may have been restated prior to the date
hereof.


“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).


“Available Incremental Amount” has the meaning specified in Section 2.15(d)(iv).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurocurrency Rate for a Eurocurrency Rate Loan
denominated in Dollars with a one-month Interest Period commencing on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%. The “prime rate” is a rate set by


4
95159948_7

--------------------------------------------------------------------------------



the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in the Base Rate due to a change
in the “prime rate”, the Federal Funds Rate or the Eurocurrency Rate shall be
effective as of the opening of business on the day of such change in the “prime
rate”, the Federal Funds Rate or the Eurocurrency Rate, respectively.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“Borrowers” has the meaning specified in the introductory paragraph of this
Agreement.


“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
relevant interbank eurodollar market.


“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
its Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as capital expenditures on the consolidated statement of
cash flow of the Company and its Subsidiaries and (b) the value of all assets
under Capitalized Leases incurred by the Company and its Subsidiaries during
such period.


“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.


“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP (except for temporary treatment of construction-related expenditures
under Accounting Standards Codification Topic 840 which will ultimately be
treated as operating leases upon a sale-leaseback transaction), recorded on the
balance sheet as capitalized leases; provided that for all purposes hereunder
the amount of obligations under any Capitalized Lease shall be the amount
thereof accounted for as a liability in accordance with GAAP.


“Cash Collateral” has the meaning specified in Section 2.03(g).


“Cash Collateral Account” means a blocked account at the Administrative Agent
(or another commercial bank selected in compliance with Section 9.09) in the
name of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.




5
95159948_7

--------------------------------------------------------------------------------



“Cash Collateralize” has the meaning specified in Section 2.03(g).


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any Subsidiary:


(a)Dollars or, in the case of any Foreign Subsidiary, such local currencies held
by it from time to time in the ordinary course of business;


(b)readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States,
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;


(c)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;


(d)commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 24 months from the date of acquisition
thereof;


(e)repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer, in each case,
having capital and surplus in excess of $250,000,000 for direct obligations
issued by or fully guaranteed or insured by the government or any agency or
instrumentality of the United States, in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations;


(f)securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision, taxing authority agency or
instrumentality of any such state, commonwealth or territory or by any foreign
government having an investment grade rating from either S&P or Moody’s (or the
equivalent thereof);


(g)Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(h)Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition, in each case in Dollars or another currency
permitted above in this definition;




6
95159948_7

--------------------------------------------------------------------------------



(i)in the case of Foreign Subsidiaries only, instruments equivalent to those
referred to in clauses (a) through (h) above or clause (j) below in each case
denominated in any foreign currency comparable in credit quality and tenor to
those referred to in such clauses above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Foreign Subsidiary organized in such jurisdiction; or


(j)Investments, classified in accordance with GAAP as current assets of the
Company or any Subsidiary, in money market investment programs which are
registered under the Investment Company Act of 1940 or which are administered by
financial institutions having capital of at least $250,000,000, and, in either
case, the portfolios of which are limited such that substantially all of such
investments are of the character, quality and maturity described in clauses (a)
through (g) of this definition.


“Cash Management Banks” means any Person that (a) is an Agent, Joint Lead
Arranger, Lender or any Affiliate of such Agent, Joint Lead Arranger or Lender
at any time that such Person initially provides any Cash Management Services to
the Company or any Subsidiary, whether or not such Person subsequently ceases to
be an Agent, Joint Lead Arranger, Lender or Affiliate of such Agent, Joint Lead
Arranger or Lender or (b) at the time it becomes a Lender (including on the
Closing Date), is already providing Cash Management Services to the Company or
any Subsidiary.


“Cash Management Obligations” means obligations owed by the Company or any
Subsidiary to any Cash Management Bank in respect of any Cash Management
Services.


“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.


“Casualty Event” means any event that gives rise to the receipt by the Company
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.


“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.


“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the
Code.


“Change of Control” means the earliest to occur of:


(a)(1) any Person or (2) Persons constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person and its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
of the Exchange Act), directly or indirectly, of Equity Interests representing
more than forty percent (40%) of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of the Company;




7
95159948_7

--------------------------------------------------------------------------------



(b)any “Change of Control” (or any comparable term) in any document pertaining
to (i) any Permitted Pari Passu Secured Refinancing Debt, any Permitted
Unsecured Refinancing Debt, any Incremental Equivalent Debt, any unsecured
Indebtedness, any Indebtedness that is secured on a junior basis to the
Obligations and any Junior Financing, in each case with an aggregate outstanding
principal amount in excess of the Threshold Amount or (ii) any Disqualified
Equity Interests with an aggregate liquidation preference in excess of the
Threshold Amount; or


(c)OSI ceases to be a Wholly Owned Subsidiary of the Company (or any successor
under Section 7.04(a)).


“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Term Commitments, Incremental Term Commitments, Commitments in
respect of a Class of Loans to be made pursuant to a given Extension Series,
Other Term Loan Commitments of a given Refinancing Series, Revolving Credit
Commitments, or Other Revolving Credit Commitments, in each case not designated
part of another existing Class and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Term Loans, Incremental Term Loans, Extended Term Loans, Other Term Loans
made pursuant to a given Refinancing Series, Revolving Credit Loans, Loans made
pursuant to Extended Revolving Credit Commitments or Other Revolving Credit
Loans in each case not designated part of another existing Class. Commitments
(and, in each case, the Loans made pursuant to such Commitments) that have
different terms and conditions shall be construed to be in different Classes.
Commitments (and, in each case, the Loans made pursuant to such Commitments)
that have the same terms and conditions shall be construed to be in the same
Class.


“Closing Date” means November 30, 2017.


“Code” means the U.S. Internal Revenue Code of 1986, as amended, and rules and
regulations related thereto.


“Co-Documentation Agents” means each of Regions Bank, Citizens Bank, N.A., PNC
Bank, National Association, U.S. Bank National Association and HSBC Bank USA,
National Association.


“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.


“Collateral Agent” means the Administrative Agent, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.


“Collateral and Guarantee Requirement” means, at any time, the requirement that:


(a)the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01, Section
6.11 or Section 6.13 at such time, duly executed by each Loan Party thereto;


8
95159948_7

--------------------------------------------------------------------------------





(b)all Obligations shall have been unconditionally guaranteed by each Borrower
(in the case of Obligations under clauses (b) and (c) of the first sentence of
the definition thereof) and each Subsidiary that is a Domestic Subsidiary and
not an Excluded Subsidiary;


(c)all guarantees issued or to be issued in respect of a Junior Financing (i)
shall be subordinated to the Guarantees to the same extent that such Junior
Financing is subordinated to the Obligations and (ii) shall provide for their
automatic release upon a release of the corresponding Guarantee;


(d)the Obligations and the Guarantees shall have been secured by a
first-priority perfected security interest in 100% of the Equity Interests of
each Subsidiary that is a Domestic Subsidiary (other than any Foreign Subsidiary
Holding Company and any Liquor License Subsidiary);


(e)except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
security interest in, and mortgages on, substantially all tangible and
intangible assets (other than Equity Interests, subject to the requirements and
limitations set forth in clause (d) above) of each Borrower and each other
Guarantor (including accounts receivable, inventory, equipment, investment
property, contract rights, domestic intellectual property, other general
intangibles, owned Material Real Property and proceeds of the foregoing), in
each case, with the priority required by the Collateral Documents;


(f)none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and


(g)the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to any Material Real Property required to be delivered pursuant to
Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01 together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (iii) such existing surveys, existing abstracts, existing
appraisals and other documents as the Administrative Agent may reasonably
request with respect to any such Mortgaged Property, provided that nothing in
this clause (iii) shall require any Borrower to update existing surveys or order
new surveys with respect to any Mortgaged Property and (iv) standard flood
hazard determination forms and if any Material Real Property is located in a
special flood hazard area, (x) notices to (and confirmations of receipt by) the
Company as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (y) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994, the Federal Flood Disaster Protection Act
and rules and regulations promulgated thereunder or as otherwise required by the
Administrative Agent or any Lender.


The foregoing definition shall not require, and the Loan Documents shall not
contain any requirements as to, the creation or perfection of pledges of or
security interests in, Mortgages on, or the obtaining of title insurance or
surveys with respect to, any Excluded Assets. The Collateral Agent may grant
extensions of time for the perfection of security interests in or the obtaining
of title insurance with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation


9
95159948_7

--------------------------------------------------------------------------------



with the Company, that perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.


Notwithstanding anything to the contrary, there shall be no requirement for (and
no Default or Event of Default under the Loan Documents shall arise out of the
lack of) (A) actions required by the Laws of any non-U.S. jurisdiction in order
to create any security interests in any assets or to perfect such security
interests (including any intellectual property registered in any non-U.S.
jurisdiction) (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction) and (B)
perfecting security interests by entering into agreements with third parties
(including control or similar agreements) in respect of cash and Cash
Equivalents, deposit or securities accounts (other than the Cash Collateral
Account) or uncertificated securities of Persons other than Wholly Owned
Subsidiaries directly owned by any Borrower or any Guarantor.


In addition, any Borrower may cause any Domestic Subsidiary that is not
otherwise required to be a Guarantor to Guarantee the Obligations and otherwise
satisfy the Collateral and Guarantee Requirement, in which case such Domestic
Subsidiary shall be treated as a Guarantor under this Agreement and every other
Loan Document for all purposes.


“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Collateral Agent pursuant to Section 6.11 or Section 6.13, the Guaranty and each
of the other agreements, instruments or documents that creates or purports to
create or affirm a Lien or Guarantee in favor of the Collateral Agent or the
Administrative Agent for the benefit of the Secured Parties.


“Commitment” means a Term Commitment, an Incremental Term Commitment, an
Extended Term Loan Commitment of a given Extension Series, an Other Term Loan
Commitment, a Revolving Credit Commitment, an Extended Revolving Credit
Commitment of a given Extension Series or Other Revolving Credit Commitment, as
the context may require.


“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Company” has the meaning specified in the introductory paragraph of this
Agreement.


“Compensation Period” has the meaning specified in Section 2.12(c)(ii).


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period,
plus:


(a)without duplication and (in each case, other than with respect to clause
(a)(xi) below) to the extent already deducted (and not added back) in arriving
at such Consolidated Net Income, the sum of the following amounts for such
period:


10
95159948_7

--------------------------------------------------------------------------------





(i)total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, or other derivative
instruments and costs of surety bonds in connection with financing activities,
and any financing fees (including commitment, underwriting, funding, “rollover”
and similar fees and commissions, discounts, yields and other fees, charges and
amounts incurred in connection with the issuance or incurrence of Indebtedness
and all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Contracts) and annual agency, unused line, facility or similar fees paid under
definitive documentation related to Indebtedness,


(ii)provision for Income Taxes of the Company and its Subsidiaries paid or
accrued during such period,


(iii)depreciation and amortization, including amortization of deferred financing
fees and debt discounts,


(iv)
Non-Cash Charges,



(v)unusual or non-recurring losses, charges or expenses (including without
limitation, relating to the Transaction) and any charges, losses or expenses
related to signing, retention or completion bonuses or recruiting costs, costs
and expenses relating to any registration statement, or registered exchange
offer in respect of any Indebtedness permitted hereunder, and, to the extent
related to Permitted Acquisitions, integration and systems establishment costs;
provided that such integration and systems establishment costs are certified as
such in a certificate of a Responsible Officer delivered to the Administrative
Agent,


(vi)severance, relocation costs, curtailments or modifications to pension and
post-retirement employee benefit plans, catch-up or transition expenses for
“Partner Equity Plans” to the extent relating to employee services rendered in
prior periods, and pre-opening, opening, closing and consolidation costs and
expenses with respect to any facilities and restaurants,


(vii)cash restructuring charges or reserves (including restructuring costs
related to acquisitions after the Closing Date); provided that such adjustments
are certified as restructuring charges or reserves in a certificate of a
Responsible Officer delivered to the Administrative Agent,


(viii)any costs or expenses (excluding Non-Cash Charges) incurred by the Company
or a Subsidiary pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of the Company or net
cash proceeds of an issuance of Equity Interests of the Company (other than
Disqualified Equity Interests),


(ix)to the extent (1) covered by insurance under which the insurer has been
properly notified and has affirmed or consented to coverage in writing, expenses
with respect to liability or casualty events or business interruption, and (2)
actually reimbursed in cash,


11
95159948_7

--------------------------------------------------------------------------------



expenses incurred to the extent covered by indemnification provisions in any
agreement in connection with the Transaction or a Permitted Acquisition,


(x)cash receipts (or reduced cash expenditures) to the extent of non-cash gains
relating to such income that were deducted in the calculation of Consolidated
EBITDA pursuant to clause (b)(ii) below for any prior period,


(xi)the amount of “run rate” net cost savings, synergies and operating expense
reductions (without duplication of any amounts added back pursuant to Section
1.11(c) in connection with a Specified Transaction) projected by the Company in
good faith to result from actions taken or with respect to which substantial
steps have been taken (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of the period for which Consolidated EBITDA is being determined and if
such cost savings, operating expense reductions and synergies were realized
during the entirety of such period), net of the amount of actual benefits
realized during such period from such actions; provided, that such cost savings,
operating expense reductions and synergies are reasonably identifiable and
factually supportable (it is understood and agreed that “run-rate” means the
full recurring benefit for a period that is associated with any action taken or
with respect to which substantial steps have been taken); provided, further,
that the aggregate amount of cost savings, synergies and operating expense
reductions added back pursuant to this clause (xi) and Section 1.11(c) in any
period of four consecutive fiscal quarters shall not exceed an amount equal to
5% of Consolidated EBITDA for such period (calculated before giving effect to
this clause (xi) and Section 1.11(c)), and


(xii)the amount of any minority interest consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income except to the extent of cash dividends declared or paid
on Equity Interests of such non-Wholly Owned Subsidiaries held by third parties,
less


(b)without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:


(i)unusual or non-recurring gains,


(ii)non-cash gains increasing Consolidated Net Income for such period, excluding
any non-cash gains that represent the reversal of an accrual or reserve for any
anticipated cash charges in any prior period (other than any such accrual or
reserve that has been added back to Consolidated Net Income in calculating
Consolidated EBITDA in accordance with this definition),


(iii)rent expense paid in cash during such period over and above rent expense as
determined in accordance with GAAP for such period, and


(iv)any non-cash gains with respect to cash actually received in a prior period
unless such cash did not increase Consolidated EBITDA in a prior period, in each
case, as determined on a consolidated basis for the Company and its Subsidiaries
in accordance with GAAP; provided that, to the extent included in Consolidated
Net Income,


12
95159948_7

--------------------------------------------------------------------------------



(A)there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from Swap Contracts for currency
exchange risk),


(B)there shall be excluded in determining Consolidated EBITDA rent expense as
determined in accordance with GAAP not actually paid in cash during such period
(net of rent expense paid in cash during such period over and above rent expense
as determined in accordance with GAAP for such period), and


(C)there shall be excluded in determining Consolidated EBITDA any net after-tax
income (loss) from the early extinguishment of Indebtedness or hedging
obligations or other derivative instruments.


For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) any impairment charge or asset write-off or write-down related to
intangible assets, long-lived assets and other assets (including licenses or
other approvals for the sale of alcoholic beverages), and investments in debt
and equity securities pursuant to GAAP, (b) stock-based awards compensation
expense including, but not limited to, non-cash charges, expenses or write-downs
arising from stock options, restricted stock or other equity incentive programs,
and (c) other non-cash charges, expenses or write-downs (provided that if any
non-cash charges, expenses and write-downs referred to in this paragraph
represent an accrual or reserve for potential cash items in any future period,
(1) the Company may determine not to add back such non-cash charge in the
current period and (2) to the extent the Company does decide to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).


“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, excluding, without duplication, (a) extraordinary items
for such period, (b) the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income, (c)
Transaction Expenses, (d) any fees and expenses incurred during such period, or
any amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed), (e)
any income (loss) for such period attributable to the early extinguishment of
Indebtedness, (f) accruals and reserves that are established within twelve
months after the Closing Date that are so required to be established as a result
of the Transaction in accordance with GAAP, (g) any unrealized net gains and
losses resulting from Obligations under Secured Hedge Agreements or embedded
derivatives that require similar accounting treatment and the application of
Accounting Standards Codification Topic 815 and related pronouncements, (h) any
after-tax gains or losses on disposal of disposed, abandoned or discontinued
operations and any after-tax effect of gains and losses (less all fees and
expenses related thereto) attributable to asset dispositions other than in the
ordinary course of business and (i) any net income (loss) for such period of any
Person that is not a Subsidiary, or that is accounted for by the equity method
of accounting, provided that Consolidated Net Income shall be increased by the
amount of dividends or distributions that are actually paid in cash (or
converted into cash) to the Company or a Subsidiary in respect of such net
income in such period. There shall be excluded from Consolidated Net Income for
any period the purchase accounting effects of adjustments, including to
property, equipment, inventory and software and other intangible assets
(including favorable and unfavorable leases and contracts) and deferred revenue
in component amounts required or permitted by GAAP and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Company and its Subsidiaries), as a result of any acquisition consummated prior
to or after the Closing Date (including any Permitted Acquisitions), or the
amortization, write-off or write-down of any amounts thereof.


13
95159948_7

--------------------------------------------------------------------------------





“Consolidated Senior Secured Net Debt” means, as of any date of determination,
(a) any Indebtedness described in clause (a) of Consolidated Total Debt
outstanding on such date that is secured by a Lien on any asset or property of
any Borrower or any Subsidiary minus (b) the aggregate amount of cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Sections 7.01(a),
7.01(l), 7.01(aa), 7.01(bb) and clauses (i) and (ii) of Section 7.01(t))
included in the consolidated balance sheet of the Company and its Subsidiaries
as of such date; provided that for purposes of determining the Consolidated
Senior Secured Net Leverage Ratio for purposes of Section 2.15(d)(iv) and
Section 7.03(s) only, any cash proceeds of any Incremental Facility or
Incremental Equivalent Debt will not be considered cash or Cash Equivalents
under clause (b) hereof and the full amount of any Revolving Commitment
Increases or Incremental Equivalent Debt shall be deemed to be Indebtedness
outstanding on such date.


“Consolidated Senior Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Senior Secured Net Debt as of the last day
of such Test Period to (b) Consolidated EBITDA of the Company for such Test
Period.


“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Company and its Subsidiaries
outstanding on such date, in an amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with any Permitted
Acquisition), consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Leases, debt obligations evidenced by promissory notes or
similar instruments, unreimbursed drawings in respect of letters of credit (or
similar facilities) and Guarantees of the foregoing, minus (b) the aggregate
amount of cash and Cash Equivalents (in each case, free and clear of all Liens,
other than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Sections 7.01(a), 7.01(l), 7.01(aa), 7.01(bb) and clauses (i) and (ii) of
Section 7.01(t)) included in the consolidated balance sheet of the Company and
its Subsidiaries as of such date; provided that for purposes of determining the
Total Net Leverage Ratio for purposes of Section 7.03(s) only, any cash proceeds
of any Incremental Facility or Incremental Equivalent Debt will not be
considered cash or Cash Equivalents under clause (b) hereof and the full amount
of any Revolving Commitment Increases or Incremental Equivalent Debt shall be
deemed to be Indebtedness outstanding on such date.


“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Company and its Subsidiaries at
such date over (b) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Company and its Subsidiaries on
such date, including deferred revenue but excluding, without duplication, (i)
the current portion of any Funded Debt, (ii) all Indebtedness consisting of
Loans and L/C Obligations to the extent otherwise included therein, (iii) the
current portion of accrued interest and (iv) the current portion of current and
deferred income taxes.


“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 


14
95159948_7

--------------------------------------------------------------------------------



“Control” has the meaning specified in the definition of “Affiliate”.


“Co-Syndication Agents” means each of Bank of America, N.A., JPMorgan Chase
Bank, N.A. and Coöperatieve Rabobank U.A., New York Branch.


“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Unsecured Refinancing Debt or (c) other
Indebtedness incurred pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or part, existing Loans or Commitments
hereunder, or any then- existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such exchanging, extending, renewing,
replacing, repurchasing, retiring or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt except by an amount equal to unpaid accrued interest and
premium (including tender premium) and penalties thereon plus reasonable upfront
fees and original issue discount on such exchanging, extending, renewing,
replacing, repurchasing, retiring or refinancing Indebtedness, plus other
reasonable and customary fees and expenses in connection with such exchange,
modification, refinancing, refunding, renewal, replacement, repurchase,
retirement or extension, (ii) (I) such Indebtedness (other than Revolving Credit
Commitments) has a final maturity no earlier than the Maturity Date of, and a
Weighted Average Life to Maturity no shorter than the remaining Weighted Average
Life to Maturity of, the Refinanced Debt as originally in effect prior to any
amortization or prepayments thereto and (II) such Indebtedness if consisting of
Revolving Credit Commitments, have a maturity no earlier than, and do not have
any commitment reductions that are not applicable to, the Refinanced Debt, (iii)
the terms and conditions of such Indebtedness (except as otherwise provided in
clause (ii) above and with respect to pricing, premiums and optional prepayment
or redemption terms) reflect market terms and conditions at the time of issuance
(but in no event shall any such Indebtedness have covenants and defaults
materially more restrictive (taken as a whole) than those set forth in this
Agreement (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of incurrence of such Indebtedness)),
(iv) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, and all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained and (v) to
the extent the Refinanced Debt is subordinated in right of payment to the
Obligations, such Indebtedness shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Refinanced Debt.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Cumulative Growth Amount” shall mean, on any date of determination, the sum of,
without duplication,


(A)(i) $50,000,000 plus (ii) 50% of the aggregate amount of Consolidated Net
Income (or, if the Consolidated Net Income is a loss, minus 100% of the amount
of the loss) accrued on a cumulative basis during the period, taken as one
accounting period, beginning on March 31, 2014 and ending on the last day of the
Company’s most recently completed fiscal quarter for which financial statements
have been provided pursuant to this Agreement, plus


(B)the amount of Net Cash Proceeds from the sale of Equity Interests of the
Company (other than Excluded Contributions and issuances of Disqualified Equity
Interests) after the Closing Date to the extent that such Net Cash Proceeds
shall have been actually received by the Borrowers on or prior to such date of
determination and to the extent not used to make payments under Section 7.03(i)
or make Restricted Payments pursuant to Section 7.06(f), plus




15
95159948_7

--------------------------------------------------------------------------------



(C)an amount equal to the aggregate Returns (not to exceed the original amount
of such Investment) in respect of any Investment made since the Closing Date
pursuant to Section 7.02(m) to the extent that such Returns did not increase
Consolidated Net Income, plus


(D)the aggregate amount of Specified Proceeds actually received by the Borrower
on or prior to such date of determination, minus


(E)the sum at the time of determination of (i) the aggregate amount of
Investments made since the Closing Date pursuant to Section 7.02(m) and (ii) the
aggregate amount of prepayments, redemptions or repurchases made since the
Closing Date pursuant to Section 7.12(a)(v).


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.


“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans,
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder within one (1) Business Day of the date required to
be funded by it hereunder, unless the subject of a good faith dispute or
subsequently cured, (b) has otherwise failed to pay over to the Administrative
Agent, the L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute or subsequently cured,
(c) has notified the Administrative Agent or the L/C Issuer or the Swing Line
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (d)
has failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations hereunder or (e) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, (iii) taken any action in furtherance of, or indicated its consent to,
approved of or acquiescence in any such proceeding or appointment or (iv) become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.


16
95159948_7

--------------------------------------------------------------------------------



“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Company or a Subsidiary in connection with a
Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
Fair Market Value of the portion of the non-cash consideration converted to cash
or Cash Equivalents within 180 days following the consummation of the applicable
Disposition).


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by the
Company of any of its Equity Interests to another Person.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests and other than as a result of
a change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and the termination
of all outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of the issuance of such Equity
Interests.


“Disqualified Institutions” means any banks, financial institutions or other
Persons separately identified by the Borrowers to the Joint Lead Arrangers in
writing prior to the Closing Date.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.




17
95159948_7

--------------------------------------------------------------------------------



“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.


“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).


“Employment Participation Subsidiary” means a limited partnership or other
entity that is a Subsidiary (i) which contracts to provide services to one or
more other Subsidiaries of the Company which operate one or more restaurants,
(ii) which engages in no other material business activities and has no material
assets other than those related to clause (i) above and (iii) in which
restaurant employees of the Company and its Subsidiaries have an equity
ownership interest.


“Environmental Laws” means any and all Federal, state, local and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time
to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.




18
95159948_7

--------------------------------------------------------------------------------



“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is insolvent
or in reorganization; (d) the filing of a notice of intent to terminate a
Pension Plan, the treatment of a Pension Plan or Multiemployer Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (f) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Loan Party or any ERISA Affiliate; or (g) the failure of any
Pension Plan to satisfy the minimum funding standard required for any plan year
or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 302 of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.


“Eurocurrency Rate” means, subject to the implementation of a Replacement Rate
in accordance with Section 3.03(b), with respect to any Borrowing of
Eurocurrency Rate Loans for any Interest Period, (a) the rate per annum
published by the ICE Benchmark Administration Limited, a United Kingdom company
(or such other comparable or successor quoting source as may, in the reasonable
opinion of the Administrative Agent, replace such page for the purpose of
quoting such rates) as the London interbank offered rate for deposits in U.S.
Dollars for a period equal to such Interest Period, at approximately 11:00 a.m.
(London time) on the date that is two (2) Business Days prior to the
commencement of such Interest Period; provided that to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurocurrency Rate” shall be the interest rate per annum
reasonably determined by the Administrative Agent to be the average of the rates
per annum at which deposits in U.S. Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two (2) Business Days prior to the beginning of such Interest
Period, divided by (a) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D). Notwithstanding the foregoing,
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.03(b), in the event that a Replacement Rate with
respect to the Eurocurrency Rate is implemented then all references herein to
the Eurocurrency Rate shall be deemed references to such Replacement Rate.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency
Rate.


“Event of Default” means any of the events specified in Section 8.01; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.


“Excess Cash Flow” means, for any period, an amount equal to the excess of:


(a)
the sum, without duplication, of:

(i)Consolidated Net Income,


19
95159948_7

--------------------------------------------------------------------------------





(ii)depreciation, amortization and other non-cash charges and expenses incurred
during such period, to the extent deducted in arriving at such Consolidated Net
Income,


(iii)decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions and non-ordinary course Dispositions by
the Company and its Subsidiaries completed during such period),


(iv)an amount equal to the aggregate net non-cash loss on Dispositions by the
Company and its Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income,


(v)an amount equal to all cash received for such period on account of any net
non-cash gain or income from Investments deducted in a previous period pursuant
to clause (b)(iv)(B) below in this definition,


(vi)an amount equal to all cash income and gains included in clauses (a) and (e)
of the definition of Consolidated Net Income,


(vii)rent expense as determined in accordance with GAAP during such period over
and above rent expense paid in cash during such period, and


(viii)an amount deducted as tax expense in determining Consolidated Net Income
to the extent in excess of cash taxes paid in such period, over


(b)
the sum, without duplication, of:



(i)an amount equal to all non-cash credits included in arriving at such
Consolidated Net Income and cash losses, charges and expenses included in
clauses (a), (c), (d), (e), (f), and (h) of the definition of Consolidated Net
Income,


(ii)without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, except to the extent that such Capital Expenditures were
financed with the proceeds of Indebtedness (other than Revolving Credit Loans
and loans under any other revolving credit line or similar facility) of the
Company or any Subsidiary,


(iii)the aggregate amount of all principal payments of Indebtedness of the
Company and its Subsidiaries (including (A) the principal component of payments
in respect of Capitalized Leases and (B) the amount of any mandatory prepayment
of Term Loans pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase but excluding (X) all other prepayments of
Term Loans pursuant to Section 2.05, and (Y) all prepayments of Revolving Credit
Loans and Swing Line Loans) made during such period (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder) to the extent financed with Internally
Generated Cash (other than to the extent made in reliance on Section
7.12(a)(v)), an amount equal to the sum of (A) the aggregate net non-cash gain
on Dispositions by the Company and its Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and (B) the aggregate net


20
95159948_7

--------------------------------------------------------------------------------



non-cash gain or income from Investments to the extent included in arriving at
Consolidated Net Income,


(iv)increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions and non-ordinary course Dispositions by
the Company and its Subsidiaries during such period),


(v)cash payments by the Company and its Subsidiaries during such period in
respect of long-term liabilities of the Company and its Subsidiaries other than
Indebtedness,


(vi)without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a) or 7.02(m)) to the
extent that such Investments and acquisitions were financed with Internally
Generated Cash,


(vii)the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(f) and (h), in each case to the extent such Restricted Payments
were financed with Internally Generated Cash,


(viii)the aggregate amount of expenditures actually made by the Company and its
Subsidiaries in cash during such period (including expenditures for the payment
of financing fees) to the extent that such expenditures were not expensed during
such period,


(ix)the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Company and its Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness,


(x)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Company
or any of its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions or Capital Expenditures to be consummated or made during
the period of four consecutive fiscal quarters of the Company following the end
of such period, provided that to the extent the aggregate amount of Internally
Generated Cash actually utilized to finance such Permitted Acquisitions or
Capital Expenditures during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,


(xi)the amount of cash taxes paid and, without duplication, cash distributions
for payment of taxes, in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,


(xii)the aggregate amount of all mandatory principal repayments of Term Loans
made during such period pursuant to Section 2.07(a),


(xiii)cash expenditures made in respect of Swap Contracts to the extent not
reflected in the computation of Consolidated Net Income for such period, and


(xiv)rent expense paid in cash during such period over and above rent expense as
determined in accordance with GAAP for such period.




21
95159948_7

--------------------------------------------------------------------------------



“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Assets” means (i) any fee-owned real property (other than Material
Real Property) and any leasehold rights and leasehold interests in real property
(it being understood that the Loan Documents shall not contain any requirements
as to landlord waivers, estoppels and collateral access letters), (ii) motor
vehicles and other assets subject to certificates of title to the extent that a
security interest therein cannot be perfected by the filing of a UCC-1 financing
statement, (iii) commercial tort claims where the amount of damages claimed by
the applicable Loan Party is less than $5,000,000, (iv) any governmental
licenses or state or local franchises, charters and authorizations to the extent
that the Collateral Agent may not validly possess a security interest therein
under applicable Laws (including, without limitation, rules and regulations of
any Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition, limitation or
restriction is ineffective under the UCC or other applicable Laws, (v) any
particular asset or right under contract, if the pledge thereof or the security
interest therein (A) is prohibited by applicable Law other than to the extent
such prohibition is rendered ineffective under the UCC or other applicable Laws
or (B) to the extent and for as long as it would violate the terms of any
written agreement, license, lease or similar arrangement with respect to such
asset or would require consent, approval, license or authorization (in each
case, after giving effect to the relevant provisions of the UCC or other
applicable Laws) or would give rise to a termination right (in favor of a Person
other than any Borrower or any Subsidiary) pursuant to any “change of control”
or other similar provision under such written agreement, license or lease
(except to the extent such provision is overridden by the UCC or other
applicable Laws), in each case, (a) excluding any such written agreement that
relates to Credit Agreement Refinancing Indebtedness or Incremental Equivalent
Debt and (b) only to the extent that such limitation on such pledge or security
interest is otherwise permitted under Section 7.09, (vi) (A) Equity Interests in
any Employment Participation Subsidiary (except to the extent a perfected
security interest in such Subsidiary can be obtained by filing of a UCC-1
financing statement), (B) Margin Stock, (C) Equity Interests of any Person
listed on Schedule 1.01A, (D) Equity Interests in any non-Wholly Owned
Subsidiaries, but only to the extent that, and for so long as, (x) the
Organization Documents or other agreements with respect to the Equity Interests
of such non-Wholly Owned Subsidiaries with other equity holders (other than any
such agreement where all of the equity holders party thereto are Loan Parties or
Subsidiaries thereof) do not permit or restrict the pledge of such Equity
Interests, or (y) the pledge of such Equity Interests (including any exercise of
remedies) would result in a change of control, repurchase obligation or other
adverse consequence to any of the Loan Parties or such Subsidiary (other than
the loss of such Equity Interests as a result of any such exercise of remedies),
(E) Equity Interests of Foreign Subsidiary Holding Companies, (F) Equity
Interests of any Subsidiary of a Foreign Subsidiary, and (G) Equity Interests of
Liquor License Subsidiaries, (vii) any lease, license or agreement or any
property subject to a purchase money security interest, capital lease obligation
or similar arrangement, in each case to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money or similar arrangement or create a right of termination in favor
of any other party thereto (other than any Borrower or any Subsidiary) after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable Laws, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable Laws
notwithstanding such prohibition, (viii) any intellectual property registered
under the laws of a jurisdiction other than the United States, (ix) any assets
if the creation or perfection of pledges of, or security interests in, such
assets would result in material adverse tax consequences to any Borrower or any
of its Subsidiaries, as reasonably determined by the Borrowers in consultation
with the Administrative Agent, (x) letter of credit rights where the maximum
amount of any such letter of credit is less than $5,000,000, except to the
extent constituting a support obligation for other Collateral as to which
perfection of the security interest in such other Collateral is accomplished
solely by the filing of a UCC financing statement, (xi) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such


22
95159948_7

--------------------------------------------------------------------------------



intent-to-use trademark application under applicable federal Law, (xii)
particular assets if and for so long as, in the reasonable judgment of the
Administrative Agent and the Borrowers (as set forth in a written agreement
between the Administrative Agent and the Borrowers), the cost of obtaining a
security interest in such assets exceeds the practical benefits to the Lenders
afforded thereby and (xiii) Excluded Real Property; provided, however, that
Excluded Assets shall not include any proceeds, substitutions or replacements of
any Excluded Assets referred to in preceding clauses (i) through (xiii) (unless
such proceeds, substitutions or replacements would independently constitute
Excluded Assets referred to in such clauses (i) through (xiii)).


“Excluded Concept Subsidiaries” means any Wholly Owned Domestic Subsidiaries in
the Borrowers’ Flemings concept (which, for the avoidance of doubt, also shall
include each such Subsidiary that is the general partner of each Employment
Participation Subsidiary associated with such concepts); provided, that if the
portion of revenues attributable to Excluded Concept Subsidiaries (taken as a
group) exceeds 10% of the consolidated revenues of the Company and its
Subsidiaries for any Test Period, then the Borrowers shall designate certain
domestic Wholly Owned Excluded Concept Subsidiaries to become Guarantors
(including, in any event, any Subsidiary that is the general partner of each
Employment Participation Subsidiary associated with such Excluded Concept
Subsidiaries designated to become Guarantors), which shall cease to be Excluded
Concept Subsidiaries, such that the portion of revenues attributable to the
remaining Wholly Owned domestic Excluded Concept Subsidiaries (after giving
effect to such designated domestic Wholly Owned Subsidiaries ceasing to be
Excluded Concept Subsidiaries) no longer exceeds 10% of the consolidated
revenues of the Company and its Subsidiaries for such Test Period; provided that
no Excluded Concept Subsidiary shall be an obligor or guarantor of (i) any
Credit Agreement Refinancing Indebtedness, (ii) any Incremental Equivalent Debt,
(iii) any unsecured Indebtedness, (iv) any Indebtedness that is secured on a
junior basis to the Obligations or (v) any Junior Financing, in the case of
preceding clauses (iii), (iv) and (v), with an aggregate principal amount in
excess of the Threshold Amount.


“Excluded Contribution” means the amount of capital contributions to the Company
(and promptly contributed to OSI) or Net Cash Proceeds from the sale or issuance
of Qualified Equity Interests of the Company (and promptly contributed to OSI),
in each case after the Closing Date and designated by the Company to the
Administrative Agent as an Excluded Contribution on or promptly after the date
such capital contributions are made or such Equity Interests are sold or issued.


“Excluded Real Property” means any fee-owned real property and any leasehold
rights and leasehold interests in real property set forth on Schedule 1.01B,
which property shall continue to constitute Excluded Real Property
notwithstanding any subsequent transfer of any such property to any other Loan
Party or to a newly formed entity that is required to become a Loan Party
hereunder, in all cases, it being the understanding and intent of the parties
hereto that any property constituting Excluded Real Property on the Closing Date
shall continue to constitute Excluded Real Property for all purposes of this
Agreement and the other Loan Documents notwithstanding any such transfer or
requirement.


“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary, (b) any Subsidiary that is prohibited by applicable Law or
Contractual Obligation existing on the Closing Date (or, in the case of any
Subsidiary acquired after the Closing Date, any Contractual Obligation in
existence at the time of the acquisition of such Subsidiary but not entered into
in contemplation thereof) from guaranteeing the Obligations, (c) any Domestic
Subsidiary that is a Subsidiary of (i) a Foreign Subsidiary that is a CFC or
(ii) a Foreign Subsidiary Holding Company, (d) any Foreign Subsidiary Holding
Company, (e) any Subsidiary prohibited from guaranteeing the Obligations under
the terms of Indebtedness assumed pursuant to Section 7.03(g)(A); provided that
each such Subsidiary shall cease to be an Excluded Subsidiary under this clause
(e) if such Indebtedness is repaid, (f) any Immaterial Subsidiary, (g) any
Employment Participation Subsidiary, (h) any Excluded Concept Subsidiary, (i)
any special purposes securitization vehicle (or similar entity), (j) any
not-for-profit Subsidiary, (k) any Liquor License Subsidiary and (l) any other
Subsidiary with respect to


23
95159948_7

--------------------------------------------------------------------------------



which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrowers), the cost or other consequences (including
any adverse Tax consequences) of providing a Guarantee shall be excessive in
view of the practical benefits to be obtained by the Lenders therefrom. For the
avoidance of doubt, and notwithstanding anything herein to the contrary, any
Borrower in its sole discretion may cause any Subsidiary that is not a Guarantor
to Guarantee the Obligations by causing such Subsidiary to execute and deliver
to the Administrative Agent a Guaranty Supplement and a Security Agreement
Supplement, and any such Subsidiary shall be a Guarantor, Loan Party and
Subsidiary Guarantor hereunder for all purposes until such time, if any, as such
Subsidiary shall be released from the Guaranty. Notwithstanding the foregoing,
any Subsidiary that is an obligor or guarantor of any Credit Agreement
Refinancing Indebtedness or any Incremental Equivalent Debt shall not be an
Excluded Subsidiary.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income or net profits
(however denominated), franchise (and similar) Taxes, any net-worth (and
similar) Taxes (in lieu of net income Taxes) and branch profits Taxes, imposed
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such Recipient is organized or maintains its principal office or
applicable Lending Office, (b) Taxes imposed by reason of any past, current or
future connection between the Recipient and a jurisdiction (or any political
subdivision thereof) other than solely as a result of entering into any Loan
Document and receiving payments thereunder or enforcing any Loan Document, (c)
any withholding Taxes imposed by any jurisdiction in which any Borrower is
formed or organized on amounts paid or payable to or for the account of such
Recipient pursuant to any Law in effect on the date on which (i) such Recipient
becomes a party to this Agreement or any other Loan Document (other than
pursuant to an assignment request by the Company under Section 3.07) or (ii)
such Lender changes its Lending Office, except in each such case to the extent
that, pursuant to Section 3.01, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (d)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(g),
(e) any U.S. federal withholding Taxes imposed under FATCA and (f) any U.S.
federal backup withholding Taxes imposed under Section 3406 of the Code.
 


24
95159948_7

--------------------------------------------------------------------------------



“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.


“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01C.


“Existing Revolver Tranche” has the meaning specified in Section 2.14(b).


“Existing Term Loan Tranche” has the meaning specified in Section 2.14(a).


“Expiring Credit Commitment” has the meaning specified in Section 2.04(g).


“Extended Revolving Credit Commitments” has the meaning specified in Section
2.14(b).


“Extended Revolving Credit Loans” has the meaning specified in Section 2.14(b).


“Extended Term Loan Commitments” has the meaning specified in Section 2.14(a).


“Extended Term Loans” has the meaning specified in Section 2.14(a).


“Extending Revolving Credit Lender” has the meaning specified in Section
2.14(c).


“Extending Term Lender” has the meaning specified in Section 2.14(c).


“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.14 and the applicable Extension Amendment.


“Extension Amendment” has the meaning specified in Section 2.14(d).


“Extension Election” has the meaning specified in Section 2.14(c).


“Extension Request” means any Term Loan Extension Request or Revolver Extension
Request, as the case may be.


“Extension Series” means any Term Loan Extension Series or Revolver Extension
Series, as the case may be.


“Facility” or “Facilities” means the Term Facility, a given Class of Incremental
Term Loans, a given Extension Series of Extended Term Loans, a given Refinancing
Series of Other Term Loans, the Revolving Credit Facility, a given Extension
Series of Extended Revolving Credit Commitments or any Other Revolving Credit
Loan (or Commitment) as the context may require.


“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrowers in good
faith.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and, for the avoidance of doubt,
any agreements entered into pursuant to Section 1471(b)(1) of the Code or
otherwise pursuant to any of the foregoing.




25
95159948_7

--------------------------------------------------------------------------------



“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.


“Financial Covenant” has the meaning specified in Section 7.10.


“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit I hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes within five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof.


“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(vi).


“Foreign Disposition” has the meaning specified in Section 2.05(b)(vi).


“Foreign Lender” means a Lender that is not a U.S. Person.


“Foreign Subsidiary” means any direct or indirect Subsidiary which (a) is not a
Domestic Subsidiary or (b) is set forth on Schedule 1.01D.


“Foreign Subsidiary Holding Company” means any Domestic Subsidiary,
substantially all of whose assets consist of (i) the Equity Interests and/or
Indebtedness of one or more Foreign Subsidiaries,
(ii) other assets used exclusively in the business of one or more Foreign
Subsidiaries and/or (iii) the Equity Interests and/or Indebtedness of one or
more Domestic Subsidiaries, substantially all of whose assets consist of the
types described in clauses (i)-(iii).


“FRB” means the Board of Governors of the Federal Reserve System of the United
States or any successor thereto.


“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.


“Funded Debt” means all Indebtedness of the Company and its Subsidiaries for
borrowed money that matures more than one (1) year from the date of its creation
or matures within one (1) year from such date that is renewable or extendable,
at the option of such Person, to a date more than one (1) year from such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one (1) year from such
date, including Indebtedness in respect of the Loans.


“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring or effective
after the Closing Date in GAAP or in the application thereof (including through
conforming changes made consistent with IFRS) on the operation of such provision
(or if the Administrative Agent notifies the Borrowers that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of


26
95159948_7

--------------------------------------------------------------------------------



whether any such notice is given before or after such change in GAAP or in the
application thereof (including through conforming changes made consistent with
IFRS), then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant contained herein (including, without limitation,
the Financial Covenant), any lease that is treated as an operating lease for
purposes of GAAP as of the Closing Date shall not be treated as Indebtedness and
shall continue to be treated as an operating lease (and any future lease that
would be treated as an operating lease for purposes of GAAP as of the Closing
Date shall be similarly treated).


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Granting Lender” has the meaning specified in Section 10.07(h).


“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.


“Guarantors” means each Borrower and each Subsidiary Guarantor.


“Guaranty” means, collectively, (a) the Amended and Restated Guaranty Agreement
made by the Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F (as the same may be
amended, restated, supplemented or otherwise modified from time to time) and (b)
each other guaranty and guaranty supplement delivered pursuant to Section 6.11.
For avoidance of doubt, and notwithstanding anything herein to the contrary, any
Borrower in its sole discretion may cause any Subsidiary that is not a Guarantor
to Guarantee the Obligations by causing such Subsidiary to execute and deliver
to the Administrative Agent a Guaranty Supplement and a Security Agreement
Supplement and comply


27
95159948_7

--------------------------------------------------------------------------------



with the other provisions of Section 6.11, and any such Subsidiary shall be a
Guarantor, Loan Party and Subsidiary Guarantor hereunder for all purposes until
such time, if any, as such Subsidiary shall be released from the Guaranty.


“Guaranty Supplement” has the meaning specified in the Guaranty.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Hedge Bank” means any Person that (a) is an Agent, a Joint Lead Arranger, a
Lender or an Affiliate of an Agent, a Joint Lead Arranger or a Lender, in each
case at the time such Person enters into a Swap Contract, in its capacity as a
party thereto (and whether or not such Person subsequently ceases to be an
Agent, Joint Lead Arranger, Lender or Affiliate of an Agent, Joint Lead Arranger
or Lender), and such Person’s successors and assigns or (b) at the time it
becomes a Lender (including on the Closing Date), is already a party to a Swap
Contract.


“Honor Date” has the meaning specified in Section 2.03(c)(i).


“Immaterial Subsidiary” means any Subsidiary designated in writing by the
Company to the Administrative Agent as an Immaterial Subsidiary that is not
already a Guarantor and that does not, as of the last day of the most recently
completed fiscal quarter of the Company, have assets with a book value in excess
of 2.0% of the consolidated total assets of the Company and its Subsidiaries and
did not, as of the four-quarter period ending on the last day of such fiscal
quarter, have revenues exceeding 2.0% of the consolidated revenues of the
Company and its Subsidiaries; provided that if (a) such Subsidiary shall have
been designated in writing by the Company to the Administrative Agent as an
Immaterial Subsidiary, and (b) if (i) the aggregate assets then owned by all
Subsidiaries of the Company that would otherwise constitute Immaterial
Subsidiaries shall have a value in excess of 5.0% of the consolidated total
assets of the Company and its Subsidiaries as of the last day of such fiscal
quarter or (ii) the combined revenues of all Subsidiaries of the Company that
would otherwise constitute Immaterial Subsidiaries shall exceed 5.0% of the
consolidated revenues of the Company and its Subsidiaries for such four-quarter
period, the Company shall redesignate one or more of such Subsidiaries to not be
Immaterial Subsidiaries within ten (10) Business Days after delivery of the
Compliance Certificate for such fiscal quarter such that only those such
Subsidiaries as shall then have aggregate assets of less than 5.0% of the
consolidated total assets of the Company and its Subsidiaries and combined
revenues of less than 5.0% of the consolidated revenues of the Company and its
Subsidiaries shall constitute Immaterial Subsidiaries. Notwithstanding the
foregoing, in no event shall (A) any Wholly Owned Domestic Subsidiary that owns,
or otherwise licenses or has the right to use, trademarks and other intellectual
property material to the operation of the Borrowers and their Subsidiaries
(excluding any Excluded Concept Subsidiaries), (B) any general partner of an
Employment Participation Subsidiary, (C) OS Restaurant Services (or any
successor to the business conducted by it on the Closing Date) or (D) any
Subsidiary that is an obligor or guarantor of (i) any Credit Agreement
Refinancing Indebtedness, (ii) any Incremental Equivalent Debt, (iii) any
unsecured Indebtedness, (iv) any Indebtedness that is secured on a junior basis
to the Obligations or (v) any Junior Financing, in the case of preceding clauses
(iii), (iv) and (v), with an aggregate principal amount in excess of the
Threshold Amount, in any such case be designated as an Immaterial Subsidiary.


28
95159948_7

--------------------------------------------------------------------------------



“Income Taxes” means, with respect to any Person, the foreign, federal, state
and local taxes based on income or profits or capital, including, without
limitation, state, franchise and similar taxes (such as the Pennsylvania capital
tax and Texas margin tax) and withholding taxes of such Person.


“Incremental Amendment” has the meaning specified in Section 2.15(f).


“Incremental Commitments” has the meaning specified in Section 2.15(a).


“Incremental Equivalent Debt” has the meaning specified in Section 7.03(s).


“Incremental Facility” means any Facility consisting of Incremental Term Loans,
Incremental Term Commitments and/or Revolving Commitment Increases.


“Incremental Facility Closing Date” has the meaning specified in Section
2.15(d).


“Incremental Lenders” has the meaning specified in Section 2.15(c).


“Incremental Loan Request” has the meaning specified in Section 2.15(a).


“Incremental Revolving Credit Lender” has the meaning specified in Section
2.15(c).


“Incremental Term Commitments” has the meaning specified in Section 2.15(a).


“Incremental Term Lender” has the meaning specified in Section 2.15(c).


“Incremental Term Loan” has the meaning specified in Section 2.15(b).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


(b)the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;


(c)
net obligations of such Person under any Swap Contract;



(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than (i) trade accounts and accrued expenses payable and
deferred gift card revenue in the ordinary course of business, (ii) any earn-out
obligation or purchase price adjustment until such obligation is not paid after
becoming due and payable and (iii) accruals for payroll and other liabilities
accrued in the ordinary course of business);


(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;


29
95159948_7

--------------------------------------------------------------------------------



(f)
all Attributable Indebtedness;



(g)
all obligations of such Person in respect of Disqualified Equity Interests; and



(h)to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the Fair Market Value of the property encumbered thereby.


“Indemnified Liabilities” has the meaning specified in Section 10.05.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.


“Indemnitees” has the meaning specified in Section 10.05.


“Independent Financial Advisor” means an accounting firm, appraisal firm,
investment banking firm or consultant of nationally recognized standing that is,
in the good faith judgment of the Borrowers, qualified to perform the task for
which it has been engaged and that is independent of the Borrowers and their
Affiliates.


“Information” has the meaning specified in Section 10.08.


“Initial Term Loan” means the term loan made by the Lenders on the Closing Date
to the Borrowers pursuant to Section 2.01(a).


“Intercompany Note” means the Intercompany Note, substantially in the form of
Exhibit H.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed to by each Lender of such
Eurocurrency Rate Loan, 7 days, as selected by the applicable Borrower in its
Committed Loan Notice; provided that:


30
95159948_7

--------------------------------------------------------------------------------



(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;


(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and


(c)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.


“Internally Generated Cash” means cash funds of the Company and its Subsidiaries
not constituting (a) proceeds of the issuance of (or contributions in respect
of) Equity Interests, (b) proceeds of the incurrence of Indebtedness (other than
the incurrence of Revolving Credit Loans or extensions of credit under any other
revolving credit or similar facility) or (c) proceeds of Dispositions and
Casualty Events.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (in the case of
any non- cash asset invested, taking the Fair Market Value thereof at the time
the investment is made), without adjustment for subsequent increases or
decreases in the value of such Investment.


“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.


“IP Rights” has the meaning set forth in Section 5.15.


“IRS” means the United States Internal Revenue Service.


“Joint Lead Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), JPMorgan Chase Bank, N.A. and Coöperatieve Rabobank U.A., New
York Branch, each in its capacity as a Joint Lead Arranger and Joint Bookrunner
under this Agreement.


“Junior Financing” has the meaning specified in Section 7.12.


“Junior Financing Documentation” means any documentation governing any Junior
Financing.




31
95159948_7

--------------------------------------------------------------------------------



“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest Maturity Date of any Extended Term Loan, Incremental Term Loan, Other
Term Loan, Extended Revolving Credit Commitment or any Other Revolving Credit
Commitments, in each case as extended in accordance with this Agreement from
time to time.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.


“L/C Commitment” means, as to any L/C Issuer, the obligation of such L/C Issuer
to issue Letters of Credit for the account of any Borrower or one or more of its
respective Subsidiaries from time to time in an aggregate amount equal to (a)
for each of the initial L/C Issuers, the amount set forth opposite the name of
each such initial L/C Issuer on Schedule 2.01 and (b) for any other L/C Issuer
becoming an L/C Issuer after the Closing Date, such amount as separately agreed
to in a written agreement between the Borrowers and such L/C Issuer (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution), in each case of clauses (a) and (b) above, any such amount may be
changed after the Closing Date in a written agreement between the Borrowers and
such L/C Issuer (which such agreement shall be promptly delivered to the
Administrative Agent upon execution).


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.


“L/C Issuer” means (a) Wells Fargo, (b) Bank of America, N.A., (c) JPMorgan
Chase Bank, N.A., (d) Coöperatieve Rabobank U.A., New York Branch and (e) any
other Lender or Affiliate of a Lender that becomes an L/C Issuer in accordance
with Section 2.03(k) or 10.07(j), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. Any L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by one or more Affiliates of such L/C Issuer (and
such Affiliate shall be deemed to be an “L/C Issuer” for all purposes of the
Loan Documents).


“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.


“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.




32
95159948_7

--------------------------------------------------------------------------------



“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued hereunder.
A Letter of Credit may be a commercial letter of credit or a standby letter of
credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit, which shall be in a form supplied
by the relevant L/C Issuer.


“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$75,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.


“Limited Condition Acquisition” means any Permitted Acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent incurrence of Incremental Term Loans or other Indebtedness permitted
hereunder, and (c) is not conditioned on the availability of, or on obtaining,
third-party financing.


“Liquor License Acquisition Agreement” means any agreement (including any
financing agreement) relating to the acquisition of a Liquor License by a Liquor
License Subsidiary.


“Liquor License Subsidiary” means any Domestic Subsidiary established solely for
the purpose of acquiring and holding Liquor Licenses which, except to the extent
required by applicable Law, holds no material assets other than Liquor Licenses
and with respect to which applicable Law or the terms of a Liquor License
Acquisition Agreement prohibit either (x) such Subsidiary from guaranteeing the
Obligations or (y) the assets or Equity Interests of such Subsidiary from being
pledged as collateral for the Obligations.


“Liquor Licenses” means any license or permit from the applicable Governmental
Authority authorizing the holder thereof to sell alcoholic beverages in
accordance with applicable Law.


“Loan” means an extension of credit by a Lender to the Borrowers in the form of
a Term Loan, a Revolving Credit Loan or a Swing Line Loan.


“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
each Guaranty Supplement, (iv) any Refinancing Amendment, Incremental Amendment
or Extension Amendment, (v) the Guaranty, (vi) the Collateral Documents, (vii)
the Intercompany Note, (viii) each Letter of Credit Application and (ix) after
the execution and delivery thereof, each First Lien Intercreditor Agreement and
each intercreditor agreement entered into in connection with any Junior
Financing.


33
95159948_7

--------------------------------------------------------------------------------



“Loan Parties” means, collectively, each Borrower and each Guarantor.


“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the United States Federal Reserve system, or any successor thereto.


“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.


“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Company and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Borrowers and the other Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Borrowers or any of the other Loan Parties is a party or (c)
a material adverse effect on the rights and remedies of the Lenders under any
Loan Document.


“Material Real Property” means any real property (other than any Excluded Real
Property) owned by any Loan Party with a Fair Market Value of $5,000,000 or
more.


“Maturity Date” means (a) with respect to the Revolving Credit Facility and
Swing Line Loans, November 30, 2022; (b) with respect to the Initial Term Loan,
November 30, 2022, (c) with respect to any Class of Extended Term Loans or
Extended Revolving Credit Commitments, the final maturity date as specified in
the applicable Extension Request accepted by the respective Lender or Lenders,
(d) with respect to any Other Term Loans or Other Revolving Credit Commitments,
the final maturity date as specified in the applicable Refinancing Amendment and
(e) with respect to any Incremental Term Loans, the final maturity date as
specified in the applicable Incremental Amendment; provided that, in each case,
if such day is not a Business Day, the applicable Maturity Date shall be the
Business Day immediately succeeding such day.


“Maximum Rate” has the meaning specified in Section 10.10.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties substantially in form and substance
reasonably satisfactory to the Collateral Agent (taking account of relevant
local Law matters), and any other mortgages executed and delivered pursuant to
Section 6.11.


“Mortgage Policies” has the meaning specified in Section 6.13(b)(B).


“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement”.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.


“Net Cash Proceeds” means:


(a)with respect to the Disposition of any asset by the Company or any Subsidiary
or any Casualty Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment of
principal pursuant to, or by monetization of, a note or installment receivable
or purchase price adjustment receivable or otherwise, but only as and when so
received


34
95159948_7

--------------------------------------------------------------------------------



and, with respect to any Casualty Event, any insurance proceeds or condemnation
awards in respect of such Casualty Event actually received by or paid to or for
the account of the Company or any Subsidiary) over (ii) the sum of (A) the
principal amount, premium or penalty, if any, interest, breakage costs and other
amounts on any Indebtedness that is secured by the asset subject to such
Disposition or Casualty Event (other than in the case of a Foreign Subsidiary)
and that is required to be repaid (and is timely repaid) in connection with such
Disposition or Casualty Event (other than Indebtedness under, or that is secured
by, the Loan Documents, Credit Agreement Refinancing Indebtedness or Incremental
Equivalent Debt), (B) the out-of-pocket fees and expenses (including attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer Taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by the Company or such Subsidiary in
connection with such Disposition or Casualty Event, (C) Taxes paid or reasonably
estimated to be actually payable in connection therewith (including Taxes
imposed on the actual or deemed distribution or repatriation of any such Net
Cash Proceeds), (D) in the case of any Disposition or Casualty Event by a
non-Wholly Owned Subsidiary, the pro rata portion of the Net Cash Proceeds
thereof (calculated without regard to this clause (D)) attributable to minority
interests and not available for distribution to or for the account of a Borrower
or a Wholly Owned Subsidiary as a result thereof, and (E) any reserve for
adjustment in respect of (x) the sale price of such asset or assets established
in accordance with GAAP and (y) any liabilities associated with such asset or
assets and retained by the Company or any Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(i) received upon the Disposition of any non-cash consideration received by the
Company or any Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in preceding clause (E) or, if
such liabilities have not been satisfied in cash and such reserve is not
reversed within three hundred and sixty-five (365) days after such Disposition
or Casualty Event, the amount of such reserve; provided that (x) no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless such net cash proceeds shall exceed $5,000,000 and (y) no such net cash
proceeds shall constitute Net Cash Proceeds under this clause (a) in any fiscal
year until the aggregate amount of all such net cash proceeds in such fiscal
year shall exceed $20,000,000 (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Cash Proceeds under this clause (a)); and


(b)with respect to the incurrence or issuance of any Indebtedness by the Company
or any Subsidiary or issuance of Equity Interests, the excess, if any, of (i)
the sum of the cash received in connection with such incurrence or issuance over
(ii) all Taxes paid or reasonably estimated to be payable as a result thereof
(including Taxes imposed on the actual or deemed distribution or repatriation of
any such Net Cash Proceeds), fees (including, the investment banking fees,
underwriting fees and discounts), commissions, costs and other out-of-pocket
expenses and other customary expenses, in each case incurred by the Company or
such Subsidiary in connection with such incurrence or issuance.


“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.


“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).




35
95159948_7

--------------------------------------------------------------------------------



“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.


“Non-Expiring Credit Commitment” has the meaning specified in Section 2.04(g).


“Non-Loan Party” means any Subsidiary that is not a Loan Party.


“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).


“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may
require.


“NPL” means the National Priorities List under CERCLA.


“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document (including the Guaranty) or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, (b) obligations (other than any Excluded Swap Obligations) of
any Loan Party and its Subsidiaries arising under any Secured Hedge Agreement
and (c) Cash Management Obligations, in each of clauses (a), (b) and (c)
including interest, fees and expenses that accrue after the commencement by or
against any Loan Party or Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest, fees or expenses are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
guarantee obligations) to pay principal, premium, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party or its Subsidiaries
under any Loan Document and (ii) the obligation of any Loan Party or any of its
Subsidiaries to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party or such Subsidiary.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“OS Restaurant Services” means OS Restaurant Services, LLC, a Wholly Owned
Domestic Subsidiary.


“OSI” has the meaning specified in the introductory paragraph of this Agreement.


“Other Applicable Indebtedness” has the meaning specified in Section
2.05(b)(ii).


“Other Revolving Credit Commitments” means one or more Classes of Revolving
Credit Commitments hereunder that result from a Refinancing Amendment.


36
95159948_7

--------------------------------------------------------------------------------



“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, excise, recording, filing or similar Taxes that arise from any
payment made under any Loan Document, from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document,
except, for the avoidance of doubt, any Excluded Taxes.


“Other Term Loan Commitments” means one or more Classes of Term Commitments
hereunder to fund Other Term Loans of the applicable Refinancing Series
hereunder that result from a Refinancing Amendment.


“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.


“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.


“Participant” has the meaning specified in Section 10.07(e).


“Participant Register” has the meaning specified in Section 10.07(e).


“PBGC” means the Pension Benefit Guaranty Corporation.


“PCAOB” has the meaning specified in Section 6.01(a).


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made or has been obligated to make contributions
at any time during the immediately preceding five (5) plan years.


“Permitted Acquisition” has the meaning specified in Section 7.02(i).


“Permitted Liens” means any Lien permitted to be outstanding pursuant to Section
7.01.


“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by any Borrower in the form of one or more series of senior secured
loans or notes; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Company or any
Subsidiary other than the Collateral and the security agreements relating to
such Indebtedness are substantially the same as or


37
95159948_7

--------------------------------------------------------------------------------



more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (ii)
such Indebtedness is not at any time guaranteed by any Person other than a
Guarantor, (iii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a First Lien Intercreditor Agreement; provided further that if such
Indebtedness is the initial Permitted Pari Passu Secured Refinancing Debt
incurred by such Borrower, then such Borrower, the Administrative Agent and the
Senior Representative for such Indebtedness shall have executed and delivered a
First Lien Intercreditor Agreement and (iv) in the case of any notes, such
Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) prior to the date that is the Latest Maturity Date at the time such
Indebtedness is incurred or issued.


“Permitted Ratio Debt” means any unsecured or subordinated unsecured
Indebtedness incurred by the Company and any Subsidiary, so long as the Company
and its Subsidiaries shall be in Pro Forma Compliance with the Financial
Covenant; provided, such Indebtedness (i) will not mature prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of the
issuance of such Indebtedness, (ii) will not have mandatory prepayment or
mandatory amortization, redemption, sinking fund or similar prepayments (other
than asset sale and change of control mandatory offers to repurchase customary
for high-yield debt securities) prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of the issuance of such Indebtedness
and (iii) that is incurred by Subsidiaries that are Non-Loan Parties, after
giving Pro Forma Effect to such incurrence, the aggregate amount of Indebtedness
of Non-Loan Parties incurred pursuant to Section 7.03(x) and then outstanding
shall not exceed the greater of (x) $55,000,000 and (y) 2.0% of Total Assets.


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, extension or replacement of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
extended or replaced except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, extension or replacement and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(e), such modification, refinancing, refunding, renewal, extension or
replacement has a final maturity equal to or later than the final maturity of
the Indebtedness being modified, refinanced, refunded, renewed, extended or
replaced (or, if earlier, the date that is 91 days after the Latest Maturity
Date), and has a Weighted Average Life to Maturity no shorter than the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced (as originally in effect
prior to any amortization or prepayments thereof), (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, extended or replaced is subordinated in right of
payment to the Obligations (or the Liens securing such Indebtedness were
originally contractually subordinated to the Liens securing the Collateral
pursuant to the Collateral Documents), such modification, refinancing,
refunding, renewal, extension or replacement is subordinated in right of payment
to the Obligations (or the Liens securing such Indebtedness shall be
subordinated to the Liens securing the Collateral pursuant to the Collateral
Documents) on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, extended or replaced, (ii) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(e), the terms and conditions (including, if applicable, as to collateral
but excluding as to subordination, interest rate and redemption premium) of any
such modified, refinanced, refunded, renewed, extended or replaced Indebtedness,
taken as a whole, are not


38
95159948_7

--------------------------------------------------------------------------------



materially less favorable to the Loan Parties or the Lenders than the terms and
conditions of this Agreement; provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrowers have
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrowers
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) and (iii) such modification, refinancing, refunding, renewal,
extension or replacement is incurred by the Person who is the obligor of the
Indebtedness being modified, refinanced, refunded, renewed, extended or replaced
and is guaranteed only by those Persons that are guarantors of the Indebtedness
being modified, refinanced, refunded, renewed, extended or replaced.


“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
any Borrower in the form of one or more series of senior unsecured notes or
loans; provided that such Indebtedness (i) in the case of any notes, does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale, event of loss or change
of control provisions that provide for the prior repayment in full of the Loans
and the other Obligations), in each case prior to the Latest Maturity Date at
the time such Indebtedness is incurred and (ii) is not at any time guaranteed by
any Person other than a Guarantor.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or contributed to by any Loan Party or, with respect
to any such plan that is subject to Section 412 of the Code or Section 302 or
Title IV of ERISA, any ERISA Affiliate.


“Principal L/C Issuer” means Wells Fargo and any L/C Issuer that has issued
Letters of Credit having an aggregate Outstanding Amount in excess of $500,000.


“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant or calculation of any ratio
hereunder, the determination or calculation of such test, covenant or ratio
(including in connection with Specified Transactions) in accordance with Section
1.11.


“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments of all Lenders under the applicable Facility or Facilities
at such time and, if applicable and without duplication, Term Loans of all
Lenders under the applicable Facility or Facilities at such time; provided that,
in the case of a Revolving Credit Facility, if such Commitment has been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.


“Projections” has the meaning specified in Section 6.01(c).
 


39
95159948_7

--------------------------------------------------------------------------------



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.


“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer and (d) the Swing Line Lender.


“Refinanced Debt” has the meaning specified in the definition of Credit
Agreement Refinancing Indebtedness.


“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Other Term
Loans, Other Term Loan Commitments, Other Revolving Credit Commitments or Other
Revolving Credit Loans incurred pursuant thereto, in accordance with Section
2.16.


“Refinancing Series” means all Other Term Loans or Other Term Loan Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Other Term Loans or Other Term Loan Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and amortization
schedule.


“Register” has the meaning specified in Section 10.07(d).


“Regulation D” shall mean Regulation D of the FRB as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.


“Replacement Rate” has the meaning specified in Section 3.03(b).


“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.


“Required Facility Lenders” means, as of any date of determination, with respect
to one or more Facilities, Lenders having more than 50% of the sum of (a) the
Total Outstandings under such Facility or Facilities (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans, as applicable, under such Facility or Facilities being
deemed “held” by such Lender for purposes of this definition) and (b) the
aggregate unused Commitments under such Facility or Facilities; provided that
the unused Commitments of, and the portion of the Total Outstandings under such
Facility or Facilities held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Facility
Lenders.


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments, provided that the unused Commitments of, and the
portion of the Total Outstandings held or


40
95159948_7

--------------------------------------------------------------------------------



deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.


“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


“Restaurant LP” means a Domestic Subsidiary which is organized as a limited
partnership (or similar entity) (a) in which either a Borrower or a Wholly Owned
Subsidiary is a general partner and (b) which operates a restaurant that it owns
or leases. As of the Closing Date and except as set forth on Schedule 1.01E, all
of the Restaurant LP’s are Wholly Owned Subsidiaries, and, in the case of the
ones that are Domestic Subsidiaries and not Excluded Concept Subsidiaries, are
Guarantors.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Company
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to any Borrower’s stockholders, partners or members (or the equivalent Persons
thereof).


“Returns” means, with respect to any Investment, any repayments, interest,
returns, profits, distributions, proceeds, fees and similar amounts actually
received in cash or Cash Equivalents (or actually converted into cash or Cash
Equivalents) by the Company or any of its Subsidiaries; provided that, with
respect to each of Sections 7.02(c), 7.02(i)(B) and 7.02(l), the aggregate
amount of repayments, interest, returns, profits, distributions, proceeds, fees
and similar amounts constituting Returns shall not exceed the original amount of
all Investments made pursuant to each such Section.


“Revolver Extension Request” has the meaning specified in Section 2.14(b).


“Revolver Extension Series” has the meaning specified in Section 2.14(b).


“Revolving Commitment Increase” has the meaning specified in Section 2.15(a).


“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01 or under any Incremental Amendment, Extension
Amendment or Refinancing Amendment.


“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption Agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including Section 2.15 and Section 10.07(b)). The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders on the


41
95159948_7

--------------------------------------------------------------------------------



Closing Date shall be $1,000,000,000, as such amount may be adjusted from time
to time in accordance with the terms of this Agreement.


“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.


“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.


“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have been
terminated, which has outstanding Revolving Credit Loans or other Revolving
Credit Exposure at such time.


“Revolving Credit Loan” has the meaning specified in Section 2.01(b).


“Revolving Credit Note” means, as the context requires, a promissory note of
each Borrower payable to any Revolving Credit Lender or its registered assigns,
in substantially the form of Exhibit C-2 evidencing the aggregate Indebtedness
of the Borrowers to such Revolving Credit Lender resulting from the Revolving
Credit Loans made by such Revolving Credit Lender.


“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.


“Same Day Funds” means, with respect to disbursements and payments, immediately
available funds in Dollars.


“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the European Union or Her Majesty’s Treasury of the United Kingdom and
(b) any other Person resident, located or organized in a Sanctioned Country or
owned or controlled (as determined by applicable law) by any Person that is a
Sanctioned Person.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party or any Subsidiary and any
Hedge Bank.


“Secured Obligations” has the meaning specified in the Security Agreement.




42
95159948_7

--------------------------------------------------------------------------------



“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).


“Securities Act” means the Securities Act of 1933, as amended.


“Security Agreement” means, collectively, the Amended and Restated Security
Agreement executed by the Loan Parties, substantially in the form of Exhibit G
(as the same may be amended, restated, supplemented or otherwise modified from
time to time), together with each other security agreement supplement executed
and delivered pursuant to Section 6.11.


“Security Agreement Supplement” has the meaning specified in the Security
Agreement.


“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.


“SPC” has the meaning specified in Section 10.07(h).


“Specified Default” means any Event of Default under Section 8.01(a), (f) or
(g).


“Specified Proceeds” means contributions made to the common equity of the
Company in cash.


“Specified Transaction” means (i) any Permitted Acquisition, (ii) any
Disposition that results in a Subsidiary ceasing to be a Subsidiary of any
Borrower, (iii) any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person, (iv) any
Disposition of a business unit, line of business or division of a Borrower or a
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit, unless such Indebtedness (x) has been permanently repaid and has not
been replaced or (y) the proceeds therefrom are used for other than working
capital purposes or general corporate purposes in the ordinary course of
business), Restricted Payment, Revolving Commitment Increase or Incremental Term
Loan that by the terms of this Agreement requires such test to be calculated on
a “Pro Forma Basis” or after giving “Pro Forma Effect.”


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having


43
95159948_7

--------------------------------------------------------------------------------



ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.


“Subsidiary Guarantor” means, collectively, the Subsidiaries of each Borrower
that are required to guarantee the Obligations pursuant to the Collateral and
Guarantee Requirement.


“Successor Company” has the meaning specified in Section 7.04(d).


“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (a) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.


“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).




44
95159948_7

--------------------------------------------------------------------------------



“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


“Swing Line Note” means a promissory note of each Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3,
evidencing the aggregate Indebtedness of the Borrowers to such Swing Line Lender
resulting from the Swing Line Loans made by such Swing Line Lender.


“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01 or under any
Incremental Amendment, Extension Amendment or Refinancing Amendment.


“Term Commitments” means, as to each Term Lender, its obligation to make the
Initial Term Loan to the Borrowers pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount specified opposite such Lender’s name in
Schedule 2.01 hereto under the caption “Term Commitment” or in the Assignment
and Assumption Agreement pursuant to which such Term Lender becomes a party
hereto, as applicable, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption Agreement, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension. The initial amount of each Term Lender’s
Commitment is specified in Schedule 2.01 hereto under the caption “Term
Commitment” or, otherwise, in the Assignment and Assumption Agreement,
Incremental Amendment, Refinancing Amendment or Extension Amendment, pursuant to
which such Lender shall have assumed its Loans or Commitment, as the case may
be. The initial aggregate amount of the Term Commitments is $500,000,000.


“Term Facility” means any Facility consisting of Term Loans and/or Term
Commitments.


“Term Lender” means, at any time, any Lender that has a Term Commitment or an
outstanding Term Loan at such time.


“Term Loan” means the Initial Term Loan, or any Incremental Term Loan, any
Extended Term Loan or any Other Term Loan, as the context may require.


“Term Loan Extension Request” has the meaning specified in Section 2.14(a).


“Term Loan Extension Series” has the meaning specified in Section 2.14(a).


“Term Loan Increase” has the meaning specified in Section 2.15(a).


45
95159948_7

--------------------------------------------------------------------------------





“Term Note” means, as the context requires (including with respect to any
Incremental Term Loan of the same Class), a promissory note of each Borrower
payable to any Term Lender or its registered assigns, in substantially the form
of Exhibit C-1 evidencing the aggregate Indebtedness of the Borrowers to such
Term Lender resulting from the Term Loans made by such Term Lender.


“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Company then last ended.


“Threshold Amount” means $50,000,000.


“Total Assets” means, as of any date of determination, the total assets of the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Company delivered pursuant to
Section 6.01(a) or (b) (and, in the case of any determination relating to any
incurrence of Indebtedness or any Investment or other acquisition, on a Pro
Forma Basis including any property or assets being acquired in connection
therewith); it being understood that, for purposes of determining compliance of
a transaction with any restriction set forth in Article VII that is based upon a
specified percentage of Total Assets, compliance of such transaction with the
applicable restriction shall be determined solely with reference to Total Assets
as determined above in this definition as of the date of such transaction.


“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.


“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.


“Transaction” means the borrowings hereunder on the Closing Date, the
refinancing of the Existing Credit Agreement, the consummation of any other
transactions in connection with the foregoing, and the payment of the fees and
expenses incurred in connection with any of the foregoing, each as in effect on
the Closing Date, and the application of proceeds therefrom.


“Transaction Expenses” means any fees or expenses incurred or paid by any
Borrower or any Subsidiary in connection with the Transaction, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate     Loan.


“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries, as may have been restated prior to the Closing
Date, for each fiscal quarter ended after December 31, 2013 and at least forty
five (45) days before the Closing Date, prepared in accordance with GAAP.


“Uniform Commercial Code” and “UCC” mean the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.


“United States” and “U.S.” mean the United States of America.




46
95159948_7

--------------------------------------------------------------------------------



“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(g).


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.


“Wells Fargo” means Wells Fargo Bank, National Association and any successor
thereto by merger, consolidation or otherwise.


“Wholly Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (a)
director’s qualifying shares and (b) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.


“Withholding Agent” means each Borrower and the Administrative Agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


(b)(i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.


(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


(iii)
The term “including” is by way of example and not limitation.



(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.




47
95159948_7

--------------------------------------------------------------------------------



(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.


(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(e)For purposes of determining compliance with any Section of Article VII, in
the event that any Lien, Investment, Indebtedness, Disposition, Restricted
Payment, Affiliate transaction, Contractual Obligation, or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time, shall be permitted under one or more of such clauses as
determined by the Company in its sole discretion at such time.



Section 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant contained herein (including, without limitation, any financial
covenant), any lease that is treated as an operating lease for purposes of GAAP
as of the Closing Date shall not be treated as Indebtedness and shall continue
to be treated as an operating lease (and any future lease that would be treated
as an operating lease for purposes of GAAP as of the Closing Date shall be
similarly treated).



Section 1.04 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).



Section 1.05 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, amendments and restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendments and restatements, extensions,
supplements and other modifications are permitted by any Loan Document; and (b)
references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.



Section 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).



Section 1.07 Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.



Section 1.08 Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time)


48
95159948_7

--------------------------------------------------------------------------------



on such day (or, in the event such rate does not appear on any Reuters World
Currency Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
each Borrower, or, in the absence of such agreement, such rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative Agent
in the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m. (New York City time)
on such date for the purchase of Dollars for delivery two (2) Business Days
later). Notwithstanding the foregoing, for purposes of determining compliance
with Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.



Section 1.09 Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with each Borrower’s consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.



Section 1.10 Cumulative Growth Amount Transactions. If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Growth Amount immediately
prior to the taking of such action, the permissibility of the taking of such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.



Section 1.11 Pro Forma and Other Calculations. (a) Notwithstanding anything to
the contrary herein, financial ratios and tests, including the Consolidated
Senior Secured Net Leverage Ratio and the Total Net Leverage Ratio shall be
calculated in the manner prescribed by this Section 1.11; provided, that
notwithstanding anything to the contrary in clauses (b), (c), (d) or (e) of this
Section 1.11, when calculating the Total Net Leverage Ratio for purposes of the
definition of “Applicable Rate” and Section 7.10 (other than for the purpose of
determining pro forma compliance with Section 7.10), the events described in
this Section 1.11 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect. In addition, whenever a financial
ratio or test is to be calculated on a pro forma basis, the reference to “Test
Period” for purposes of calculating such financial ratio or test shall be deemed
to be a reference to, and shall be based on, the most recently ended Test Period
for which financial statements of the Company have been delivered to the Lenders
pursuant to Section 6.01(a) or (b) (it being understood that for purposes of
determining pro forma compliance with Section 7.10, if no Test Period with an
applicable level cited in Section 7.10 has passed, the applicable level shall be
the level for the first Test Period cited in Section 7.10 with an indicated
level).


(b)For purposes of calculating any financial ratio or test (or Total Assets),
Specified Transactions (with any incurrence or repayment of any Indebtedness in
connection therewith to be subject to clause (d) of this Section 1.11) that have
been made (i) during the applicable Test Period or (ii) if applicable as
described in clause (a) above, subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period (or, in
the case of Total Assets, on the last day of the applicable Test Period).


(c)Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Company and may include, for the avoidance of doubt,
the amount of “run-rate” cost savings, operating expense reductions and
synergies


49
95159948_7

--------------------------------------------------------------------------------



projected by the Company in good faith to be realized as a result of specified
actions taken, committed to be taken or expected to be taken (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period and “run-rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or
expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized) relating
to such Specified Transaction; provided that (A) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the
Company, (B) such actions are taken, committed to be taken or with respect to
which substantial steps have been taken or are expected in good faith to be
taken no later than eighteen (18) months after the date of such Specified
Transaction, (C) no amounts shall be added to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA (or any
other components thereof), whether through a pro forma adjustment or otherwise,
with respect to such period and (D) any increase to Consolidated EBITDA as a
result of cost savings, operating expense reductions and synergies pursuant to
this Section 1.11(c) shall be subject to the limitation set forth in the further
proviso of clause (xi) of the definition of “Consolidated EBITDA”.


(d)In the event that (w) any Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness (other than Indebtedness incurred
or repaid under any revolving credit facility unless such Indebtedness (a) has
been permanently repaid and not replaced or (b) the proceeds therefrom are used
for other than working capital purposes or general corporate purposes in the
ordinary course of business), (x) any Borrower or any Subsidiary issues,
repurchases or redeems Disqualified Equity Interests or (y) any Subsidiary
issues, repurchases or redeems preferred stock, (i) during the applicable Test
Period or (ii) subsequent to the end of the applicable Test Period and prior to
or simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness, or such issuance or
redemption of Disqualified Equity Interests or preferred stock, in each case to
the extent required, as if the same had occurred on the last day of the
applicable Test Period.


(e)Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Company to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as any Borrower or Subsidiary may designate.



Section 1.12 Limited Condition Acquisitions. In the event that the Company
notifies the Administrative Agent in writing that any proposed acquisition is a
Limited Condition Acquisition and that the Company wishes to test the conditions
to such acquisition and the availability of the Incremental Term Loans that is
to be used to finance such acquisition in accordance with this Section 1.12,
then, so long as agreed to by the lenders providing such Incremental Term Loan,
the following provisions shall apply:


(a)any condition to such acquisition or such Incremental Term Loan that requires
that no Default or Event of Default shall have occurred and be continuing at the
time of such acquisition or the incurrence of such Incremental Term Loan, shall
be satisfied if (i) no Default or Event of Default shall have occurred and be
continuing at the time of the execution of the definitive purchase agreement,
merger agreement or other acquisition agreement governing such acquisition and
(ii) no Event of Default under any of Sections


50
95159948_7

--------------------------------------------------------------------------------



8.01(a), 8.01(f) or 8.01(g) shall have occurred and be continuing both
immediately before and immediately after giving effect to such acquisition and
any Indebtedness incurred in connection therewith (including such Incremental
Term Loan);


(b)any condition to such acquisition or such Incremental Term Loan that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects) at the time of such acquisition or the
incurrence of such Incremental Term Loan shall be subject to customary “SunGard”
or other customary applicable “certain funds” conditionality provisions
(including, without limitation, a condition that the representations and
warranties under the relevant agreements relating to such Limited Condition
Acquisition as are material to the lenders providing such Incremental Term Loan
shall be true and correct, but only to the extent that the Company or its
applicable Subsidiary has the right to terminate its obligations under such
agreement as a result of a breach of such representations and warranties or the
failure of those representations and warranties to be true and correct), so long
as all representations and warranties in this Agreement and the other Loan
Documents are true and correct in all material respects (except to the extent
any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects) at the time of execution of the definitive
purchase agreement, merger agreement or other acquisition agreement governing
such acquisition;


(c)any financial ratio test or condition, may upon the written election of the
Company delivered to the Administrative Agent on or prior to the date of
execution of the definitive agreement for such acquisition, be tested either (i)
upon the execution of the definitive agreement with respect to such Limited
Condition Acquisition or (ii) upon the consummation of the Limited Condition
Acquisition and related incurrence of Indebtedness, in each case, after giving
effect to the relevant Limited Condition Acquisition and related incurrence of
Indebtedness, on a Pro Forma Basis; provided that the failure to deliver a
notice under this Section 1.12(c) on or prior to the date of execution of the
definitive agreement for such Limited Condition Acquisition shall be deemed an
election to test the applicable financial ratio under subclause (ii) of this
Section 1.12(c); and


(d)if the Company has made an election with respect to any Limited Condition
Acquisition to test a financial ratio test or condition at the time specified in
clause (c)(i) of this Section, then, except as provided in the next sentence, in
connection with any subsequent calculation of any ratio or basket on or
following the relevant date of execution of the definitive agreement with
respect to such Limited Condition Acquisition and prior to the earlier of (i)
the date on which such Limited Condition Acquisition is consummated or (ii) the
date that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be required to be satisfied (x) on a
Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have been consummated and (y) assuming such Limited Condition
Acquisition and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have not been consummated.
Notwithstanding the foregoing, any calculation of a ratio in connection with
determining the Applicable Rate and determining whether or not the Borrower is
in compliance with the requirements of Section 7.10 shall, in each case be
calculated assuming such Limited Condition Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have not been consummated.


The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested. Notwithstanding anything to the


51
95159948_7

--------------------------------------------------------------------------------



contrary herein, in no event shall there be more than two Limited Condition
Acquisitions at any time outstanding.



ARTICLE II
The Commitments and Credit Extensions





Section 2.01    The Loans.


(a)The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrowers a single loan
denominated in Dollars in a principal amount equal to such Term Lender’s Term
Commitment on the Closing Date. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.


(b)The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the Borrowers (each such loan, a “Revolving Credit
Loan”) from time to time, on any Business Day from and including the Closing
Date until the Maturity Date for the Revolving Credit Facility, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment; provided that after
giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.



Section 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the applicable Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Administrative Agent not later than 12:00 p.m.
(i) three (3) Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans to
Eurocurrency Rate Loans, and (ii) one (1) Business Day before the requested date
of any Borrowing of Base Rate Loans or conversion of any Eurocurrency Rate Loans
to Base Rate Loans. Each telephonic notice by the applicable Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of such Borrower. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the applicable Borrower is requesting a Term
Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the applicable Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the


52
95159948_7

--------------------------------------------------------------------------------



applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one
(1) month.


(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 1:00 p.m., in each case on the Business Day specified in
the applicable Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the applicable
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the such Borrower, there are Swing Line Loans or
L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrowers as
provided above.


(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrowers pay the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.


(d)The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrowers and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.


(e)After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect (or such
greater number as may be acceptable to the Administrative Agent).


(f)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.


53
95159948_7

--------------------------------------------------------------------------------





(g)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing, or in the case of any Borrowing of Base Rate
Loans, prior to 1:00 p.m. on the date of such Borrowing, that such Lender will
not make available to the Administrative Agent such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(b) above, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrowers on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender and the Borrowers severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrowers until the date such amount is repaid to the Administrative Agent
at (i) in the case of the Borrowers, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in accordance with the
foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest error. If the Borrowers and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrowers the amount of
such interest paid by the Borrowers for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.



Section 2.03    Letters of Credit.


(a)The Letter of Credit Commitment.


(i)On and after the Closing Date, the Existing Letters of Credit for purposes
hereof will be deemed to have been issued on the Closing Date under the
Revolving Credit Facility. Subject to the terms and conditions set forth herein,
(A) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from and including the Closing Date until
the Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars on a sight basis for the account of the Borrowers (provided that any
Letter of Credit may be for the benefit of any Subsidiary of any Borrower) and
to amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Credit Exposure of any
Lender would exceed such Lender’s Revolving Credit Commitment, (y) the L/C
Commitment of any L/C Issuer would exceed such L/C Issuer’s L/C Commitment or
(z) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, each Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly each Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.




54
95159948_7

--------------------------------------------------------------------------------



(ii)An L/C Issuer shall be under no obligation to issue any Letter of Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);


(B)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;


(C)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;


(D)the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer; or


(E)any Revolving Credit Lender is a Defaulting Lender at such time, unless such
L/C Issuer has entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate such L/C Issuer’s risk (after giving effect to Section
2.17(a)) with respect to the participation in Letters of Credit by such
Defaulting Lender, including by cash collateralizing such Defaulting Lender’s
Pro Rata Share of the L/C Obligations.


(iii)An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(b)
Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal Letters
of Credit.



(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of any Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the relevant
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer and the Administrative Agent not later than 12:00 p.m. at least two (2)
Business Days prior to the proposed issuance date or date of amendment, as the
case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such


55
95159948_7

--------------------------------------------------------------------------------



beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (g) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.


(ii)Promptly after receipt of any Letter of Credit Application, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from any Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the relevant Borrower or enter into
the applicable amendment, as the case may be. Immediately upon the issuance of
each Letter of Credit, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the relevant L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.


(iii)If any Borrower so requests in any applicable Letter of Credit Application,
the relevant L/C Issuer shall agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the relevant
L/C Issuer to prevent any such renewal at least once in each twelve month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the relevant Borrower shall not be required to make a specific request
to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the relevant L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
renewal if (A) the relevant L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Nonrenewal Notice Date from the Administrative Agent, any Revolving Credit
Lender or the relevant Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied.


(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the relevant Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


56
95159948_7

--------------------------------------------------------------------------------





(c)Drawings and Reimbursements; Funding of Participations.


(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the relevant Borrower and the Administrative Agent thereof. Not later
than 11:00 a.m. on the second Business Day following any payment by an L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrowers
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing, together with interest on the amount so
paid or disbursed by such L/C Issuer, to the extent not reimbursed on the date
of such payment of disbursement. If the Borrowers do not reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro
Rata Share thereof. In such event, the Borrowers shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.


(ii)Each Appropriate Lender (including any Appropriate Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C
Issuer, in Dollars, at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Appropriate Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrowers in such amount. The Administrative Agent shall
remit the funds so received to the relevant L/C Issuer.


(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender’s payment
to the Administrative Agent for the account of the relevant L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)Until each Appropriate Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the relevant
L/C Issuer.


57
95159948_7

--------------------------------------------------------------------------------



(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.


(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the relevant L/C Issuer any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.


(d)
Repayment of Participations.



(i)If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.


(e)Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:




58
95159948_7

--------------------------------------------------------------------------------



(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;


(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;


(v)any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or


(vi)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;


provided that the foregoing shall not excuse any L/C Issuer from liability to
any Borrower to the extent of any direct damages (as opposed to special,
punitive, indirect or consequential damages, claims in respect of which are
waived by each Borrower to the extent permitted by applicable Law) suffered by
such Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct (in each case, as determined by a court of competent jurisdiction in
a final and non- appealable judgment) when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.


(f)Role of L/C Issuers. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any draft, demand, certificate
or other document expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. Each
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude such Borrower’s pursuing
such rights and remedies as


59
95159948_7

--------------------------------------------------------------------------------



it may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of any L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, any Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to special, punitive, indirect, consequential
or exemplary damages suffered by such Borrower which such Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a draft, demand, certificate
or other document strictly complying with the terms and conditions of a Letter
of Credit (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment). In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(g)Cash Collateral. (i) If any Event of Default occurs and is continuing and the
Administrative Agent or the Required Lenders, as applicable, require the
Borrowers to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c)
or (ii) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Borrowers shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such Event of Default), and shall do so not later
than 2:00 p.m. on (x) in the case of the immediately preceding clause (i), (1)
the Business Day that the Borrowers receive notice thereof, if such notice is
received on such day prior to 12:00 Noon, or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Borrowers receive
such notice and (y) in the case of the immediately preceding clause (ii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
L/C Issuer (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. Each Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in readily
available Cash Equivalents. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at the Administrative Agent as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrowers. To the extent any
Event of Default giving rise to the requirement to Cash Collateralize any Letter
of Credit pursuant to this Section 2.03(g) is cured or otherwise waived by the
Required Lenders, then so long as no other Event of Default has


60
95159948_7

--------------------------------------------------------------------------------



occurred and is continuing, all Cash Collateral pledged to Cash Collateralize
such Letter of Credit shall be refunded to the Borrowers.


(h)Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent,
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (determined without regard to
whether any conditions to drawing could then be met). Such Letter of Credit fees
shall be computed on a quarterly basis in arrears. Such Letter of Credit fees
shall be due and payable in Dollars on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The relevant Borrower shall pay directly to each L/C Issuer, for its own
account, a fronting fee with respect to each Letter of Credit issued by it equal
to 0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (determined without regard to whether any conditions to
drawing could then be met). Such fronting fees shall be (x) computed on a
quarterly basis in arrears and (y) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
relevant Borrower shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.


(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement, in the event of any conflict between the
terms hereof and the terms of any Letter of Credit Application, the terms hereof
shall control.


(k)    Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among each
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.


(l)    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the L/C Issuer which issued such Letter of Credit, if one or
more other tranches of Revolving Credit Commitments in respect of which the
Letter of Credit Expiration Date shall not have so occurred are then in effect,
such Letters of Credit for which consent has been obtained shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to Sections
2.03(c) and (d)) under (and ratably participated in by Revolving Credit Lenders
pursuant to) the Revolving Credit Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i) and unless provisions reasonably satisfactory to the
applicable L/C Issuer for the treatment of such Letter of Credit as a


61
95159948_7

--------------------------------------------------------------------------------



letter of credit under a successor credit facility have been agreed upon, the
applicable Borrower shall, on or prior to the applicable Maturity Date, cause
all such Letters of Credit to be replaced and returned to the applicable L/C
Issuer undrawn and marked “cancelled” or to the extent that the applicable
Borrower is unable to so replace and return any Letter(s) of Credit, such
Letter(s) of Credit shall be secured by a “back to back” letter of credit
reasonably satisfactory to the applicable L/C Issuer or the Borrowers shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.03(g).
Commencing with the Maturity Date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit shall be agreed solely with the
L/C Issuer.


(m)    Reporting of Letter of Credit Information and L/C Commitment. At any time
that there is an L/C Issuer that is not also the financial institution acting as
Administrative Agent, then (a) on the last Business Day of each calendar month,
(b) on each date that a Letter of Credit is amended, terminated or otherwise
expires, (c) on each date that a Letter of Credit is issued or the expiry date
of a Letter of Credit is extended, and (d) upon the request of the
Administrative Agent, each L/C Issuer (or, in the case of clauses (b), (c) or
(d) of this Section, the applicable L/C Issuer) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, cash collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder. In addition,
each L/C Issuer shall provide notice to the Administrative Agent of its L/C
Commitment, or any change thereto, promptly upon it becoming an L/C Issuer or
making any change to its L/C Commitment. No failure on the part of any L/C
Issuer to provide such information pursuant to this Section 2.03(m) shall limit
the obligations of any Borrower or any Revolving Credit Lender hereunder with
respect to its reimbursement and participation obligations hereunder.



Section 2.04    Swing Line Loans.


(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day from and including the
Closing Date until the Maturity Date for the Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Credit Commitment; provided that (i) after
giving effect to any Swing Line Loan, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect and (ii) notwithstanding the
foregoing, the Swing Line Lender shall not be obligated to make any Swing Line
Loans at a time when a Revolving Credit Lender is a Defaulting Lender, unless
the Swing Line Lender has entered into arrangements reasonably satisfactory to
it and the Borrowers to eliminate the Swing Line Lender’s risk with respect to
the Defaulting Lender’s participation in such Swing Line Loans, including by
cash collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding
amount of Swing Line Loans; provided further that, the Borrowers shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base
Rate Loan. Swing Line Loans shall only be denominated in Dollars. Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.




62
95159948_7

--------------------------------------------------------------------------------



(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
12:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 or a whole multiple of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the applicable
Borrower.


(c)Refinancing of Swing Line Loans.


(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of each Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in Section
4.02. The Swing Line Lender shall furnish the Borrowers with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.


(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender


63
95159948_7

--------------------------------------------------------------------------------



pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.


(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.


(d)
Repayment of Participations.



(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.


(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.


(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.


64
95159948_7

--------------------------------------------------------------------------------





(f)Payments Directly to Swing Line Lender. The Borrowers shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.


(g)Provisions Related to Extended Revolving Credit Commitments. If the Maturity
Date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
Maturity Date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the Swing Line Lender, on the earliest occurring
Maturity Date such Swing Line Loan shall be deemed reallocated to the tranche or
tranches of the Non-Expiring Credit Commitments on a pro rata basis; provided
that (x) to the extent that the amount of such reallocation would cause the
aggregate credit exposure to exceed the aggregate amount of such Non-Expiring
Credit Commitments, immediately prior to such reallocation (after giving effect
to any repayments of Revolving Credit Loans and any reallocation of Letter of
Credit participations as contemplated in Section 2.03(l)) the amount of Swing
Line Loans to be reallocated equal to such excess shall be repaid and (y)
notwithstanding the foregoing, if a Specified Default has occurred and is
continuing, the Borrowers shall still be obligated to pay Swing Line Loans
allocated to the Revolving Credit Lenders holding the Expiring Credit
Commitments at the Maturity Date of the Expiring Credit Commitment or if the
Loans have been accelerated prior to the maturity date of the Expiring Credit
Commitment. Commencing with the Maturity Date of any tranche of Revolving Credit
Commitments, the sublimit for Swing Line Loans shall be agreed solely with the
Swing Line Lender.



Section 2.05    Prepayments.


(a)
Optional.



(i)Except as otherwise provided below in this Section 2.05(a), the Borrowers
may, upon notice from a Borrower to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (1) such notice must
be received by the Administrative Agent not later than 12:00 p.m. (A) three (3)
Business Days prior to any date of prepayment of Eurocurrency Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment, the Class(es) and Type(s) of Loans to be prepaid and in the case of
a prepayment of Term Loans, the manner in which the Borrowers elect to have such
prepayment applied to the remaining repayments thereof; provided that in the
event such notice fails to specify the manner in which the respective prepayment
of Term Loans shall be applied to repayments thereof required pursuant to
Section 2.07(a), such prepayment of Term Loans shall be applied in direct order
of maturity to repayments thereof required pursuant to Section 2.07(a). The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by a Borrower, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares.


65
95159948_7

--------------------------------------------------------------------------------





(ii)The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by a Borrower, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.


(iii)Notwithstanding anything to the contrary contained in this Agreement, the
applicable Borrower may rescind any notice of prepayment under Section
2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing in total of a Facility, which refinancing shall not be consummated
or shall otherwise be delayed.


(b)
Mandatory.



(i)Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrowers shall cause to be prepaid
Term Loans in an aggregate principal amount equal to (A) 50% of Excess Cash
Flow, if any, for the fiscal year covered by such financial statements
(commencing with the fiscal year ending December 30, 2018) minus (B) the sum of
(without duplication) (1) all voluntary prepayments of Term Loans during such
fiscal year (excluding any voluntary prepayments of Term Loans made during such
fiscal year that reduced the amount required to be prepaid pursuant to this
Section 2.05(b)(i) in the prior fiscal year) or after year-end and prior to when
such Excess Cash Flow prepayment is due and (2) all voluntary prepayments of
Revolving Credit Loans during such fiscal year (excluding any voluntary
prepayments of Revolving Credit Loans made during such fiscal year that reduced
the amount required to be prepaid pursuant to this Section 2.05(b)(i) in the
prior fiscal year) or after year-end and prior to when such Excess Cash Flow
prepayment is due to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, but in the case of each of the
immediately preceding clauses (1) and (2), to the extent such prepayments are
funded with Internally Generated Cash; provided that no payment of any Term
Loans shall be required under this Section 2.05(b)(i) if the Consolidated Senior
Secured Net Leverage Ratio as of the last day of the fiscal year covered by such
financial statements was less than or equal to 3.50:1.00.


(ii)(A) If (x) the Company or any Subsidiary Disposes of any property or assets
(other than any Disposition of any property or assets permitted by Section
7.05(a), (b), (c), (d) (to the extent constituting a Disposition by any
Subsidiary to a Loan Party), (e), (g), (h), (i), (j), (l), (n), (o) or (p)) or
(y) any Casualty Event occurs, which in the aggregate results in the realization
or receipt by the Company or such Subsidiary of Net Cash Proceeds, the Borrowers
shall cause to be prepaid on or prior to the date which is ten (10) Business
Days after the date of the realization or receipt of such Net Cash Proceeds,
Term Loans in an aggregate principal amount equal to 100% of all Net Cash
Proceeds received; provided that, if at the time that any such prepayment would
be required, any Borrower is required to offer to repurchase Permitted Pari
Passu Secured Refinancing Debt (or any Indebtedness pursuant to a Permitted
Refinancing in respect thereof that is secured on a pari passu basis with the
Obligations) pursuant to the terms of the documentation governing such
Indebtedness with


66
95159948_7

--------------------------------------------------------------------------------



such Net Cash Proceeds, (such Permitted Pari Passu Secured Refinancing Debt (or
any Indebtedness pursuant to a Permitted Refinancing in respect thereof)
required to be offered to be so repurchased, “Other Applicable Indebtedness”),
then the Borrowers may apply such Net Cash Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness at such time; provided, further
that the portion of such net proceeds allocated to the Other Applicable
Indebtedness shall not exceed the amount of such net proceeds required to be
allocated to the Other Applicable Indebtedness pursuant to the terms thereof,
and the remaining amount, if any, of such net proceeds shall be allocated to the
Term Loans in accordance with the terms hereof) to the prepayment of the Term
Loans and to the repurchase or prepayment of Other Applicable Indebtedness, and
the amount of prepayment of the Term Loans that would have otherwise been
required pursuant to this Section 2.05(b)(ii)(A) shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such Indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof; provided, further that no such prepayment
shall be required pursuant to this Section 2.05(b)(ii) with respect to such
portion of such Net Cash Proceeds that such Borrower shall have, on or prior to
such date, given written notice to the Administrative Agent of its intent to
reinvest in accordance with Section 2.05(b)(ii)(B) but only so long as such
Borrower is not otherwise required to pay (or make an offer to pay) any Other
Applicable Indebtedness with such Net Cash Proceeds (which notice may only be
provided if no Event of Default has occurred and is then continuing); provided,
further that no payment of any Term Loans shall be required under this Section
2.05(b)(ii) if, on the date of such Disposition, the Consolidated Senior Secured
Net Leverage Ratio is less than 3.50:1.00 as of the last day of the Test Period
most recently ended for which financial statements have been delivered to the
Lenders under Section 6.01(a) and (b), after giving effect to any such
Disposition on a Pro Forma Basis;


(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the applicable Borrower, such Borrower may reinvest all or any portion of such
Net Cash Proceeds in assets useful for its business or its Subsidiaries within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if
such Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, within the later
of (a) one hundred and eighty (180) days following the date of such legally
binding commitment and (b) twelve (12) months following receipt of such Net Cash
Proceeds; provided that (i) so long as an Event of Default shall have occurred
and be continuing, such Borrower (x) shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that such
Borrower entered into at a time when no Event of Default is continuing) and (y)
shall not be required to apply such Net Cash Proceeds which have been previously
applied to prepay Revolving Credit Loans to the prepayment of Term Loans until
such time as the relevant investment period has expired and no Event of Default
is continuing and (ii) if any Net Cash Proceeds are no longer intended to be or
cannot be so reinvested (whether because the applicable reinvestment period has
expired or otherwise) at any time after delivery of a notice of reinvestment
election, an amount equal to any such Net Cash Proceeds shall be applied within
five (5) Business Days after such Borrower reasonably determines


67
95159948_7

--------------------------------------------------------------------------------



that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Term Loans as set forth in this Section
2.05.


(iii)If the Company or any Subsidiary incurs or issues any Indebtedness (A) not
expressly permitted to be incurred or issued pursuant to any clause of Section
7.03 or (B) that constitute Credit Agreement Refinancing Indebtedness, the
Borrowers shall cause to be prepaid Term Loans in an aggregate principal amount
equal to 100% of all Net Cash Proceeds received therefrom on or prior to the
date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.


(iv)If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrowers
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrowers shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans, such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.


(v)Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied ratably between the Initial Term Loans and (unless otherwise agreed by
the applicable Incremental Lenders) any Incremental Term Loans to reduce in
direct order of maturity the remaining scheduled principal installments of the
Initial Term Loans (and, as determined by the Borrowers and the applicable
Incremental Lenders, to reduce the remaining scheduled principal installments of
any Incremental Term Loans) required pursuant to Section 2.07(a), and shall be
paid to the Appropriate Lenders in accordance with their respective Pro Rata
Shares. Any prepayment of a Eurocurrency Rate Loan pursuant to this Section
2.05(b) shall be accompanied by all accrued interest thereon.


(vi)Notwithstanding any other provisions of this Section 2.05, (i) to the extent
that any of or all the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event
from a Foreign Subsidiary (a “Foreign Casualty Event”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.05(b) but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (each
Borrower hereby agreeing to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be promptly
effected and an amount equal to such repatriated Net Cash Proceeds or Excess
Cash Flow will be promptly (and in any event not later than two (2) Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.05(b) to the extent provided herein and (ii) to the
extent that the Borrowers have determined in good faith that repatriation of any
of or all the Net Cash Proceeds of any Foreign Disposition or any Foreign
Casualty Event or Excess Cash Flow attributable to Foreign Subsidiaries would
have material adverse tax consequences with respect to such Net Cash Proceeds or
Excess Cash Flow, such Net Cash Proceeds or Excess Cash


68
95159948_7

--------------------------------------------------------------------------------



Flow so affected will not be required to be applied to repay Term Loans at the
times provided in this Section 2.05(b) but may be retained by the applicable
Foreign Subsidiary until such time as it may repatriate such amount without
incurring such material adverse tax consequences (at which time such amount
shall be repatriated to the Borrowers and applied to repay the Term Loans).


(c)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date prior to the last day of an Interest Period therefor, any amounts
owing in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under Section 2.05(b) (but
excluding prepayments required under clause (iv) of Section 2.05(b)), prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to Section 2.05(b) in respect of any such Eurocurrency Rate Loan prior
to the last day of the Interest Period therefor, the Borrowers may, in their
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from any Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from any Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
Section 2.05(b) and the Borrowers shall be responsible for any amounts owing in
respect of any Eurocurrency Rate Loan pursuant to Section 3.05.



Section 2.06    Termination or Reduction of Commitments.


(a)Optional. The Company may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent at least three (3) Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $500,000 or any whole multiple of $100,000 in
excess thereof and (iii) if, after giving effect to any reduction of the
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess. The amount of any
such Revolving Credit Commitment reduction shall not be applied to the Letter of
Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Company or as otherwise provided in the immediately preceding sentence.
Notwithstanding the foregoing, the Company may rescind or postpone any notice of
termination of the Commitments if such termination would have resulted from a
refinancing in total of a Facility, which refinancing shall not be consummated
or otherwise shall be delayed.


(b)Mandatory. The Term Commitment of each Term Lender shall be automatically and
permanently reduced to $0 upon the making of such Term Lender’s Term Loans
pursuant to Section 2.01(a). The Revolving Credit Commitment of each Revolving
Credit Lender shall automatically and permanently terminate on the Maturity Date
for the Revolving Credit Facility; provided that (x) the foregoing shall not
release any Revolving Credit Lender from any liability it may have for its
failure to fund Revolving Credit Loans, L/C Advances or participations in Swing
Line Loans that were required to be funded by it on or prior to such Maturity
Date and (y) the foregoing will not release any Revolving
Credit Lender from any obligation to fund its portion of L/C Advances or
participations in Swing Line Loans with respect to Letters of Credit issued or
Swing Line Loans made prior to such Maturity Date




69
95159948_7

--------------------------------------------------------------------------------



(c)Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.



Section 2.07    Repayment of Loans


(a)Term Loan.


(i)The Borrowers shall repay to the Administrative Agent for the ratable account
of the Term Lenders (A) in consecutive quarterly installments on the last day of
each fiscal quarter of the Company, commencing with April 1, 2018, the aggregate
outstanding principal amount of the Term Loan as set forth below (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05):


FISCAL YEAR
PAYMENT DATE
PRINCIPAL INSTALLMENT
($)
2018
April 1, 2018


$6,250,000


July 1, 2018


$6,250,000


September 30, 2018


$6,250,000


December 30, 2018


$6,250,000


2019
March 31, 2019


$6,250,000


June 30, 2019


$6,250,000


September 29, 2019


$6,250,000


December 29, 2019


$6,250,000


2020
March 29, 2020


$6,250,000


June 28, 2020


$6,250,000


September 27, 2020


$6,250,000


December 27, 2020


$6,250,000


2021
March 28, 2021


$9,375,000


June 27, 2021


$9,375,000


September 26, 2021


$9,375,000


December 26, 2021


$9,375,000


2022
March 27, 2022


$12,500,000


June 26, 2022


$12,500,000


September 25, 2022


$12,500,000


Maturity Date for Term Loans
The aggregate outstanding principal amount of all Term
Loans



70
95159948_7

--------------------------------------------------------------------------------



and (B) on the Maturity Date for the Term Loans, the aggregate principal amount
of all Term Loans outstanding on such date.


(ii)The amount of any such payment set forth in clause (i) above shall be
adjusted to account for the addition of any Incremental Term Loans, Extended
Term Loans or Other Term Loans to contemplate (A) the reduction in the aggregate
principal amount of any Term Loans that were paid down in connection with the
incurrence of such Incremental Term Loans, Extended Term Loans or Other Term
Loans, and (B) any increase to payments to the extent and as required pursuant
to the terms of any applicable Incremental Amendment, Extension Amendment or
Refinancing Amendment.


(b)Revolving Credit Loans. The Borrowers shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of their
Revolving Credit Loans outstanding on such date.


(c)Swing Line Loans. The Borrowers shall repay their Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Swing Line
Loan is made and (ii) the Maturity Date for the Revolving Credit Facility.



Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable Borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.


(b)The Borrowers shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


(d)All computations of interest hereunder shall be made in accordance with
Section 2.10.



Section 2.09    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):


(a)Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
exceeds the sum of (A) Outstanding Amount of Revolving Credit Loans (for the
avoidance of doubt, excluding any Swing Line Loans) and (B) the Outstanding
Amount of L/C Obligations; provided that any commitment fee accrued with respect
to any of the Revolving Credit Commitments of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrowers so long as such Lender shall be
a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrowers prior to such time; and
provided, further,


71
95159948_7

--------------------------------------------------------------------------------



that no commitment fee shall accrue on any of the Revolving Credit Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee shall accrue at all times from the Closing Date until the
Maturity Date for the Revolving Credit Facility, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date for the Revolving Credit Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.


(b)Other Fees. The Borrower shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Borrowers and the
applicable Agent).



Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of three hundred and
sixty-five (365) days (or three hundred and sixty six (366) days, as the case
may be) and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. In computing interest on any Loan, the first day
of an Interest Period applicable to such Loan or, with respect to a Base Rate
Loan being converted from a Eurocurrency Rate Loan, the date of conversion of
such Eurocurrency Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the expiration date of an Interest Period applicable to such Loan
or, with respect to a Base Rate Loan being converted to a Eurocurrency Rate
Loan, the date of conversion of such Base Rate Loan to such Eurocurrency Rate
Loan, as the case may be, shall be excluded. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.



Section 2.11 Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation Section
5f.103-1(c), as agent for each Borrower, in each case in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of each Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, each Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.


(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case


72
95159948_7

--------------------------------------------------------------------------------



of the Administrative Agent, entries in the Register in accordance with the
provisions of Section 10.07(d), evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent in the Register and the accounts and records of any Lender
in respect of such matters, the Register shall control in the absence of
manifest error.


(c)Entries made in good faith by the Administrative Agent in the Register, and
by each Lender in its account or accounts pursuant to Sections 2.11(a) and (b),
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrowers to, in the case of the
Register, each Lender and, in the case of such account or accounts, such Lender,
under this Agreement and the other Loan Documents, absent manifest error;
provided that the failure of the Administrative Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrowers under this Agreement and the other Loan Documents.



Section 2.12 Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00
p.m. shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.


(b)If any payment to be made by the Borrowers shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.


(c)Unless the Company or any Lender has notified the Administrative Agent, prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrowers or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that the Borrowers or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:


(i)if the Borrowers failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate
from time to time in effect; and


(ii)if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrowers to the date such amount
is recovered by the Administrative Agent (the “Compensation Period”) at a rate
per annum equal to the applicable


73
95159948_7

--------------------------------------------------------------------------------



Federal Funds Rate from time to time in effect. When such Lender makes payment
to the Administrative Agent (together with all accrued interest thereon), then
such payment amount (excluding the amount of any interest which may have accrued
and been paid in respect of such late payment) shall constitute such Lender’s
Loan included in the applicable Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or any Borrower may have
against any Lender as a result of any default by such Lender hereunder.


A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.


(d)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.


(e)The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.


(f)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.


(g)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.


74
95159948_7

--------------------------------------------------------------------------------





(h)The Borrowers shall be jointly and severally liable for the Obligations. The
obligations of each Borrower hereunder are independent of the obligations of any
other Borrower and a separate action or actions may be brought and prosecuted
against each Borrower whether or not action is brought against any other
Borrower and whether or not any other Borrower be joined in any such action or
actions. The Administrative Agent and the other Secured Parties may in
accordance with the terms of the Loan Documents, at their election, exercise any
right or remedy available to them against any Borrower, without affecting or
impairing in any way the liability of any other Borrower hereunder except to the
extent the Obligations have been indefeasibly paid in full in cash. To the
fullest extent permitted by applicable Law, each Borrower waives any defense
arising out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Borrower against the other
Borrower.



Section 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For the avoidance of doubt, the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement as in
effect from time to time (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrowers agree
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.



Section 2.14    Extension of Term Loans; Extension of Revolving Credit Loans.


(a)Extension of Term Loans. The Borrowers may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled Maturity
Date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans” and
the Term


75
95159948_7

--------------------------------------------------------------------------------



Commitments relating thereto, the “Extended Term Loan Commitments”) and to
provide for other terms consistent with this Section 2.14. In order to establish
any Extended Term Loans, the Company shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable, but excluding any arrangement, structuring or other fees payable
in connection therewith that are not generally shared with all relevant Lenders)
and offered pro rata to each Lender under such Existing Term Loan Tranche and
(y) be identical to the Term Loans under the Existing Term Loan Tranche from
which such Extended Term Loans are intended to be amended, except that: (i) all
or any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Tranche, to the extent
provided in the applicable Extension Amendment; provided, however, that at no
time shall there be Classes of Term Loans hereunder (including Other Term Loans,
Incremental Term Loans and Extended Term Loans) which have more than three (3)
different Maturity Dates (unless otherwise consented to by the Administrative
Agent); (ii) the All-In Yield with respect to the Extended Term Loans (whether
in the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different from the All-In Yield for the Term Loans of such
Existing Term Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and (iv)
Extended Term Loans may have call protection as may be agreed by the Borrowers
and the Lenders thereof; provided that no Extended Term Loans may be optionally
prepaid prior to the date on which all Term Loans with an earlier final stated
maturity (including Term Loans under the Existing Term Loan Tranche from which
they were amended) are repaid in full, unless such optional prepayment of
principal is accompanied by a pro rata optional prepayment of such other Term
Loans; provided, however, that (A) no Default shall have occurred and be
continuing at the time a Term Loan Extension Request is delivered to Lenders,
(B) in no event shall the Maturity Date of any Extended Term Loans of a given
Term Loan Extension Series at the time of establishment thereof be earlier than
the then Latest Maturity Date of any other Term Loans hereunder, (C) the
Weighted Average Life to Maturity of any Extended Term Loans of a given Term
Loan Extension Series at the time of establishment thereof shall be no shorter
than the remaining Weighted Average Life to Maturity of any Existing Term Loan
Tranche (as originally in effect prior to any amortization or prepayments
thereto), (D) any such Extended Term Loans (and the Liens securing the same)
shall be permitted by the terms of the First Lien Intercreditor Agreement (to
the extent any First Lien Intercreditor Agreement is then in effect), (E) all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing and (F) any Extended Term Loans may participate on a pro rata
basis or less than a pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments of principal hereunder, in
each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche (in which case scheduled amortization with respect thereto shall be
proportionately increased). Each request for a Term Loan Extension Series of
Extended Term Loans proposed to be incurred under this Section 2.14 shall be in
an aggregate principal amount that is not less than $25,000,000 (it being
understood that the actual principal amount thereof provided by the applicable
Lenders may be lower than such minimum amount).


(b)Extension of Revolving Credit Commitments. The Borrowers may, at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments (and related Revolving Credit Loans and other related extensions of
credit) of a given Class (each, an “Existing Revolver Tranche”) be amended


76
95159948_7

--------------------------------------------------------------------------------



to extend the scheduled Maturity Date(s) with respect to all or a portion of
such Revolving Credit Commitments (any such Revolving Credit Commitments which
have been so amended, “Extended Revolving Credit Commitments” and the revolving
loans thereunder, “Extended Revolving Credit Loans”) and to provide for other
terms consistent with this Section 2.14. In order to establish any Extended
Revolving Credit Commitments, the Company shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, a “Revolver
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which shall (x) be identical as offered to
each Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable, but excluding any arrangement, structuring or
other fees payable in connection therewith that are not generally shared with
all relevant Lenders) and offered pro rata to each Lender under such Existing
Revolver Tranche and (y) be identical to the Revolving Credit Commitments under
the Existing Revolver Tranche from which such Extended Revolving Credit
Commitments are to be amended, except that: (i) the Maturity Date of the
Extended Revolving Credit Commitments may be delayed to a later date than the
Maturity Date of the Revolving Credit Commitments of such Existing Revolver
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Classes of Revolving Credit Commitments
hereunder (including Other Revolving Credit Commitments and Extended Revolving
Credit Commitments) which have more than three (3) different Maturity Dates
(unless otherwise consented to by the Administrative Agent); (ii) the All-In
Yield with respect to extensions of credit under the Extended Revolving Credit
Commitments (whether in the form of interest rate margin, upfront fees or
otherwise) may be different than the All-In Yield for extensions of credit under
the Revolving Credit Commitments of such Existing Revolver Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Revolving Credit Commitments); and (iv) all borrowings under the
applicable Revolving Credit Commitments (i.e., the Existing Revolver Tranche and
the Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments and commitment reductions thereunder shall be made on a
pro rata basis (except for (I) payments of interest and fees at different rates
on Extended Revolving Credit Commitments (and related outstandings) and (II)
repayments and commitment reductions required upon the Maturity Date of the
non-extending Revolving Credit Commitments) and all Swing Line Loans and Letters
of Credit shall be participated on a pro rata basis by all Lenders with
Revolving Credit Commitments (subject to the provisions of Sections 2.03(l) and
2.04(g)); provided, further, that (A) no Default shall have occurred and be
continuing at the time a Revolver Extension Request is delivered to Lenders, (B)
in no event shall the Maturity Date of any Extended Revolving Credit Commitments
of a given Revolver Extension Series at the time of establishment thereof be
earlier than the then Latest Maturity Date of any other Revolving Credit
Commitments hereunder, (C) any such Extended Revolving Credit Commitments (and
the Liens securing the same) shall be permitted by the terms of the First Lien
Intercreditor Agreement (to the extent any First Lien Intercreditor Agreement is
then in effect) and (D) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.14 shall be
in an aggregate amount that is not less than $25,000,000.
(c)Extension Request. The Company shall provide the applicable Extension Request
at least five (5) Business Days prior to the date on which Lenders under the
Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish


77
95159948_7

--------------------------------------------------------------------------------



the purposes of this Section 2.14. No Lender shall have any obligation to agree
to have any of its Term Loans of any Existing Term Loan Tranche amended into
Extended Term Loans or any of its Revolving Credit Commitments amended into
Extended Revolving Credit Commitments, as applicable, pursuant to any Extension
Request. Any Lender holding a Loan under an Existing Term Loan Tranche wishing
to have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request amended into Extended Term Loans (each, an
“Extending Term Lender”) and any Revolving Credit Lender wishing to have all or
a portion of its Revolving Credit Commitments under the Existing Revolver
Tranche subject to such Extension Request amended into Extended Revolving Credit
Commitments (each, an “Extending Revolving Credit Lender”), as applicable, shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Term Loans
under the Existing Term Loan Tranche or Revolving Credit Commitments under the
Existing Revolver Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans or Extended Revolving Credit Commitments, as
applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche or Revolving Credit Commitments under
the Existing Revolver Tranche, as applicable, in respect of which applicable
Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Request exceeds the amount of Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, requested to be
extended pursuant to the Extension Request, Term Loans or Revolving Credit
Commitments, as applicable, subject to Extension Elections shall be amended to
Extended Term Loans or Revolving Credit Commitments, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Credit Commitments, as applicable, included in each such Extension Election.


(d)Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to one or more amendments (each, an
“Extension Amendment”) to this Agreement among each Borrower, the other Loan
Parties, the Administrative Agent and each Extending Term Lender or Extending
Revolving Credit Lender, as applicable, providing an Extended Term Loan or
Extended Revolving Credit Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Sections 2.14(a) or (b) above,
respectively (but which shall not require the consent of any other Lender) and
otherwise reasonably satisfactory to the Administrative Agent. The Commitments
to provide Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall become effective on the date specified in the applicable
Extension Amendment, subject to the satisfaction of each of the conditions set
forth in Section 4.02 (which, for the avoidance of doubt, shall not require
compliance with the Financial Covenant for any Extended Term Loans) and such
other conditions as may be specified in the applicable Extension Amendment and,
to the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, are provided with
the benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby (A) agrees that this Agreement and the other
Loan Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, incurred pursuant thereto, (ii)
modify the scheduled repayments set forth in Section 2.07 with respect to any
Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans required pursuant


78
95159948_7

--------------------------------------------------------------------------------



to Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to
reflect the existence of the Extended Term Loans and the application of
prepayments with respect thereto and (iv) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrowers, to effect
the provisions of this Section 2.14, and the Required Lenders (by executing and
delivering the Extension Amendment and thereby binding themselves and all
successors and assigns) hereby expressly and irrevocably, for the benefit of all
parties hereto, authorize the Administrative Agent to enter into any such
Extension Amendment and (B) consent to the transactions contemplated by this
Section 2.14 (including, for the avoidance of doubt, payment of interest, fees
or premiums in respect of any Extended Term Loans or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension
Amendment.


(e)No Prepayment. No conversion or extension of Loans or Commitments pursuant to
any Extension Amendment in accordance with this Section 2.14 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.



Section 2.15    Incremental Borrowings.


(a)Incremental Commitments. The Company may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request (A) one or more new commitments which may be of the same
Class as any outstanding Term Loans (a “Term Loan Increase”) or a new Class of
term loans (collectively with any Term Loan Increase, the “Incremental Term
Commitments”) and/or (B) one or more increases in the amount of the Revolving
Credit Commitments (a “Revolving Commitment Increase”, and collectively with any
Incremental Term Commitments, the “Incremental Commitments”), whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders.


(b)Incremental Loans. Any Incremental Term Loans effected through the
establishment of one or more new Term Loans made on an Incremental Facility
Closing Date shall be designated a separate Class of Incremental Term Loans for
all purposes of this Agreement. On any Incremental Facility Closing Date on
which any Incremental Term Commitments of any Class are effected (including
through any Term Loan Increase), subject to the satisfaction of the terms and
conditions in this Section 2.15, (i) each Incremental Term Lender of such Class
shall make a Loan to the Borrowers (an “Incremental Term Loan”) in an amount
equal to its Incremental Term Commitment of such Class and (ii) each Incremental
Term Lender of such Class shall become a Lender hereunder with respect to the
Incremental Term Commitment of such Class and the Incremental Term Loans of such
Class made pursuant thereto. On any Incremental Facility Closing Date on which
any Revolving Commitment Increase is effected, subject to the satisfaction of
the terms and conditions in this Section 2.15, (i) each Incremental Revolving
Credit Lender shall make its Revolving Credit Commitment available to the
Borrowers and (ii) each Incremental Revolving Credit Lender shall become a
Lender hereunder with respect to its portion of the Revolving Commitment
Increase. Notwithstanding the foregoing, Incremental Term Loans may have
identical terms to any of the Term Loans and be treated as the same Class as any
of such Term Loans.


(c)Incremental Loan Request. Each Incremental Loan Request from the Company
pursuant to this Section 2.15 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Revolving Commitment Increase.
Incremental Term Loans may be made, and Revolving Commitment Increases may be
provided, by any existing Lender (but no existing Lender will have an obligation
to make any Incremental Commitment, nor will the Borrowers have any obligation
to approach any existing Lenders to provide any Incremental Commitment) or by
any other bank or other financial institution or other institutional lenders
(any such other bank, other financial institution or other institutional lenders
being called an “Additional Lender”) (each such existing Lender or Additional
Lender providing such Commitment or


79
95159948_7

--------------------------------------------------------------------------------



Loan, an “Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increase to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Additional Lender.


(d)Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions, which in the case of an Incremental Term Loan
to be used to finance a Limited Condition Acquisition, shall be subject to
Section 1.12:


(i)no Default or Event of Default shall exist after giving effect to such
Incremental Commitments;


(ii)the representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the Incremental Facility Closing Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;


(iii)each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $25,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence) and each Revolving Commitment Increase shall be in an aggregate
principal amount that is not less than $10,000,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence);


(iv)the aggregate principal amount of the Incremental Term Loans and the
Revolving Commitment Increases (together with the aggregate amount of
Incremental Equivalent Debt incurred pursuant to Section 7.03(s)) incurred after
the Closing Date shall not exceed (A) $425,000,000 in the aggregate pursuant to
this clause (A) or (B) at its option, up to an amount of Incremental Term Loans
or Revolving Commitment Increases (and Incremental Equivalent Debt) so long as
the Consolidated Senior Secured Net Leverage Ratio is no more than 3.50:1.00 as
of the last day of the Test Period most recently ended for which financial
statements have been delivered to the Lenders under Section 6.01(a) and (b),
after giving effect to any such incurrence on a Pro Forma Basis (but without
giving effect to any use of the proceeds thereof to repay or prepay any
revolving Indebtedness, including under the Revolving Credit Facility), and, in
each case, with respect to any Revolving Commitment Increase, assuming a
borrowing of the maximum amount of Loans available thereunder (such amounts
under this clause (A) and (B), the “Available Incremental Amount”);


80
95159948_7

--------------------------------------------------------------------------------





(v)(A) to the extent reasonably requested by the Administrative Agent, the
receipt by the Administrative Agent of (i) legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date
(conformed as appropriate) (other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent) and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Incremental Term Loans or Incremental Commitments, as applicable, are provided
with the benefit of the applicable Loan Documents, and (B) to the extent
provided in the applicable Incremental Amendment, such other conditions as the
Borrowers and the Lenders providing such Incremental Commitments may agree; and


(vi)the Company and its Subsidiaries shall be in Pro Forma Compliance with the
Financial Covenant after giving effect to such Incremental Commitments.


(e)Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments of any Class shall be as agreed
between the Borrowers and the applicable Incremental Lenders providing such
Incremental Commitments, and except as otherwise set forth herein, to the extent
not identical to the Term Loans, each existing on the Incremental Facility
Closing Date, shall be consistent with clauses (i) through (iii) below, as
applicable, and otherwise as reasonably satisfactory to Administrative Agent
(but in no event shall any such Incremental Facility have covenants and defaults
materially more restrictive (taken as a whole) than those under this Agreement
except for covenants and defaults applicable only to periods after the Latest
Maturity Date at the time of such Incremental Facility Closing Date); provided
that in the case of a Term Loan Increase, the terms, provisions and
documentation shall be identical (other than with respect to upfront fees,
original issue discount or similar fees) to the applicable Term Loans being
increased, as existing on the Incremental Facility Closing Date. In any event:


(i)the Incremental Term Loans:


(A)shall rank (I) pari passu in right of payment and (II) pari passu in right of
security with the Revolving Credit Loans and the Term Loans,


(B)as of the Incremental Facility Closing Date, shall not have a Maturity Date
earlier than the Maturity Date with respect to the Term Loans (prior to giving
effect to any extensions thereof occurring after the Maturity Date),


(C)shall have an amortization schedule as determined by the Borrowers and the
applicable new Lenders, provided that, as of the Incremental Facility Closing
Date, such Incremental Term Loans shall have a Weighted Average Life to Maturity
not shorter than the remaining Weighted Average Life to Maturity of the Term
Loans (as originally in effect prior to any amortization or prepayments thereto)
on the date of incurrence of such Incremental Term Loans,
(D)shall have, subject to clause (e)(iii) below, an Applicable Rate and, subject
to clauses (e)(i)(B) and (e)(i)(C) above, amortization determined by the
Borrowers and the applicable Incremental Term Lenders,


(E)shall have fees determined by the Borrowers and the applicable Incremental
Term Loan arranger(s),




81
95159948_7

--------------------------------------------------------------------------------



(F)with respect to any Incremental Term Loans structured as term B loans, may
include such “most favored nation” pricing protections and a lower minimum
assignment amount than is required under Section 10.07(b)(ii)(A), as determined
by the Borrowers and the applicable Lenders,


(G)may participate on a pro rata basis or less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments of
principal of Term Loans hereunder, as specified in the applicable Incremental
Amendment, including, for the avoidance of doubt, on a less than pro rata basis
permitting the Borrowers to repay any earlier maturing Term Loans prior to the
repayment of the applicable Incremental Term Loans, and


(H)may not be (x) secured by any assets other than Collateral or (y) guaranteed
by any Person other than a Guarantor;


(ii)the terms, provisions and documentation of any Revolving Commitment Increase
shall be identical to the Revolving Credit Commitments being increased, as
existing on the Incremental Facility Closing Date; provided that the Borrowers
and the applicable new Lenders may agree to higher interest rates, upfront fees
and Eurocurrency Rate or Base Rate floors in each applicable Incremental
Amendment if the interest rate margins, upfront fees and Eurocurrency Rate or
Base Rate floors with respect to the existing Revolving Credit Commitments are
increased so as to cause the then applicable interest rate, upfront fees, and
Eurocurrency Rate or Base Rate floors under this Agreement on such Revolving
Credit Commitments to equal the interest rate, upfront fees, and Eurocurrency
Rate or Base Rate floors then applicable to the Revolving Commitment Increase;
and


(iii)the All-In Yield applicable to the Incremental Term Loans of each Class
shall be determined by the Borrowers and the applicable new Lenders and shall be
set forth in each applicable Incremental Amendment; provided, however, that the
All-In Yield applicable to any Incremental Term Loans that are structured as
term A loans (each, an “Incremental Term A Loan”) shall not be greater than the
applicable All-In Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to the Initial Term
Loan plus 50 basis points per annum unless, (x) if the Incremental Amendment
provides for a new Class of Incremental Term A Loan, the interest rate (together
with, as provided in the proviso below, the Eurocurrency Rate or Base Rate
floor) with respect to the Initial Term Loan is increased so as to cause the
then applicable All-In Yield under this Agreement on the Initial Term Loan to
equal the All-In Yield then applicable to the Incremental Term A Loan minus 50
basis points; provided that any increase in All-In Yield to the Incremental Term
Loan due to the application of a Eurocurrency Rate or Base Rate floor on any
Incremental Term A Loan shall be effected solely through an increase in (or
implementation of, as applicable) any Eurocurrency Rate or Base Rate floor
applicable to the Initial Term Loan or (y) if the Incremental Amendment provides
for a Term Loan Increase to the Initial Term Loan, the Borrowers pay upfront
fees to the Lenders with respect to the Initial Term Loan in an aggregate amount
so as to cause the then applicable All-In Yield under this Agreement on the
Initial Term Loan to equal the All-In Yield then applicable to the Term Loan
Increase to the Initial Term Loan minus 50 basis points.


82
95159948_7

--------------------------------------------------------------------------------





(f)Incremental Amendment. Commitments in respect of Incremental Term Loans shall
become Commitments (or in the case of a Revolving Commitment Increase, an
increase in such Lender’s applicable Revolving Credit Commitment), under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by each
Borrower, each Incremental Lender providing such Commitments and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Loan Party, Agent or Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrowers, to effect the provisions
of this Section 2.15. The Borrowers will use the proceeds of the Incremental
Term Loans and Revolving Commitment Increases for any purpose not prohibited by
this Agreement. No Lender shall be obligated to provide any Incremental Term
Loans or Revolving Commitment Increase unless it so agrees.


(g)Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which any Revolving Commitment Increase is effected pursuant to
this Section 2.15, (a) each of the Revolving Credit Lenders shall assign to each
of the Incremental Revolving Credit Lenders, and each of the Incremental
Revolving Credit Lenders shall purchase from each of the Revolving Credit
Lenders, at the principal amount thereof, such interests in the Revolving Credit
Loans outstanding on such Incremental Facility Closing Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Revolving Credit
Lenders and Incremental Revolving Credit Lenders ratably in accordance with
their Revolving Credit Commitments after giving effect to such Revolving
Commitment Increase, (b) each Revolving Commitment Increase shall be deemed for
all purposes a Revolving Credit Commitment and each Loan made thereunder shall
be deemed, for all purposes, a Revolving Credit Loan and (c) each Incremental
Revolving Credit Lender shall become a Lender with respect to such Revolving
Commitment Increase and all matters relating thereto. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing and prepayment
requirements in Section 2.02 and 2.05(a) of this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.


(h)
This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.




Section 2.16 Refinancing Amendments. (a) On one or more occasions after the
Closing Date, the Borrowers may obtain, from any Lender or any Additional
Refinancing Lender, Credit Agreement Refinancing Indebtedness in respect of all
or any portion of any Class of Term Loans and the Revolving Credit Loans (or
unused Revolving Credit Commitments) then outstanding under this Agreement
(which for purposes of this clause (a) will be deemed to include any then
outstanding Extended Term Loans, Other Term Loans or Incremental Term Loans), in
the form of Other Term Loans, Other Term Loan Commitments, Other Revolving
Credit Commitments or Other Revolving Credit Loans pursuant to a Refinancing
Amendment; provided that notwithstanding anything to the contrary in this
Section 2.16 or otherwise, (1) the borrowing and repayment (except for (A)
payments of interest and fees at different rates on Other Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
Maturity Date of the Other Revolving Credit Commitments and (C) repayment of
principal made in connection with a permanent repayment and termination of
commitments (subject to clause (3) below)) of Loans with respect to Other
Revolving Credit Commitments after the date of obtaining any Other Revolving
Credit Commitments shall be made on a pro rata basis with all other Revolving
Credit Commitments, (2) subject to the provisions of Section 2.03(l) and Section
2.04(g) to the extent dealing with Swing Line Loans and Letters of Credit which
mature or expire after a Maturity Date when there exist Extended Revolving
Credit Commitments with a longer Maturity Date, all Swing Line Loans and Letters
of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments (and except as provided in Section 2.03(l) and Section 2.04(g),
without giving effect to changes thereto on an earlier Maturity Date with
respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued), (3) the permanent repayment of


83
95159948_7

--------------------------------------------------------------------------------



Revolving Credit Loans with respect to, and termination of, Other Revolving
Credit Commitments after the date of obtaining any Other Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the Borrowers shall be permitted to permanently repay
and terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later Maturity Date than such Class and (4)
assignments and participations of Other Revolving Credit Commitments and Other
Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans.


(b)The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 (which, for the avoidance of doubt, shall not require compliance with
Section 7.10 for any incurrence of Other Term Loans) and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of (i) customary legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date (conformed as
appropriate) other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.


(c)Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.16(a) shall be in an aggregate principal amount that is (x) not less than
$25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.


(d)Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrowers, to
effect the provisions of this Section 2.16, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.



Section 2.17    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.


(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Company may request (so long as


84
95159948_7

--------------------------------------------------------------------------------



no Default has occurred and is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to (x) satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement or (y)
Cash Collateralize the L/C Issuer’s future funding obligations with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h) to the extent allocable to its Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
Cash Collateral. With respect to any commitment fee or Letter of Credit fee not
required to be paid to any Defaulting Lender pursuant to the foregoing clauses
(x) or (y), the Borrowers shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (2) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the L/C Issuer’s or Swing Line Lender’s future funding obligations
with respect to any portion of such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has not been reallocated to non-Defaulting
Lenders or cash collateralized pursuant to this Section 2.17(a), and (3) not be
required to pay the remaining amount of any such fee.


85
95159948_7

--------------------------------------------------------------------------------





(iv)Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default has occurred and is continuing; and (ii)
the aggregate obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit and Swing Line Loans shall not exceed
the positive difference, if any, of (1) the Commitment of that Non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Loans of that
Non-Defaulting Lender. Subject to Section 10.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swing Line Loans in an amount equal to the Swing
Line Lender’s future funding obligations and (y) second, Cash Collateralize the
L/C Issuer’s future funding obligations.


(b)Defaulting Lender Cure. If each Borrower, the Administrative Agent, the Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans of the
applicable Facility and funded and unfunded participations in Letters of Credit
and Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share of the applicable Facility (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.



ARTICLE III



Taxes, Increased Costs Protection and Illegality


Section 3.01    Taxes. (a) For purposes of this Section 3.01, the term “Lender”
includes each L/C Issuer and the Swing Line Lender.


(b)Any and all payments by or on account of any obligation of any Borrower (the
term Borrower under this Article III being deemed to include any Subsidiary for
whose account a Letter of Credit is issued) under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable Law requires the deduction or withholding of
any Tax from any such


86
95159948_7

--------------------------------------------------------------------------------



payment by a Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.


(c)The Borrowers shall timely pay to the relevant Governmental Authority in
accordance with applicable Law any Other Taxes imposed on the Borrowers, and
shall timely pay or reimburse any Recipient, as the case may be, for any Other
Taxes paid or payable by such Recipient upon written demand (accompanied by a
certificate complying with the requirements set forth in clause (d) below)
therefor.


(d)Each Borrower shall severally indemnify each Recipient, within 10 Business
Days after written demand (accompanied by a certificate complying with the
requirements set forth below) therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail a description of such Indemnified Taxes and the amount of such payment or
liability for Indemnified Taxes delivered to the Borrowers by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)Each Lender shall severally indemnify the Administrative Agent, within 10
Business Days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.07(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).


(f)As soon as practicable after any payment of Taxes by the Borrowers to a
Governmental Authority pursuant to this Section 3.01, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


87
95159948_7

--------------------------------------------------------------------------------





(g) (i) any Lender that is a U.S. Person and the Administrative Agent (if such
Agent is a U.S. Person) shall deliver to the Borrowers and the Administrative
Agent on or prior to the date on which such Recipient becomes a Recipient under
this Agreement (and from time to time thereafter upon the reasonable request of
any Borrower or the Administrative Agent), executed originals of IRS Form W-9
(or any successor form) certifying that such Recipient is exempt from U.S.
federal backup withholding Tax;


(ii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time upon
the reasonable request of any Borrower or the Administrative Agent), whichever
of the following is applicable:


(A)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, duly executed originals of IRS Form W-8BEN or W-8BEN-E
(or any successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(B)
duly executed originals of IRS Form W-8ECI (or any successor form);



(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) or 871(h) of the Code, (x) a duly
executed certificate substantially in the form of Exhibit J-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (D) (y) duly executed originals of IRS Form W-8BEN or W-8BEN-E
(or any successor form); or


(D)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a duly executed U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J- 3, IRS Form
W-9, and/or successor forms thereof or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
duly executed U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-4 on behalf of each such direct and indirect partner;


88
95159948_7

--------------------------------------------------------------------------------





(iii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time upon
the reasonable request of any Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made; and


(iv)if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrowers and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by any Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.


(h)If any Recipient determines, in its reasonable discretion exercised in good
faith, that it has received a refund or overpayment credit in respect of any
Taxes as to which it has been indemnified pursuant to this Section 3.01
(including by the payment of additional amounts pursuant to this Section 3.01),
it shall pay to the indemnifying party an amount equal to such refund or credit
(but only to the extent of indemnity payments made under this Section 3.01 with
respect to the Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund or credit to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund or credit had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.


(i)Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(b) with respect to such Lender it will, if requested
by any Borrower, use commercially


89
95159948_7

--------------------------------------------------------------------------------



reasonable efforts (subject to such Lender’s overall internal policies of
general application and legal and regulatory restrictions) to designate another
Lending Office for any Loan or Letter of Credit affected by such event; provided
that such efforts are made on terms that, in the sole judgment of such Lender,
cause such Lender and its Lending Office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
3.01(i) shall affect or postpone any of the Obligations of the Borrowers or the
rights of such Lender pursuant to Section 3.01(b).



Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.



Section 3.03 Inability to Determine Rates. (a) Unless and until a Replacement
Rate is implemented in accordance with clause (b) below, if the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
or that Dollar deposits are not being offered to banks in the applicable
interbank eurodollar market for the applicable amount and the Interest Period of
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Company and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.


(b)    Notwithstanding anything to the contrary in Section 3.03(a) above, if the
Required Lenders have made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 3.03(a) have arisen, (ii) any applicable interest rate specified herein
is no longer a widely recognized benchmark rate for newly originated loans in
the U.S. syndicated loan market in the applicable currency or (iii) the
applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having or purporting to have
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which any applicable interest rate specified
herein shall no longer be used for determining interest rates for loans in the
U.S. syndicated loan market in the applicable currency, then the Administrative
Agent may, to the extent practicable (in consultation with the Company and as
determined by the Administrative Agent to be generally in accordance with
similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,


90
95159948_7

--------------------------------------------------------------------------------



the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 3.02 or Section 3.03(a) occurs with
respect to the Replacement Rate or (B) the Administrative Agent (or the Required
Lenders through the Administrative Agent) notifies the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Company, as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this Section
3.03(b). Notwithstanding anything to the contrary in this Agreement or the other
Loan Documents (including, without limitation, Section 10.01), such amendment
shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notice from Lenders constituting Required Lenders stating in each case
that such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (b), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).



Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender reasonably determines that as a
result of the introduction of or any change in or in the interpretation of any
Law, in each case after the Closing Date, or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining Eurocurrency Rate Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(including any Taxes (other than (i) Indemnified Taxes or (ii) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto and excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from reserve requirements
contemplated by Section 3.04(c)), then from time to time within fifteen (15)
days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in Law after the Closing Date, regardless of the date enacted,
adopted or issued.


(b)If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall pay to such Lender


91
95159948_7

--------------------------------------------------------------------------------



such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.


(c)The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrowers shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.


(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.04 shall not constitute a waiver of such Lender’s right to demand
such compensation except to the extent set forth in the first sentence of
Section 3.06(b).


(e)If any Lender requests compensation under this Section 3.04, then such Lender
will, if requested by any Borrower, use commercially reasonable efforts to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrowers or the rights of such Lender pursuant to Section
3.04(a), (b), (c) or (d).



Section 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:


(i)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan; or


(ii)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;


including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.




92
95159948_7

--------------------------------------------------------------------------------



For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.



Section 3.06 Matters Applicable to All Requests for Compensation. (a) Any Agent
or Lender claiming compensation under this Article III shall deliver a
certificate to the Borrowers setting forth the additional amount or amounts to
be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods.


(b)With respect to any Lender’s claim for compensation under Section 3.01, 3.02,
3.03 or 3.04, the Borrowers shall not be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrowers of the event that gives rise to
such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrowers under Section 3.04, the Company may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.


(c)If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:


(i)to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and


(ii)all Loans that would otherwise be made or continued from one Interest Period
to another by such Lender as Eurocurrency Rate Loans shall be made or continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be converted into Eurocurrency Rate Loans shall remain as Base Rate
Loans.


(d)If any Lender gives notice to the Borrowers (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.


93
95159948_7

--------------------------------------------------------------------------------




Section 3.07 Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the Borrowers become obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Section 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurocurrency Rate Loans
as a result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Company may, on five (5) Business Days’ prior written notice to
the Administrative Agent and such Lender, (x) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrowers in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrowers to find a replacement Lender
or other such Person; and provided, further, that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or (y)
terminate the Commitment of such Lender or L/C Issuer, as the case may be, and
(1) in the case of a Lender (other than an L/C Issuer), repay all Obligations of
the Borrowers owing to such Lender relating to the Loans and participations held
by such Lender as of such termination date and (2) in the case of an L/C Issuer,
repay all Obligations of the Borrowers owing to such L/C Issuer relating to the
Loans and participations held by the L/C Issuer as of such termination date and
cancel or backstop on terms satisfactory to such L/C Issuer any Letters of
Credit issued by it; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable Facility only in the case of clause
(i)or, with respect to a Class vote, clause (iii).


(b)Any Lender being replaced pursuant to Section 3.07(a) above shall (i) execute
and deliver an Assignment and Assumption Agreement with respect to such Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, and (ii) deliver any Notes evidencing such Loans to the Borrowers or
Administrative Agent. Pursuant to such Assignment and Assumption Agreement, (A)
the assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans, (B) all obligations of the Borrowers owing to
the assigning Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such Assignment and Assumption Agreement and (C) upon such payment and, if
so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by each Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non- Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption Agreement reflecting such replacement within five (5)
Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption Agreement to such Non-Consenting Lender or
Defaulting Lender, then such Non-Consenting Lender or Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Assumption Agreement
without any action on the part of the Non-Consenting Lender or Defaulting
Lender.


(c)Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the


94
95159948_7

--------------------------------------------------------------------------------



depositing of cash collateral into a cash collateral account in amounts and
pursuant to arrangements reasonably satisfactory to such L/C Issuer) have been
made with respect to each such outstanding Letter of Credit and the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.09.


(d)In the event that (i) any Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders (or, in the case of a
consent, waiver or amendment involving all affected Lenders of a certain
Facility, the Required Facility Lenders) have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.



Section 3.08    Survival. All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.



ARTICLE IV



Conditions Precedent to Credit Extensions


Section 4.01 Conditions of Initial Credit Extension. The obligation of each
Lender to close this Agreement and make its initial Credit Extension hereunder
or participate in the initial Letters of Credit, if any, is subject to the
satisfaction of each of the following conditions precedent:


(a)Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Term Note in
favor of each Term Lender requesting a Term Note, a Swing Line Note in favor of
the Swing Line Lender (in each case, if requested thereby), the Collateral
Documents and the Guaranty, together with any other applicable Loan Documents,
shall have been duly authorized, executed and delivered to the Administrative
Agent by the parties thereto, shall be in full force and effect and no Default
or Event of Default shall exist hereunder or thereunder.


(b)Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent.


(i)Officer’s Certificate. A certificate from a Responsible Officer of the
Company to the effect that (A) all representations and warranties of the Loan
Parties contained in this Agreement and the other Loan Documents are true and
correct in all material respects; provided that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects; (B) none of the Loan Parties
is in violation of any of the covenants contained in this Agreement and the
other Loan Documents; (C) after giving effect to the Transactions, no Default or
Event of Default has occurred and is continuing; (D) since December 31, 2016, no
event has occurred or condition arisen, either individually or in the aggregate,
that has had or could reasonably be expected to have a Material Adverse Effect;
and (E) each of the Loan Parties, as applicable, has satisfied each of the
conditions set forth in Section 4.01 and Section 4.02.


95
95159948_7

--------------------------------------------------------------------------------





(ii)Certificate of Secretary of each Loan Party. A certificate of a Responsible
Officer of each Loan Party certifying as to the incumbency and genuineness of
the signature of each officer of such Loan Party executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
(or equivalent), as applicable, of such Loan Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Loan Party as in
effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Loan Party authorizing and approving
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to Section
4.01(b)(iii).


(iii)Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Loan Party under the laws of its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, and, to the extent
requested by the Administrative Agent, each other jurisdiction where such Loan
Party is qualified to do business.


(iv)Opinions of Counsel. Opinions of counsel to the Loan Parties addressed to
the Administrative Agent and the Lenders with respect to the Loan Parties, the
Loan Documents and such other matters as the Administrative Agent shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the Administrative Agent and the Lenders).


(c)Personal Property Collateral.


(i)Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).


(ii)Pledged Collateral. The Administrative Agent shall have received (A)
original stock certificates or other certificates evidencing the certificated
Equity Interests pledged pursuant to the Collateral Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof and (B) each original promissory note pledged pursuant
to the Collateral Documents together with an undated allonge for each such
promissory note duly executed in blank by the holder thereof.


(iii)Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Loan Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Loan Party, indicating among
other things that the assets of each such Loan Party are free and clear of any
Lien (except for Permitted Liens).


(iv)Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Loan Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements


96
95159948_7

--------------------------------------------------------------------------------



naming the Administrative Agent as lender’s loss payee (and mortgagee, as
applicable) on all policies for property hazard insurance and as additional
insured on all policies for liability insurance), and if requested by the
Administrative Agent, copies of such insurance policies.


(v)Intellectual Property. The Administrative Agent shall have received security
agreements duly executed by the applicable Loan Parties for all federally
registered copyrights, copyright applications, patents, patent applications,
trademarks and trademark applications included in the Collateral, in each case
in proper form for filing with the U.S. Patent and Trademark Office or U.S.
Copyright Office, as applicable.


(vi)Other Collateral Documentation. The Administrative Agent shall have received
any documents reasonably requested thereby or as required by the terms of the
Security Documents to evidence its security interest in the Collateral
(including, without limitation, account control agreements for each deposit
account and securities account included within the Collateral).


(d)
Consents; Defaults.



(i)Governmental and Third Party Approvals. The Loan Parties shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Loan Parties or such other transactions or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.


(ii)No Injunction, Etc. No action, proceeding or investigation shall have been
instituted, or to the knowledge of Company, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, that could reasonably be expected to have a
Material Adverse Effect.


(e)Financial Matters.


(i)Financial Projections. The Administrative Agent shall have received pro forma
consolidated financial statements for the Company and its Subsidiaries, and
projections prepared by management of the Company, of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of the Facilities, which shall not be inconsistent with any
financial information or projections previously delivered to the Administrative
Agent.


(ii)Solvency Certificate. The Company shall have delivered to the Administrative
Agent a certificate, in form and substance satisfactory to the Administrative
Agent, and certified as accurate by the chief financial officer of the Company,
that after giving effect to the Transactions, the Borrowers and the Guarantors
(taken as a whole) are Solvent.


97
95159948_7

--------------------------------------------------------------------------------





(iii)Payment at Closing. The Borrowers shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the Joint
Lead Arrangers and the Lenders the fees set forth or referenced in Section 2.09
and any other accrued and unpaid fees or commissions due hereunder, (B) all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent accrued
and unpaid prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.


(f)
Miscellaneous.



(i)Notice of Account Designation. The Administrative Agent shall have received a
notice of account designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.


(ii)Existing Indebtedness. All existing Indebtedness of the Company and its
Subsidiaries (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 7.03) shall be refinanced,
and the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it in connection therewith.


(iii)PATRIOT Act, etc. Each Borrower and each of the Guarantors shall have
provided to the Administrative Agent and the Lenders, at least five (5) Business
Days prior to the Closing Date, the documentation and other information
requested at least ten (10) Business Days prior to the Closing Date by the
Administrative Agent in order to comply with requirements of any Anti-Money
Laundering Laws, including, without limitation, the Act and any applicable “know
your customer” rules and regulations.


(iv)Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.


Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
the Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.



Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent, which
in the case of an Incremental Term Loan to be used to finance a Limited
Condition Acquisition, shall be subject to Section 1.12:


98
95159948_7

--------------------------------------------------------------------------------



(a)The representations and warranties of each Borrower and each other Loan Party
contained in Article V and in any other Loan Document shall be true and correct
in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.


(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.


(c)The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.



ARTICLE V



Representations and Warranties


Each Borrower represents and warrants to the Agents and the Lenders that:


Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Subsidiaries (a) is a Person duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e) above, to
the extent that failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. No Loan Party nor
any Subsidiary thereof is an EEA Financial Institution.



Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) (x) any
Junior Financing Documentation and any other indenture, mortgage, deed of trust
or loan agreement evidencing Indebtedness in an aggregate principal amount in
excess of the Threshold Amount or (y) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)


99
95159948_7

--------------------------------------------------------------------------------



referred to in clause (b)(i)(y) above, to the extent that such conflict, breach,
contravention or payment, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.



Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect, and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.



Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to Debtor Relief Laws, general
principles of equity (whether considered in a proceeding in equity or law) and
an implied covenant of good faith and fair dealing.



Section 5.05 Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements and the Unaudited Financial Statements fairly present in
all material respects the financial condition of the Company and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein
(subject, in the case of the Unaudited Financial Statements, to normal year-end
audit adjustments and the absence of footnotes).


(b)Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.


(c)The forecasts of consolidated balance sheets, income statements and cash flow
statements of the Company and its Subsidiaries for each fiscal years 2018
through 2022, copies of which have been furnished to the Administrative Agent
prior to the Closing Date in a form reasonably satisfactory to it, have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.


(d)As of the Closing Date, neither any Borrower nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) such liabilities as are set forth in the financial statements described
in clause (a) of this Section 5.05, (ii) obligations arising under the Loan
Documents or otherwise permitted under Article VII and (iii) liabilities
incurred in the ordinary course of business) that, either individually or in the
aggregate, have had or could reasonably be expected to have a Material Adverse
Effect.


100
95159948_7

--------------------------------------------------------------------------------




Section 5.06 Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
any Borrower, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.



Section 5.07 No Default. Neither any Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.



Section 5.08 Ownership of Property; Liens. Each Borrower and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.



Section 5.09 Environmental Compliance. (a) There are no claims, actions, suits,
or proceedings alleging potential liability or responsibility for violation of,
or otherwise relating to, any Environmental Law that could, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.


(b)Except as could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect: (i) none of the properties currently
or formerly owned, leased or operated by the Company or any of the Company’s
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) there are no and never have been any underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased or operated by the Company or any of the
Company’s Subsidiaries or, to its knowledge, on any property formerly owned or
operated by the Company or any of the Company’s Subsidiaries; (iii) there is no
asbestos or asbestos-containing material on any property currently owned or
operated by the Company or any of the Company’s Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of by any Person on any
property currently or formerly owned, leased or operated by the Company or any
of the Company’s Subsidiaries and Hazardous Materials have not otherwise been
released, discharged or disposed of by the Company or any of the Company’s
Subsidiaries at any other location.


(c)The properties owned, leased or operated by the Company or any of the
Company’s Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
remedial action under, or (iii) could reasonably be expected to give rise to
liability under, Environmental Laws, which violations, remedial actions and
liabilities, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.


(d)None of the Company or any of the Company’s Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


101
95159948_7

--------------------------------------------------------------------------------



(e)All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
the Company or any of the Company’s Subsidiaries have been disposed of in a
manner not reasonably expected to result, either individually or in the
aggregate, in a Material Adverse Effect.


(f)Except as could not reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect, none of the Company or any of
the Company’s Subsidiaries has contractually assumed any liability or obligation
under or relating to any Environmental Law.



Section 5.10 Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Borrower and each Borrower’s Subsidiaries have filed all Federal and other tax
returns and reports required to be filed by them, and have paid all Federal and
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those (a) which are not overdue by more than thirty (30) days or
(b) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.



Section 5.11 ERISA Compliance. (a) Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance in with the applicable provisions of ERISA, the Code
and other Federal or state Laws.


(b)(i) No ERISA Event has occurred during the five year period prior to the date
on which this representation is made or deemed made with respect to any Pension
Plan; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this Section
5.11(b), as could not reasonably be expected, either individually or in the
aggregate, to result in a Material Adverse Effect.


(c)There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. To the knowledge of each Borrower, there has been no prohibited
transaction or violation of any fiduciary duty under ERISA with respect to any
Plan that has resulted or could reasonably be expected to result in a Material
Adverse Effect.


(d)As of the Closing Date, each Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.



Section 5.12 Subsidiaries; Equity Interests. As of the Closing Date, (a) neither
Borrower has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, (b) all of the outstanding Equity Interests in each Borrower and
in the material Subsidiaries of each Borrower have been validly issued, are
fully paid and nonassessable and (c) all Equity Interests owned by each Borrower
and the Subsidiary Guarantors are (in each case) owned free and clear of all
Liens except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.12 (a) sets forth the name and jurisdiction of each Borrower and each
Subsidiary of each Borrower, (b) sets forth the ownership interest of each
Borrower and any other Subsidiary of any Borrower in each Borrower and in


102
95159948_7

--------------------------------------------------------------------------------



each Subsidiary of each Borrower (excluding any Restaurant LP set forth on
Schedule 1.01E and any Employment Participation Subsidiary), including the
percentage of such ownership and (c) identifies each Subsidiary of each
Borrower, the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement.



Section 5.13 Margin Regulations; Investment Company Act. (a) No Borrower is
engaged nor will engage, principally or as one of its important activities, in
the business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for the purpose
of purchasing or carrying Margin Stock or any other any purpose that violates
Regulation U.


(b) None of any Borrower, any Person Controlling any Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.



Section 5.14 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
each Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.



Section 5.15 Intellectual Property; Licenses, Etc. Each Borrower and each of its
Subsidiaries own, license or possess the right to use, all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how, database rights, right of privacy and
publicity, and all other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The operation of the
respective businesses of any Borrower or any Subsidiary as currently conducted
does not infringe upon, misuse, misappropriate or violate any rights held by any
Person, except for such infringements, misuses, misappropriations or violations
which could not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No claim or litigation regarding any IP
Rights is pending or threatened in writing against any Borrower or any of its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.



Section 5.16 Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.



Section 5.17 Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation that is (or is required to be) subordinated to the
Obligations.



Section 5.18 Labor Matters. Except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes against the Company or any of the
Company’s Subsidiaries pending or, to the knowledge of any Borrower, threatened;
(b) hours worked by and payment made to employees of each of the Company or any
of the Company’s Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing


103
95159948_7

--------------------------------------------------------------------------------



with such matters; and (c) all payments due from the Company or any of the
Company’s Subsidiaries on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant party.



Section 5.19 Perfection, Etc. All filings and other actions necessary or
desirable to perfect and protect the Lien in the Collateral created under the
Collateral Documents (except for such actions that the Security Agreement
specifically excepts the Borrowers from performing) have been or will, within
the required time periods under the Collateral Documents, be duly made or taken
or otherwise provided for and are (or so will be) in full force and effect, and
the Collateral Documents create in favor of the Administrative Agent for the
benefit of the Secured Parties a valid and, together with such filings and other
actions, perfected first priority Lien in the Collateral to the extent required
by the Collateral Documents, securing the payment of the Secured Obligations,
subject only to Permitted Liens.



Section 5.20 Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions. (a)
To the extent applicable, each of the Company and the Company’s Subsidiaries is
in compliance, in all material respects, with (i) Sanctions, including the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) Anti-Money Laundering Laws.


(b)(i) No part of the proceeds of the Loans (or any Letters of Credit) will be
used directly or, to the knowledge of the Company and the Company’s
Subsidiaries, indirectly, (A) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”) or (B) except as would not reasonably be expected to have a Material
Adverse Effect, in violation of any other Anti-Corruption Laws and (ii) the
Company and each of the Company’s Subsidiaries and, to the knowledge of the
Company or any of the Company’s Subsidiaries, their respective directors,
officers and employees, are currently in compliance with (A) the FCPA in all
material respects and (B) except as would not reasonably be expected to have a
Material Adverse Effect, any other Anti-Corruption Laws.


(c)(i) None of the Company or any of the Company’s Subsidiaries will directly
or, to the knowledge of the Company or any of the Company’s Subsidiaries,
indirectly, use the proceeds of the Loans in violation of applicable Sanctions
or otherwise knowingly make available such proceeds to any Person for the
purpose of financing the activities of any Sanctioned Person, except to the
extent licensed, exempted or otherwise approved by a competent governmental body
responsible for enforcing such Sanctions, (ii) none of the Company or any of the
Company’s Subsidiaries or to the knowledge of the Company or any of the
Company’s Subsidiaries, their respective directors, officers or employees or, to
the knowledge of any Borrower, any controlled Affiliate any Borrower or any of
the Company’s Subsidiaries that will act in any capacity in connection with or
benefit from any Facility, is a Sanctioned Person and (iii) none of the Company
or any of the Company’s Subsidiaries or, to the knowledge of the Company or any
of the Company’s Subsidiaries, their respective directors, officers and
employees, are in violation of applicable Sanctions in any material respect.


104
95159948_7

--------------------------------------------------------------------------------




ARTICLE VI



Affirmative Covenants


So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Cash Management Obligations and
Obligations under Secured Hedge Agreements) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer), each Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Subsidiary
to:


Section 6.01    Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:


(a)As soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company beginning with the 2017 fiscal year, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of PricewaterhouseCoopers LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion (i) shall be prepared in accordance with Public Company
Oversight Board (“PCAOB”) or American Institute of Certified Public Accountants
(“AICPA”) auditing standards, as applicable, and (ii) shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (except as may be required as a result
of (x) a prospective Event of Default with respect to the Financial Covenant or
(y) the impending maturity of the Loans hereunder).


(b)As soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related (x) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (y) consolidated statements of cash flows for the portion of
the fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and


(c)As soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Company, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Company and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”).




105
95159948_7

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing the Company’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are, to the extent applicable, accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion (x) shall be
prepared in accordance with PCAOB or AICPA auditing standards, as applicable,
and (y) shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit
(except as may be required as a result of (x) a prospective Event of Default
with respect to the Financial Covenant or (y) the impending maturity of the
Loans hereunder).



Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:


(a)no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default under Section 7.10 or, if any such Event of Default shall exist,
stating the nature and status of such event;


(b)no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Company;


(c)promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company or OSI files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;


(d)promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from, or material statements or material reports furnished to, any
holder of debt securities of any Loan Party or of any of its Subsidiaries
pursuant to the terms of any (i) Credit Agreement Refinancing Indebtedness, (ii)
any Incremental Equivalent Debt, (iii) any unsecured Indebtedness, (iv) any
Indebtedness that is secured on a junior basis to the Obligations or (v) any
Junior Financing Documentation, in the case of preceding clauses (iii), (iv) and
(v), in a principal amount greater than the Threshold Amount and (in each case)
not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02;


(e)together with the delivery of each Compliance Certificate pursuant to Section
6.02(b) solely with respect to financial statements delivered pursuant to
Section 6.01(a), (i) a report setting forth the information required by Section
3.03(c) of the Security Agreement or confirming that there has been no change in
such information since the Closing Date (or, if later, the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal year covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) an updated list of each Subsidiary as
of the date of delivery of such Compliance Certificate (or confirming that there
has been no change in such information since the Closing Date or the date of the
last such update); and


106
95159948_7

--------------------------------------------------------------------------------





(f)promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) or (d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
upon written request by the Administrative Agent, the Company shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Company shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents. For purposes of this Section 6.02, paper copies shall
include copies delivered by facsimile transmission or electronically (such as
“tif’, “pdf’ or similar file formats delivered by email).



Section 6.03    Notices. Promptly after obtaining knowledge thereof, notify the
Administrative
Agent:


(a)of the occurrence of any Default;


(b)of the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority against any Borrower
or any of their respective Subsidiaries or the occurrence of any ERISA Event
that, in each case, could reasonably be expected to result in a Material Adverse
Effect; and


(c)any event, condition, change, circumstance or matter that, either
individually or in the aggregate, has resulted or could reasonably be expected
to result in a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Company (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Company has
taken and proposes to take with respect thereto.



Section 6.04 Payment of Taxes. Pay, discharge or otherwise satisfy as the same
shall become due and payable, all of its obligations and liabilities in respect
of taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, except in each case, to the
extent the failure to pay or discharge the same, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


107
95159948_7

--------------------------------------------------------------------------------




Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 or 7.05 and
(b) take all reasonable action to maintain all rights, privileges (including its
good standing), permits, licenses and franchises necessary or desirable in the
normal conduct of its business except (i) to the extent that failure to do so
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or 7.05.



Section 6.06 Maintenance of Properties. Except if the failure to do so could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.



Section 6.07 Maintenance of Insurance. (a) Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrowers and their respective Subsidiaries or otherwise consistent with past
practices) as are customarily carried under similar circumstances by such other
Persons.


(b)All such insurance shall (i) provide that the insurer affording coverage will
endeavor to mail 30 days written notice of cancellation of such insurance
coverage to the Collateral Agent (in the case of property and liability
insurance), (ii) name the Collateral Agent as mortgagee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or lender’s loss payee (in the case of property
insurance), as applicable and (iii) be reasonably satisfactory in all other
respects to the Administrative Agent.


(c)With respect to each Mortgaged Property, (i) obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time reasonably require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with The National Flood
Insurance Reform Act of 1994, the National Flood Insurance Program as set forth
in the Flood Disaster Protection Act of 1973, as amended from time to time, and
the rules and regulations promulgated thereunder or as otherwise required by the
Administrative Agent or any Lender, (ii) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any re-designation of any such
Mortgaged Property into or out of a flood hazard area.



Section 6.08 Compliance with Laws. Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except if the failure to comply therewith could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of each
Borrower or each Subsidiary, as the case may be.


108
95159948_7

--------------------------------------------------------------------------------




Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such independent public accountants’ customary policies
and procedures), all at the reasonable expense of the Borrowers and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrowers; provided that, only
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrowers’ expense; provided, further,
that during the continuance of an Event of Default, the Administrative Agent (or
any of its respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent shall give
the Borrowers the opportunity to participate in any discussions with the
Borrowers’ independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrowers or any of their respective
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.



Section 6.11 Covenant to Guarantee Obligations and Give Security. At the
Borrowers’ expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:


(a)upon the formation or acquisition of any new direct or indirect Wholly Owned
Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by any
Loan Party:


(i)within thirty (30) days after such formation or acquisition or such longer
period as the Administrative Agent may agree in its discretion:


(A)cause each such Subsidiary that is required to become a Guarantor under the
Collateral and Guarantee Requirement to furnish to the Administrative Agent a
description of the Material Real Properties owned by such Subsidiary, in detail
reasonably satisfactory to the Administrative Agent;


(B)cause (x) each such Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) Guaranty
Supplements and Mortgages with respect to the Material Real Properties which are
identified to the Administrative Agent pursuant to Section 6.11(a)(i)(A),
Security Agreement Supplements, a counterpart of the Intercompany Note and other
security agreements and documents (including, with respect to such Mortgages,
the documents listed in Section 6.13(b)), as reasonably requested by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Mortgages, Security Agreement and other security agreements in effect
on the Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement and (y) each direct or indirect parent of each such
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement to duly execute and deliver to the Administrative Agent
such Security Agreement


109
95159948_7

--------------------------------------------------------------------------------



Supplements and other security agreements as reasonably requested by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Security Agreements in effect on the Closing Date), in each case
granting Liens required by the Collateral and Guarantee Requirement;


(C)(x) cause each such Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing Equity Interests (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and instruments evidencing the intercompany Indebtedness held
by such Subsidiary and required to be pledged pursuant to the Collateral
Documents, indorsed in blank to the Collateral Agent and (y) cause each direct
or indirect parent of such Subsidiary that is (or is required to be) a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver any and all
certificates representing the outstanding Equity Interests (to the extent
certificated) of such Subsidiary that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the intercompany Indebtedness issued by such Subsidiary and required
to be pledged in accordance with the Collateral Documents, indorsed in blank to
the Collateral Agent;


(D)take and cause such Subsidiary and each direct or indirect parent of such
Subsidiary that is required to become a Guarantor pursuant to the Collateral and
Guarantee Requirement to take whatever action (including the recording of
Mortgages, the filing of Uniform Commercial Code financing statements and
delivery of stock and membership interest certificates) may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid Liens required by the Collateral and Guarantee Requirement, enforceable
against all third parties in accordance with their terms, subject to Debtor
Relief Laws, general principles of equity (whether considered in a proceeding in
equity or at law) and an applied covenant of good faith and fair dealing,


(ii)within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and


(iii)as promptly as practicable after the request therefor by the Administrative
Agent, deliver to the Administrative Agent with respect to each parcel of
Material Real Property that is owned by such Subsidiary, any existing title
reports, surveys or environmental assessment reports.


(b)each Borrower shall obtain the security interests, Guarantees and related
items required by the Collateral Documents on or prior to the Closing Date; and
after the Closing Date, promptly following (x) the acquisition of any material
personal property by any Loan Party or (y) the acquisition of any owned Material
Real Property by any Loan Party, such personal property or owned Material Real
Property shall not already be subject to a perfected Lien pursuant to the
Collateral


110
95159948_7

--------------------------------------------------------------------------------



and Guarantee Requirement, the Company shall give notice thereof to the
Administrative Agent and promptly thereafter shall cause such assets to be
subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to real property.



Section 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.



Section 6.13 Further Assurances. (a) Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re- register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents (subject to the limitations set forth therein and in
the definition of Collateral and Guarantee Requirement).


(b) In the case of any Material Real Property referred to in Section
6.11(a)(i)(A) or 6.11(b)(y), the Company shall provide the Administrative Agent
with (i) written notice at least forty-five days prior to the pledge of such
Material Real Property as Collateral (and the Administrative Agent shall
promptly provide notice to the Lenders after receipt of such notice from the
Company) and (ii) Mortgages with respect to such owned Material Real Property
within ninety (90) days of the acquisition thereof (as such date may be extended
by the Administrative Agent) together with:


(A)evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;


(B)fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Permitted
Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents) and such coinsurance
and direct access reinsurance as the Administrative Agent may reasonably
request;


111
95159948_7

--------------------------------------------------------------------------------





(C)opinions of local counsel for the Loan Parties in states in which such real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;


(D)(1) standard flood hazard determination forms and (2) if any Material Real
Property is located in a special flood hazard area, (x) notices to (and
confirmations of receipt by) the Company as to the existence of a special flood
hazard and, if applicable, the unavailability of flood hazard insurance under
the National Flood Insurance Program and (y) evidence of applicable flood
insurance, if available, in each case in such form, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994, the
Federal Flood Disaster Protection Act and rules and regulations promulgated
thereunder or as otherwise required by the Administrative Agent or any Lender;
and


(E)such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken;


provided that the Administrative Agent shall not enter into, accept or record
any Mortgage in respect of such Material Real Property until the Administrative
Agent shall have received written confirmation from each Lender that flood
insurance compliance has been completed by such Lender with respect to such
Material Real Property (such written confirmation not to be unreasonably
withheld or delayed). If at any time any real property is pledged as Collateral
hereunder, any increase, extension or renewal of Loans under this Agreement (as
may be amended, restated, supplemented or otherwise modified from time to time)
shall be subject to flood insurance due diligence and flood insurance compliance
reasonably satisfactory to the Administrative Agent and each Lender.



Section 6.14 Use of Proceeds. Use the proceeds of any Borrowing (a) on the
Closing Date, whether directly or indirectly, to refinance certain existing
Indebtedness under the Existing Credit Agreement and to pay fees and expenses
incurred in connection with such refinancing and the Transaction, and (b) after
the Closing Date, use the proceeds of any Borrowing for any purpose not
otherwise prohibited under this Agreement, including for general corporate
purposes (including Permitted Acquisitions) and working capital needs.



Section 6.15 Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions. Each Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance in all material respects by, to the
extent applicable, each Borrower, each Borrower’s Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.


112
95159948_7

--------------------------------------------------------------------------------




ARTICLE VII



Negative Covenants


So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Cash Management Obligations and
Obligations under Secured Hedge Agreements) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized, back
stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer), the Borrowers shall not, nor shall they permit any of
their Subsidiaries to, directly or indirectly:


Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:


(a)Liens pursuant to any Loan Document;


(b)Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed or refinanced by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;


(c)Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(d)statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;


(e)(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to any Borrower or any Subsidiary;


(f)deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;


113
95159948_7

--------------------------------------------------------------------------------



(g)easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects or minor irregularities affecting
real property which, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of any Borrower or any Subsidiary or
the use of the property for its intended purpose;


(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);


(i)Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy (270)
days after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens (including reconstruction,
refurbishment, renovation and development of real property), (ii) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits
related thereto and (iii) with respect to Capitalized Leases, such Liens do not
at any time extend to or cover any assets (except for additions and accessions
to such assets, replacements and products thereof and customary security
deposits) other than the assets subject to such Capitalized Leases; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;


(j)leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not interfere in any material respect with the
business of any Borrower or any Subsidiary or secure any Indebtedness;


(k)Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such goods in the ordinary course of business;


(l)(i) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
which are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions;


(m)Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment or other acquisition permitted pursuant to this
Agreement to be applied against the purchase price for such Investment or other
acquisition, and (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Investment or other acquisition or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien;


(n)Liens (i) on property of any Subsidiary that is not a Loan Party and (ii) on
the Liquor Licenses and Equity Interests of Liquor License Subsidiaries, which
Liens secure Indebtedness permitted under Section 7.03;




114
95159948_7

--------------------------------------------------------------------------------



(o)Liens in favor of a Borrower or a Subsidiary securing Indebtedness permitted
under Section 7.03(d); provided that to the extent that such Indebtedness is
required to be subordinated pursuant to Section 7.03(d), any Lien on Collateral
securing such Indebtedness shall be subordinated to the Liens securing the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent;


(p)Liens (x) existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date and the replacement, extension or renewal of any
Lien permitted by this clause (p) upon or in the same property previously
subject thereto in connection with the replacement, extension or renewal
(without increase in the amount or any change in any direct or contingent
obligor) of the Indebtedness secured thereby and (y) placed upon the Equity
Interests, property or assets of any Subsidiary or its Subsidiaries acquired
pursuant to a Permitted Acquisition to secure Indebtedness incurred pursuant to
Section 7.03(g)(B) in connection with such Permitted Acquisition; provided that,
(i) in the case of clause (x), such Lien was not created in contemplation of
such acquisition or such Person becoming a Subsidiary, (ii) in the case of
clause (x), such Lien does not extend to or cover any other assets or property
(other than the proceeds or products thereof and other than after-acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such time and which Indebtedness and other obligations are
permitted hereunder that require, pursuant to their terms at such time, a pledge
of after- acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) in the case of clauses (x) and (y),
the Indebtedness secured thereby is permitted under Section 7.03(e), (g) or (j);


(q)any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases (other than Capitalized Leases), subleases, licenses or sublicenses
entered into by any Borrower or any of its Subsidiaries in the ordinary course
of business;


(r)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Borrower or any of
its Subsidiaries in the ordinary course of business;


(s)Liens deemed to exist in connection with Investments in repurchase agreements
under Section 7.02; provided that such Liens do not extend to any assets other
than those that are the subject of such repurchase agreement;


(t)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrowers and
their respective Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of any Borrower or any Subsidiary in the
ordinary course of business;


(u)Liens solely on any cash earnest money deposits made by any Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(v)Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;




115
95159948_7

--------------------------------------------------------------------------------



(w)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;


(x)ground leases in respect of real property on which facilities or equipment
owned or leased by any Borrower or any of its Subsidiaries are located;


(y)Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;


(z)other Liens securing Indebtedness and other obligations of any Borrower and
its Subsidiaries in an aggregate outstanding principal amount not to exceed the
greater of (i)
$100,000,000 and (ii) 3.0% of Total Assets;


(aa)    Liens on the Collateral securing obligations in respect of Permitted
Pari Passu Secured Refinancing Debt and any Permitted Refinancing of any of the
foregoing; provided that any such Liens securing any Refinanced Debt in respect
of Permitted Pari Passu Secured Refinancing Debt are subject to a First Lien
Intercreditor Agreement; and


(bb)    Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(s).



Section 7.02    Investments. Make or hold any Investments, except:


(a)Investments by a Borrower or a Subsidiary in assets that were Cash
Equivalents when such Investment was made;


(b)loans or advances to (A) officers, directors, consultants and employees of
the Borrowers and their respective Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Company (provided that the amount of such loans and advances
shall be contributed to the Borrowers in cash as common equity) and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding not to exceed $5,000,000 (determined without regard
to any write-downs or writeoffs), and (B) restaurant employees of Employment
Participation Subsidiaries to fund such employees purchase of Equity Interests
of an Employment Participation Subsidiary in the ordinary course of business;


(c)Investments (i) by any Borrower or any Subsidiary in any Loan Party, (ii) by
any Subsidiary that is not a Loan Party in any other such Subsidiary that is
also not a Loan Party, and (iii) by any Borrower or any Subsidiary Guarantor (A)
in any Non-Loan Party, provided that the aggregate amount of such Investments
pursuant to this Section 7.02(c)(iii)(A) (together with, but without
duplication, the aggregate consideration paid by any Borrower or any Subsidiary
Guarantor in respect of Permitted Acquisitions of Persons that do not become
Loan Parties (or acquisition of assets not owned by a Borrower, a Subsidiary
Guarantor or a Person that will become a Subsidiary Guarantor) pursuant to
Section 7.02(i)(B)) shall not exceed the greater of (1) $170,000,000 and (2)
6.0% of Total Assets plus an amount equal to the aggregate Returns in respect of
such Investments, and (B) in any Foreign Subsidiary consisting of a contribution
of Equity Interests of any other Foreign Subsidiary held directly by such
Borrower or such Subsidiary Guarantor and if the Foreign Subsidiary to which
such contribution is made is not a Wholly Owned Foreign Subsidiary, such
contribution shall be in exchange for Indebtedness, Equity Interests (including
increases in capital accounts) or a combination thereof of the Foreign
Subsidiary to which such contribution is made, provided that the Equity
Interests


116
95159948_7

--------------------------------------------------------------------------------



of a Wholly Owned Foreign Subsidiary only may be contributed to another Wholly
Owned Foreign Subsidiary under this sub-clause (B), and (C) constituting
Guarantees of Indebtedness or other monetary obligations of Non-Loan Parties
owing to any Loan Party;


(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;


(e)Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05, 7.06 and 7.12, respectively;


(f)Investments (i) existing or contemplated on the Closing Date and set forth on
Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by any Borrower or any
Subsidiary in any Borrower or any other Subsidiary and any modification,
exchange in kind, renewal or extension thereof; provided that (x) the amount of
the original Investment is not increased except by the terms of such Investment
or as otherwise permitted by this Section 7.02 and (y) any Investment in the
form of Indebtedness of any Loan Party owed to any Subsidiary that is not a Loan
Party shall be subject to the subordination terms set forth in the Intercompany
Note;


(g)
Investments in Swap Contracts permitted under Section 7.03;



(h)(i) promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05 and (ii) Investments received solely
from (x) equity contributions to any Borrower and (y) distributions to the
Borrowers and their respective Subsidiaries from Persons that are not
Subsidiaries; provided that, with respect to each Investment described in this
clause (h)(ii):


(A)any Subsidiary acquired as a result of such Investment and the Subsidiaries
of such acquired Subsidiary shall, to the extent required under the Collateral
and Guarantee Requirement and Section 6.11, become a Guarantor and comply with
the requirements of Section 6.11, within the times specified therein;


(B)after giving effect to such Investment, the Borrowers and their respective
Subsidiaries shall be in compliance with Section 7.07; and


(C)immediately before and immediately after giving Pro Forma Effect to any such
Investment, no Default shall have occurred and be continuing and (2) immediately
after giving effect to such Investment, the Company and its Subsidiaries shall
be in Pro Forma Compliance with the Financial Covenant, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby;


117
95159948_7

--------------------------------------------------------------------------------





(i)the purchase or other acquisition of all or substantially all of the assets
of a Person or any Equity Interests in a Person that is or becomes a Subsidiary
(including as a result of a merger or consolidation) or division or line of
business of a Person (or any subsequent Investment made in a Person, division or
line of business of business previously acquired in a Permitted Acquisition), in
a single transaction or a series of related transactions (each, a “Permitted
Acquisition”), if immediately after giving effect thereto:


(A)any such newly created or acquired Subsidiary and the Subsidiaries of such
created or acquired Subsidiary shall, to the extent required under the
Collateral and Guarantee Requirement and Section 6.11, become a Guarantor and
comply with the requirements of Section 6.11, within the times specified
therein;


(B)the aggregate amount of consideration paid by any Borrower or any Subsidiary
Guarantor in respect of acquisitions of Persons that do not become Loan Parties
(or acquisition of assets not owned by a Borrower, a Subsidiary Guarantor or a
Person that will become a Subsidiary Guarantor) pursuant to this Section
7.02(i)(B) (together with, but without duplication, the aggregate amount of all
Investments in Non-Loan Parties pursuant to Section 7.02(c)(iii)(A)) shall not
exceed the greater of (1) $170,000,000 and (2) 6.0% of Total Assets plus an
amount equal to the aggregate Returns in respect of such Investments;


(C)after giving effect to such purchase or acquisition, the Borrowers and their
respective Subsidiaries shall be in compliance with Section 7.07; and


(D)(1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition (which, in the case of a Limited Condition
Acquisition, shall be tested on the date of execution of the definitive
agreement for such purchase or other acquisition and not on the closing date
thereof), no Default shall have occurred and be continuing and (2) immediately
after giving effect to such purchase or other acquisition (and any concurrent
Disposition), the Borrowers and their respective Subsidiaries shall be in Pro
Forma Compliance with the Financial Covenant, such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition (and any concurrent Disposition) had
been consummated as of the first day of the fiscal period covered thereby
(which, in the case of a Limited Condition Acquisition, shall be tested on the
date of execution of the definitive agreement for such purchase or other
acquisition and not on the closing date thereof); and


(j)Investments in the ordinary course of business consisting of Article 3 of the
Uniform Commercial Code endorsements for collection or deposit and Article 4 of
the Uniform Commercial Code customary trade arrangements with customers
consistent with past practices;


(k)Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;


118
95159948_7

--------------------------------------------------------------------------------



(l)so long as no Default has occurred and is continuing or would result
therefrom, other Investments that do not exceed the greater of (i) $170,000,000
and (ii) 6.0% of Total Assets plus an amount equal to the aggregate Returns in
respect of such Investments;


(m)so long as immediately after giving effect to any such Investment, no Default
has occurred and is continuing, other Investments in an amount not to exceed the
Cumulative Growth Amount immediately prior to the time of the making of such
Investment;


(n)
advances of payroll payments to employees in the ordinary course of business;



(o)Investments to the extent that payment for such Investments is made solely
with capital stock of the Company;


(p)Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into any Borrower or merged or consolidated with a Subsidiary
in accordance with Section 7.04 after the Closing Date, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;


(q)Guarantees by any Borrower or any Subsidiary of leases (other than
Capitalized Leases) or of other obligations of any Borrower or any Subsidiary
otherwise permitted hereunder that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;


(r)Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons so long as such licensing
arrangements do not limit in any material respect the Collateral Agent’s
security interest (if any) in the intellectual property so licensed;


(s)Investments made by any Subsidiary that is not a Loan Party to the extent
such Investments are financed with the proceeds received by such Subsidiary from
an Investment in such Subsidiary otherwise permitted under this Section 7.02;


(t)so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrowers may make additional Investments with the proceeds of
Excluded Contributions;


(u)the purchase or other acquisition from former or current employees of limited
partnership interests of one or more Employment Participation Subsidiaries, in
an aggregate amount not to exceed $15,000,000; and


(v)intercompany Investments (including the creation of intercompany Indebtedness
and/or the prepayment of existing intercompany Indebtedness, together with the
related Investments and Guarantees of such Indebtedness) relating to the
transfer of cash from the Asian operations of the Borrowers and their
Subsidiaries in an aggregate outstanding amount of such Investments pursuant to
this Section 7.02(v) not to exceed $40,000,000.


Any Investment that exceeds the limits of any particular clause set forth above
may be allocated amongst more than one of such clauses to permit the incurrence
or maintenance of such Investment to the extent such excess is permitted as an
Investment under such other clauses (including, without limitation, permitting
the aggregate consideration limitation in clause (i)(B) above to be exceeded to
the extent such excess is treated as, and permitted by, an Investment under any
other available clause).


119
95159948_7

--------------------------------------------------------------------------------






Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:


(a)Indebtedness of the Company and its Subsidiaries under the Loan Documents;


(b)Indebtedness (i) outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date;


(c)Guarantees by the Company and its Subsidiaries in respect of Indebtedness of
the Company or any Subsidiary otherwise permitted hereunder; provided that (A)
no Guarantee by any Subsidiary of any Junior Financing shall be permitted unless
such Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Guaranty, (B) if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness and
(C) any Guarantee of any Incremental Equivalent Debt, any Credit Agreement
Refinancing Indebtedness or any Permitted Ratio Debt (or any Permitted
Refinancing in respect thereof) shall only be permitted if it meets the
requirements of the respective definitions (and component definitions) thereof
and clause (s),
(t)
or (x) of this Section 7.03, as applicable;



(d)    Indebtedness of the Company or any Subsidiary owing to the Company or any
other Subsidiary, to the extent permitted by Section 7.02; provided that all
such Indebtedness of any Loan Party owed to any Person that is not a Loan Party
shall be subject to the subordination terms set forth in the Intercompany Note;


(e)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) of the Company and its Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets (including reconstruction, refurbishment, renovation and
development of real property); provided that such Indebtedness is incurred
concurrently with or within two hundred and seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement, (ii)
Attributable Indebtedness of the Company and its Subsidiaries arising out of
sale-leaseback transactions permitted by Section 7.05(f) and (iii) any Permitted
Refinancing of any Indebtedness set forth in the immediately preceding clauses
(i) and (ii);


(f)    Indebtedness in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates risks or commodities pricing incurred in
the ordinary course of business and not for speculative purposes;


(g)    Indebtedness of the Company or any Subsidiary (A) assumed in connection
with any Permitted Acquisition (provided that such Indebtedness is not incurred
in contemplation of such Permitted Acquisition) or (B) incurred to finance a
Permitted Acquisition and, in the case of either (A) or (B), any Permitted
Refinancing thereof; provided, (x) no Default shall exist or result therefrom
and (y) if such Indebtedness is (1) secured on a pari passu basis with or senior
to (in the case of clause (A)) the Obligations, the Company and its Subsidiaries
will be in Pro Forma Compliance with a Consolidated Senior Secured Net Leverage
Ratio of no greater than 3.50:1.00 and (2) unsecured, the Company and its
Subsidiaries will be in Pro Forma Compliance with the Financial Covenant;
provided, further, in the case of clause (B) above, such Indebtedness (i) will
not mature prior to the date that is ninety-one (91) days after the Latest
Maturity Date at the time of the issuance of such Indebtedness, (ii) will not
have mandatory prepayment or mandatory amortization prepayments (other than
asset


120
95159948_7

--------------------------------------------------------------------------------



sale and change of control mandatory offers to repurchase customary for
high-yield debt securities) prior to the date that is ninety-one (91) days after
the Latest Maturity Date at the time of the issuance of such Indebtedness (other
than, in the case of clause (1) of this proviso, for annual nominal amortization
payments not to exceed 1% of the original aggregate principal amount of such
Indebtedness), (iii) in the case of clause (1) of this proviso, shall be subject
to a First Lien Intercreditor Agreement, (iv) if incurred by a Non-Loan Party,
shall not exceed in aggregate principal amount for all Indebtedness of Non-Loan
Parties incurred pursuant to this clause (g) the greater of (i) $55,000,000 and
(ii) 2.0% of Total Assets at any time outstanding, (v) in the case of clause (A)
above, such Indebtedness is secured only by Liens permitted pursuant to Section
7.01(p)(x), and (vi) in the case of clause (B) above, the terms and conditions
of such Indebtedness are not materially more restrictive (taken as a whole) in
respect to the Company and its Subsidiaries than those set forth in this
Agreement;


(h)    Indebtedness representing deferred compensation to employees of the
Company and its Subsidiaries incurred in the ordinary course of business;


(i)    Indebtedness consisting of promissory notes (A) issued by any Loan Party
to current or former officers, directors, consultants and employees, their
respective estates, heirs, permitted transferees, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Company permitted
by Section 7.06; provided that (i) such Indebtedness shall be subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent and (ii) the aggregate amount of all cash payments (whether
principal or interest) made by the Loan Parties in respect of such notes in any
calendar year, when combined with the aggregate amount of Restricted Payments
made pursuant to Section 7.06(f) in such calendar year, shall not exceed
$40,000,000, provided that any unused amounts in any calendar year may be
carried over to succeeding calendar years, so long as the aggregate amount of
all cash payments made in respect of such notes in any calendar year (after
giving effect to such carry forward), when aggregated with the aggregate amount
of Restricted Payments made pursuant to Section 7.06(f) in such calendar year
(after giving effect to such carry forward), shall not exceed $50,000,000;
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed the remainder of (x) the sum of (1) the amount of Net Cash
Proceeds of issuances of Equity Interests to the extent that such Net Cash
Proceeds shall have been actually received by OSI through a capital contribution
of such Net Cash Proceeds by the Company (and to the extent not used to make an
Investment pursuant to Section 7.02(m) or (t), prepay Junior Financings pursuant
to Section 7.12(a)(v), or make a Restricted Payment pursuant to Section 7.06(f)
or counted towards the Cumulative Growth Amount), in each case to employees,
directors, officers, members of management or consultants of any Borrower (or
any direct or indirect parent of OSI) or of its Subsidiaries that occurs after
the Closing Date plus (2) the net cash proceeds of key man life insurance
policies received by the Company or any of its Subsidiaries after the Closing
Date less (y) the aggregate amount of all cash payments made in respect of any
promissory notes pursuant to this Section 7.03(i) after the Closing Date with
the net cash proceeds described in preceding clause (x) (2) less (z) the
aggregate amount of all Restricted Payments made after the Closing Date in
reliance on the last proviso appearing in Section 7.06(f), and (B) issued by
Employment Participation Subsidiaries to current or former restaurant employees,
and development partners of Employment Participation Subsidiaries as
consideration in respect of repurchases, redemptions or acquisitions of Equity
Interests in Employment Participation Subsidiaries permitted under Section
7.06(i) in the ordinary course of business and consistent with past practice;


(j)    Indebtedness incurred by the Borrowers or their respective Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in any such case solely constituting indemnification
obligations or obligations in respect of purchase price or other similar
adjustments;


121
95159948_7

--------------------------------------------------------------------------------





(k)    Indebtedness consisting of obligations of the Company or its Subsidiaries
under deferred compensation or other similar arrangements incurred by such
Person in connection with the Transaction and Permitted Acquisitions or any
other Investment expressly permitted hereunder;


(l)    Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;


(m)    Indebtedness of the Company and its Subsidiaries in an aggregate
principal amount not to exceed the greater of (i) $170,000,000 and (ii) 6.0% of
Total Assets at any time outstanding;


(n)    Indebtedness consisting of (a) the financing of insurance premiums or (b)
take- or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;


(o)    Indebtedness incurred by the Company or any of its Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the incurrence thereof;


(p)    obligations in respect of performance, bid, stay, custom, appeal and
surety bonds and other obligations of a like nature and performance and
completion guarantees and similar obligations provided by any Borrower or any of
its Subsidiaries or obligations in respect of letters of credit, bank guarantees
or similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practices;


(q)    Indebtedness of the Borrowers and their respective Subsidiaries supported
by a Letter of Credit, in a principal amount not to exceed the face amount of
such Letter of Credit;


(r)    unsecured Indebtedness of the Borrowers and their respective Subsidiaries
in the form of letters of credit, in an aggregate outstanding principal amount
not to exceed $50,000,000;


(s)    Indebtedness of any Borrower in respect of one or more series of senior
secured first lien notes or unsecured term loans or notes that are issued in a
public offering, Rule 144A or other private placement, or a bridge financing in
lieu of the foregoing that otherwise converts into permanent Incremental
Equivalent Debt (as defined below), that are issued or made in lieu of
Incremental Term Commitments pursuant to an indenture or a note purchase
agreement or otherwise (the “Incremental Equivalent Debt”); provided that (i)
the aggregate principal amount of all Incremental Equivalent Debt issued
pursuant to this Section 7.03(s) shall not, together with all Revolving
Commitment Increases and/or Incremental Term Commitments incurred after the
Closing Date, exceed the Available Incremental Amount (provided that, if such
Incremental Equivalent Debt is unsecured, the incurrence of any such
Indebtedness pursuant to clause (B) of the definition of Available Incremental
Amount shall be subject to the Company’s compliance with the Financial Covenant
as of the last day of the Test Period most recently ended for which financial
statements have been delivered to the Lenders under Section 6.01(a) and (b),
after giving effect to such incurrence on a Pro Forma Basis, in lieu of the
Consolidated Senior Secured Net Leverage Ratio test set forth in such clause
(B)), (ii) no Default shall have occurred and be continuing or would exist
immediately after giving effect to such incurrence, (iii) as of the date of
determination, such Incremental Equivalent Debt shall not mature earlier than
the Maturity Date with respect to the Term Loans (prior to giving effect to any
extensions


122
95159948_7

--------------------------------------------------------------------------------



thereof occurring after the Maturity Date), (iv) the documentation with respect
to such Incremental Equivalent Debt contains no mandatory prepayment, repurchase
or redemption provisions prior to the Latest Maturity Date then in effect except
with respect to change of control, asset sale and casualty event mandatory
offers to purchase and customary acceleration rights after an event of default
that are customary for financings of such type, (v) such Incremental Equivalent
Debt may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis (other than pursuant to asset sale and change of
control provisions customary for high-yield debt securities)) in any voluntary
or mandatory prepayments of Term Loans hereunder, as specified in the applicable
Incremental Amendment, (vi) such Incremental Equivalent Debt shall not be
subject to any Guarantee by any Person other than a Loan Party, (vii) if such
Incremental Equivalent Debt is secured, the obligations in respect thereof shall
not be secured by any Lien on any asset of the Company or any Subsidiary other
than any asset constituting Collateral, (viii) if such Incremental Equivalent
Debt is secured, the security agreements relating to such Incremental Equivalent
Debt shall be substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (ix) if
such Incremental Equivalent Debt is secured on a pari passu basis with the
Obligations, then such Incremental Equivalent Debt shall be subject to a First
Lien Intercreditor Agreement, and (x) the documentation with respect to any
Incremental Equivalent Debt shall contain terms and conditions not materially
more restrictive (taken as a whole) in respect of the Company and its
Subsidiaries than those set forth in this Agreement;


(t)    Credit Agreement Refinancing Indebtedness;


(u)    unsecured Indebtedness of the Company or any Subsidiary in an aggregate
principal amount not to exceed the amount of Net Cash Proceeds of issuances of,
or contributions in respect of, Equity Interests of the Company (other than
proceeds of issuances of Disqualified Equity Interests) after the Closing Date
to the extent that such Net Cash Proceeds shall have been actually received by
OSI (through a capital contribution of such Net Cash Proceeds by the Company to
OSI) on or prior to such date of determination and to the extent not used to
make payments under Section 7.03(i), make Investments pursuant to Section
7.02(t), make Restricted Payments pursuant to Section 7.06(f) or (h), or count
towards the Cumulative Growth Amount; provided, (i) such Indebtedness will not
mature prior to the date that is ninety-one (91) days after the then Latest
Maturity Date at the time of the issuance of such Indebtedness, (ii) such
Indebtedness will not have mandatory prepayment or mandatory amortization,
redemption, sinking fund or similar prepayments prior to the date that is
ninety-one (91) days after the then Latest Maturity Date at the time of the
issuance of such Indebtedness, (iii) no Default shall have occurred and be
continuing or would exist immediately after giving effect to such incurrence and
(iv) the terms and conditions of such Indebtedness shall be not materially more
restrictive (taken as a whole) in respect of the Company and its Subsidiaries
than those set forth in this Agreement;


(v)Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding;


123
95159948_7

--------------------------------------------------------------------------------





(w)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above; and


(x)so long as no Default exists or would result therefrom, Permitted Ratio Debt
and Permitted Refinancings thereof.


For purposes of determining compliance with Section 7.03, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Section 7.03(a) through (x) above, the
Company, in its sole discretion, will classify and may subsequently reclassify
such item of Indebtedness (or any portion thereof) in any one or more of the
types of Indebtedness described in Section 7.03(a) through (x) and will only be
required to include the amount and type of such Indebtedness in such of the
above clauses as determined by the Company at such time. The Company will be
entitled to divide and classify an item of Indebtedness in more than one of the
types of Indebtedness described in Section 7.03(a) through (x). Notwithstanding
the foregoing, Indebtedness incurred (a) under the Loan Documents, any
Incremental Commitments and any Incremental Term Loans shall only be classified
as incurred under Section 7.03(a), (b) as Credit Agreement Refinancing
Indebtedness shall only be classified as incurred under Section 7.03(t) and (c)
as Incremental Equivalent Debt shall only be classified as incurred under
Section 7.03(s).


For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed (i) the principal amount of such Indebtedness being refinanced plus
(ii) the aggregate amount of fees, underwriting discounts, premiums (including
tender premiums) and other costs and expenses (including original issue
discount, upfront fees or similar fees) incurred in connection with such
refinancing.


The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, and the payment of
interest or dividends in the form of additional Indebtedness as the case may be,
of the same class, accretion or amortization of original issue discount and
increases in the amount of Indebtedness solely as a result of fluctuations in
the exchange rate of currencies, will, in each case, not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any Indebtedness incurred to refinance other Indebtedness, if incurred
in a different currency from the Indebtedness being refinanced, shall be
calculated based on the currency exchange rate applicable to the currencies in
which such respective Indebtedness is denominated that is in effect on the date
of such refinancing. The principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
shall be the principal amount thereof that would be shown on a balance sheet of
the Company dated such date prepared in accordance with GAAP.



Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:


124
95159948_7

--------------------------------------------------------------------------------



(a)any Subsidiary may merge with (i) any Borrower (including a merger, the sole
purpose of which is to reorganize such Borrower into a new jurisdiction);
provided, that (x) such Borrower shall be the continuing or surviving Person and
(y) such merger does not result in such Borrower ceasing to be incorporated
under the Laws of the United States, any state thereof or the District of
Columbia, or (ii) any one or more other Subsidiaries; provided that when any
Subsidiary that is a Loan Party is merging with another Subsidiary, a Loan Party
shall be the continuing or surviving Person;


(b)(i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary may
liquidate or dissolve or change its legal form (subject, (x) in the case of any
change of legal form, to any such Subsidiary that is a Guarantor remaining a
Guarantor and (y) in the case of a liquidation or distribution of a Loan Party,
the assets of such Loan Party are transferred to a Loan Party and the security
interests of the Collateral Agent in the assets so transferred remain perfected
at least to the same extent that such security interests were perfected
immediately prior thereto) if the Company determines in good faith that such
action is in the best interests of the Company and its Subsidiaries and such
change is not materially disadvantageous to the Lenders;


(c)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor or a
Borrower, then (i) the transferee must either be a Borrower or a Guarantor or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Subsidiary which is not a Loan
Party in accordance with Sections 7.02 and 7.03, respectively;


(d)so long as no Default exists or would result therefrom, the Company may merge
or consolidate with any other Person; provided that (i) the Company shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Company (any such Person, the
“Successor Company”), (A) the Successor Company shall be an entity organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, (B) the Successor Company shall expressly assume all the
obligations of the Company under this Agreement and the other Loan Documents to
which the Company is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) OSI, unless it is the
other party to such merger or consolidation, shall have confirmed that its
obligations under this Agreement shall remain unchanged, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Guaranty confirmed that its Guarantee shall apply to the
Successor Company’s obligations under this Agreement, (E) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement confirmed that its obligations thereunder
shall apply to the Successor Company’s obligations under this Agreement, (F)
each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage confirmed that its obligations thereunder shall apply to the
Successor Company’s obligations under this Agreement, (G) immediately after
giving effect to such merger or consolidation, the Successor Company and the
Subsidiaries shall be in Pro Forma Compliance with the Financial Covenant, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such merger or consolidation had been
consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the chief financial officer of the Successor
Company demonstrating such compliance calculation in reasonable detail, and (H)
the Company shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating


125
95159948_7

--------------------------------------------------------------------------------



that such merger or consolidation and such supplement to this Agreement or any
Collateral Document comply with this Agreement; provided, further, that if the
foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, the Company under this Agreement;


(e)so long as no Default exists or would result therefrom, any Subsidiary may
merge with any other Person in order to effect an Investment permitted pursuant
to Section 7.02; provided that the continuing or surviving Person shall be a
Subsidiary, which together with each of its Subsidiaries, shall have complied
with the requirements of Section 6.11; and


(f)so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.



Section 7.05    Dispositions. Make any Disposition, except:


(a)(x) Dispositions of obsolete or worn out property and assets, whether now
owned or hereafter acquired, in the ordinary course of business, (y)
Dispositions of property or assets no longer used or useful in the conduct of
the business of the Borrowers and their respective Subsidiaries and (z)
Dispositions to landlords of improvements made to leased real property pursuant
to customary terms of leases entered into in the ordinary course of business;


(b)Dispositions of inventory and assets of de minimus value, in any case in the
ordinary course of business;


(c)Dispositions of property in the ordinary course of business to the extent
that (x) such property is exchanged for credit against the purchase price of
similar replacement property or (y) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property;


(d)Dispositions of property to a Borrower or to a Subsidiary; provided that if
the transferor of such property is a Borrower or a Guarantor, (i) the transferee
thereof must either be a Guarantor or a Borrower or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02;


(e)Dispositions permitted by Sections 7.04 and 7.06, Investments permitted by
Section 7.02, Liens permitted by Section 7.01 and Dispositions of Equity
Interests in Employment Participation Subsidiaries to restaurant employees of,
and development partners with, the Borrowers and their respective Subsidiaries;


(f)Dispositions of property (other than IP Collateral) for cash pursuant to
sale- leaseback transactions; provided that (i) with respect to such property
owned by the Borrowers and their respective Subsidiaries on the Closing Date,
the Fair Market Value of all property so Disposed of after the Closing Date
shall not exceed $35,000,000, and (ii) with respect to such property acquired by
any Borrower or any Subsidiary after the Closing Date, the applicable sale-
leaseback transaction occurs within two hundred and seventy (270) days after the
acquisition or construction (as applicable) of such property or any material
repair, replacement or improvement thereof (including reconstruction,
refurbishment, renovation and development of real property);


(g)
Dispositions of Cash Equivalents;





126
95159948_7

--------------------------------------------------------------------------------



(h)Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof and not as part of a
financing transaction;


(i)(1) leases, subleases, licenses or sublicenses, in each case which do not
materially interfere with the business of the Borrowers and their respective
Subsidiaries, taken as a whole; and (2) Dispositions of intellectual property
that do not materially interfere with the business of any Borrower or any of its
Subsidiaries;


(j)transfers of property subject to Casualty Events upon receipt of the Net Cash
Proceeds of such Casualty Event;


(k)Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) the Company and its Subsidiaries shall be in Pro Forma
Compliance with the Financial Covenant, (ii) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default has occurred and is continuing), no
Default shall have occurred and is continuing or would result from such
Disposition, and (iii) with respect to any Disposition (or series of related
Dispositions) pursuant to this clause (k) for a purchase price in excess of
$5,000,000, the Company or a Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(l) and clauses (i)
and (ii) of Section 7.01(t)); provided, however, that for the purposes of this
clause (iii), (A) any liabilities (as shown on the Company’s or such
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Company or such Subsidiary (other than liabilities that are by
their terms subordinated to the payment in cash of the Obligations) that are
assumed by the transferee with respect to the applicable Disposition and for
which the Company and all of its Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Company or such Subsidiary from such transferee that are converted by the
Company or such Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable Disposition and (C) any
Designated Non-Cash Consideration received by the Company or such Subsidiary in
respect of such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of the greater
of (1) $40,000,000 and (2) 1.5% of Total Assets, with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash;


(l)
Dispositions of Excluded Real Property;



(m)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;


(n)to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrowers
or any of their respective Subsidiaries that is not in contravention of Section
7.07;


(o)
the unwinding of any Swap Contract; and





127
95159948_7

--------------------------------------------------------------------------------



(p)any swap of assets (other than Cash Equivalents) in exchange for assets of
the same type in the ordinary course of business of comparable or greater value
or usefulness to the business of the Borrowers and their respective Subsidiaries
taken as a whole, as determined in good faith by the management of the Company.


provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a)(y), (a)(z), (d), (e), (j) and (o) and
except for Dispositions from a Loan Party to another Loan Party), shall be for
no less than the Fair Market Value of such property at the time of such
Disposition. To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 to any Person other than the Company or any Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.



Section 7.06    Restricted Payments.    Declare or make, directly or indirectly,
any Restricted Payment, except:


(a)each Subsidiary may make Restricted Payments to the Borrowers and to other
Subsidiaries (and, in the case of a Restricted Payment by a non-Wholly Owned
Subsidiary, to any Borrower and any other Subsidiary and to each other owner of
Equity Interests of such Subsidiary based on their relative ownership interests
of the relevant class of Equity Interests);


(b)each Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;


(c)each Borrower and each Subsidiary may make distributions to joint venture
partners in Brazil to the extent that such amounts are structured to serve as a
component of compensation providing more favorable tax treatment than salary and
are deducted in determining Consolidated Net Income;


(d)to the extent constituting Restricted Payments, the Borrowers and their
respective Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 (other than Sections 7.08(d)
and (e));


(e)repurchases of Equity Interests in any Borrower or any Subsidiary deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;


(f)the Company may make Restricted Payments for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of the Company by
any future, present or former employee, consultant or director of the Company or
any of its Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (f) in any calendar year, when combined
with the aggregate amount of all cash payments (whether principal or interest)
made by the Loan Parties in respect of any promissory notes pursuant to Section
7.03(i) in such calendar year, shall not exceed $40,000,000, provided that any
unused amounts in any calendar year may be carried over to succeeding calendar
years, so long as the aggregate amount of all Restricted Payments made pursuant
to this Section 7.06(f) in any calendar year (after giving effect to such carry
forward), when aggregated with the aggregate amount of all cash payments made in
respect of promissory notes pursuant to Section 7.03(i) in such calendar year
(after giving effect to such carry forward), shall not exceed $50,000,000;
provided that any cancellation of Indebtedness owing to the Company in
connection with and as consideration for a repurchase of Equity Interests of the
Company shall not be deemed


128
95159948_7

--------------------------------------------------------------------------------



to constitute a Restricted Payment for purposes of this clause (f); provided,
further, that such amount in any calendar year may be increased by an amount not
to exceed the remainder of (x) the sum of (1) the amount of Net Cash Proceeds of
issuances of Equity Interests (other than proceeds from the issuance of
Disqualified Equity Interests) to the extent that such Net Cash Proceeds shall
have been actually received by the Borrower through a capital contribution of
such Net Cash Proceeds by the Company (and to the extent not used to make an
Investment pursuant to Section 7.02(m) or (t), a payment pursuant to Section
7.03(i), a prepayment of Junior Financings pursuant to Section 7.12(a)(v) or a
Restricted Payment pursuant to Section 7.06(f) or (h)), in each case to
employees, directors, officers, members of management or consultants of the
Company or of its Subsidiaries that occurs after the Closing Date plus (2) the
net cash proceeds of key man life insurance policies received by the Company or
any of its Subsidiaries after the Closing Date less (y) the aggregate amount of
all Restricted Payments made after the Closing Date with the net cash proceeds
described in preceding clause (x) (2) less (z) the aggregate amount of all cash
payments made in respect of any promissory notes pursuant to Section 7.03(i)
after the Closing Date in reliance on the last proviso appearing in Section
7.03(i);


(g)cash payments in lieu of the issuance of fractional shares or interests in
connection with the exercise of warrants, options or other rights or securities
convertible into or exchangeable for Equity Interests of the Company; provided,
that any such cash payment shall not be for the purpose of evading the
limitation of this covenant (as determined in good faith by the board of
directors of the Company);


(h)so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrowers may make additional Restricted Payments with the
proceeds of Excluded Contributions;


(i)repurchases, redemptions and other acquisitions of Equity Interests in
Employment Participation Subsidiaries held by current or former restaurant
employees of, and development partners with, the Company or any of its
Subsidiaries;


(j)so long as, (i) on a Pro Forma Basis, the Total Net Leverage Ratio is no
greater than 3.50:1.00 and (ii) no Default shall have occurred and be continuing
or would result therefrom, the Borrowers may make additional Restricted
Payments; and


(k)so long as, on the date of declaration thereof, (i) no Default shall have
occurred and be continuing or would result therefrom and (ii) immediately after
giving effect to such Restricted Payment, the Company and its Subsidiaries shall
be in Pro Forma Compliance with the Financial Covenant, any Borrower may declare
and pay regular quarterly dividends (excluding any special or one-time
dividends) that have been approved by such Borrower’s board of directors.



Section 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and their respective Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.



Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of any Borrower, whether or not in the ordinary course
of business, other than (a) transactions between or among Loan Parties and/or
Subsidiaries or any entity that becomes a Subsidiary as a result of such
transaction in each case to the extent that such transactions are not otherwise
prohibited by this Agreement, (b) on terms substantially as favorable to such
Borrower or such Subsidiary as would be obtainable by such Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) consummation of the Transaction, including the
payment of fees and expenses related to the Transaction, (d) Restricted Payments
permitted under Section 7.06, (e) loans and other transactions by the Borrowers
and


129
95159948_7

--------------------------------------------------------------------------------



their respective Subsidiaries to the extent permitted under this Article VII,
(f) employment, consulting and severance arrangements between the Borrowers and
their respective Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee or director benefit plans and arrangements, (g) payments by the
Borrowers and their respective Subsidiaries pursuant to the tax sharing
agreements among the Borrowers and their respective Subsidiaries on customary
terms to the extent attributable to the ownership or operations of the Borrowers
and their respective Subsidiaries, (h) the payment of customary fees and
reasonable out of pocket costs and expenses to, and indemnities provided on
behalf of, directors, officers, consultants and employees of the Company and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Company and its Subsidiaries, (i) transactions
pursuant to permitted agreements in existence on the Closing Date and set forth
on Schedule 7.08 or any amendment thereto or replacement thereof to the extent
such an amendment or replacement is not adverse to the Lenders in any material
respect, (j) transactions with suppliers, joint venture partners or purchasers
or sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement which are fair to
the Company and its Subsidiaries, in the reasonable determination of the board
of directors of the Company or the senior management thereof, or are on terms at
least as favorable as would reasonably have been obtained at such time from an
unaffiliated party and (k) transactions in which the Company or any of its
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Company or such Subsidiary from a financial point of view or meets the
requirements of Section 7.08(b).



Section 7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Subsidiary that is not a Guarantor to make
Restricted Payments, intercompany loans or other advances to any Borrower or any
Guarantor or (b) any Borrower or any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Secured
Parties with respect to the Facilities and the Obligations or under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which (i) (x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
and (y) to the extent Contractual Obligations permitted by preceding clause (x)
are set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation in any material respect, (ii) are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Subsidiary, (iii) represent Indebtedness of a Subsidiary which is not
a Loan Party which is permitted by Section 7.03, (iv) are customary restrictions
that arise in connection with (x) any Lien permitted by Sections 7.01(j), (l),
(m), (s), (t)(i), (t)(ii), (u) and (aa) and relate to the property subject to
such Lien or (y) any Disposition permitted by Section 7.05 applicable pending
such Disposition solely to the assets subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture, (vi) are negative pledges and restrictions on Liens in
favor of any holder of Indebtedness permitted under Section 7.03 but solely to
the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to property interests, rights or the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e), (g)(A), or (v) to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or, in the case of Indebtedness incurred pursuant to Section
7.03(g)(A) only, to the Subsidiaries incurring or guaranteeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of any Borrower or any Subsidiary,
(x) are customary provisions restricting


130
95159948_7

--------------------------------------------------------------------------------



assignment of any agreement entered into in the ordinary course of business,
(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, (xii) arise in
connection with cash or other deposits permitted under Section 7.01 or 7.02, and
limited to such cash or deposits; and (xiii) comprise restrictions imposed by
any agreement governing Indebtedness entered into after the Closing Date and
permitted under Section 7.03 that are, taken as a whole, in the good faith
judgment of the Company, no more restrictive with respect to the Company or any
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Company shall have determined in good faith that such
restrictions will not affect its obligations or ability to make any payments
required hereunder.



Section 7.10 Financial Covenant. Permit the Total Net Leverage Ratio as of the
last day of any Test Period to be greater than 4.50:1.00 (the “Financial
Covenant”).



Section 7.11 Accounting Changes. Make any change in fiscal quarter or fiscal
year of the Company; provided, however, that the Company may, upon written
notice to the Administrative Agent, change its fiscal quarter or fiscal year to
any other fiscal quarter or fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Company and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal quarter or fiscal
year of the Company.



Section 7.12 Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled principal (to
the extent permitted hereunder) and interest shall be permitted) any
Indebtedness for borrowed money of a Loan Party that is expressly by its terms
subordinated to the Obligations in right of payment, (all of the foregoing items
of Indebtedness, collectively, “Junior Financing”) except (i) the refinancing
thereof with any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing), to the extent not required to prepay any Loans or
Facility pursuant to Section 2.05(b), (ii) the conversion or exchange of any
Junior Financing to Equity Interests (other than Disqualified Equity Interests)
of the Company, (iii) the prepayment of Indebtedness of any Borrower or any
Subsidiary to any Borrower or any Subsidiary to the extent permitted by the
subordination provisions contained in the Intercompany Note, (iv) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount not to
exceed the greater of (i) $100,000,000 and (ii) 3.0% of Total Assets, (v)
prepayments, redemptions, purchases, defeasances and other payments in respect
of the Junior Financings prior to their scheduled maturity in an aggregate
amount not to exceed the Cumulative Growth Amount immediately prior to the
making of such payment and (vi) additional prepayments, redemptions, purchases,
defeasances and other payments in respect of the Junior Financings so long as
(A) on a Pro Forma Basis, the Total Net Leverage Ratio is no greater than
3.50:1.00 and (B) no Default shall have occurred and be continuing or would
result therefrom.


(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders any term or condition (including any subordination provisions) of
any Junior Financing Documentation in respect of any Junior Financing having an
aggregate outstanding principal amount in excess of the Threshold Amount without
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed).


131
95159948_7

--------------------------------------------------------------------------------




Section 7.13    Sanctions; Anti-Corruption Laws.


(a)None of the Company or any of the Company’s Subsidiaries will directly or, to
the knowledge of the Company or any of the Company’s Subsidiaries, indirectly,
use the proceeds of any Credit Extension in violation of applicable Sanctions or
otherwise knowingly make available such proceeds to any Person for the purpose
of financing the activities of any Sanctioned Person, except to the extent
licensed, exempted or otherwise approved by a competent governmental body
responsible for enforcing such Sanctions.


(b)None of the Company or any of the Company’s Subsidiaries will directly or, to
the knowledge of the Company or any of the Company’s Subsidiaries, indirectly,
use the proceeds of any Credit Extension for any purpose which would breach any
Anti-Corruption Laws in any material respect.



ARTICLE VIII



Events of Default and Remedies


Section 8.01    Events of Default. Any of the following shall constitute an
Event of Default:


(a)Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any
Unreimbursed Amount (to the extent that such Unreimbursed Amount has not been
refinanced by a Revolving Credit Borrowing in accordance with Section 2.03(c))
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or


(b)Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to any Borrower) or Article VII; or


(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days after notice thereof by the Administrative Agent to the
Company; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(e)Cross-Default. Any Loan Party or any Subsidiary (A) fails to make any payment
beyond the applicable grace period with respect thereto, if any (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness (other than Indebtedness hereunder), together with
any other Indebtedness (other than Indebtedness hereunder) in respect of which
such a payment default exists, having an aggregate principal amount for all such
Indebtedness of not less than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness
having an aggregate principal amount for all such Indebtedness of not less than
the Threshold Amount, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder


132
95159948_7

--------------------------------------------------------------------------------



or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or


(f)Insolvency Proceedings, Etc. Any Loan Party or any of the Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts in excess of the Threshold Amount as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Loan Parties, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or


(h)Judgments. There is entered against any Loan Party or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgments or orders shall not
have been satisfied, vacated, discharged or stayed or bonded pending an appeal
for a period of sixty (60) consecutive days; or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or


(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or any Lien on any material portion of the Collateral created thereby;
or any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations


133
95159948_7

--------------------------------------------------------------------------------



and termination of the Aggregate Commitments), or purports in writing to revoke
or rescind any Loan Document; or


(k)
Change of Control. There occurs any Change of Control; or



(l)(Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Permitted Liens, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent or the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage, or
(ii) any of the Equity Interests of OSI ceasing to be pledged pursuant to the
Security Agreement free of Liens other than Liens created by the Security
Agreement or any nonconsensual Liens arising solely by operation of Law; or


(m)Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation
that is subordinated (or required to be subordinated) to the Obligations and
having an aggregate principal amount (for all such Junior Financing
Documentation) of not less than the Threshold Amount, (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing having an aggregate
principal amount (for all such Junior Financing Documentation) of not less than
the Threshold Amount, if applicable or (iii) any Loan Party contests in writing
the validity or enforceability of any subordination provision set forth in any
Junior Financing Documentation.



Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:


(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;


(c)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;


134
95159948_7

--------------------------------------------------------------------------------



provided that upon the occurrence of an actual or deemed entry of an Event of
Default under Section 8.01(f) with respect to any Borrower, the obligation of
each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.



Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of Section
8.01, any reference in any such clause to any Subsidiary or Loan Party shall be
deemed not to include any Immaterial Subsidiary (it being agreed that all
Immaterial Subsidiaries affected by any event or circumstance referred to in any
such clause shall be considered together, as a single consolidated Immaterial
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).



Section 8.04 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each of the Administrative Agent and the Collateral
Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees (other
than commitment fees, letter of credit fees and facility fees), indemnities and
other amounts (other than principal and interest) payable to the Lenders
(including Attorney Costs payable under Section 10.04 and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid commitment fees, letter of credit fees, facilities fees and interest on
the Loans and L/C Borrowings, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Obligations under Secured Hedge
Agreements and the Cash Management Obligations, ratably among the Lenders and
the other Secured Parties in proportion to the respective amounts described in
this clause Fourth held by them;


Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;


Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.




135
95159948_7

--------------------------------------------------------------------------------



Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrowers.



ARTICLE IX


Administrative Agent and Other Agents



Section 9.01 Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.


(b)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.


(c)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any co-agents, sub-agents
and attorneys- in-fact appointed by the Administrative Agent pursuant to Section
9.02 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article IX
(including, Section 9.07, as though such co- agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.




136
95159948_7

--------------------------------------------------------------------------------




Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).



Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into the utilization of
any L/C Issuer’s L/C Commitment (it being understood and agreed that each L/C
Issuer shall monitor compliance with its own L/C Commitment without any further
action by the Administrative Agent).



Section 9.04 Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.


(b)For purposes of determining compliance with the conditions specified in
Article IV, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.




137
95159948_7

--------------------------------------------------------------------------------




Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.



Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.



Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), in
accordance with its Pro Rata Share, and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities incurred by it; provided
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s own gross negligence, bad faith or willful misconduct, as determined by
the final judgment of a court of competent jurisdiction; provided that no action
taken in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Loan Documents)
shall be deemed to constitute gross negligence, bad faith or willful misconduct
for purposes of this Section 9.07. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document


138
95159948_7

--------------------------------------------------------------------------------



contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers and
without limiting the Borrowers’ obligation to do so. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.



Section 9.08 Agents in their Individual Capacities. Wells Fargo and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Wells Fargo were not
the Administrative Agent, the Swing Line Lender or an L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them. With respect to its Loans,
Wells Fargo shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, the Swing Line Lender or an L/C Issuer, and the terms
“Lender” and “Lenders” include Wells Fargo in its individual capacity.



Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrowers. If the Administrative Agent is subject to an Agent-Related Distress
Event, the Required Lenders may remove the Administrative Agent upon ten (10)
days’ notice. Upon the resignation or removal of the Administrative Agent under
this Agreement, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be consented to by
the Borrowers (which consent of the Borrowers shall not be unreasonably withheld
or delayed if such successor is a commercial bank with a combined capital and
surplus of at least $1,000,000,000, and otherwise may be withheld at the
Borrowers’ sole discretion) at all times other than during the existence of an
Event of Default under Section 8.01(a), (f) or (g). If no successor agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor agent from among the Lenders. Upon the acceptance
of its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent,” shall mean
such successor administrative agent and/or Supplemental Administrative Agent, as
the case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Article IX and Sections 10.04 and 10.05 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement. If no successor agent has
accepted appointment as the Administrative Agent by the date which is ten (10)
days following the retiring Administrative Agent’s notice of resignation or the
receipt by the Administrative Agent of the notice of removal referred to above,
as applicable, the retiring Administrative Agent’s resignation or removal, as
the case may be, shall nevertheless thereupon become effective and the Lenders
shall perform all of the duties of the Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same


139
95159948_7

--------------------------------------------------------------------------------



as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Administrative Agent’s
resignation or removal hereunder as the Administrative Agent, the provisions of
this Article IX shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.



Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.



Section 9.11    Collateral and Guaranty Matters. The Lenders irrevocably agree:


(a)that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and (z)
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (or upon cash
collateralization of all Letters of Credit in a manner and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuers or receipt of backstop letters of credit, in form and
substance and from a financial institution, reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than any Borrower or any Guarantor (whether as a
Disposition or Investment), (iii) subject to Section 10.01, if the release of
such Lien is approved, authorized or ratified in writing by


140
95159948_7

--------------------------------------------------------------------------------



the Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;


(b)to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i); and


(c)that any Guarantor shall be automatically released from its obligations under
the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction or designation permitted hereunder; provided that no such release
shall occur if such Guarantor continues (after giving effect to the consummation
of such transaction or designation) to be a guarantor in respect of any
unsecured Indebtedness, any Indebtedness that is secured on a junior basis to
the Obligations or any Junior Financing.


Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 10.01)
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.11. In each case as specified in this Section 9.11, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.



Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent”, “joint bookrunner” or “joint
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.



Section 9.13 Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).


141
95159948_7

--------------------------------------------------------------------------------





(b)In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Section
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.


(c)Should any instrument in writing from any Borrower or any other Loan Party be
required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, such Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.



Section 9.14    Lender Representation.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Joint Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3- 101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


142
95159948_7

--------------------------------------------------------------------------------





(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:


(i)none of the Administrative Agent or any Joint Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),


(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),


(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


143
95159948_7

--------------------------------------------------------------------------------





(v)no fee or other compensation is being paid directly to the Administrative
Agent or any Joint Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.


(c)The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.



ARTICLE X


Miscellaneous



Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment, modification, supplement or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and each Borrower or the other applicable Loan
Party, as the case may be, and each such waiver, amendment, modification,
supplement or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that no such amendment,
modification, supplement, waiver or consent shall:


(a)    extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);


(b)postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest or fees under Section 2.07, 2.08 or 2.09 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;


(c)reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Net
Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio or in the
component definitions thereof shall not constitute a reduction in the rate;
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate;


144
95159948_7

--------------------------------------------------------------------------------





(d)change any provision of this Section 10.01, the definition of “Required
Lenders”, “Required Facility Lenders” or “Pro Rata Share” or Section 2.06(c),
8.04 or 2.13 without the written consent of each Lender directly affected
thereby;


(e)other than in connection with a transaction permitted under Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;


(f)other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;


(g)amend, waive or otherwise modify any term or provision (including the waiver
of any conditions set forth in Section 4.02 as to any Credit Extension under one
or more Revolving Credit Facilities) which directly affects Lenders under one or
more Revolving Credit Facilities and does not directly affect Lenders under any
other Facilities, in each case, (i) for matters that would otherwise require the
written consent of the Required Lenders, without the written consent of the
Required Facility Lenders under such applicable Revolving Credit Facility or
Facilities with respect to Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility) and (ii) for matters that would otherwise
require the consent of each Lender, without the written consent of each directly
and adversely affected Lender under such applicable Revolving Credit Facility or
Facilities with respect to Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility); provided, however, that the waivers described
in this clause (g) shall not require the consent of any Lenders other than the
Required Facility Lenders under such Facility or Facilities with respect to
Revolving Credit Commitments (it being understood that any amendment to the
conditions of effectiveness of Incremental Commitments set forth in Section 2.15
shall be subject to clause (i) below);


(h)amend, waive or otherwise modify any term or provision which directly affects
Lenders under one or more Term Facilities and does not directly affect Lenders
under any other Facilities, in each case, (i) for matters that would otherwise
require the written consent of the Required Lenders, without the written consent
of the Required Facility Lenders under such applicable Term Facility or
Facilities with respect to Term Commitments (and in the case of multiple
Facilities which are affected, such Required Facility Lenders shall consent
together as one Facility) and (ii) for matters that would otherwise require the
consent of each Lender, without the written consent of each directly and
adversely affected Lender under such applicable Term Facility or Facilities with
respect to Term Commitments (and in the case of multiple Facilities which are
affected, such Required Facility Lenders shall consent together as one
Facility); provided, however, that the waivers described in this clause (h)
shall not require the consent of any Lenders other than the Required Facility
Lenders under such Facility or Facilities with respect to Term Commitments (it
being understood that any amendment to the conditions of effectiveness of
Incremental Commitments set forth in Section 2.15 shall be subject to clause (i)
below);


(i)amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.15 with respect to
Incremental Term Loans and the rate of interest applicable thereto) which
directly affects Lenders of one or more Incremental Term Loans and does not
directly affect Lenders under any other Facility, in each case, (i) for matters
that would otherwise require the written consent of the Required Lenders,
without the written consent of the


145
95159948_7

--------------------------------------------------------------------------------



Required Facility Lenders under such applicable Incremental Term Loans (and in
the case of multiple Facilities which are affected, such Required Facility
Lenders shall consent together as one Facility) and (ii) for matters that would
otherwise require the consent of each Lender, without the written consent of
each directly and adversely affected Lender under such applicable Incremental
Term Loans (and in the case of multiple Facilities which are affected, such
Required Facility Lenders shall consent together as one Facility); provided,
however, that, to the extent permitted under Section 2.15, the waivers described
in this clause (i) shall only require the consent of the Required Facility
Lenders under such applicable Incremental Term Loans; or


(j)except as expressly permitted by Section 7.04(d), consent to the assignment
or transfer by any Borrower of any of its rights or obligations under this
Agreement or any other Loan Document;


and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; (v) the consent of Lenders
holding more than 50% of any Class of Commitments shall be required with respect
to any amendment that by its terms adversely affects the rights of such Class in
respect of payments hereunder in a manner different than such amendment affects
other Classes; and (vi) the Administrative Agent and the Borrower may, without
the consent of any Lender, enter into amendments or modifications to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of Section
3.03(b) in accordance with the terms of Section 3.03(b). Any such waiver and any
such amendment, modification or supplement in accordance with the terms of this
Section 10.01 shall apply equally to each of the Lenders and shall be binding on
the Loan Parties, the Lenders, the Agents and all future holders of the Loans
and Commitments. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).


No Lender consent is required to effect any amendment or supplement to any First
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement (i) that is for the purpose of adding the holders
of Permitted Pari Passu Secured Refinancing Debt, secured Incremental Equivalent
Debt or other secured Indebtedness permitted to be incurred under Section 7.03
(or a Senior Representative with respect thereto) as parties thereto, as
expressly contemplated by the terms of such First Lien Intercreditor Agreement
or such other intercreditor agreement or arrangement permitted under this
Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided, that such other changes are not adverse,
in any material respect, to the interests of the Lenders) or (ii) that is
expressly contemplated by any First Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the


146
95159948_7

--------------------------------------------------------------------------------



Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.


Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and each Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.


If the Administrative Agent and the Borrowers shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrowers or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.



Section 10.02    Notices and Other Communications; Facsimile Copies.


(a)General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:


(i)if to any Borrower, the Administrative Agent, an L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and


(i)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to a Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.


All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(c)), when delivered; provided that notices and other communications to the
Administrative Agent, the L/C Issuers and the Swing Line Lender pursuant to
Article II shall not be effective until actually received by such Person. In no
event shall a voice mail message be effective as a notice, communication or
confirmation hereunder.




147
95159948_7

--------------------------------------------------------------------------------



(b)Effectiveness of Facsimile Documents and Electronic Transmission and
Signatures. Loan Documents may be transmitted and/or signed by facsimile or
electronic format (i.e. “tif” or “pdf”). The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.


(c)Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.



Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.



Section 10.04 Attorney Costs, Expenses and Taxes. Each Borrower agrees (a) if
the Closing Date occurs, to pay or reimburse the Administrative Agent, each
Co-Syndication Agent, each Co- Documentation Agent and the Joint Lead Arrangers
for all reasonable and documented out-of-pocket costs and expenses incurred
(promptly following written demand therefor, together with backup documentation
supporting such reimbursement request) in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs,
which shall be limited to McGuireWoods LLP and, if necessary, one firm of local
counsel in any relevant jurisdiction, and (b) after the Closing Date, upon
presentation of a summary statement, together with any supporting documentation
reasonably requested by the Borrowers, to promptly pay or reimburse the
Administrative Agent, each Co-Syndication Agent, each Co-Documentation Agent,
the Joint Lead Arrangers and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs, which shall be limited to Attorney Costs of one counsel to the
Administrative Agent and the Lenders taken as a whole (and, if necessary, one
firm of local counsel to the Administrative Agent and the Lenders taken as a
whole in any relevant jurisdiction and, solely in the event of any actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected persons taken as a
whole)).The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within thirty (30) days of receipt by
the Borrowers of an invoice relating thereto setting forth such expenses in
reasonable detail; provided that, with respect to the Closing Date, all amounts
due under this Section 10.04 shall be paid on the Closing Date to the extent
invoiced to the Borrowers within three (3) Business Days prior to the Closing
Date. If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion. This Section 10.04 shall not


148
95159948_7

--------------------------------------------------------------------------------



apply to Indemnified Taxes or Excluded Taxes, which, in each case, shall be
governed by Section 3.01. This Section 10.04 also shall not apply to taxes
covered by Section 3.04.



Section 10.05 Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, each Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs, but limited, in the case of legal fees and expenses, to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, one
firm of local counsel in each relevant jurisdiction, and solely in the case of
an actual or potential conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Indemnitees)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to any
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence, bad faith or willful misconduct of, or material breach of Loan
Document by, such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee as determined by a court
of competent jurisdiction in a final and non-appealable decision. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement (except for
damages resulting from the gross negligence, bad faith or willful misconduct, as
determined by a court of competent jurisdiction in a final and non-appealable
decision, of any such Indemnitee), nor shall any Indemnitee or any Loan Party
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date) (other than, in the case of any Loan Party, in respect of any such
damages incurred or paid by an Indemnitee to a third party). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be paid
within ten (10) Business Days after demand therefor; provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification or contribution rights with respect to such payment pursuant
to the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate


149
95159948_7

--------------------------------------------------------------------------------



Commitments and the repayment, satisfaction or discharge of all the other
Obligations. This Section 10.05 shall not apply to Taxes, other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.



Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.



Section 10.07 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (except as expressly permitted by
Section 7.04(d)) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) and (i) or
(iv) to an SPC in accordance with the provisions of Section 10.07(h) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(f) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to natural persons, the
Company and its Subsidiaries and Affiliates, Disqualified Institutions and
Defaulting Lenders) (“Assignees”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:


(A)each Borrower, provided that no consent of any Borrower shall be required for
(i) an assignment of a Term Loan to a Lender, an Affiliate of a Lender, an
Approved Fund, (ii) an assignment of a Revolving Credit Commitment to a
Revolving Credit Lender or an Affiliate of a Revolving Credit Lender or an
Approved Fund of a Revolving Credit Lender or (iii) if an Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing, an assignment to any
Assignee; provided further that each Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;


(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of


150
95159948_7

--------------------------------------------------------------------------------



a Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) to an
Agent or an Affiliate of an Agent;


(C)each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan or any assignment to an Agent or an Affiliate of an Agent; and


(D)the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.


(ii)
Assignments shall be subject to the following additional conditions:



(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund of a Lender or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrowers and the Administrative Agent
otherwise consents, provided that (1) no such consent of the Borrowers shall be
required if an Event of Default under Section 8.01(a), (f) or (g) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds, if any; provided further that each
Borrower shall be deemed to have given its consent 10 Business Days after the
date written notice thereof has been delivered by the assigning Lender (through
the Administrative Agent) unless such consent is expressly refused by each
Borrower prior to such 10th Business Day;


(B)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500, unless waived or reduced by the
Administrative Agent in its sole discretion, provided that only one such fee
shall be payable in the event of simultaneous assignments from any Lender or its
Approved Funds to one or more other Approved Funds; and


(C)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.


151
95159948_7

--------------------------------------------------------------------------------





(c)Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption Agreement, the Eligible Assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, and the surrender
by the assigning Lender of its Note, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (c) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.07(e) (other than a purported assignment to a natural person, which
shall be null and void).


(d)The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the
Borrowers, any Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice. Notwithstanding anything to the contrary
contained in this Agreement, the Loans, L/C Obligations and L/C Borrowings are
intended to be treated as registered obligations for U.S. federal income tax
purposes and this Section 10.07 shall be construed so that the they are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code, Section 5f.103-1(c) of the United States
Treasury Regulation and any other related regulations (or any successor
provisions of the Code or such regulations).


(e)Any Lender may at any time, without the consent of, or notice to, the
Borrowers, the Administrative Agent, the Swing Line Lender or any L/C Issuer,
sell participations to any Person (other than a natural person, the Company and
its Subsidiaries and Affiliates, Disqualified Institutions and Defaulting
Lenders) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a) through (f) of the first
proviso to Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), each Borrower agrees that each Participant shall be entitled
to the benefits of


152
95159948_7

--------------------------------------------------------------------------------



Section 3.01, 3.04 and 3.05 to the same extent as if it were a Lender (subject,
for the avoidance of doubt, to the limitations and requirements of those
Sections applying to each Participant as if it were a Lender) and had acquired
its interest by assignment pursuant to Section 10.07(c) but shall not be
entitled to recover greater amounts under such Sections than the selling Lender
would be entitled to recover except as otherwise provided in Section 10.07(f)
below. To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non- fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except (i) that the portion of the Participant Register relating to a
Participant shall be made available to the Borrowers and Administrative Agent to
the extent the benefits of this Agreement are claimed with respect to such
Participant (including, without limitation, under Section 3.01, 3.04 and 3.05),
or (ii) otherwise to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
Section 5f.103-1(c) of the United States Treasury Regulations and any other
related regulations (or any successor provisions of the Code or such
regulations). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(f)Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with each Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless each Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 3.01(g) as though it were a Lender.


(g)Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(h)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may, without the consent of the Borrowers or the
Administrative Agent, grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval


153
95159948_7

--------------------------------------------------------------------------------



of any amendment, waiver or other modification of any provision of any Loan
Document, remain the lender of record hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.


(i)Notwithstanding anything to the contrary contained herein, (1) any Lender
may, without the consent of the Borrowers or the Administrative Agent, in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may, without the consent of the Borrowers or the Administrative
Agent, create a security interest in all or any portion of the Loans owing to it
and the Note, if any, held by it to the trustee for holders of obligations owed,
or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (i) no
such pledge shall release the pledging Lender from any of its obligations under
the Loan Documents and (ii) such trustee shall not be entitled to exercise any
of the rights of a Lender under the Loan Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.


(j)Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Borrowers and
the Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Borrowers willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrowers shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrowers to
appoint any such successor shall affect the resignation of the relevant L/C
Issuer or the Swing Line Lender, as the case may be, except as expressly
provided above. If an L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights and obligations of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).



Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrowers), to any pledgee referred to
in Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible


154
95159948_7

--------------------------------------------------------------------------------



Assignee of or Participant in, any of its rights or obligations under this
Agreement; (f) with the written consent of the Borrowers; (g) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.08 or (ii) becomes available to any Agent or any Lender from a
third party that is not, to such Person’s knowledge, subject to confidentiality
obligations to the Borrowers; (h) to any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender or its Affiliates; or (i) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender). In addition, the Agents and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments and the Credit
Extensions. For the purposes of this Section 10.08, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the Closing Date, such information is clearly
identified at the time of delivery as confidential or (ii) is delivered pursuant
to Section 6.01, Section 6.02 or 6.03.



Section 10.09 Setoff. (a) In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Agent, each Lender and their respective Affiliates is authorized
at any time and from time to time, without prior notice to any Borrower or any
other Loan Party, any such notice being waived by each Borrower (on its own
behalf and on behalf of each Loan Party) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Agent, such Lender and/or such
Affiliates to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Agent, such Lender and/or such
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such set off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Agent and each Lender under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that such Agent and such Lender may have.


(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER OR AGENT SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE
ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF
THE REQUIRED LENDERS OR, TO THE EXTENT REQUIRED BY SECTION 10.01 OF THIS
AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN WRITING BY THE ADMINISTRATIVE
AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE
COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY AGENT OF ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE


155
95159948_7

--------------------------------------------------------------------------------



REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.



Section 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.



Section 10.11    Counterparts; Electronic Execution.


(a)Counterparts. This Agreement and each other Loan Document may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or in electronic (i.e., “pdf” or “tif”) format of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document. The Agents may also require that any
such documents and signatures delivered by telecopier or in electronic format be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or in electronic format.


(b)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.



Section 10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.




156
95159948_7

--------------------------------------------------------------------------------




Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Hedge Agreements, Cash Management Obligations or contingent
indemnification obligations, in any such case, not then due and payable) or any
Letter of Credit shall remain outstanding.



Section 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



Section 10.15 GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


(b)EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.


(c)EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.




157
95159948_7

--------------------------------------------------------------------------------



(d)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.



Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.



Section 10.17 Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender, each L/C Issuer and the Swing Line Lender
that each such Lender, each such L/C Issuer and the Swing Line Lender has
executed it and thereafter shall be binding upon and inure to the benefit of
each Borrower, each Agent, each Lender, each L/C Issuer and the Swing Line
Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders, except for the Borrowers as
permitted by Section 7.04(d).



Section 10.18 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.18 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.



Section 10.19 USA PATRIOT Act; Anti-Money Laundering Laws. Each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
or any other Anti-Money Laundering Laws, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender to identify the Loan Parties in accordance with the Act or such
Anti-Money Laundering Laws.



Section 10.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and the Joint Lead Arrangers are
arm’s-length commercial transactions between the Borrowers and their respective
Affiliates, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) each Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan


158
95159948_7

--------------------------------------------------------------------------------



Documents; (ii) (A) the Agents, the Joint Lead Arrangers and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers or any of their respective
Affiliates, or any other Person and (B) none of the Agents, the Joint Lead
Arrangers nor any Lender has any obligation to the Borrowers or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Joint Lead Arrangers, the Lender and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and none of the Agents, the Joint Lead Arrangers nor any Lender has
any obligation to disclose any of such interests to the Borrowers or any of
their respective Affiliates. To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Agents, the Joint Lead Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.



Section 10.21 Intercreditor Agreement. (a) PURSUANT TO THE EXPRESS TERMS OF EACH
FIRST LIEN INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE TERMS OF THE RELEVANT FIRST LIEN INTERCREDITOR
AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE RELEVANT FIRST
LIEN INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.


(b)EACH LENDER AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THE RELEVANT FIRST LIEN INTERCREDITOR
AGREEMENT ON BEHALF OF SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL
DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF
SUCH FIRST LIEN INTERCREDITOR AGREEMENT(S). EACH LENDER AGREES TO BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE RELEVANT FIRST LIEN
INTERCREDITOR AGREEMENT.


(c)THE PROVISIONS OF THIS SECTION 10.21 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE RELEVANT FIRST LIEN INTERCREDITOR AGREEMENT.
REFERENCE MUST BE MADE TO THE RELEVANT FIRST LIEN INTERCREDITOR AGREEMENT ITSELF
TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR
MAKING ITS OWN ANALYSIS AND REVIEW OF THE RELEVANT FIRST LIEN INTERCREDITOR
AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND NONE OF ITS
AFFILIATES) MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE RELEVANT FIRST LIEN
INTERCREDITOR AGREEMENT.


(d)THE PROVISIONS OF THIS SECTION 10.21 SHALL APPLY WITH EQUAL FORCE, MUTATIS
MUTANDIS, TO THE FIRST-LIEN INTERCREDITOR AGREEMENT.



Section 10.22    Company as Agent for the Borrowers.


(a)Each Borrower and each other Loan Party, as applicable, hereby irrevocably
appoints and constitutes the Company as its agent to (i) request and receive the
proceeds of advances in respect of the Loans and request Letters of Credit (and
to otherwise act on behalf of such Borrower pursuant to this Agreement and the
other Loan Documents) from the Administrative Agent and the Lenders in the name
or on behalf of each such Borrower, (ii) receive statements of account and all
other notices from the Administrative Agent or any Lender, as applicable, with
respect to the Obligations or otherwise under or in connection with this
Agreement and the other Loan Documents, (iii) except where otherwise expressly
indicated, execute and deliver Compliance Certificates and all other


159
95159948_7

--------------------------------------------------------------------------------



notices, certificates and documents to be executed and/or delivered by any Loan
Party hereunder or the other Loan Documents, and (iv) otherwise act on behalf of
such Loan Party pursuant to this Agreement and the other Loan Documents.


(b)The authorizations contained in this Section 10.22 are coupled with an
interest and shall be irrevocable, and the Administrative Agent and the Lenders
may rely on any notice, request, information supplied by the Company, every
document executed by the Company, every agreement made by the Company or other
action taken by the Company in respect of any Borrower or other Loan Party as if
the same were supplied, made or taken by such Borrower or such other Loan Party.
Without limiting the generality of the foregoing, the failure of one or more
Borrowers or other Loan Parties to join in the execution of any writing in
connection herewith shall not relieve any Borrower or other Loan Party from
obligations in respect of such writing. No purported termination of the
appointment of the Company as agent shall be effective without the prior written
consent of the Administrative Agent.



Section 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:



(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



Section 10.24 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, effective from
and after the Closing Date. The execution and delivery of this Agreement shall
not constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Closing Date, the credit facilities described in the
Existing Credit Agreement, shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans and other
obligations of OSI outstanding as of such date under the Existing Credit
Agreement, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance


160
95159948_7

--------------------------------------------------------------------------------



of such Loans, together with any Loans funded on the Closing Date, reflect the
respective Loans and Revolving Credit Commitments of the Lenders hereunder.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]














161
95159948_7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWERS:
 
 
OSI RESTAURANT PARTNERS, LLC,
as a Borrower
 
 
By:
/s/ Michael A'Hearn
 
Name: Michael A'Hearn
 
Title: Vice President
 
 
 
 

BLOOMIN’ BRANDS, INC.,
as a Borrower
 
 
By:
/s/ Micahel A'Hearn
 
Name: Michael A'Hearn
 
Title: Vice President and Treasurer
 
 
 
 





Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------




 
ADMINISTRATIVE AGENT AND LENDERS:
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSICIATION, as Administrative Agent, Swing Line
Lender, Collateral Agent, an L/C Issuer, and a Lender
  
 
 
 
By:
/s/ Darcy McLaren
 
Name:
Darcy McLaren
 
Title:
Director
 
 
 
 
 
 





Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Aron Frey
Name:
Aron Frey
Title:
Vice President
 
 
 
 





Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender
 
 
By:
/s/ Lauren Baker
Name:
Lauren Baker
Title:
Executive Director
 
 
 
 



Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Van Brandenburg
Name:
Van Brandenburg
Title:
Executive Director
 
 
By:
/s/ Jennifer Smith
Name:
Jennifer Smith
Title:
Vice President



Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Jonathan Leoniff
Name:
Jonathan Leoniff
Title:
Assistant Vice President





Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



REGIONS BANK, as a Lender
 
 
By:
/s/ Scott C. Tocci
Name:
Scott C. Tocci
Title:
Managing Director



Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Sean P. Walters
Name:
Sean P. Walters
Title:
Vice President





Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



CITIZENS BANK, N.A., as a Lender
 
 
By:
/s/ Carolyn Jarvis
Name:
Carolyn Jarvis
Title:
Vice President





Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Rafael De Paoli
Name:
Rafael De Paoli
Title:
Director





Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ John A. Marian
Name:
John A. Marian
Title:
Vice President













Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
By:
/s/ Katsuyuki Kubo
Name:
Katsuyuki Kubo
Title:
Managing Director



Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



TD BANK, N.A., as a Lender
 
 
By:
/s/ Alan Garson
Name:
Alan Garson
Title:
Senior Vice President



Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



CADENCE BANK, N.A., as a Lender
 
 
By:
/s/ John M. Huss
Name:
John M. Huss
Title:
Managing Director



Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ John R. Schmitt
Name:
John R. Schmitt
Title:
Senior Vice President







Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



USAMERIBANK, as a Lender
 
 
By:
/s/ Ronald L. Ciganek
Name:
Ronald L. Ciganek
Title:
Executive Vice President



Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



IBERIABANK, as a Lender
 
 
By:
/s/ Michael J. Roth
Name:
Michael J. Roth
Title:
Executive Vice President,
Tampa Bay Market President



Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



RAYMOND JAMES BANK, N.A., as a Lender
 
 
By:
/s/ Alexander L. Rody
Name:
Alexander L. Rody
Title:
Senior Vice President



































Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



WEBSTER BANK, N.A., as a Lender
 
 
By:
/s/ Carol Pirek
Name:
Carol Pirek
Title:
Vice President









Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



FIRSTBANK PUERTO RICO D/B/A FIRSTBANK
FLORIDA, as a Lender
 
 
By:
/s/ Jose M. Lacasa
Name:
Jose M. Lacasa
Title:
SVP Corporate Banking





Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------



CITY NATIONAL BANK OF FLORIDA, as a Lender
 
 
By:
/s/ William H. Lutes
Name:
William H. Lutes
Title:
Market Executive, Tampa Region



Bloomin' Brands, Inc.
Amended and Restated Credit Agreement
Signature Page

--------------------------------------------------------------------------------








Schedule 1.01A
Excluded Assets


Excluded Assets (pursuant to subsection (vi)(C) of the definition of Excluded
Assets)


All of the outstanding Equity Interests held by Carrabba’s Italian Grill, LLC
and Outback Steakhouse of Florida, LLC (constituting 20% of the total
outstanding Equity Interests) in Northlake Drainage Association, Inc., a
not-for-profit corporation organized under the Laws of the State of Florida.




--------------------------------------------------------------------------------




Schedule 1.01B
Excluded Real Property
image0a16.jpg [image0a16.jpg]








--------------------------------------------------------------------------------




Schedule 1.01C
Existing Letters of Credit


Issuing Bank
Beneficiary
Letter of Credit No.
Expiry Date
Amount Outstanding
As of Date
11/16/2017
Wells Fargo Bank
National Union Fire Insurance Co of Pittsburgh
IS0000017151U
10/17/2018


$100,000.00


Wells Fargo Bank
Wells Fargo Bank (Flemings, Beverly Hills CA
IS0000196990U
10/17/2018


$200,000.00


Wells Fargo Bank
The Travelers Indemnity Company
LC870-116646
1/1/2018


$15,000,000.00


Wells Fargo Bank
The Safety National Casualty Corporation
IS0450529U
1/1/2018


$7,400,000.00


Wells Fargo Bank
Deutsche Bank AG NY
IS000022847U
11/28/2018


$103,000.00











--------------------------------------------------------------------------------




Schedule 1.01D
Foreign Subsidiaries


None.






--------------------------------------------------------------------------------




Schedule 1.01E
Certain Restaurant LPs


Bonefish/Centreville, Limited Partnership
Bonefish/Fredericksburg, Limited Partnership
Bonefish/Newport News, Limited Partnership
Bonefish/Richmond, Limited Partnership
Bonefish/Southern Virginia, Limited Partnership
Bonefish/Virginia, Limited Partnership
Outback/Hampton, Limited Partnership




--------------------------------------------------------------------------------




Schedule 2.01 Commitments




Lender
Revolving Credit Commitment
Term Commitment
L/C Commitment


Wells Fargo Bank, National Association


$116,666,666.66


$58,333,333.34


$25,000,000.00


Bank of America, N.A.


$110,000,000.00


$55,000,000.00


$20,000,000.00


JPMorgan Chase Bank, N.A.


$96,666,666.67


$48,333,333.33


$15,000,000.00
Coöperatieve Rabobank U.A., New York Branch


$96,666,666.67


$48,333,333.33


$15,000,000.00


Regions Bank


$66,666,666.67


$33,333,333.33
 


Citizens Bank, N.A.


$60,000,000.00


$30,000,000.00
 


PNC Bank, National Association


$60,000,000.00


$30,000,000.00
 


U.S. Bank National Association


$60,000,000.00


$30,000,000.00
 


HSBC Bank USA, National Association


$53,333,333.33


$26,666,666.67
 


Fifth Third Bank


$48,333,333.33


$24,166,666.67
 


Sumitomo Mitsui Banking Corporation


$48,333,333.33


$24,166,666.67
 


TD Bank, N.A.


$48,333,333.33


$24,166,666.67
 


USAmeriBank


$23,333,333.33


$11,666,666.67
 


Cadence Bank NA


$21,666,666.67


$10,833,333.33
 


First Tennessee Bank National Association


$16,666,666.67


$8,333,333.33
 


Iberiabank


$16,666,666.67


$8,333,333.33
 


Raymond James Bank, N.A.


$16,666,666.67


$8,333,333.33
 


Webster Bank, National Association


$16,666,666.67


$8,333,333.33
 


Firstbank Puerto Rico


$13,333,333.33


$6,666,666.67
 


City National Bank of Florida


$10,000,000.00


$5,000,000
 
Total


$1,000,000,000.00


$500,000,000.00


$75,000,000





--------------------------------------------------------------------------------




Schedule 5.06
Certain Litigation


None.






--------------------------------------------------------------------------------




Schedule 5.12
Subsidiaries and Other Equity Investments


A.
Pledged Subsidiaries with Equity Interests



 
Issuer
Jurisdi ction
Number of Certificate
Registered Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by a Borrower or a Guarantor
% of Total Issued Interests Pledged
1.
Annapolis Outback, Inc.
MD
6
Outback Steakhouse of Florida, LLC
4000 shares of common stock, no par value
99.95%
99.95%
2.
Bel Air Outback, Inc.
MD
6
Outback Steakhouse of Florida, LLC
90 shares of common stock, no par value
90%
90%
3.
BFG Nebraska, Inc.
FL
2
Bonefish Grill, LLC
10 shares of common stock
$.01 par value
100%
100%
4.
BFG Oklahoma, Inc.
FL
2
Bonefish Grill, LLC
10 shares of common stock
$.01 par value
100%
100%
5.
BFG/FPS of Marlton Partnership
FL
N/A
Bonefish Grill, LLC
N/A
50%
50%
6.
Bloomin’ Brands Gift Card Services, LLC
FL
1
Outback Steakhouse of Florida, LLC
100 Units
100%
100%
7.
Bonefish Baltimore County, LLC
MD
1
Bonefish Grill, LLC
98 Units
98%
98%
8.
Bonefish Beverages, LLC
TX
2
Bonefish Holdings, LLC
1 Unit
100%
100%
9.
Bonefish Brandywine, LLC
MD
N/A
Bonefish Grill, LLC
N/A
100%
100%
10.
Bonefish Designated Partner, LLC
DE
N/A
Bonefish Grill, LLC
N/A
100%
100%
11.
Bonefish Grill, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
12.
Bonefish Holdings, LLC
TX
2
Bonefish Grill, LLC
1 Unit
100%
100%
13.
Bonefish Kansas, LLC
KS
N/A
Bonefish Grill, LLC
N/A
100%
100%
14.
Bonefish of Bel Air, LLC
MD
N/A
Bonefish Grill, LLC
N/A
90%
90%
15.
Bonefish/Anne Arundel, LLC
MD
1
Bonefish Grill, LLC
998 units
99.8%
99.8%





--------------------------------------------------------------------------------



 
Issuer
Jurisdi ction
Number of Certificate
Registered Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by a Borrower or a Guarantor
% of Total Issued Interests Pledged
16.
Bonefish/Asheville, Limited Partnership
FL
N/A
Bonefish Grill, LLC


Bonefish Designated Partner, LLC
N/A
100%
100%
17.
Bonefish/Carolinas, Limited Partnership
FL
N/A
Bonefish Grill, LLC


Bonefish Designated Partner, LLC
N/A
100%
100%
18.
Bonefish/Columbus- I, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%
19.
Bonefish/Crescent Springs, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%
20.
Bonefish/Glen Burnie, LLC
MD
4
Bonefish Grill, LLC
5090 units
99.78%
99.78%
21.
Bonefish/Greensbor o, Limited Partnership
FL
N/A
Bonefish Grill, LLC


Bonefish Designated Partner, LLC
N/A
100%
100%
22.
Bonefish/Hyde Park, Limited Partnership
FL
N/A
Bonefish Grill, LLC
N/A
100%
100%
23.
Carrabba’s Designated Partner, LLC
DE
N/A
Carrabba’s Italian Grill, LLC
N/A
100%
100%
24.
Carrabba’s Italian Grill of Overlea, Inc.
MD
5
Carrabba’s Italian Grill, LLC
90 shares of common stock, no par value
97.826%
97.826%





--------------------------------------------------------------------------------



 
Issuer
Jurisdi ction
Number of Certificate
Registered Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by a Borrower or a Guarantor
% of Total Issued Interests Pledged
25.
Carrabba’s Italian Grill of Howard County, Inc.
MD
6
















7
Carrabba’s Italian Grill, LLC
10 shares of Class B common stock, no par value


90 shares of Class A common stock, no par value
100%
100%
26.
Carrabba’s Italian Grill, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
27.
Carrabba’s Kansas LLC
KS
1
Carrabba’s Italian Grill, LLC
100 Units
100%
100%
28.
Carrabba’s of Bowie, LLC
MD
N/A
Carrabba’s Italian Grill, LLC
N/A
100%
100%
29.
Carrabbas of Germantown, Inc.
MD
3
Carrabba’s Italian Grill, LLC
810 shares of common stock, $1.00 par value
100%
100%
 
 
 






4
 
90 shares of common stock, $1.00 par value
 
 
30.
Carrabba’s of Ocean City, Inc.
MD
8
Carrabba’s Italian Grill, LLC
98 shares of common stock, no par value
100%
100%
 
 
 






11
 
2 shares of common stock, no par value
 
 
31.
Carrabba’s of Pasadena, Inc.
MD
4
Carrabba’s Italian Grill, LLC
2000 shares of common stock, no par value
99.9%
99.9%
32.
Carrabba’s of Waldorf, Inc.
MD
4
Carrabba’s Italian Grill, LLC
600 shares of common stock, no par value
100%
100%





--------------------------------------------------------------------------------



 
Issuer
Jurisdi ction
Number of Certificate
Registered Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by a Borrower or a Guarantor
% of Total Issued Interests Pledged
 
 
 








5
 


400 shares of common stock, no par value
 
 
33.
Carrabba’s/Birming ham 280, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC


Carrabba’s Designated Partner, LLC
N/A
100%
100%
34.
Carrabba’s/DC-I, Limited Partnership
FL
N/A
Carrabba’s Italian Grill, LLC


Carrabba’s Designated Partner, LLC
N/A
100%
100%
35.
CIGI Beverages of Texas, LLC
TX
1
CIGI Holdings, LLC
100%
100%
100%
36.
CIGI Holdings, LLC
TX
1
Carrabba’s Italian Grill, LLC
100%
100%
100%
37.
CIGI Nebraska, Inc.
FL
2
Carrabba’s Italian Grill, LLC
10 shares of common stock, $0.01 par value
100%
100%
38.
CIGI Oklahoma, Inc.
FL
1
Carrabba’s Italian Grill, LLC
10 shares of common stock, $0.01 par value
100%
100%
39.
CIGI/BFG of East Brunswick Partnership
FL
N/A
Carrabba’s Italian Grill, LLC


Bonefish Grill, LLC
N/A
100%
100%
40.
DoorSide, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
41.
Frederick Outback, Inc.
MD
3
Outback Steakhouse of Florida, LLC
1000 shares of common stock, $1.00 par value
100%
100%





--------------------------------------------------------------------------------



 
Issuer
Jurisdi ction
Number of Certificate
Registered Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by a Borrower or a Guarantor
% of Total Issued Interests Pledged
42.
Hagerstown Outback, Inc.
MD
4
Outback Steakhouse of Florida, LLC
4000 shares of common stock, no par value
99.95%
99.95%
43.
OBTex Holdings, LLC
TX
1
Outback Steakhouse of Florida, LLC
100%
100%
100%
44.
Ocean City Outback, Inc.
MD
10
Outback Steakhouse of Florida, LLC
99 shares of common stock, no par value
98%
98%
45.
OS Management, Inc.
FL
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
46.
OS Mortgage Holdings, Inc.
DE
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
47.
OS Prime, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
48.
OS Realty, LLC
FL
2
OSI Restaurant Partners, LLC
100 Units
100%
100%
49.
OS Restaurant Services, LLC
FL
1
Outback Steakhouse of Florida, LLC
100 Units
100%
100%
50.
OS Southern, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
51.
OS Tropical, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
52.
OSF Nebraska, Inc.
FL
2
Outback Steakhouse of Florida, LLC
10 shares of common stock, $0.01 par value
100%
100%
53.
OSF Oklahoma, Inc.
FL
1
Outback Steakhouse of Florida, LLC
10 shares of common stock, $0.01 par value
100%
100%





--------------------------------------------------------------------------------



 
Issuer
Jurisdi ction
Number of Certificate
Registered Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by a Borrower or a Guarantor
% of Total Issued Interests Pledged
54.
OSF/BFG of Deptford Partnership
FL
N/A
Outback Steakhouse of Florida, LLC


Bonefish Grill, LLC
N/A
100%
100%
55.
OSF/BFG of Lawrenceville Partnership
FL
N/A
Outback Steakhouse of Florida, LLC


Bonefish Grill, LLC
N/A
100%
100%
56.
OSF/CIGI of Evesham Partnership
FL
N/A
Carrabba’s Italian Grill, LLC


Outback Steakhouse of Florida, LLC
N/A
100%
100%
57.
OSI HoldCo, Inc.
DE
3
OSI HoldCo I, Inc.
1000 shares of common
100%
100%
58.
OSI HoldCo I, Inc.
DE
3
OSI HoldCo II, Inc.
1000 shares of common
100%
100%
59.
OSI HoldCo II, Inc.
DE
3
Bloomin’ Brands, Inc.
1000 shares of common
100%
100%
60.
OSI Restaurant Partners, LLC
DE
1
OSI HoldCo, Inc.
100 Units
100%
100%
61.
Outback & Carrabba’s of New Mexico, Inc.
NM
2
OSI Restaurant Partners, LLC
100 shares of common stock, $0.01 par value
100%
100%
62.
Outback Alabama, Inc.
AL
2
Outback Steakhouse of Florida, LLC
10 shares of common stock, $0.01 par value
100%
100%
63.
Outback Beverages of Texas, LLC
TX
1
OBTex Holdings, LLC
100%
100%
100%
64.
Outback Designated Partner, LLC
DE
N/A
Outback Steakhouse of Florida, LLC
N/A
100%
100%
65.
Outback Kansas LLC
KS
1
Outback Steakhouse of Florida, LLC
100 Units
100%
100%





--------------------------------------------------------------------------------



 
Issuer
Jurisdi ction
Number of Certificate
Registered Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by a Borrower or a Guarantor
% of Total Issued Interests Pledged
66.
Outback of Aspen Hill, Inc.
MD
1
Outback Steakhouse of Florida, LLC
1000 shares of common stock, no par value
100%
100%
67.
Outback of Calvert County, Inc.
MD
4
Outback Steakhouse of Florida, LLC
4000 common shares, no par value
89.87 %
89.87 %
68.
Outback of Germantown, Inc.
MD
1
Outback Steakhouse of Florida, LLC
1000 shares of common stock, no par value
100%
100%
69.
Outback of Laurel, LLC
MD
N/A
Outback Steakhouse of Florida, LLC
N/A
100%
100%
70.
Outback of La Plata, Inc.
MD
1






3
Outback Steakhouse of Florida, LLC


Outback Steakhouse of Florida, LLC
100 shares of common stock, no par value
25 shares of common stock, no par value
100%
100%
71.
Outback of Waldorf, Inc.
MD
2






4
Outback Steakhouse of Florida, LLC


Outback Steakhouse of Florida, LLC
800 shares of common stock, no par value
200 shares of common stock, no par value
100%
100%
72.
Outback Steakhouse of Bowie, Inc.
MD
1
Outback Steakhouse of Florida, LLC
748 shares of common stock, no par value
100%
100%
73.
Outback Steakhouse of Canton, Inc.
MD
5
Outback Steakhouse of Florida, LLC
4000 shares of common stock, no par value
99.95%
99.95%
74.
Outback Steakhouse of Florida, LLC
FL
1
OSI Restaurant Partners, LLC
100 Units
100%
100%
75.
Outback Steakhouse of Howard County, Inc.
MD
5
Outback Steakhouse of Florida, LLC
90 shares of Class A Common Stock, no par value
90%
90%





--------------------------------------------------------------------------------



 
Issuer
Jurisdi ction
Number of Certificate
Registered Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by a Borrower or a Guarantor
% of Total Issued Interests Pledged
76.
Outback Steakhouse of St. Mary’s County, Inc.
MD
6
Outback Steakhouse of Florida, LLC
83 shares of common stock, no par value
83%
83%
77.
Outback Steakhouse West Virginia, Inc.
WV
2
Outback Steakhouse of Florida, LLC
100 shares of common stock, $1.00 par value
100%
100%
78.
Outback/Carrabba’s Partnership
FL
N/A
Outback Steakhouse of Florida, LLC


Carrabba’s Italian Grill, LLC
N/A
100%
100%
79.
Outback/Stone-II, Limited Partnership
FL
N/A
Outback Steakhouse of Florida, LLC


Outback Designated Partner, LLC
N/A
100%
100%
80.
Outback-Carrabba’s of Hunt Valley, Inc.
MD
4












5
Outback Steakhouse of Florida, LLC








Carrabba’s Italian Grill, LLC
49 shares of common stock, no par value


49 shares of common stock, no par value
98%
98%
81.
Owings Mills Incorporated
MD
6
Outback Steakhouse of Florida, LLC
49 shares of common stock, no par value
49%
49%
82.
Perry Hall Outback, Inc.
MD
5
Outback Steakhouse of Florida, LLC
4,950 shares of common stock, no par value
99%
99%
83.
Private Restaurant Master Lessee, LLC
DE
N/A
OSI Restaurant Partners, LLC
N/A
100%
100%
84.
New Private Restaurant Properties, LLC
DE
N/A
OSI Restaurant Partners, LLC
N/A
100%
100%





--------------------------------------------------------------------------------



 
Issuer
Jurisdi ction
Number of Certificate
Registered Owner(s)
Number and Class
(if applicable) of Equity Interests Pledged
% of Equity Interests Held, Directly or Indirectly, by a Borrower or a Guarantor
% of Total Issued Interests Pledged
85.
Williamsburg Square Joint Venture
PA
N/A
Outback Steakhouse of Florida, LLC
N/A
50%
50%



B.
Unpledged Subsidiaries



 
Name of Entity
Jurisdiction
Percentage Owned1
1.
BBI International Holdings, Inc.
FL
1%
2.
BBI Ristorante Italiano, LLC
FL
100%
3.
BFG New Jersey Services, Limited Partnership
FL
*
4.
BFG Pennsylvania Services, LTD
FL
*
5.
Bloom Brands Holdings I C.V.
Netherlands
100%
6.
Bloom Brands Holdings II C.V.
Netherlands
100%
7.
Bloomin’ Brands International, LLC
FL
100%
8.
Bloom Group Holdings III C.V.
Netherlands
100%
9.
Bloom Group Holdings B.V.
Netherlands
100%
10.
Bloom Group Holdings II B.V.
Netherlands
100%
11.
Bloom Group Holdings III B.V.
Netherlands
100%
12.
Bloom Group Korea, LLC
Korea
100%
13.
Bloom Group Restaurants, B.V.
Netherlands
100%
14.
Bloom Group Restaurants, LLC
FL
100%
15.
Bloom No. 1 Limited
Hong Kong
100%
16.
Bloom No. 2 Limited
Hong Kong
92.57%
17.
Bloom Participacoes, Ltda.
Brazil
99.998%
18.
Bloom Restaurantes Brasil S.A.
Brazil
99.9%
19.
Bloomin Hong Kong Ltd.
Hong Kong
100%
20.
Bloomin Puerto Rico, LP
Cayman Islands
100%
21.
Bloomin’ Korea Holding Co.
Cayman Islands
100%
22.
Bonefish Grill International, LLC
FL
100%
23.
Bonefish of Gaithersburg, Inc.
MD
100%
24.
Bonefish/Centreville, Limited Partnership
FL
*
 
 
 
 
 
 
 
 
1 An asterisk denotes a non-wholly owned Restaurant LP or Employee Participation
Subsidiary





--------------------------------------------------------------------------------



 
 
 
 
25.
Bonefish/Fredericksburg, Limited Partnership
FL
*
26.
Bonefish/Newport News, Limited Partnership
FL
*
27.
Bonefish/Richmond, Limited Partnership
FL
*
28.
Bonefish/Southern Virginia, Limited Partnership
FL
*
29.
Bonefish/Virginia, Limited Partnership
FL
*
30.
CIGI Florida Services, LTD
FL
*
31.
Dutch Holdings II, LLC
FL
100%
32.
Dutch Holdings I, LLC
FL
100%
33.
Fleming's International, LLC
FL
100%
34.
Fleming's Beverages, Inc.
TX
100%
35.
Fleming's of Baltimore, LLC
MD
98%
36.
Fleming's/Outback Holdings, Inc.
TX
100%
37.
Fleming's Restaurantes Do Brasil Ltda
Brazil
19.9%
38.
FPS Nebraska, Inc.
FL
100%
39.
FPS Oklahoma, Inc.
FL
100%
40.
OS Niagara Falls, LLC
FL
100%
41.
OSF Arkansas Services, LTD
FL
*
42.
OSF Florida Services, LTD
FL
*
43.
OSF Maryland Services, LTD
FL
*
44.
OSF New Jersey Services, Limited Partnership
FL
*
45.
OSF New York Services, Limited Partnership
FL
*
46.
OSF North Carolina Services, LTD
FL
*
47.
OSF Pennsylvania Services, LTD
FL
*
48.
OSF South Carolina Services, LTD
FL
*
49.
OSF Virginia Services, Limited Partnership
 
*
50.
OSI China Venture
Cayman Islands
92.57%
51.
OSI International, LLC
FL
100%
52.
OSI/Fleming’s, LLC
DE
89.62%
53.
Outback Philippines Development Holdings Corporation
Philippines
100%





--------------------------------------------------------------------------------



54.
Outback Puerto Rico Designated Partner, LLC
DE
100%
55.
Outback Steakhouse International Investments Co.
Cayman Islands
100%
56.
Outback Steakhouse International Services, LLC
FL
100%
57.
Outback Steakhouse International, L.P.
GA
100%
58.
Outback Steakhouse International, LLC
FL
100%
59.
Outback Steakhouse Restaurantes Brasil S.A.
Brazil
97.89%
60.
Outback/Fleming’s Designated Partner, LLC
DE
89.62%
61.
Outback/Hampton, Limited Partnership
FL
*
62.
Prince George's County Outback, Inc.
MD
100%
63.
Snyderman Restaurant Group, Inc.
NJ
100%
64.
Xuanmei Food and Beverage (Shanghai) Co., Ltd.
China
92.57%





C.
Non-Subsidiaries



 
Name of Entity
Jurisdiction
Percentage Owned
75.
Northlake Drainage Association, Inc.
FL
20%







--------------------------------------------------------------------------------




Schedule 7.01(b)
Existing Liens
Debtor
Creditor
State
Financing Statement No.
Filing Date
Collateral
BLOOMIN' BRANDS, INC.
Forsythe Solutions Group, Inc.
Delaware
2013 1357400
04/09/13
Computer, data processing, telecommunications, and other equipment together with
all attachments, accessories, replacements, products, and proceeds thereof,
further described in, and pursuant to, Proposal Number 99680-2
BLOOMIN' BRANDS, INC.
HITACHI CAPITAL AMERICA CORPORATION
Delaware
2014 4628798


2015 1551737
(Assignment)
11/06/14


03/31/15
All rights under Purchase Order
#2562 and related Addendum together with all proceeds, attachments, parts,
accessions, replacements, products, proceeds, renewals and substitutions of, to
or for any of the foregoing.
BLOOMIN' BRANDS, INC.
IBM CREDIT, LLC
Delaware
2016 1810686
03/28/16
Specific equipment together with all related software, whether now owned or
hereafter acquired and wherever located (all as more fully described on IBM
Credit LLC Agreement(s) 0015309.
OSI RESTAURANT PARTNERS, LLC
GENERAL ELECTRIC CAPITAL CORPORATION
Delaware
2013 2848993
07/23/13
All Equipment, leased to or financed for the Debtor by Secured Party under that
certain Equipment Lease Agreement No. 7710619-024 including all accessories,
accessions, replacements, additions, substitutions, add-ons and upgrades
thereto, and any proceeds therefrom.





--------------------------------------------------------------------------------



Debtor
Creditor
State
Financing Statement No.
Filing Date
Collateral
OSI RESTAURANT PARTNERS, LLC
IBM CREDIT, LLC
Delaware
2016 5250459
8/28/2016
Specific equipment together with all related software, whether now owned or
hereafter acquired and wherever located (all as more fully described on IBM
Credit LLC Agreement(s) 022957.
OSI RESTAURANT PARTNERS, LLC
IBM CREDIT, LLC
Delaware
2016 5880552
09/26/16
Specific equipment together with all related software, whether now owned or
hereafter acquired and wherever located (all as more fully described on IBM
Credit LLC Agreement(s) 024623.







--------------------------------------------------------------------------------




Schedule 7.02(f)
Existing Investments


1.
Investments in the form of Equity Interests existing on the Closing Date in the
entities listed on Schedule 5.12 and Schedule 1.01A.



2.
Loans to each certain Restaurant LPs by such Restaurant LP’s general partner
pursuant to such Restaurant LP’s limited partnership agreement entered into in
the ordinary course of business consistent with past practice and in existence
on the Closing Date.



3.
Notes to former or current managing partners, operating partners and chef
partners, in each case who own or owned Equity Interests in Employment
Participation Subsidiaries, in an aggregate principal amount not exceeding
$5,000,000 plus accrued and unpaid interest.



4.
As a result of the Company assigning its interest in obligations under real
estate leases in connection with the sale of certain restaurants, the Company is
contingently liable for approximately 30 lease agreements. These leases have
varying terms, the latest of which expires in 2032. The potential amount of
undiscounted payments the Company could be required to make in the event of
non-payment by the primary lessees was approximately

$26.9 million. The present value of these potential payments discounted at the
Company’s incremental borrowing rate as of September 24, 2017 was approximately
$17.2 million. The Company believes the financial strength and operating history
of the buyers significantly reduces the risk that the Company will be required
to make payments under these leases. Accordingly, no liability has been
recorded.


5.
Proposed capital contribution by OSI Restaurant Partners, LLC to OSI
International LLC in an amount not to exceed $10,000,000 to fund the operations
of one or more indirect Subsidiaries of the Borrowers in China.



6.
Proposed transfer of the following assets relating to the international business
of the Borrowers and their Subsidiaries, from a Loan Party to one or more
Foreign Subsidiary Holding Companies:



a.
Foreign trademarks and domain names relating to the Outback Steakhouse concept
(held as of the Closing Date by Outback Steakhouse of Florida, LLC)



b.
Foreign trademarks and domain names relating to the Carrabba’s concept (held as
of the Closing Date by Carrabba’s Italian Grill, LLC)



c.
Foreign trademarks and domain names relating to the Bloomin’ Brands name (held
as of the Closing Date by Bloomin’ Brands, Inc. but may be contributed to a Loan
Party prior to being transferred to a Foreign Subsidiary Holding Company)



d.
Foreign trademarks and domain names held as of the Closing Date by Bloom Group
Restaurants, LLC.

e.
Other foreign domain names (held as of the Closing Date Outback Steakhouse of
Florida, LLC, Outback Steakhouse International, LP, OS Prime, LLC or OSI
Restaurant Partners, LLC)





--------------------------------------------------------------------------------





f.
Other IP Rights relating to the international business of the Borrowers and
their Subsidiaries (held as of the Closing Date by one or more Loan Parties)





--------------------------------------------------------------------------------




Schedule 7.03(b)
Existing Indebtedness


1.
Financing obligation of $19.591 million primarily in connection with the Company
selling six restaurant properties to third parties for aggregate proceeds of
$18.5 million and entering into lease agreements under which the Company agreed
to lease back each of the properties for an initial term of 20 years. As the
Company had continuing involvement in these restaurant properties, the sale of
the properties does not qualify for sale-leaseback accounting. As a result, the
aggregate proceeds have been recorded as a financing obligation.



2.
Capitalized Leases for certain property, software and equipment not exceeding

$5,000,000.


3.
Notes existing on the Closing Date in an aggregate principal amount not
exceeding $10.0 million issued primarily for buyouts of general manager and chef
interests in the cash flows of Restaurant LPs and payable over five years.





--------------------------------------------------------------------------------




Schedule 7.08
Transactions with Affiliates


1.
A Lease Termination and Surrender Agreement dated August 29, 2017, by and
between OS Southern, LLC and MVP LRS, LLC.





--------------------------------------------------------------------------------




Schedule 7.09
Existing Restrictions


1.
The following Third-Party Sale Leases, in each case as amended or replaced from
time to time to the extent such amendment or replacement is not adverse to the
Lenders in any material respect:

a.
Lease, dated as of March 14, 2012, between Cole BF Portfolio, LLC and Bonefish
Grill, LLC, and related Sublease, dated as of March 14, 2012, between Bonefish
Grill, LLC and Outback Steakhouse of Florida, LLC.

b.
Lease, dated as of March 14, 2012, between National Retail Properties, LP and
Bonefish Grill, LLC.

c.
Lease, dated as of March 14, 2012, between Cole CA Portfolio, LLC and Carrabba’s
Italian Grill, LLC.

d.
Lease, dated as of March 14, 2012, between National Retail Properties, LP and
Carrabba’s Italian Grill, LLC.

e.
Lease, dated as of March 14, 2012, between Cole FS Englewood Co, LLC and OS
Prime, LLC.

f.
Lease, dated as of March 14, 2012, between National Retail Properties, LP and OS
Prime, LLC.

g.
Lease, dated as of March 14, 2012, between Cole OU Portfolio, LLC and Outback
Steakhouse of Florida, LLC.

h.
Lease, dated as of March 14, 2012, between National Retail Properties, LP and
Outback Steakhouse of Florida, LLC.

i.
Lease, dated as of March 14, 2012, between National Retail Properties Trust and
Outback Steakhouse of Florida, LLC.





--------------------------------------------------------------------------------





Schedule 10.02
Administrative Agent’s Office, Certain Addresses for Notices
ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Wells Fargo Bank, National Association MAC D 1109-019
1525 West W.T. Harris Blvd. Charlotte, North Carolina 28262
Attention: Syndication Agency Services Telephone: (704) 590-2703
Facsimile: (704) 715-0092


With copies to:
Wells Fargo Bank, National Association 550 S. Tryon St., D1086-061
Charlotte, NC 28202 Attn: Rob Rechkemmer Tel: 704-410-1221
E-mail: robert.rechkemmer@wellsfargo.com


Other Notices as Administrative Agent: Wells Fargo Bank, National Association
MAC D 1109-019
1525 West W.T. Harris Blvd. Charlotte, North Carolina 28262
Attention: Syndication Agency Services Telephone: (704) 590-2703
Facsimile: (704) 715-0092
With copies to:
Wells Fargo Bank, National Association 550 S. Tryon St., D1086-061
Charlotte, NC 28202 Attn: Rob Rechkemmer Tel: 704-410-1221
E-mail: robert.rechkemmer@wellsfargo.com






--------------------------------------------------------------------------------




L/C ISSUERS:


Wells Fargo Bank, National Association MAC D 1109-019
1525 West W.T. Harris Blvd. Charlotte, North Carolina 28262
Attention: Syndication Agency Services Telephone: (704) 590-2703
Facsimile: (704) 715-0092


With copies to:
Wells Fargo Bank, National Association Wells Fargo Bank, National Association
550 S. Tryon St., D1086-061
Charlotte, NC 28202 Attn: Rob Rechkemmer Tel: 704-410-1221
E-mail: robert.rechkemmer@wellsfargo.com


Bank of America, N.A.
1 Fleet Way
PA6-580-02-30
Scranton, PA 18507
Attention: Bank of America Global Trade Telephone: 1-800-370-7519
Facsimile: 1-800-755-8743
Electronic Mail: tradeclientserviceteamus@baml.com


JPMorgan Chase Bank, N.A. JPM-Bangalore Loan Operations
500 Stanton Christiana Road, NNC5, Floor 01 Newark, DE 19713-2107
Attention: Bharath Devaraju Facsimile: (201) 244-3885
Electronic Mail: na.cpg@jpmorgan.com


With copies to:
JPMorgan Chase Bank, N.A.
10420 Highland Manor Drive, Floor 04
Tampa, FL, 33610-9128
Attention: GTS IB Standby Telephone: (800) 634-1969
Facsimile: (856) 294-5267
Electronic Mail: GTS.IB.Standby@JPMChase.com






--------------------------------------------------------------------------------




Coöperatieve Rabobank U.A., New York Branch 245 Park Avenue 37th Floor
New York, NY 10167 Attention: Sandra Rodriguez Telephone: (212) 574-7315
Facsimile: (914) 304-9326
Electronic Mail: RaboNYSBLC@rabobank.com


SWING LINE LENDER:
Wells Fargo Bank, National Association MAC D 1109-019
1525 West W.T. Harris Blvd. Charlotte, North Carolina 28262
Attention: Syndication Agency Services Telephone: (704) 590-2703
Facsimile: (704) 715-0092


With copies to:
Wells Fargo Bank, National Association Wells Fargo Bank, National Association
550 S. Tryon St., D1086-061
Charlotte, NC 28202 Attn: Rob Rechkemmer Tel: 704-410-1221
E-mail: robert.rechkemmer@wellsfargo.com


BORROWERS:


Bloomin’ Brands, Inc.
OSI Restaurant Partners, LLC
2202 North West Shore Blvd., Suite 500 Tampa, FL 33607
Attention: David Deno, Chief Financial and Administrative Officer and Executive
Vice President
Telephone: (813) 282-1225
Facsimile: (813) 387-8409
Electronic Mail: daviddeno@bloominbrands.com Website Address:
www.bloominbrands.com






--------------------------------------------------------------------------------








EXHIBIT A
[FORM OF] COMMITTED LOAN NOTICE


To:    Wells Fargo Bank, National Association,
as Administrative Agent MAC D1109-019
1525 West W.T. Harris Blvd. Charlotte, North Carolina 28262
Attention: Syndication Agency Services


[Date]
Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of
November 30, 2017 (as amended, supplemented, restated and/or otherwise modified
from time to time, the “Credit Agreement”), among OSI Restaurant Partners, LLC
(“OSI”), Bloomin’ Brands, Inc. (the “Company” and, together with OSI, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”) and
Wells Fargo Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and an L/C Issuer.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


The undersigned Borrower hereby requests (select one):
- A Borrowing of new Loans
- A conversion of Loans
- A continuation of Loans


to be made on the terms set forth below:
(A)
 
Class of Borrowing1
 
 
 
 
 
 
 
(B)
 
Date of Borrowing, conversion or continuation
(which is a Business Day)
 
 
 
 
 
 
 
(C)
 
Principal amount
 
 
 
 
 
 
 
(D)
 
Type of Loan2
 
 
 
 
 
 
 
(E)
 
Interest Period3
 
 

 

1 Term Loans (specify as to whether such Borrowing shall consist of Term Loans
(incurred on the Closing Date), Extended Term Loans, Incremental Term Loans or
Other Term Loans) or Revolving Credit Loans.
2 Specify Eurocurrency or Base Rate.
3 Applicable for Borrowings of Eurocurrency Rate Loans only.




96064450_3



--------------------------------------------------------------------------------

Exhibit A
Page 2




The above request has been made to the Administrative Agent by telephone at [(
    )
    ].






96064450_3



--------------------------------------------------------------------------------

Exhibit A
Page 3


[The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Committed Loan Notice and on the
date of the related Borrowing, the conditions to lending specified in clauses
(a) and (b) of Section 4.02 of the Credit Agreement have been satisfied.]4 


[OSI RESTAURANT PARTNERS, LLC,
 
By:
 
 
Name:
 
Title:]
 
 
[BLOOMIN’ BRANDS, INC.
 
 
By:
 
 
Name:
 
Title:]5































































 

4 Insert bracketed language if the applicable Borrower is requesting a Borrowing
of Loans after the Closing Date.
5 Select applicable Borrower.


96064450_3



--------------------------------------------------------------------------------





EXHIBIT B


[FORM OF]


SWING LINE LOAN NOTICE


To:
Wells Fargo Bank, National Association, as Administrative Agent

MAC D1109-019
1525 West W.T. Harris Blvd. Charlotte, North Carolina 28262
Attention: Syndication Agency Services


[Date]
Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of
November 30, 2017 (as amended, supplemented, restated and/or otherwise modified
from time to time, the “Credit Agreement”), among OSI Restaurant Partners, LLC
(“OSI”), Bloomin’ Brands, Inc. (the “Company” and, together with OSI, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”) and
Wells Fargo Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and an L/C Issuer.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The undersigned
Borrower hereby gives you notice pursuant to Section 2.04(b) of the Credit
Agreement that it requests a Swing Line Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Swing Line
Borrowing is requested to be made:
(A)
 
Principal Amount to be
Borrowed1
 
 
 
 
 
 
 
(B)
 
Date of Borrowing, conversion or continuation
(which is a Business Day)
 
 



The above request has been made to the Swing Line Lender and Administrative
Agent by telephone at [( )     ].


The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Swing Line Loan Notice and on
the date of the related Swing Line Borrowing, the conditions to lending
specified in clauses (a) and (b) of Section 4.02 of the Credit Agreement have
been satisfied.














 

1 Shall be a minimum of $100,000.




96064450_3



--------------------------------------------------------------------------------

Exhibit B
Page 2


[OSI RESTAURANT PARTNERS, LLC,
 
By:
 
 
Name:
 
Title:]
 
 
[BLOOMIN’ BRANDS, INC.
 
 
By:
 
 
Name:
 
Title:]2











































































 

2 Select applicable Borrower.


Page 2
95159948_7



--------------------------------------------------------------------------------





EXHIBIT C-1
LENDER: [•]


[FORM OF]


TERM NOTE


New York, New York
[Date]


FOR VALUE RECEIVED, the undersigned, OSI RESTAURANT PARTNERS, LLC, a Delaware
limited liability company (“OSI”) and BLOOMIN’ BRANDS, INC., a Delaware
corporation (the “Company” and, together with OSI, the “Borrowers”), hereby
promise to pay to the Lender set forth above (the “Lender”) or its registered
assigns, in lawful money of the United States of America in immediately
available funds at the Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Amended and Restated Credit Agreement dated as of November 30, 2017 (as
the same may be amended, supplemented, restated and/or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, the lenders from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer, (i) on the dates set forth in the Credit Agreement,
the principal amounts set forth in the Credit Agreement with respect to Term
Loans made by the Lender to the Borrowers pursuant to the Credit Agreement and
(ii) on each Interest Payment Date, interest at the rate or rates per annum as
provided in the Credit Agreement on the unpaid principal amount of all Term
Loans made by the Lender to the Borrowers pursuant to the Credit Agreement.


The Borrowers promise to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.


The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.


All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrowers
under this note.


This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]






96064450_3



--------------------------------------------------------------------------------

Exhibit C-1
Page 2


OSI RESTAURANT PARTNERS, LLC
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
BLOOMIN’ BRANDS, INC.
 
By:
 
Name:
 
Title:
 







96064450_3



--------------------------------------------------------------------------------

Exhibit C-1
Page 3


LOANS AND PAYMENTS












Date




Amount of Loan




Maturity Date




Payments of Principal/Interest


Principal
Balance of Note
Name of Person Making
the Notation



96064450_3



--------------------------------------------------------------------------------





EXHIBIT C-2
LENDER: [•]
[FORM OF]


[SECOND AMENDED AND RESTATED] REVOLVING CREDIT NOTE


New York, New York
[Date]


FOR VALUE RECEIVED, the undersigned, OSI RESTAURANT PARTNERS, LLC, a Delaware
limited liability company (“OSI”) and BLOOMIN’ BRANDS, INC., a Delaware
corporation (the “Company” and, together with OSI, the “Borrowers”), hereby
promise to pay to the Lender set forth above (the “Lender”) or its registered
assigns, in lawful money of the United States of America in immediately
available funds at the Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Amended and Restated Credit Agreement dated as of November 30, 2017 (as
amended, supplemented, restated and/or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the lenders from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and an L/C Issuer,
(A) on the dates set forth in the Credit Agreement, the lesser of (i) the
principal amount set forth above and (ii) the aggregate unpaid principal amount
of all Revolving Credit Loans made by the Lender to the Borrowers pursuant to
the Credit Agreement, and (B) on each Interest Payment Date, interest from the
date hereof on the principal amount from time to time outstanding on each such
Revolving Credit Loan at the rate or rates per annum and payable on such dates
as provided in the Credit Agreement.


The Borrowers promise to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.


The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.


All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrowers
under this note.


This note is one of the promissory notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.


[This Second Amended and Restated Revolving Credit Note amends and restates, and
supersedes and replaces, in each case in its entirety, the Amended and Restated
Revolving Credit Note dated as of March 31, 2015 (the “Original Note”) executed
by OSI in favor of the Lender in connection with the Existing Credit Agreement,
but no novation of the Indebtedness outstanding under the Original Note shall be
deemed to have occurred by virtue of the amendment and restatement of the
Original Note, and none is






96064450_3



--------------------------------------------------------------------------------

Exhibit C-2
Page 2


intended or implied. By execution hereof, the Borrowers hereby confirm and
reaffirm their continuing liability with respect to such Indebtedness.]


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




96064450_3



--------------------------------------------------------------------------------

Exhibit C-2
Page 3


OSI RESTAURANT PARTNERS, LLC
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
BLOOMIN’ BRANDS, INC.
 
By:
 
Name:
 
Title:
 



96064450_3



--------------------------------------------------------------------------------

Exhibit C-2
Page 4


Exhibit C-2
Page 4


LOANS AND PAYMENTS






Date




Amount of Loan




Maturity Date




Payments of Principal/Interest


Principal
Balance of Note
Name of Person Making
the Notation











96064450_3



--------------------------------------------------------------------------------





EXHIBIT C-3
LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION




[FORM OF]


AMENDED AND RESTATED SWING LINE NOTE
 
New York, New York
[Date]


FOR VALUE RECEIVED, the undersigned, OSI RESTAURANT PARTNERS, LLC, a Delaware
limited liability company (“OSI”) and BLOOMIN’ BRANDS, INC., a Delaware
corporation (the “Company” and, together with OSI, the “Borrowers”), hereby
promise to pay to the Lender set forth above (the “Lender”) or its registered
assigns, in lawful money of the United States of America in immediately
available funds at the Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Amended and Restated Credit Agreement dated as of November 30, 2017 (as
amended, supplemented, restated and/or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the lenders from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and an L/C Issuer,
(A) on the dates set forth in the Credit Agreement, the lesser of (i) the
principal amount set forth above and (ii) the aggregate unpaid principal amount
of all Swing Line Loans made by the Lender to the Borrowers pursuant to the
Credit Agreement, and (B) on each Interest Payment Date, interest from the date
hereof on the principal amount from time to time outstanding on each such Swing
Line Loan at the rate or rates per annum and payable on such dates as provided
in the Credit Agreement.


The Borrowers promise to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.


The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.


All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrowers
under this note.


This note is one of the promissory notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.


This Amended and Restated Swing Line Note amends and restates, and supersedes
and replaces, in each case in its entirety, the Swing Line Note dated as of May
16, 2014 (the “Original Note”) executed by OSI in favor of the Lender in
connection with the Existing Credit Agreement, but no novation of the
Indebtedness outstanding under the Original Note shall be deemed to have
occurred by virtue of the






96064450_3



--------------------------------------------------------------------------------

Exhibit C-3
Page 2


amendment and restatement of the Original Note, and none is intended or implied.
By execution hereof, the Borrowers hereby confirm and reaffirm their continuing
liability with respect to such Indebtedness.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]






96064450_3



--------------------------------------------------------------------------------

Exhibit C-3
Page 3


OSI RESTAURANT PARTNERS, LLC
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
BLOOMIN’ BRANDS, INC.
 
By:
 
Name:
 
Title:
 









96064450_3



--------------------------------------------------------------------------------

Exhibit C-3
Page 4


LOANS AND PAYMENTS








Date




Amount of Loan




Maturity Date




Payments of Principal/Interest


Principal Balance of
Note
Name of Person Making
the Notation



96064450_3



--------------------------------------------------------------------------------





EXHIBIT D


[FORM OF]


COMPLIANCE CERTIFICATE


Reference is made to the Amended and Restated Credit Agreement dated as of
November 30, 2017
(as amended, supplemented, restated and/or otherwise modified from time to time,
the “Credit Agreement”), among OSI Restaurant Partners, LLC (“OSI”), Bloomin’
Brands, Inc. (the “Company” and, together with OSI, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”) and Wells Fargo Bank,
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and an L/C Issuer (capitalized terms
used herein have the meanings attributed thereto in the Credit Agreement unless
otherwise defined herein). Pursuant to Section 6.02(b) of the Credit Agreement,
the undersigned, in his/her capacity as a Responsible Officer of the Company,
certifies as follows:


1.
[Attached hereto as Exhibit A is the audited consolidated balance sheet of the
Company and its Subsidiaries as of December 31, 20[ ] and related consolidated
statements of income or operations, stockholders’ equity and cash flows for the
fiscal year then ended, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of [
    ], prepared in accordance with [Public Company Oversight Board] [American
Institute of Certified Public Accountants] auditing standards and not subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (except as may be required as a result
of (x) a prospective Event of Default with respect to the Financial Covenant or
(y) the impending maturity of the Loans under the Credit Agreement).]



2.
[Attached hereto as Exhibit A is the consolidated balance sheet of the Company
and its Subsidiaries as of [     ] and the related (i) consolidated statements
of income or operations for such fiscal quarter and for the portion of the
fiscal year then ended and (ii) consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail. These present fairly in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of the
Company and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.]



3.
To my knowledge, except as otherwise disclosed to the Administrative Agent in
writing pursuant to the Credit Agreement, at no time during the period between [
    ] and [     ] (the “Certificate Period”) did a Default or an Event of
Default exist. [If unable to provide the foregoing certification, fully describe
the reasons therefor and circumstances thereof and any action taken or proposed
to be taken with respect thereto on Annex A attached hereto.]



4.
The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine whether the Company is in
compliance with the Financial Covenant:



(i)Total Net Leverage Ratio:
Consolidated=    [    ]


96064450_3



--------------------------------------------------------------------------------

Exhibit D
Page 2


Consolidated EBITDA=    [    ]
Actual Ratio=    [    ] to 1.0
Required Ratio=    [    ] to 1.0


Supporting detail showing the calculation of Consolidated Total Debt is attached
hereto as Schedule
1. Supporting detail showing the calculation of Consolidated EBITDA is attached
hereto as Schedule 2.


5.
The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine the Applicable Rate in
accordance with the Credit Agreement:

(i)
Total Net Leverage Ratio:



Consolidated Total Debt =    [    ]
Consolidated EBITDA=    [    ]
Ratio=    [    ] to 1.0


6.
[Attached hereto as Exhibit [B] is the information required to be delivered
pursuant to Section 6.02(e)(iii) of the Credit Agreement.]1 



7.
[Attached hereto as Exhibit [C] are detailed calculations setting forth Excess
Cash Flow.]2 



8.
[Set forth below is a description of each event, condition or circumstance
during the Certificate Period that required a mandatory prepayment under Section
2.05(b) of the Credit Agreement:

(i)
Section 2.05(b)(i) of the Credit Agreement; see paragraph 7 above.

(ii)
Section 2.05(b)(ii) of the Credit Agreement;

(iii)
Section 2.05(b)(iii) of the Credit Agreement;]3 



9.
[Attached as Exhibit [D] is an update of the information required pursuant to
Section 3.03(c) of the Security Agreement][There has been no change in respect
of the information required pursuant to Section 3.03(c) of the Security
Agreement since [the Closing Date][the date of the last annual Compliance
Certificate.]]4 



* * *














 

1 To be included only in the annual compliance certificate.
2 To be included only in the annual compliance certificate.
3 To be included only in the annual compliance certificate.
4 To be included only in the annual compliance certificate.




96064450_3



--------------------------------------------------------------------------------

Exhibit D
Page 3


IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Company, has executed this certificate for and on behalf of the
Company and has caused this certificate to be delivered this day of     , 20 .


BLOOMIN’ BRANDS, INC.
 
 
 
By:
 
Name:
 
Title:
 











96064450_3



--------------------------------------------------------------------------------

Exhibit D
Page 4


Exhibit A


Audited Consolidated Balance Sheet






96064450_3



--------------------------------------------------------------------------------

Exhibit D
Page 5


Exhibit B


[(1)    List each Subsidiary: [ ]]




[There has been no change in the identity of Subsidiaries since [the Closing
Date] [the date of the last Compliance Certificate].]5
















































































 

5 Use this language if there has not been a change in Subsidiaries since the
later of the Closing Date and the date of the last Compliance Certificate.






96064450_3



--------------------------------------------------------------------------------

Exhibit D
Page 6


Exhibit C


Excess Cash Flow Calculation






96064450_3



--------------------------------------------------------------------------------

Exhibit D
Page 7


Exhibit D


[Update of the information required pursuant to Section 3.03(c) of the Security
Agreement][There has been no change in respect of the information required
pursuant to Section 3.03(c) of the Security Agreement since [the Closing
Date][the date of the last annual Compliance Certificate].]




96064450_3



--------------------------------------------------------------------------------





EXHIBIT E


[FORM OF]


ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below).
Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Amended and Restated Credit
Agreement dated as of November 30, 2017 (as amended, supplemented, restated
and/or otherwise modified from time to time, the “Credit Agreement”), among OSI
Restaurant Partners, LLC (“OSI”), Bloomin’ Brands, Inc. (the “Company” and,
together with OSI, the “Borrowers”), the lenders from time to time party thereto
(the “Lenders”) and Wells Fargo Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”), Swing Line Lender and an
L/C Issuer, receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
Assignor (the “Assignor”):



2.
Assignee (the “Assignee”):



[Assignee is [not] a Defaulting Lender]


3.
Borrowers:    OSI Restaurant Partners, LLC

Bloomin’ Brands, Inc.


4.
Administrative Agent: Wells Fargo Bank, National Association



5.
Assigned Interest:



96064450_3



--------------------------------------------------------------------------------

Exhibit E Page 2










Facility
Aggregate Amount of Commitment/Loans of
all Lenders
Amount of
Commitment/Loans
Assigned


Percentage Assigned of Commitment/ Loans1
Term Loans2
$
$
%
Revolving Credit
Facility3
$
$
%
 
$
$
%



Effective Date:






























































 

1 Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 Specify the Class of Term Loans (i.e., Term Loans incurred on the Closing
Date, Incremental Term Loans, Extended Term Loans or Other Term Loans).
3 Specify the Class of Revolving Credit Commitments (i.e., Revolving Credit
Commitment, Extended Revolving Credit Commitment or Other Revolving Credit
Commitment).




96064450_3



--------------------------------------------------------------------------------

Exhibit E Page 3


The terms set forth in this Assignment and Assumption are hereby agreed to:


[NAME OF ASSIGNOR], as Assignor
 
 
 
By:
 
Name:
 
Title:
 
 
 
[NAME OF ASSIGNEE], as Assignee
 
 
 
 
By:
 
Name:
 
Title:
 



96064450_3



--------------------------------------------------------------------------------

Exhibit E Page 4


[Consented to and]4 Accepted:
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
[Consented to:
 
 
 
 
[PRINCIPAL L/C ISSUER], as L/C Issuer
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
[WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lender]
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:]5
 
 
 
 
[OSI RESTAURANT PARTNERS, LLC, as a Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:]
 
 
 
 
[BLOOMIN’ BRANDS, INC., as a Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:]6
 

 

4 No consent of the Administrative Agent shall be required for (i) an assignment
of all or any portion of a Loan to a Lender, an Affiliate of a Lender or an
Approved Fund or (ii) an assignment to an Agent or an Affiliate of an Agent.
5 No consent of any Principal L/C Issuer or the Swing Line Lender shall be
required for (i) an assignment of a Term Loan or (ii) an assignment to an Agent
or an Affiliate of an Agent.
6 No consent of the Borrowers shall be required for (i) an assignment of a Term
Loan to a Lender, an Affiliate of a Lender, an Approved Fund, (ii) an assignment
of a Revolving Credit Commitment to a Revolving Credit Lender or Affiliate of a
Revolving Credit Lender or an Approved Fund of a Revolving Credit Lender or
(iii) if an Event of Default under Section 8.01(a), (f) or (g) of the Credit
Agreement has occurred and is continuing, an assignment to any Assignee.


96064450_3



--------------------------------------------------------------------------------





ANNEX 1


CREDIT AGREEMENT1 


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of, the Borrowers or any of their Subsidiaries or Affiliates or any
other Person obligated in respect of the Credit Agreement or (iv) the
performance or observance by the Borrowers or any of their Subsidiaries or
Affiliates or any other Person of any of their obligations under the Credit
Agreement.


1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement,
(ii)    it satisfies the requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on any Agent or any other Lender, and (v) if it is a Foreign Lender, attached to
this Assignment and Assumption is any documentation required to be delivered by
it pursuant to Section 3.01 of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Assignor, any Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


 

1 Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Amended and Restated Credit
Agreement dated of November 30, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among OSI Restaurant
Partners, LLC (“OSI”), Bloomin’ Brands, Inc. (the “Company” and together with
OSI, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”) and Wells Fargo Bank, National Association, as Administrative Agent
(in such capacity, the “Administrative Agent”), Swing Line Lender and an L/C
Issuer.


96064450_3



--------------------------------------------------------------------------------

Annex 1
Page 2


3.General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the law of the State of New York.




96064450_3



--------------------------------------------------------------------------------





EXHIBIT F


[FORM OF]


GUARANTY


96064450_3



--------------------------------------------------------------------------------





EXECUTION VERSION








 



AMENDED AND RESTATED GUARANTY AGREEMENT


dated as of


November 30, 2017,


among


OSI RESTAURANT PARTNERS, LLC,


BLOOMIN’ BRANDS, INC.,


THE SUBSIDIARIES OF BLOOMIN’ BRANDS, INC.
IDENTIFIED HEREIN


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


 











































Ref: CID# 000010817


95960315_3

--------------------------------------------------------------------------------





 
 
Table of Contents
 
 
 
 
 
 
 
 
Page
 
 
 
 
ARTICLE I
 
Definitions
1
 
 
 
 
Section 1.01.
 
Credit Agreement
1
Section 1.02.
 
Other Defined Terms
1
 
 
 
 
ARTICLE II
 
Guaranty
2
 
 
 
 
Section 2.01.
 
Guaranty
2
Section 2.02.
 
Guarantee of Payment
3
Section 2.03.
 
No Limitations
3
Section 2.04.
 
Reinstatement
4
Section 2.05.
 
Agreement To Pay; Subrogation
4
Section 2.06.
 
Information
4
 
 
 
 
ARTICLE III
 
Indemnity, Subrogation and Subordination
4
 
 
 
 
Section 3.01.
 
Indemnity and Subrogation
4
Section 3.02.
 
Contribution and Subrogation
5
Section 3.03.
 
Subordination
5
 
 
 
 
ARTICLE IV
 
Miscellaneous
6
 
 
 
 
Section 4.01.
 
Notices
6
Section 4.02.
 
Waivers; Amendment
6
Section 4.03.
 
Administration Agent's Fees and Expenses; Indemnification
7
Section 4.04.
 
Successors and Assigns
7
Section 4.05.
 
Survival of Agreement
8
Section 4.06.
 
Counterparts; Effectiveness; Several Agreement
8
Section 4.07.
 
Severability
8
Section 4.08.
 
Right of Set-Off
8
Section 4.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
9
Section 4.10.
 
WAIVER OF JURY TRIAL
9
Section 4.11.
 
Headings
9
Section 4.12.
 
Obligations Absolute
9
Section 4.13.
 
Termination of Release
10
Section 4.14.
 
Additional Subsidiaries
10
Section 4.15.
 
Recourse
11
Section 4.16.
 
Limitation on Guaranteed Obligations
11
Section 4.17.
 
Keepwell
11
Section 4.18
 
Amendment and Restatement; No Novation
12
 
 
 
 
SCHEDULES
 
 
 
 
 
 
 
Schedule 1
 
Subsidiary Parties
 
 
 
 
 
EXHIBITS
 
 
 
 
 
 
 
Exhibit 1
 
Form of Guaranty Supplement
 





--------------------------------------------------------------------------------





AMENDED AND RESTATED GUARANTY AGREEMENT dated as of November 30, 2017 among OSI
RESTAURANT PARTNERS, LLC (“OSI”), BLOOMIN’ BRANDS, INC. (the “Company”
and together with OSI, the “Borrowers”), the other Subsidiaries of the Company
identified herein, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Swing Line Lender and an L/C Issuer and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”.


Reference is made to the Amended and Restated Credit Agreement dated as of
November 30, 2017 (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among the Borrowers, each Lender
from time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.


The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
enter into and/or maintain one or more Secured Hedge Agreements on the terms and
conditions set forth therein and the Cash Management Banks have agreed to
provide and/or maintain Cash Management Services on the terms and conditions
agreed upon by the Borrowers or the respective Subsidiary and such Cash
Management Bank. The obligations of the Lenders to extend such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Banks to provide and/or
maintain Cash Management Services are, in each case, conditioned upon, among
other things, the execution and delivery of this Agreement by each Guarantor.
The Borrowers and the Subsidiary Parties are affiliates of one another, are an
integral part of a consolidated enterprise and will derive substantial direct
and indirect benefits from (i) the extensions of credit to the Borrowers
pursuant to the Credit Agreement, (ii) the entering into and/or maintaining by
the Hedge Banks of Secured Hedge Agreements with a Borrower and/or one or more
of its respective Subsidiaries and (iii) the providing and/or maintaining of
Cash Management Services by the Cash Management Banks to a Borrower and/or one
or more of its respective Subsidiaries, and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit, the Hedge
Banks to enter into and/or maintain such Secured Hedge Agreements and the Cash
Management Banks to provide and/or maintain such Cash Management Services.


Accordingly, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Parties and hereby covenants
and agrees with each other Guarantor and the Administrative Agent for the
benefit of the Secured Parties as follows:



ARTICLE I


Definitions



Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.


(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.



Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Agreement” means this Amended and Restated Guaranty Agreement.




1
95960315_3



--------------------------------------------------------------------------------




“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.


“Discharge of Guaranteed Obligations” means the termination of this Agreement
and the Guarantees made herein pursuant to Section 4.13(a) hereof.


“Guaranty Agreement Supplement” means an instrument substantially in the form of
Exhibit I
hereto.


“Guaranteed Obligations” mean the “Obligations” as defined in the Credit
Agreement.


“Guaranteed Party” means each Borrower, each Subsidiary Guarantor and each
Subsidiary of a Borrower party to any Secured Hedge Agreement.


“Guarantor” means each Borrower and each Subsidiary Party.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under (and as defined in) the Commodity Exchange Act or
any regulations promulgated thereunder and can cause another person to qualify
as an “eligible contract participant” at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Secured Credit Document” means each Loan Document, each Secured Hedge Agreement
and any agreement evidencing any Cash Management Obligation.


“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section
9.02 of the Credit Agreement.


“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and (b)
each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party after the Closing Date.



ARTICLE II


Guaranty



Section 2.01. Guaranty. Each Guarantor irrevocably, absolutely and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Guaranteed Obligations, in each case, whether such Guaranteed
Obligations are now existing or hereafter incurred under, arising out of or in
connection with any Secured Credit Document, and whether at maturity, by
acceleration or otherwise. Each of the Guarantors further agrees that the
Guaranteed Obligations may be extended, increased or renewed, in whole or in
part, without notice to, or further assent from such Guarantor, and that such
Guarantor will remain bound upon its guaranty notwithstanding any extension,
increase or renewal of any Guaranteed Obligation. Each of the Guarantors waives,
to the fullest extent permitted under applicable Law, presentment to, demand of
payment from, and protest to, the applicable Guaranteed Party or any other Loan
Party of any of the Guaranteed Obligations, and also waives, to the fullest
extent permitted under applicable Law, notice of acceptance of its guaranty and
notice of protest for nonpayment.




2
95960315_3



--------------------------------------------------------------------------------





Section 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guaranty hereunder constitutes a guarantee of payment when due and not of
collection, and, to the fullest extent permitted under applicable Law, waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Guaranteed
Obligations, or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of any Guaranteed
Party or any other Person. The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor, any other guarantor, any
Borrower or any other Guaranteed Party, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor, any other guarantor, any Borrower or any other
Guaranteed Party and whether or not any other Guarantor, any other guarantor,
any Borrower or any other Guaranteed party be joined in any such action or
actions. Any payment required to be made by a Guarantor hereunder may be
required by the Administrative Agent or any other Secured Party on any number of
occasions.



Section 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, but without
prejudice to Section 2.04, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations, or otherwise. Without limiting
the generality of the foregoing, except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Secured
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Secured Credit Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Secured Credit Document or any other agreement, including
with respect to any other Guarantor under this Agreement; (iii) the release of
any security held by the Collateral Agent or any other Secured Party for the
Guaranteed Obligations; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations; (v) the failure to
perfect any security interest in, or the release of, any of the Collateral held
by or on behalf of the Collateral Agent or any other Secured party; (vi) the
lack of legal existence of any Borrower or any Guarantor or legal obligation to
discharge any of the Guaranteed Obligations by any Borrower or any Guarantor for
any reason whatsoever, including, without limitation, in any insolvency,
bankruptcy or reorganization of any Loan Party; or (vii) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Guaranteed Obligations). Each Guarantor expressly authorizes the applicable
Secured Parties to take and hold security for the payment and performance of the
Guaranteed Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Guaranteed Obligations all without affecting the obligations of any
Guarantor hereunder.


(b) Except for termination of a Guarantor’s obligations hereunder as expressly
permitted in Section 4.13, but without prejudice to Section 2.04, to the fullest
extent permitted by applicable Law, each Guarantor waives any defense based on
or arising out of any defense of any Borrower or any other Guaranteed Party or
the unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Guaranteed Party, other than the indefeasible payment in full in cash of
all the Guaranteed Obligations. The Administrative Agent and the other Secured
Parties may in accordance with the terms of the Collateral Documents, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Guaranteed Obligations,
make any other accommodation with any Borrower or any other Guaranteed Party or
exercise any other right or


3
95960315_3



--------------------------------------------------------------------------------




remedy available to them against any Borrower or any other Guaranteed Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been indefeasibly
paid in full in cash. To the fullest extent permitted by applicable Law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other Guaranteed Party, as the case may be, or any
security.



Section 2.04. Reinstatement. Notwithstanding anything to the contrary contained
in this Agreement, each of the Guarantors agrees that (i) its guaranty hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of any Borrower or any other
Guaranteed Party or otherwise and (ii) the provisions of this Section 2.04 shall
survive termination of this Agreement.



Section 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Guaranteed Party to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Parties in cash
the amount of such unpaid Guaranteed Obligation. Upon payment by any Guarantor
of any sums to the Administrative Agent as provided above, all rights of such
Guarantor against any Borrower or any other Guaranteed Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article III.



Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

ARTICLE III


Indemnity, Subrogation and Subordination



Section 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable Law (but
subject to Section 3.03), each Guaranteed Party agrees that in the event a
payment shall be made by any Guarantor under this Agreement on account of any
Guaranteed Obligation owed directly by such Guaranteed Party (i.e., other than
any obligation arising under this Agreement), such Guaranteed Party shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment.




4
95960315_3



--------------------------------------------------------------------------------





Section 3.02. Contribution and Subrogation. At any time a payment by any
Subsidiary Party in respect of the Guaranteed Obligations is made under this
Agreement that shall not have been fully indemnified as provided in Section
3.01, the right of contribution of each Subsidiary Party against each other
Subsidiary Party shall be determined as provided in the immediately succeeding
sentence, with the right of contribution of each Subsidiary Party to be revised
and restated as of each date on which an unreimbursed payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Agreement. At any
time that a Relevant Payment is made by a Subsidiary Party that results in the
aggregate payments made by such Subsidiary Party in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Subsidiary Party’s Contribution Percentage (as defined below) of the aggregate
payments made by all Subsidiary Parties in respect of the Guaranteed Obligations
to and including the date of the Relevant Payment (such excess, the “Aggregate
Excess Amount”), each such Subsidiary Party shall have a right of contribution
against each other Subsidiary Party who has made payments in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Subsidiary Party’s Contribution Percentage
of the aggregate payments made to and including the date of the Relevant Payment
by all Subsidiary Parties in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Subsidiary Party and the denominator of which is the Aggregate Excess
Amount of all Subsidiary Parties multiplied by (y) the Aggregate Deficit Amount
of such other Subsidiary Party. A Subsidiary Party’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that all
contribution rights of such Subsidiary Party shall be subject to Section 3.03.
As used in this Section 3.02: (i) each Subsidiary Party’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Subsidiary Party by (y) the aggregate Adjusted
Net Worth of all Subsidiary Parties; (ii) the “Adjusted Net Worth” of each
Subsidiary Party shall mean the greater of (x) the Net Worth (as defined below)
of such Subsidiary Party and (y) zero; and (iii) the “Net Worth” of each
Subsidiary Party shall mean the amount by which the fair saleable value of such
Subsidiary Party’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Agreement
or any guaranteed obligations arising under any guaranty of any Junior
Financing) on such date. Notwithstanding anything to the contrary contained
above, any Subsidiary Party that is released from this Agreement pursuant to
Section 4.13 hereof shall thereafter have no contribution obligations, or
rights, pursuant to this Section 3.02, and at the time of any such release, if
the released Subsidiary Party had an Aggregate Excess Amount or an Aggregate
Deficit Amount, same shall be deemed reduced to $0, and the contribution rights
and obligations of the remaining Subsidiary Parties shall be recalculated on the
respective date of release (as otherwise provided above) based on the payments
made hereunder by the remaining Subsidiary Parties. Each of the Subsidiary
Parties recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this context, each Subsidiary Party has the right to waive its
contribution right against any other Subsidiary Party to the extent that after
giving effect to such waiver such Subsidiary Party would remain solvent, in the
determination of the Required Lenders.



Section 3.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 3.01 and 3.02 and all
other rights of indemnity, contribution or subrogation under applicable Law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations; provided, that if any amount shall be paid
to such Guarantor on account of such subrogation rights at any time prior to the
irrevocable payment in full in cash of all the Guaranteed Obligations, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with
Section 8.04 of the Credit Agreement. No failure on the part of any Borrower or
any Guarantor to make the payments required by Sections 3.01 and 3.02 (or any


5
95960315_3



--------------------------------------------------------------------------------




other payments required under applicable Law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and subject to Section 4.16, each Guarantor shall remain
liable for the full amount of the obligations of such Guarantor hereunder.



ARTICLE IV


Miscellaneous



Section 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Company as provided
in Section 10.02 of the Credit Agreement.



Section 4.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any L/C Issuer, any Lender or any other Secured Party in exercising any
right, remedy, power or privilege hereunder or under any other Secured Credit
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, remedy, power or privilege,
preclude any other or further exercise thereof, or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
of the Secured Parties hereunder and under the other Secured Credit Documents
are cumulative and are not exclusive of any rights, remedies, powers or
privileges that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.


(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.


(c)Each Guarantor hereby acknowledges and affirms that it understands that to
the extent the Guaranteed Obligations are secured by real property located in
the State of California, such Guarantor shall be liable for the full amount of
the liability hereunder notwithstanding foreclosure on such real property by
trustee sale or any other reason impairing such Guarantor’s or any Secured
Party’s right to proceed against any Borrower or any other guarantor of the
Guaranteed Obligations.


(d)Each Guarantor hereby waives, to the fullest extent permitted by applicable
Law, all rights and benefits under Sections 580a, 580b, 580d and 726 of the
California Code of Civil Procedure. Each Guarantor hereby further waives, to the
fullest extent permitted by applicable Law, without limiting the generality of
the foregoing or any other provision hereof, all rights and benefits which might
otherwise be available to such Guarantor under Sections 2809, 2810, 2815, 2819,
2821, 2839, 2845, 2846, 2847, 2848, 2849, 2850, 2899 and 3433 of the California
Civil Code.


(e)Each Guarantor waives its rights of subrogation and reimbursement and any
other rights and defenses available to such Guarantor by reason of Sections 2787
to 2855, inclusive, of the California


6
95960315_3



--------------------------------------------------------------------------------




Civil Code, including, without limitation, (1) any defenses such Guarantor may
have to this Agreement by reason of an election of remedies by the Secured
Parties and (2) any rights or defenses such Guarantor may have by reason of
protection afforded to the Borrowers pursuant to the antideficiency or other
laws of California limiting or discharging the Borrowers’ indebtedness,
including, without limitation, Section 580a, 580b, 580d and 726 of the
California Code of Civil Procedure. In furtherance of such provisions, each
Guarantor hereby waives all rights and defenses arising out of an election of
remedies of the Secured Parties, even though that election of remedies, such as
a nonjudicial foreclosure destroys such Guarantor’s rights of subrogation and
reimbursement against a Borrower by the operation of Section 580d of the
California Code of Civil Procedure or otherwise.


(f)Each Guarantor warrants and agrees that each of the waivers set forth above
is made with full knowledge of its significance and consequences and that if any
of such waivers are determined to be contrary to any applicable Law or public
policy, such waivers shall be effective only to the maximum extent permitted by
law.



Section 4.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.


(b)Without limitation of its indemnification obligations under the other Secured
Credit Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee
(but limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one firm of local
counsel in each relevant jurisdiction, and solely in the case of an actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected Indemnitees), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of, the execution, delivery, performance or enforcement of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by a final and non-appealable
decision to have resulted from the gross negligence, bad faith or willful
misconduct of, or material breach of this Agreement by, such Indemnitee or of
any Affiliate, director, officer, employee, counsel, agent or attorney-in-fact
of such Indemnitee.


(c)Any such amounts payable as provided hereunder shall be additional Guaranteed
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 4.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Secured Credit
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Secured
Credit Document, or any investigation made by or on behalf of the Administrative
Agent or any other Secured Party. All amounts due under this Section 4.03 shall
be payable within ten Business Days of written demand therefor.



Section 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.


7
95960315_3



--------------------------------------------------------------------------------





Section 4.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guaranteed Parties in the Secured Credit Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Secured Credit Document shall be
considered to have been relied upon by the relevant Secured Parties and shall
survive the execution and delivery of the relevant Secured Credit Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any Secured Party or on its behalf and notwithstanding
that the Administrative Agent, any L/C Issuer, any Lender or any other Secured
Party may have had notice or knowledge of any Default or default under any other
Secured Credit Document or any incorrect representation or warranty at the time
any credit is extended under any Secured Credit Document, and shall continue in
full force and effect with respect to each Guarantor until this Agreement is
terminated with respect to such Guarantor or such Guarantor is otherwise
released from its obligations under this Agreement in each case pursuant to
Section 4.13.



Section 4.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or electronic (i.e.,
“tif” or “pdf”) transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement. This Agreement shall become effective as
to any Loan Party when a counterpart hereof executed on behalf of such Loan
Party shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Loan Party and the Administrative Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Administrative Agent and the other Secured
Parties and their respective successors and assigns, except that no Loan Party
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein (and any such assignment or transfer shall be void)
except as expressly contemplated by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each Loan
Party and may be amended, modified, restated, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.



Section 4.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.



Section 4.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrowers or any other Guaranteed
Party, any such notice being waived by the Borrowers and each other Guaranteed
Party to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other Indebtedness at any time owing by, such Lender
and its Affiliates to or for the credit or the account of the respective Loan
Parties against any and all Guaranteed Obligations owing to such Lender and its
Affiliates hereunder, now or hereafter existing, irrespective of whether or not
such Lender or Affiliate shall have made demand under this Agreement and
although such Guaranteed Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set off and application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender


8
95960315_3



--------------------------------------------------------------------------------




under this Section 4.08 are in addition to other rights and remedies (including
other rights of setoff) that such Lender may have.



Section 4.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


(b)Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the courts of the
State of New York sitting in New York City in the Borough of Manhattan and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each party hereto agrees that
the Agents and Lenders retain the right to serve process in any other manner
permitted by law and to bring proceedings against any Grantor in the courts of
any other jurisdiction in connection with the exercise of any rights under this
Agreement or the enforcement of any judgment.


(c)Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section 4.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.



Section 4.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 4.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.



Section 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.



Section 4.12. Obligations Absolute. All rights of the Administrative Agent
hereunder and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any other Secured Hedge Agreement,
any other agreement with respect to any of the Guaranteed Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of,


9
95960315_3



--------------------------------------------------------------------------------




or in any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, any other Secured Hedge Agreement or any
other agreement or instrument, (c) any release or amendment or waiver of or
consent under or departure from any guaranty guaranteeing all or any portion of
the Guaranteed Obligations or (d) subject to the terms of Section 4.13, any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Guarantor in respect of the Guaranteed Obligations or this
Agreement.



Section 4.13. Termination or Release. (a) Subject to Section 2.04, this
Agreement and the Guarantees made herein shall terminate with respect to all
Guaranteed Obligations when all the outstanding Guaranteed Obligations (other
than Guaranteed Obligations in respect of Secured Hedge Agreements and Cash
Management Obligations not yet due and payable (to the extent permitted by the
terms thereof) and contingent indemnification obligations not yet accrued and
payable) have been indefeasibly paid in full and the Lenders have no further
commitment to lend under the Credit Agreement, the L/C Obligations have been
reduced to zero (other than L/C Obligations that have been fully cash
collateralized or supported by a backstop letter of credit in each case in an
amount and on terms reasonably satisfactory to the Administrative Agent and the
L/C Issuer) and the L/C Issuers have no further obligations to issue Letters of
Credit under the Credit Agreement.


(b)A Subsidiary Party shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Subsidiary Party ceases to be a Subsidiary
of the Company or becomes an Excluded Subsidiary.


(c)In connection with any termination or release pursuant to paragraph (a) or
(b), the Administrative Agent shall promptly execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 4.13 shall be without recourse to
or warranty by the Administrative Agent.


(d)At any time that each Borrower desires that the Administrative Agent take any
of the actions described in the immediately preceding clause (c), it shall, upon
request of the Administrative Agent, deliver to the Administrative Agent an
officer’s certificate certifying that the release of the respective Subsidiary
Party is permitted pursuant to paragraph (a) or (b). The Administrative Agent
shall have no liability whatsoever to any Secured Party as the result of any
release of any Subsidiary Party by it as permitted (or which the Administrative
Agent in good faith believes to be permitted) by this Section 4.13.


(e)Notwithstanding anything to the contrary set forth in this Agreement, each
Cash Management Bank and each Hedge Bank by the acceptance of the benefits under
this Agreement hereby acknowledge and agree that (i) the obligations of the
Borrowers or any Subsidiary under any Secured Hedge Agreement and the Cash
Management Obligations shall be guaranteed pursuant to this Agreement only to
the extent that, and for so long as, the other Guaranteed Obligations are so
guaranteed and (ii) any release of a Guarantor effected in the manner permitted
by this Agreement shall not require the consent of any Hedge Bank or Cash
Management Bank.



Section 4.14. Additional Subsidiaries. Pursuant to Section 6.11 of the Credit
Agreement, certain Subsidiaries of the Loan Parties that were not in existence
on the date of the Credit Agreement are required to enter in this Agreement as
Subsidiary Parties upon becoming a Subsidiary. In addition, certain Subsidiaries
of the Loan Parties that are not required under the Credit Agreement to enter in
this Agreement as Subsidiary Parties may elect to do so at their option. Upon
execution and delivery by the Administrative Agent and a Subsidiary of a
Guaranty Agreement Supplement, such Subsidiary shall become a Subsidiary Party
hereunder with the same force and effect as if originally named as a Subsidiary
Party herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and


10
95960315_3



--------------------------------------------------------------------------------




obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.



Section 4.15. Recourse. This Agreement is made with full recourse to each
Guarantor and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of such Guarantor contained herein, in the
Loan Documents and the other Secured Credit Documents and otherwise in writing
in connection herewith or therewith.



Section 4.16. Limitation on Guaranteed Obligations. Each Guarantor that is a
Subsidiary Party and each Secured Party (by its acceptance of the benefits of
this Agreement) hereby confirms that it is its intention that this Agreement not
constitute a fraudulent transfer or conveyance for purposes of any Debtor Relief
Laws (including the Bankruptcy Code of the United States, the Uniform Fraudulent
Conveyance Act or any similar Federal or state law). To effectuate the foregoing
intention, each Guarantor that is a Subsidiary Party and each Secured Party (by
its acceptance of the benefits of this Agreement) hereby irrevocably agrees that
the Guaranteed Obligations owing by such Guarantor under this Agreement shall be
limited to such amount as will, after giving effect to such amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such Debtor Relief Laws (it being understood that it is the intention of the
parties to this Agreement and the parties to any guarantee of any Junior
Financing that is subordinated to any of the Guaranteed Obligations, to the
maximum extent permitted under applicable Laws, that the liabilities in respect
of the guarantees of such Junior Financing shall not be included for the
foregoing purposes and that, if any reduction is required to the amount
guaranteed by any Guarantor hereunder and with respect to such Junior Financing
that its guarantee of amounts owing in respect of such Junior Financing shall
first be reduced) and after giving effect to any rights to contribution and/or
subrogation pursuant to any agreement providing for an equitable contribution
and/or subrogation among such Guarantor and the other Guarantors, result in the
Guaranteed Obligations of such Guarantor in respect of such amount not
constituting a fraudulent transfer or conveyance and the maximum liability of
each Guarantor hereunder and under the Secured Credit Documents shall in no
event exceed such amount. Notwithstanding the provisions of the two preceding
sentences, as between the Secured Parties and the holders of such Junior
Financing, it is agreed (and the provisions of Junior Financing Documentation
shall so provide) that any diminution (whether pursuant to court decree or
otherwise) of any Guarantor’s obligation to make any distribution or payment
pursuant to this Agreement shall have no force or effect for purposes of the
subordination provisions contained in such Junior Financing Documentation, and
that any payments received in respect of a Guarantor’s obligations with respect
to such Junior Financing shall be turned over to the holders of the “Senior
Indebtedness” (as defined in such Junior Financing Documentation) (or
obligations which would have constituted Senior Indebtedness if same had not
been reduced or disallowed) of such Guarantor (which Senior Indebtedness shall
be calculated as if there were no diminution thereto pursuant to this Section
4.16 or for any other reason other than the indefeasible payment in full in cash
of the respective obligations which would otherwise have constituted Senior
Indebtedness) until all such Senior Indebtedness (or obligations which would
have constituted Senior Indebtedness if same had not been reduced or disallowed)
has been indefeasibly paid in full in cash.



Section 4.17. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 4.17 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
4.17, or otherwise under this Agreement, as it relates to such other Guarantor,
voidable under applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until a
Discharge of Guaranteed Obligations. Each Qualified ECP Guarantor intends that
this Section 4.17 constitute, and this Section 4.17 shall be deemed to
constitute, a “keepwell, support, or other agreement”


11
95960315_3



--------------------------------------------------------------------------------




for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.



Section 4.18. Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of that certain Guaranty Agreement dated of October
26, 2012 (as amended, restated, supplemented, reaffirmed or otherwise modified,
the “Existing Guaranty Agreement”), effective from and after the Closing Date.
The execution and delivery of this Agreement shall not constitute a novation of
any indebtedness or other obligations owing to the Lenders or the Collateral
Agent under the Existing Credit Agreement or guaranteed by the Existing Guaranty
Agreement or release of any Liens securing any such indebtedness or obligations.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


12
95960315_3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.




OSI RESTAURANT PARTNERS, LLC, as a Borrower
 
 
 
By:
 
 
Name: Michael A'Hearn
 
Title: Vice President
 
 
 
 

BLOOMIN’ BRANDS, INC., as Borrower
 
 
 
By:
 
 
Name: Michael A'Hearn
 
Title: Vice President and Treasurer
 
 
 
 

BLOOMIN’ BRANDS GIFT CARD SERVICES, LLC
OS RESTAURANT SERVICES, LLC
OUTBACK DESIGNATED PARTNER, LLC
OUTBACK KANSAS LLC
 
 
 
 
 
 
By:
OUTBACK STEAKHOUSE OF FLORIDA, LLC,
its member
 
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
 
By:____________________________________________
 
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief Legal
 
Officer & Assistant Secretary













Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------




BONEFISH OF BEL AIR LLC
 
 
By:
BONEFISH GRILL, LLC, its managing member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief Legal
 
Officer & Assistant Secretary

BONEFISH/ASHEVILLE, LIMITED PARTNERSHIP
BONEFISH/CAROLINAS, LIMITED PARTNERSHIP
BONEFISH/COLUMBUS-I, LIMITED
PARTNERSHIP
BONEFISH/CRESCENT SPRINGS, LIMITED
PARTNERSHIP
BONEFISH/GREENSBORO, LIMITED PARTNERSHIP
BONEFISH/HYDE PARK, LIMITED PARTNERSHIP
 
 
By:
BONEFISH GRILL, LLC, its general partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief Legal
 
Officer & Assistant Secretary





    


Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------




 
BONEFISH BEVERAGES, LLC
 
BONEFISH HOLDINGS, LLC
 
CIGI BEVERAGES OF TEXAS, LLC
 
CIGI HOLDINGS, LLC
 
OUTBACK BEVERAGES OF TEXAS, LLC
 
OBTEX HOLDINGS, LLC
 
 
 
 
By:
 
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief Legal



 
BONEFISH BRANDYWINE, LLC
 
BONEFISH DESIGNATED PARTNER, LLC
 
BONEFISH KANSAS, LLC
 
 
By:
BONEFISH GRILL, LLC, its member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief Legal
 
Officer & Assistant Secretary









Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------




 
BFG NEBRASKA, INC.
 
BFG OKLAHOMA, INC.
 
CIGI NEBRASKA, INC.
 
CIGI OKLAHOMA, INC.
 
OS MANAGEMENT, INC.
 
OS MORTGAGE HOLDINGS, INC.
 
OSF NEBRASKA, INC.
 
OSF OKLAHOMA, INC.
 
OUTBACK ALABAMA, INC.
 
OUTBACK & CARRABBA’S OF NEW MEXICO, INC.
 
 
 
 
 
 
By:
 
 
Name: David J. Deno
 
Title: Chief Financial and Administrative Officer,
 
Executive Vice President













Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------




CARRABBA’S DESIGNATED PARTNER, LLC
CARRABBA’S KANSAS LLC
 
 
By:
CARRABBA’S ITALIAN GRILL, LLC,
its member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

CARRABBA’S ITALIAN GRILL OF HOWARD COUNTY, INC.
 
 
 
 
By:
 
 
Name: Malcom Mordue
 
Title: Secretary, Treasurer & President

BONEFISH GRILL, LLC
CARRABBA’S ITALIAN GRILL, LLC
OS REALTY, LLC
OUTBACK STEAKHOUSE OF FLORIDA, LLC
PRIVATE RESTAURANT MASTER LESSEE, LLC    
DOORSIDE, LLC
 
 
By:
OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
 
By:
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Office & Assistant Secretary















Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------




CARRABBA’S OF BOWIE, LLC
 
 
By:
CARRABBA’S ITALIAN GRILL, LLC,
its managing member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief Legal
 
Legal Officer & Assistant Secretary



CARRABS OF GERMANTOWN, INC.
CARRABA'S OF WALDORF, INC.
 
 
By:
CARRABA'S ITALIAN GRILL, LLC,
its sole shareholder
 
 
By:
OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
By:
 
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary





Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------




CARRABBA’S/BIRMINGHAM 280, LIMITED
PARTNERSHIP
 
 
By:
CARRABBA’S ITALIAN GRILL, LLC,
its general member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

By:
CARRABBA’S DESIGNATED PARTNER, LLC,
its general partner
 
 
 
By: CARRABBA’S ITALIAN GRILL, LLC,
its member
 
 
 
By: OSI RESTAURANT PARTNERS,
LLC, its member
 
 
 
By:____________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President
 
Chief Legal Officer &
Assistant Secretary



Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------






CARRABBA’S/DC-I, LIMITED PARTNERSHIP
 
 
By:
CARRABBA’S ITALIAN GRILL, LLC,
its general partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

CIGI/BFG OF EAST BRUNSWICK PARTNERSHIP
 
 
By:
CARRABBA’S ITALIAN GRILL, LLC, its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

By:
BONEFISH GRILL, LLC, its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary







Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------




OUTBACK OF ASPEN HILL, INC.
OUTBACK OF GERMANTOWN, INC.
FREDERICK OUTBACK, INC.
 
 
By:
 
 
Name: Stephen S. Newton
 
Title: Treasurer, President & Secretary



OSF/BFG OF DEPTFORD PARTNERSHIP
OSF/BFG OF LAWRENCEVILLE PARTNERSHIP
 
 
By:
OUTBACK STEAKHOUSE OF FLORIDA, LLC,
its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary



By:
BONEFISH GRILL, LLC, its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary







Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------






OSF/CIGI OF EVESHAM PARTNERSHIP
OSF/CIGI OF EVESHAM PARTNERSHIP
OUTBACK/CARRABBA'S PARTNERSHIP
 
 
By:
OUTBACK STEAKHOUSE OF FLORIDA, LLC its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

By:
CARRABBA’S ITALIAN GRILL, LLC, its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary













Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------




OUTBACK STEAKHOUSE WEST VIRGINIA, INC.
 
 
 
By:
 
 
Name: Joseph J. Kadow
 
Title: Director
 
 
 
 

OUTBACK/STONE-II, LIMITED PARTNERSHIP
 
 
By:
OUTBACK STEAKHOUSE OF FLORIDA, LLC,
its general partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

OUTBACK OF LAUREL, LLC
 
 
By:
OUTBACK STEAKHOUSE OF FLORIDA, LLC,
its Sole Manager
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary







Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------




OSI HOLDCO, INC.
OSI HOLDCO I, INC.
OSI HOLDCO II, INC.
 
 
 
By:
 
 
Name: Joseph J. Kadow
 
Title: Executive Vice President & Secretary



NEW PRIVATE RESTAURANT PROPERTIES, LLC
 
 
 
By:
 
 
Name: Joseph J. Kadow
 
Title: Secretary, Chief Legal Officer &
Executive Vice President





Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
 
 
 
By:
 
Name:
Title









Bloomin' Brands, Inc.
Amended and Restated Guaranty Agreement
Signature Page



--------------------------------------------------------------------------------





SCHEDULE I to the Amended and Restated Guaranty Agreement


SUBSIDIARY PARTIES


1.
BFG Nebraska, Inc.



2.
BFG Oklahoma, Inc.



3.
Bloomin’ Brands Gift Card Services, LLC



4.
Bonefish Beverages, LLC



5.
Bonefish Brandywine, LLC



6.
Bonefish Designated Partner, LLC



7.
Bonefish Grill, LLC



8.
Bonefish Holdings, LLC



9.
Bonefish Kansas LLC



10.
Bonefish of Bel Air, LLC



11.
Bonefish/Asheville, Limited Partnership



12.
Bonefish/Carolinas, Limited Partnership



13.
Bonefish/Columbus-I, Limited Partnership



14.
Bonefish/Crescent Springs, Limited Partnership



15.
Bonefish/Greensboro, Limited Partnership



16.
Bonefish/Hyde Park, Limited Partnership



17.
Carrabba’s Designated Partner, LLC



18.
Carrabba’s Italian Grill of Howard County, Inc.



19.
Carrabba’s Italian Grill, LLC



20.
Carrabba’s Kansas LLC



21.
Carrabba’s of Bowie, LLC



22.
Carrabbas of Germantown, Inc.



23.
Carrabba’s of Waldorf, Inc.



24.
Carrabba’s/Birmingham 280, Limited Partnership



96064450_3



--------------------------------------------------------------------------------




25.
Carrabba’s/DC-I, Limited Partnership



26.
CIGI Beverages of Texas, LLC



27.
CIGI Holdings, LLC



28.
CIGI Nebraska, Inc.



29.
CIGI Oklahoma, Inc.



30.
CIGI/BFG of East Brunswick Partnership



31.
DoorSide, LLC



32.
Frederick Outback, Inc.



33.
New Private Restaurant Properties, LLC



34.
OBTex Holdings, LLC



35.
OS Management, Inc.



36.
OS Mortgage Holdings, Inc.



37.
OS Realty, LLC



38.
OS Restaurant Services, LLC



39.
OSF Nebraska, Inc.



40.
OSF Oklahoma, Inc.



41.
OSF/BFG of Deptford Partnership



42.
OSF/BFG of Lawrenceville Partnership



43.
OSF/CIGI of Evesham Partnership



44.
OSI HoldCo, Inc.



45.
OSI HoldCo I, Inc.



46.
OSI, HoldCo II, Inc.



47.
Outback & Carrabba’s of New Mexico, Inc.



48.
Outback Alabama, Inc.



49.
Outback Beverages of Texas, LLC



50.
Outback Designated Partner, LLC





96064450_3



--------------------------------------------------------------------------------




51.
Outback Kansas LLC



52.
Outback of Aspen Hill, Inc.



53.
Outback of Germantown, Inc.



54.
Outback of Laurel, LLC



55.
Outback Steakhouse of Florida, LLC



56.
Outback Steakhouse West Virginia, Inc.



57.
Outback/Carrabba’s Partnership



58.
Outback/Stone-II, Limited Partnership



59.
Private Restaurant Master Lessee, LLC



96064450_3



--------------------------------------------------------------------------------





EXHIBIT I to the Amended and Restated Guaranty Agreement


SUPPLEMENT NO. (this “Supplement”) dated as of [●], to the Amended and Restated
Guaranty Agreement dated as of November 30, 2017 (the “Guaranty Agreement”),
among OSI RESTAURANT PARTNERS, LLC (“OSI”), BLOOMIN’ BRANDS, INC. (the “Company”
and together with OSI, the “Borrowers”), the Subsidiaries of the Company
identified therein and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent.


A.    Reference is made to (i) the Amended and Restated Credit Agreement dated
as of November 30, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, each
Lender from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent, (ii) each Secured Hedge Agreement (as
defined in the Credit Agreement) and (iii) the Cash Management Obligations (as
defined in the Credit Agreement).


B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guaranty
Agreement as applicable.


C.    The Guarantors have entered into the Guaranty Agreement in order to induce
(x) the Lenders to make Loans and the L/C Issuers to issue Letters of Credit,
(y) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and
(z) the Cash Management Banks to provide Cash Management Services. Section 4.14
of the Guaranty Agreement provides that additional Subsidiaries of the Company
may become Subsidiary Parties under the Guaranty Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Party under
the Guaranty Agreement in order to induce the Lenders to make additional Loans
and the L/C Issuers to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.


Accordingly, the Administrative Agent and the New Subsidiary agree as follows:


Section 1. In accordance with Section 4.14 of the Guaranty Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and Guarantor under
the Guaranty Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and the New Subsidiary hereby (a) agrees to all
the terms and provisions of the Guaranty Agreement applicable to it as a
Subsidiary Party and Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. Each reference to a “Guarantor” in the
Guaranty Agreement shall be deemed to include the New Subsidiary. The Guaranty
Agreement is hereby incorporated herein by reference.


Section 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that (i) it has the power and authority to
enter into this Supplement and (ii) this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.


Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to


96064450_3



--------------------------------------------------------------------------------




this Supplement by facsimile or electronic (i.e., “tif” or “pdf”) transmission
shall be as effective as delivery of a manually signed counterpart of this
Supplement.


Section 4. Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.


Section 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty Agreement.


Section 8. The New Subsidiary agrees to reimburse the Administrative Agent, on
the same terms and to the same extent as provided for in Section 4.03 of the
Guaranty Agreement, for its reasonable out- of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.


[Signature Page Follows]




96064450_3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.


[NAME OF NEW SUBSIDIARY]
 
 
 
By:
 
Name:
Title















































































Bloomin’ Brands, Inc.
Guaranty Agreement Supplement Signature Page


96064450_3



--------------------------------------------------------------------------------





EXHIBIT G


[FORM OF]


SECURITY AGREEMENT


96064450_3



--------------------------------------------------------------------------------





EXECUTION VERSION































--------------------------------------------------------------------------------



AMENDED AND RESTATED SECURITY AGREEMENT


dated as of


November 30, 2017


among


OSI RESTAURANT PARTNERS, LLC,


BLOOMIN’ BRANDS, INC.,


THE SUBSIDIARIES OF BLOOMIN’ BRANDS, INC.
IDENTIFIED HEREIN


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent





--------------------------------------------------------------------------------



























Ref: CID# 000010817


96064450_3



--------------------------------------------------------------------------------





 
 
TABLE OF CONTENTS
 
 
 
 
Page
 
 
 
 
 
 
 
 
ARTICLE I
 
Definitions
1
 
 
 
 
Section 1.01.
 
Credit Agreement
1
Section 1.02.
 
Other Defined Terms
1
 
 
 
 
ARTICLE II
 
Pledge of Securities
5
 
 
 
 
Section 2.01.
 
Pledge
5
Section 2.02.
 
Delivery of the Pledged Collateral
6
Section 2.03.
 
Representations, Warranties and Covenants
7
Section 2.04.
 
Certification of Limited Liability Company and Limited Partnership Interests
8
Section 2.05.
 
Registration in Nominee Name; Denominations
8
Section 2.06.
 
Voting Rights; Dividends and Interest
8
Section 2.07.
 
Collateral Agent Not a Partner or Limited Liability Company Member
10
 
 
 
 
ARTICLE III
 
Security Interests in Personal Property
10
 
 
 
 
Section 3.01.
 
Security Interest
10
Section 3.02.
 
Representations and Warranties
12
Section 3.03.
 
Covenants
13
Section 3.04.
 
Other Actions
15
 
 
 
 
ARTICLE IV
 
Certain Provisions Concerning Intellectual Property Collateral
16
 
 
 
 
Section 4.01.
 
Grant of License to Use Intellectual Property
16
Section 4.02.
 
Protection of Collateral Agent’s Security
16
Section 4.03.
 
After-Acquired Property
17
 
 
 
 
ARTICLE V
 
Remedies
18
 
 
 
 
Section 5.01.
 
Remedies Upon Default
18
Section 5.02.
 
Application of Proceeds
19
 
 
 
 
ARTICLE VI
 
Indemnity, Subrogation and Subordination
20
 
 
 
 
Section 6.01.
 
Indemnity
20
Section 6.02.
 
Contribution and Subrogation
20
Section 6.03.
 
Subordination
21
 
 
 
 
ARTICLE VII
 
Miscellaneous
21
 
 
 
 
Section 7.01.
 
Notices
21
Section 7.02.
 
Waivers; Amendment
21
Section 7.03.
 
Collateral Agent’s Fees and Expenses; Indemnification
22
Section 7.04.
 
Successors and Assigns
22
Section 7.05.
 
Survival of Agreement
22
Section 7.06.
 
Counterparts; Effectiveness; Several Agreement
23
Section 7.07.
 
Severability
23
Section 7.08.
 
Right of Set-Off
23
Section 7.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
23



-i-
95959845_3



--------------------------------------------------------------------------------




 
 
TABLE OF CONTENTS
(continued)
Page
Section 7.10.
 
WAIVER OF JURY TRIAL
24
Section 7.11.
 
Headings
24
Section 7.12.
 
Security Interest Absolute
24
Section 7.13.
 
Termination or Release
24
Section 7.14.
 
Additional Subsidiaries
25
Section 7.15.
 
Collateral Agent Appointed Attorney-in-Fact
25
Section 7.16.
 
General Authority of the Collateral Agent
26
Section 7.17.
 
Mortgages
27
Section 7.18.
 
Recourse; Limited Obligations
27
Section 7.19.
 
Amendment and Restatement; No Novation
27





































































-ii-
95959845_3



--------------------------------------------------------------------------------




SCHEDULES
 
 
 
 
 
Schedule I
-
Subsidiary Parties
Schedule II
-
Pledged Equity; Pledged Debt
Schedule III
-
Commercial Tort Claims
Schedule IV
-
Copyrights and Copyright Applications
Schedule V
-
Domain Names
Schedule VI
-
Licenses
Schedule VII
-
Patents and Patent Applications
Schedule VIII
-
Trademarks and Trademark Application
 
 
 
EXHIBITS
 
 
 
 
 
 
 
 
Exhibit I
-
Form of Security Agreement Supplement
Exhibit II
-
Form of Copyright Security Agreement
Exhibit III
-
Form of Patent Security Agreement
Exhibit IV
-
Form of Trademark Security Agreement
Exhibit V
-
Form of Perfection Certificate







-iii-
95959845_3



--------------------------------------------------------------------------------





AMENDED AND RESTATED SECURITY AGREEMENT dated as of November 30, 2017, among OSI
RESTAURANT PARTNERS, LLC (“OSI”), BLOOMIN’ BRANDS, INC. (the “Company” and
together with OSI, the “Borrowers”), the other Subsidiaries of the Company
identified herein and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral
Agent for the Secured Parties (as defined below).


Reference is made to (i) the Amended and Restated Credit Agreement dated as of
November 30, 2017 (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among the Borrowers, each Lender (as
defined in the Credit Agreement) from time to time party thereto and Wells Fargo
Bank, National Association, as Administrative Agent, Swing Line Lender and an
L/C Issuer, (ii) each Guaranty (as defined in the Credit Agreement), (iii) each
Secured Hedge Agreement (as defined in the Credit Agreement) and (iv) the Cash
Management Obligations (as defined in the Credit Agreement).


The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
enter into and/or maintain one or more Secured Hedge Agreements on the terms and
conditions set forth therein and the Cash Management Banks have agreed to
provide and/or maintain Cash Management Services on the terms and conditions
agreed upon by the Borrowers or the respective Subsidiary and the respective
Cash Management Bank. The obligations of the Lenders to extend such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Bank to provide and/or
maintain such Cash Management Services are, in each case, conditioned upon,
among other things, the execution and delivery of this Agreement by each
Grantor. The Borrowers and the Subsidiary Parties are affiliates of one another,
will derive substantial benefits from (i) the extensions of credit to the
Borrowers pursuant to the Credit Agreement, (ii) the entering into and/or
maintaining by the Hedge Banks of Secured Hedge Agreements with a Borrower
and/or one or more of its respective Subsidiaries and (iii) the providing and/or
maintaining of Cash Management Services by the Cash Management Banks to a
Borrower and/or one or more of its respective Subsidiaries, and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit, the Hedge Banks to enter into and maintain such Secured Hedge Agreements
and the Cash Management Banks to provide and/or maintain such Cash Management
Services. Accordingly, the parties hereto agree as follows:



ARTICLE I


Definitions





Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.


(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.



Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.


“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(d).


1
95959845_3

--------------------------------------------------------------------------------






“Agreement” means this Amended and Restated Security Agreement.


“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).


“Bankruptcy Event of Default” means any Event of Default under Section 8.01(f)
of the Credit Agreement.


“Cash Collateral Account” means a non-interest bearing cash collateral account
maintained with, and in the sole dominion and control of, the Collateral Agent
for the benefit of the Secured Parties.


“Collateral” means the Article 9 Collateral and the Pledged Collateral.


“Controlled” means, with respect to any Intellectual Property right, the
possession (whether by ownership or license, other than pursuant to this
Agreement) by a party of the right to grant to another party an interest as
provided herein under such item or right without violating the terms of any
agreement or other arrangements with any third party existing before or after
the Closing Date.


“Copyright License” means any written agreement, now or hereafter in effect, (a)
granting to any third party any right under an Owned Copyright or any Copyright
that a Grantor otherwise has the right to grant a license under, or (b) granting
to any Grantor any right under a Copyright now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.


“Copyright Security Agreement” means an agreement substantially in the form of
Exhibit II
hereto.


“Copyrights” means: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether the holder of
such rights is an author, assignee, transferee or otherwise entitled to such
rights, whether registered or unregistered and whether published or unpublished;
(b) all registrations and applications for registration of any such copyright in
the United States or any other country, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office, including those listed on Schedule IV; and (c)
all (i) rights and privileges arising under applicable Law with respect to the
use of such copyrights, (ii) reissues, renewals, continuations and extensions or
restorations thereof and amendments thereto, (iii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.


“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.


“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest,
including those listed on Schedule V.


“Excluded Assets” has the meaning assigned to such term in the Credit Agreement.


“General Intangibles” has the meaning provided in Article 9 of the New York UCC
and shall in any event include all choses in action and causes of action and all
other intangible personal property of every kind and nature now owned or
hereafter acquired by any Grantor, as the case may be, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Contracts
and other agreements), goodwill, registrations,


2
95959845_3

--------------------------------------------------------------------------------




franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor, as the
case may be, to secure payment by an Account Debtor of any of the Accounts.


“Grantor” means each Borrower and each Subsidiary Party.


“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software,
databases, all other proprietary information, including but not limited to
Domain Names, and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.


“Intellectual Property Collateral” means Collateral consisting of Owned
Intellectual Property registered under the Laws of the United States.


“Intellectual Property Security Agreement” means a Copyright Security Agreement,
Patent Security Agreement or Trademark Security Agreement, as the context
requires.


“License” means any Patent License, Trademark License, Copyright License, or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule VI.


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Owned Copyrights” means Copyrights now Controlled by, or that hereafter become
Controlled by any Grantor, whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule IV.


“Owned Intellectual Property” means Intellectual Property now Controlled by, or
that hereafter becomes Controlled by, any Grantor, whether by acquisition,
assignment, or an exclusive license including, but not limited to, all
Intellectual Property listed on Schedules IV, V, VI, VII and VIII.


“Owned Patents” means Patents now Controlled by, or that hereafter become
Controlled by, any Grantor whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule VII.


“Owned Trademarks” means Trademarks now Controlled by, or that hereafter become
Controlled by, any Grantor, whether by acquisition, assignment, or an exclusive
license, including those listed on Schedule VIII.


“Patent License” means any written agreement, now or hereafter in effect, (a)
granting to any third party any right arising under an Owned Patent or any
Patent that a Grantor otherwise has the right to grant a license under, or (b)
granting to any Grantor any right arising under a Patent now or hereafter owned
by any third party; and all rights of any Grantor under any such agreement.


“Patent Security Agreement” means an agreement substantially in the form of
Exhibit III hereto.


“Patents” means: (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those


3
95959845_3

--------------------------------------------------------------------------------




listed on Schedule VII; and (b) (i) rights and privileges arising under
applicable Law with respect to the use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, reexaminations,
divisions, continuations, renewals, extensions or restorations and
continuations- in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and
(vi)
rights to sue for past, present or future infringements thereof.



“Perfection Certificate” means a certificate substantially in the form of
Exhibit V hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Company.


“Pledged Collateral” has the meaning assigned to such term in Section 2.01.


“Pledged Debt” has the meaning assigned to such term in Section 2.01.


“Pledged Equity” has the meaning assigned to such term in Section 2.01.


“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
Pledged Equity, Pledged Debt and all other certificates, instruments or other
documents representing or evidencing any Pledged Collateral.


“Secured Credit Document” means each Loan Document, each Secured Hedge Agreement
and any agreement evidencing any Cash Management Obligations.


“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement; it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit Agreement
and all obligations (other than any Excluded Swap Obligations) of the Borrowers
and/or their respective Subsidiaries under the Secured Hedge Agreements and all
Cash Management Obligations, in each case, whether outstanding on the date of
this Agreement or extended from time to time after the date of this Agreement.


“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each L/C Issuer, the Hedge Banks, the Cash Management Banks,
the Supplemental Administrative Agent and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.02 of the
Credit Agreement.


“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I
hereto.


“Security Interest” has the meaning assigned to such term in Section 3.01(a).


“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and (b)
each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party after the Closing Date.


“Trademark License” means any written agreement, now or hereafter in effect, (a)
granting to any third party any right to use any Owned Trademark or any
Trademark that a Grantor otherwise has the right to grant a license under, or
(b) granting to any Grantor any right to use any Trademark now or hereafter
owned by any third party, and all rights of any Grantor under any such
agreement.


4
95959845_3

--------------------------------------------------------------------------------




“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit IV hereto.


“Trademarks” means: (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, slogans, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, whether registered or unregistered, now
existing or hereafter adopted, acquired or assigned to, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all extensions or renewals thereof, including those listed on
Schedule VIII, together with (b) any and all (i) rights and privileges arising
under applicable Law with respect to the use of any trademarks, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto, (iii)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present and future infringements thereof.



ARTICLE II


Pledge of Securities



Section 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, including each Guaranty, each
Grantor hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under (i) all Equity Interests of OSI and of each other Domestic
Subsidiary directly owned by such Grantor held by it and listed on Schedule II
and any other Equity Interests of Domestic Subsidiaries directly owned in the
future by such Grantor and the certificates representing all such Equity
Interests (the “Pledged Equity”); provided that the Pledged Equity shall not
include (A) Equity Interests of any Employment Participation Subsidiary (except
to the extent a perfected security interest in such Subsidiary can be obtained
by filing of a UCC-1 financing statement), (B) Equity Interests of Foreign
Subsidiary Holding Companies, (C) Equity Interests of any Subsidiary of a
Foreign Subsidiary, (D) Margin Stock, (E) specifically identified Equity
Interests of any Subsidiary with respect to which (i) the Administrative Agent
has confirmed in writing to the Company its determination that the costs of
providing a pledge of its Equity Interests is excessive in view of the practical
benefits to be obtained by the Lenders or (ii) the Borrowers in consultation
with the Administrative Agent have reasonably determined that the creation or
perfection of pledges of, or security interests in, such Equity Interests would
result in material adverse tax consequences to any Borrower or any of its
Subsidiaries, (F) Equity Interests of any non-Wholly Owned Subsidiary if (but
only to the extent that, and for so long as) (i) the Organization Documents or
other agreements with respect to the Equity Interests of such non-Wholly Owned
Subsidiary with other equity holders (other than any such agreement where all of
the equity holders party thereto are Grantors or Subsidiaries thereof) do not
permit or restrict the pledge of such Equity Interests, or (ii) the pledge of
such Equity Interests (including any exercise of remedies) would result in a
change of control, repurchase obligation or other adverse consequence to any of
the Grantors or such Subsidiary (other than the loss of such Equity Interests as
a result of any such exercise of remedies), (G) any Equity Interest if (but only
to the extent that, and for so long as) the pledge of such Equity Interest
hereunder (i) is prohibited by applicable Law other than to the extent such
prohibition is rendered ineffective under the UCC or other applicable Laws or
(ii) would violate the terms of any written agreement, license, lease or similar
arrangement with respect to such Equity Interest or would require consent,
approval, license or authorization (in each case, after giving effect to the
relevant provisions of the UCC or other applicable Laws) or would give rise to a
termination


5
95959845_3

--------------------------------------------------------------------------------




right (in favor of a Person other than any Borrower or any Subsidiary) pursuant
to any “change of control” or other similar provision under such written
agreement, license or lease (except to the extent such provision is overridden
by the UCC or other applicable Laws), in each case, (x) excluding any such
written agreement that relates to Credit Agreement Refinancing Indebtedness or
Incremental Equivalent Debt and (y) only to the extent that such limitation on
such pledge or security interest is otherwise permitted under Section 7.09 of
the Credit Agreement, (H) Equity Interests of each Subsidiary set forth in
Schedule 1.01A of the Credit Agreement, (I) Equity Interests of Liquor License
Subsidiaries and (J) any other Equity Interests that constitute Excluded Assets
(any Equity Interests excluded pursuant to clauses (A) through (J) above, the
“Excluded Equity Interests”; provided, however, that Excluded Equity Interests
shall not include any Proceeds, substitutions or replacements of any Excluded
Equity Interests referred to in the foregoing clauses (A) through (J) (unless
such Proceeds, substitutions or replacements would independently constitute
Excluded Equity Interests referred to in the foregoing clauses (A) through
(J))); (A) promissory notes and instruments evidencing indebtedness owned by a
Grantor and listed opposite the name of such Grantor on Schedule II, and (B) any
promissory notes and instruments evidencing indebtedness obtained in the future
by such Grantor (the “Pledged Debt”); (iii) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms of this
Section 2.01; (iv) subject to Section 2.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (i) and (ii) above; (v) subject to Section
2.06, all rights and privileges of such Grantor with respect to the securities
and other property referred to in clauses (i), (ii), (iii) and (iv) above; and
(vi) all Proceeds of, and Security Entitlements in, any of the foregoing (the
items referred to in clauses (i) through (vi) above being collectively referred
to as the “Pledged Collateral”; provided that Pledged Collateral shall not
include any Excluded Assets).


TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
applicable Secured Parties, forever; subject, however, to the terms, covenants
and conditions hereinafter set forth.



Section 2.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly (or, if acquired after the date hereof, within 30 days after receipt
thereof by such Grantor (or such longer period as the Collateral Agent may agree
in its reasonable discretion)) to deliver or cause to be delivered to the
Collateral Agent, for the benefit of the applicable Secured Parties, any and all
Pledged Securities (other than any uncertificated securities, but only for so
long as such securities remain uncertificated) to the extent such Pledged
Securities, in the case of promissory notes and instruments evidencing
Indebtedness, are required to be delivered pursuant to paragraph (b) of this
Section 2.02.


(b)Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount that is in excess of $5,000,000 owed to such Grantor
by any Person to be evidenced by a duly executed promissory note to be pledged
and delivered to the Collateral Agent, for the benefit of the applicable Secured
Parties, pursuant to the terms hereof.


(c)Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment (if appropriate) duly executed
by the applicable Grantor and such other instruments or documents as the
Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be deemed to supplement Schedule II and made a part hereof; provided that
failure to supplement Schedule II hereto shall not affect the validity of such


6
95959845_3

--------------------------------------------------------------------------------




pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.



Section 2.03. Representations, Warranties and Covenants. Each Borrower jointly
and severally represents, warrants and covenants, as to themselves and the other
Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:


(a)    Schedule II, or the supplement thereto, as applicable, correctly sets
forth, as of the Closing Date and as of each date on which a supplement to
Schedule II is delivered pursuant to Section 2.02(c), the percentage of the
issued and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity and includes all Equity Interests
required to be pledged and all debt securities and promissory notes required to
be pledged and delivered hereunder in order to satisfy the Collateral and
Guarantee Requirement;


(b)    the Pledged Equity issued by OSI or a Subsidiary of the Company and
Pledged Debt (solely with respect to Pledged Debt issued by a Person other than
the Company or a Subsidiary of the Company, to the best of each Borrower’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Equity, are fully paid and nonassessable
and (ii) in the case of Pledged Debt (solely with respect to Pledged Debt issued
by a Person other than the Company or a Subsidiary of the Company, to the best
of each Borrower’s knowledge), are legal, valid and binding obligations of the
issuers thereof;


(c)    except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantors, (ii)
holds the same free and clear of all Liens, other than (A) Liens created by the
Collateral Documents and (B) Liens expressly permitted pursuant to Section 7.01
of the Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than transfers made in accordance with the
Credit Agreement and (A) Liens created by the Collateral Documents and (B) Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement, and (iv)
will defend its title or interest thereto or therein against any and all Liens
(other than the Liens permitted pursuant to this Section 2.03(c)), however
arising, of all Persons whomsoever;


(d)    except for (i) restrictions and limitations imposed by the Loan Documents
or securities laws generally, (ii) in the case of Pledged Equity of Persons that
are not Subsidiaries, transfer restrictions that exist at the time of
acquisition of such Equity Interests and (iii) as described in the Perfection
Certificate, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder;


(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;


(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);


7
95959845_3

--------------------------------------------------------------------------------






(g)    by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain a legal, valid
and first-priority perfected lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Secured
Obligations, subject only to any Lien permitted pursuant to Section 7.01 of the
Credit Agreement; and


(h)    the pledge effected hereby is effective to vest in the Collateral Agent,
for the benefit of the Secured Parties, the rights of the Collateral Agent in
the Pledged Collateral as set forth herein.


Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent in the
Pledged Collateral, the representations, warranties and covenants made by any
relevant Grantor in this Agreement with respect to the creation, perfection or
priority (as applicable) of the security interest granted in favor of the
Administrative Agent (including, without limitation, this Section 2.03) shall be
deemed not to apply to such excluded assets.



Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity (x) shall be
represented by a certificate unless (i) the limited liability company agreement
or partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Collateral
Agent in accordance with Section 2.02 or (y) shall, in the case of any limited
liability company or limited partnership that is a Wholly Owned Subsidiary of
any Grantor, be an uncertificated “security” within the meaning of Article 8 of
the UCC of the applicable jurisdiction unless a control agreement, in form and
substance reasonably satisfactory to the Collateral Agent, has been executed and
delivered by the relevant Grantor and the issuer of such interests to the
Collateral Agent within 30 days from the date hereof or if such interest is
acquired after the date hereof, within 30 days from the date of such acquisition
(or such longer period as the Collateral Agent may agree in its reasonable
discretion).



Section 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing and the Collateral Agent shall give the
Company notice of its intent to exercise such rights, (a) the Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent and
each Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement and, in the case of Pledged Securities of persons that are not
Subsidiaries, to the extent permitted by the documentation governing such
Pledged Securities; provided that, notwithstanding the foregoing, if a
Bankruptcy Event of Default shall have occurred and be continuing, the
Collateral Agent shall not be required to give the notice referred to above in
order to exercise the rights described above.

Section 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Company that the rights of the Grantors under this
Section 2.06 are being suspended:


(i)    Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose


8
95959845_3

--------------------------------------------------------------------------------




consistent with the terms of this Agreement, the Credit Agreement and the other
Loan Documents; provided that such rights and powers shall not be exercised in
any manner that could materially and adversely affect the rights inuring to a
holder of any Pledged Securities or the rights and remedies of any of the
Collateral Agent or the other Secured Parties under this Agreement, the Credit
Agreement or any other Secured Credit Document or the ability of the Secured
Parties to exercise the same.


(ii)    The Collateral Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.


(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the applicable Secured Parties and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary endorsement
reasonably requested by the Collateral Agent). So long as no Default or Event of
Default has occurred and is continuing, the Collateral Agent shall promptly
deliver to each Grantor any Pledged Securities in its possession if requested to
be delivered to the issuer thereof in connection with any exchange or redemption
of such Pledged Securities in accordance with this Section 2.06(a)(iii).


(b)Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Company of the suspension of the
rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of Section
5.02. After all Events of Default have been cured or waived, the Collateral
Agent shall promptly repay to each Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this Section
2.06 in the absence of an Event of Default and that remain in such account.


(c)Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Company of the suspension of the
rights of the Grantors under paragraph (a)


9
95959845_3

--------------------------------------------------------------------------------




(i) of this Section 2.06, then all rights of any Grantor to exercise the voting
and consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Collateral
Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section 2.06
shall be reinstated.


(d)Any notice given by the Collateral Agent to the Company suspending the rights
of the Grantors under paragraph (a) of this Section 2.06 (i) shall be given in
writing, (ii) may be given with respect to one or more of the Grantors at the
same or different times and (iii) may suspend the rights of the Grantors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing. Notwithstanding
anything to the contrary contained in Section 2.06(a), (b) or (c), if a
Bankruptcy Event of Default shall have occurred and be continuing, the
Collateral Agent shall not be required to give any notice referred to in said
Section in order to exercise any of its rights described in such Section, and
the suspension of the rights of each of the Grantors under each such Section
shall be automatic upon the occurrence of such Bankruptcy Event of Default.



Section 2.07. Collateral Agent Not a Partner or Limited Liability Company
Member. Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership. The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.



ARTICLE III


Security Interests in Personal Property





Section 3.01.    Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
each Guaranty, each Grantor hereby assigns and pledges to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest (the “Security Interest”) in, all
right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):


(i)all Accounts;


(ii)
all Chattel Paper;





10
95959845_3

--------------------------------------------------------------------------------




(iii)all Documents;


(iv)all Equipment;


(v)all General Intangibles;


(vi)all Instruments;


(vii)
all Inventory;



(viii)
all Intellectual Property Collateral;



(ix)
all Investment Property;



(x)
all books and records pertaining to the Article 9 Collateral;



(xi)
all Goods and Fixtures;



(xii)
all Letter-of-Credit Rights;



(xiii)all Commercial Tort Claims described on Schedule III from time to time;


(xiv)the Cash Collateral Account (and all cash, securities and other investments
deposited therein);


(xv)all Supporting Obligations;


(xvi)all Security Entitlements in any or all of the foregoing; and


(xvii)to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; provided that, notwithstanding
anything to the contrary in this Agreement, Article 9 Collateral shall not
include any, and no Security Interest shall be granted in any, Excluded Assets.


(b)Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as all assets of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.


(c)The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.




11
95959845_3

--------------------------------------------------------------------------------




(d)Each Grantor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office), including the Trademark Security Agreement,
Copyright Security Agreement, and Patent Security Agreement or other documents
as may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Grantor hereunder, without the signature of such Grantor, and naming such
Grantor, as debtor, and the Collateral Agent, as secured party.



Section 3.02. Representations and Warranties. Each Borrower jointly and
severally represents and warrants, as to themselves and the other Grantors, to
the Collateral Agent and the Secured Parties that:


(a)Subject to Liens permitted by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title to the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Article 9 Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.


(b)The Perfection Certificate has been duly prepared, completed, executed and
delivered to the Collateral Agent and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete in all
material aspects as of the Closing Date. The Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Schedule
4 to the Perfection Certificate (or specified by notice from the applicable
Grantor to the Collateral Agent after the Closing Date in the case of filings,
recordings or registrations required by Section 6.11 of the Credit Agreement),
are all the filings, recordings and registrations that are necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable Law with
respect to the filing of continuation statements. Each Grantor represents and
warrants that fully executed agreements in the form of Exhibit II, Exhibit III
and Exhibit IV hereof and containing a description of all Collateral consisting
of Intellectual Property with respect to United States Patents and United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights have been
delivered to the Collateral Agent for recording by the United States Patent and
Trademark Office and the United States Copyright Office pursuant to 35 U.S.C. §
261, 15 ;U.S.C.§ 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction, to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Collateral consisting of
Patents, Trademarks and Copyrights in which a security interest may be perfected
by filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Collateral consisting of Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).


(c)The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject


12
95959845_3

--------------------------------------------------------------------------------




to the filings described in Section 3.02(b), a perfected security interest in
all Article 9 Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code and (iii) a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, within the three-month period (commencing as of the date
hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one- month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205 and otherwise as
may be required pursuant to the laws of any other necessary jurisdiction. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral, other than (i) any Lien that is expressly permitted pursuant to
Section 7.01 of the Credit Agreement and has priority as a matter of law and
(ii) Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement.


(d)The Article 9 Collateral is owned by the Grantors free and clear of any Lien,
except for Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable Laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, or (iii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to Section
7.01 of the Credit Agreement.


(e)All Commercial Tort Claims of each Grantor in existence on the date of this
Agreement (or on the date upon which such Grantor becomes a party to this
Agreement) are described on Schedule III hereto.



Section 3.03. Covenants. (a) The Borrowers agree to promptly notify the
Collateral Agent in writing of any change (i) in the legal name of any Grantor,
(ii) in the identity or type of organization or corporate structure of any
Grantor, (iii) in the jurisdiction of organization of any Grantor, (iv) in the
location of any Grantor (determined in accordance with Section 9-307 of the UCC)
or (v) in the organizational identification number of any Grantor. In addition,
if any Grantor does not have an organizational identification number on the
Closing Date (or the date such Grantor becomes a party to this Agreement) and
later obtains one, the Company shall promptly thereafter notify the Collateral
Agent of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interests (and the priority thereof) of the Collateral
Agent in the Collateral intended to be granted hereby fully perfected and in
full force and effect.


(b)Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement; provided that,
nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is both (x) determined by such Grantor in good faith to be
desirable in the conduct of its business and (y) is permitted by the Credit
Agreement.


(c)Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Company shall deliver to the Collateral


13
95959845_3

--------------------------------------------------------------------------------




Agent a certificate executed by a Responsible Officer of the Company setting
forth the information required pursuant to Section 1(a) and 1(c) of the
Perfection Certificate or confirming that there has been no change in such
information since the date of such certificate or the date of the most recent
certificate delivered pursuant to this Section 3.03(c).


(d)Each Borrower agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Article 9 Collateral that
exceeds $5,000,000 shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be promptly pledged and delivered to
the Collateral Agent, for the benefit of the Secured Parties, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent.


(e)At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within 10
days after demand for any payment made or any reasonable and documented expense
incurred by the Collateral Agent pursuant to the foregoing authorization.
Nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.


(f)If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which exceeds $5,000,000 to
secure payment and performance of an Account, such Grantor shall promptly assign
such security interest to the Collateral Agent for the benefit of the applicable
Secured Parties. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest.


(g)Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.


(h)Notwithstanding any provision of this Agreement to the contrary, no control
agreement in respect of cash or cash equivalents, deposit or securities accounts
or uncertificated securities of persons other than Wholly Owned Subsidiaries
directly owned by any Borrower or any Grantor shall be required, and no actions
in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect any security interest
in such assets, including any Intellectual Property registered in any non-U.S.
jurisdiction (it being


14
95959845_3

--------------------------------------------------------------------------------




understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction).



Section 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:


(a)Instruments. If any Grantor shall at any time hold or acquire any Instruments
constituting Collateral and evidencing an amount in excess of $5,000,000, such
Grantor shall forthwith endorse, assign and deliver the same to the Collateral
Agent for the benefit of the applicable Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request.


(b)Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent for the benefit of the applicable Secured Parties, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request. If any securities now
or hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s request and following the occurrence of an Event of Default such Grantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s reasonable request, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or (ii)
arrange for the Collateral Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property are held by any Grantor or its nominee through a securities
intermediary or commodity intermediary, upon the Collateral Agent’s request and
following the occurrence of an Event of Default, such Grantor shall immediately
notify the Collateral Agent thereof and at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent shall either (i) cause such securities intermediary or
(as the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from the Collateral Agent to such securities
intermediary as to such security entitlements, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Collateral Agent to such commodity intermediary, in each case without further
consent of any Grantor or such nominee, or (ii) in the case of financial assets
or other Investment Property held through a securities intermediary, arrange for
the Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing. The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which the Collateral
Agent is the securities intermediary.


(c)Commercial Tort Claims. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $5,000,000 or more, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and provide
supplements to Schedule III describing the details thereof and shall grant to
the Collateral Agent a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement.


15
95959845_3

--------------------------------------------------------------------------------






(d)Letter of Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit with a stated amount of $5,000,000 or more, such Grantor shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its commercially
reasonable efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied as provided in this
Agreement after the occurrence and during the continuance of an Event of
Default.



ARTICLE IV


Certain Provisions Concerning Intellectual Property Collateral



Section 4.01. Grant of License to Use Intellectual Property. Without limiting
the provision of Section 3.01 hereof or any other rights of the Collateral Agent
as the holder of a Security Interest in any Intellectual Property Collateral,
for the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor shall, upon request
by the Collateral Agent, grant to the Collateral Agent an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to the Grantors and exercisable only after the occurrence and
during the continuation of an Event of Default) to use, license or sublicense
any of the Intellectual Property Collateral now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
may be exercised, at the option of the Collateral Agent, during the continuation
of an Event of Default; provided that any license, sublicense or other
transaction entered into by the Collateral Agent in accordance herewith shall be
binding upon the Grantors notwithstanding any subsequent cure of an Event of
Default.

Section 4.02. Protection of Collateral Agent’s Security. (a) Except to the
extent failure to act, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, with respect to
registration or pending application of each item of its Intellectual Property
Collateral for which such Grantor has standing to do so, each Grantor agrees to
take, at its expense, all steps, including, without limitation, in the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority located in the United States, to (i) maintain the
validity and enforceability of any registered Intellectual Property Collateral
and maintain such Intellectual Property Collateral in full force and effect, and
(ii) pursue the registration and maintenance of each Patent, Trademark, or
Copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor, including, without limitation,
the payment of required fees and taxes, the filing of responses to office
actions issued by the U.S. Patent and Trademark Office, the U.S. Copyright
Office or other governmental authorities, the filing of applications for renewal
or extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.


(b)Except where failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, each Grantor shall
take all steps to preserve and protect each item of its Intellectual Property
Collateral, including, without limitation, maintaining the quality of any and
all products or services used or provided in connection with any of the
Trademarks, consistent with the


16
95959845_3

--------------------------------------------------------------------------------




quality of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.


(c)Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Intellectual Property
Collateral may lapse, be terminated, or become invalid or unenforceable or
placed in the public domain (or in case of a trade secret, lose its competitive
value).


(d)Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property Collateral after the Closing Date (“After-Acquired
Intellectual Property”), (i) the provisions of this Agreement shall
automatically apply thereto, and (ii) any such After-Acquired Intellectual
Property and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to the
terms and conditions of this Agreement with respect thereto.


(e)Nothing in this Agreement prevents any Grantor from discontinuing the use or
maintenance of any of its Intellectual Property Collateral to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that such discontinuance is desirable in the conduct of its
business.



Section 4.03. After-Acquired Property. Once every fiscal quarter of the Company,
with respect to (i) issued or registered Patents (or published applications
therefore) or Trademarks (or applications therefor), and (ii) to registered
Copyrights (in each of cases (i) and (ii), other than Excluded Assets), each
Grantor shall sign and deliver to the Collateral Agent an appropriate
Intellectual Property Security Agreement with respect to all of its applicable
Owned Intellectual Property as of the last day of such period, to the extent
that such Intellectual Property is not covered by any previous Intellectual
Property Security Agreement so signed and delivered by it. In each case, it will
promptly cooperate as reasonably necessary to enable the Collateral Agent to
make any necessary or reasonably desirable recordations with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as appropriate.




17
95959845_3

--------------------------------------------------------------------------------





ARTICLE V


Remedies



Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations, as applicable, under the Uniform Commercial
Code or other applicable Law, and also may (i) require each Grantor to, and each
Grantor agrees that it will at its expense and upon request of the Collateral
Agent forthwith, assemble all or part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place and
time to be designated by the Collateral Agent that is reasonably convenient to
both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to or promptly after
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise; (iv)
withdraw any and all cash or other Collateral from the Cash Collateral Account
and to apply such cash and other Collateral to the payment of any and all
Secured Obligations in the manner provided in Section 5.02 of this Agreement;
(v) subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate; and (vi)
with respect to any Intellectual Property Collateral, on demand, cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such Intellectual Property Collateral by the applicable Grantors to the
Collateral Agent, or license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such
Intellectual Property Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine, provided,
however, that such terms shall include all terms and restrictions that
customarily required to ensure the continuing validity and effectiveness of the
Intellectual Property at issue, such as, without limitation, quality control and
inure provisions with regard to Trademarks, patent designation provisions with
regard to Patents, and copyright notices and restrictions or decompilation and
reverse engineering of copyrighted software. The Collateral Agent shall be
authorized at any sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers of such securities to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the Collateral Agent shall have the right
to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.


The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of Section
9-611 of the New York UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at


18
95959845_3

--------------------------------------------------------------------------------




such place or places as the Collateral Agent may fix and state in the notice (if
any) of such sale. At any such sale, the Collateral, or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full (in which case the applicable Grantors shall be
entitled to the proceeds of any such sale pursuant to Section 5.02 hereof). As
an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.


Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Company of its intent
to exercise such rights (except in the case of a Bankruptcy Event of Default, in
which case no such notice shall be required), for the purpose of (i) making,
settling and adjusting claims in respect of Article
9 Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies if insurance, (ii) making all determinations and decisions with respect
thereto and (iii) obtaining or maintaining the policies of insurance required by
Section 6.07 of the Credit Agreement or to pay any premium in whole or in part
relating thereto. All sums disbursed by the Collateral Agent in connection with
this paragraph, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, within 10 days of demand, by
the Grantors to the Collateral Agent and shall be additional Secured Obligations
secured hereby.



Section 5.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with the provisions of Section 8.04 of the
Credit Agreement. The Collateral Agent shall have absolute discretion as to the
time of application of any such proceeds, moneys or balances in accordance with
this Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale


19
95959845_3

--------------------------------------------------------------------------------




granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof. It is understood and
agreed that the Grantors shall remain jointly and severally liable to the extent
of any deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations.



ARTICLE VI


Indemnity, Subrogation and Subordination



Section 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable Law (but subject to
Section 6.03), each Guaranteed Party (as defined in the Guaranty) agrees that,
in the event any assets of any Grantor that is a Subsidiary Party shall be sold
pursuant to this Agreement or any other Collateral Document to satisfy in whole
or in part an Obligation owing directly by such Guaranteed Party to any Secured
Party (i.e., other than pursuant to its capacity as a Guarantor under the
Guaranty), such Guaranteed Party shall indemnify such Grantor in an amount equal
to the fair market value of the assets so sold.



Section 6.02. Contribution and Subrogation. At any time a payment by any
Subsidiary Party in respect of the Secured Obligations is made under this
Agreement or any other Collateral Document as a result of a sale of assets by
such Subsidiary Party that shall not have been fully indemnified as provided in
Section 6.01, the right of contribution of each Subsidiary Party against each
other Subsidiary Party shall be determined as provided in the immediately
succeeding sentence, with the right of contribution of each Subsidiary Party to
be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Secured Obligations under this Agreement and not
indemnified pursuant to Section 6.01. At any time that a Relevant Payment is
made by a Subsidiary Party that results in the aggregate payments made by such
Subsidiary Party in respect of the Secured Obligations to and including the date
of the Relevant Payment exceeding such Subsidiary Party’s Contribution
Percentage (as defined below) of the aggregate payments made by all Subsidiary
Parties in respect of the Secured Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Subsidiary Party shall have a right of contribution against each other
Subsidiary Party who has made payments in respect of the Secured Obligations to
and including the date of the Relevant Payment in an aggregate amount less than
such other Subsidiary Party’s Contribution Percentage of the aggregate payments
made to and including the date of the Relevant Payment by all Subsidiary Parties
in respect of the Secured Obligations (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Subsidiary Party and the
denominator of which is the Aggregate Excess Amount of all Subsidiary Parties
multiplied by (y) the Aggregate Deficit Amount of such other Subsidiary Party. A
Subsidiary Party’s right of contribution pursuant to the preceding sentences
shall arise at the time of each computation, subject to adjustment to the time
of each computation; provided that the contribution rights of such Subsidiary
Party shall be subject to Section 6.03. As used in this Section 6.02: (i) each
Subsidiary Party’s “Contribution Percentage” shall mean the percentage obtained
by dividing (x) the Adjusted Net Worth (as defined below) of such Subsidiary
Party by (y) the aggregate Adjusted Net Worth of all Subsidiary Parties; (ii)
the “Adjusted Net Worth” of each Subsidiary Party shall mean the greater of (x)
the Net Worth (as defined below) of such Subsidiary Party and (y) zero; and
(iii) the “Net Worth” of each Subsidiary Party shall mean the amount by which
the fair saleable value of such Subsidiary Party’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under the Guaranty or any guaranteed obligations arising under any
guaranty of any Junior Financing or any Permitted Refinancing


20
95959845_3

--------------------------------------------------------------------------------




thereof) on such date. Notwithstanding anything to the contrary contained above,
any Subsidiary Party that is released from this Agreement pursuant to Section
7.13 hereof shall thereafter have no contribution obligations, or rights,
pursuant to this Section 6.02, and at the time of any such release, if the
released Subsidiary Party had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Subsidiary Parties shall be recalculated on the
respective date of release (as otherwise provided above) based on the payments
made hereunder by the remaining Subsidiary Parties. Each of the Subsidiary
Parties recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this context, each Subsidiary Party has the right to waive its
contribution right against any other Subsidiary Party to the extent that after
giving effect to such waiver such Subsidiary Party would remain solvent, in the
determination of the Required Lenders.



Section 6.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Grantors under Sections 6.01 and 6.02 and all
other rights of indemnity, contribution or subrogation under applicable Law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations; provided, that if any amount shall be paid to
such Grantor on account of such subrogation rights at any time prior to the
irrevocable payment in full in cash of all the Secured Obligations, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Collateral Agent to be credited and applied against the
Secured Obligations, whether matured or unmatured, in accordance with Section
5.02 of this Agreement. No failure on the part of any Borrower or any Grantor to
make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable Law or otherwise) shall in any respect limit the
obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.



ARTICLE VII


Miscellaneous

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Company as provided
in Section 10.02 of the Credit Agreement.



Section 7.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, any L/C Issuer or any Lender in exercising any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, remedy,
power or privilege, or any abandonment or discontinuance of steps to enforce
such a right, remedy, power or privilege, preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Collateral Agent, the L/C Issuers
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any Lender or any L/C
Issuer may have had notice or knowledge of such Default at the time. No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances. (b) Neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Collateral Agent and the Loan Party or Loan Parties with respect to which such


21
95959845_3

--------------------------------------------------------------------------------




waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.



Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.


(b)Without limitation of its indemnification obligations under the other Loan
Documents, the Grantors jointly and severally agree to indemnify the Collateral
Agent and the other Indemnitees (as defined in Section 10.05 of the Credit
Agreement) against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee (but limited,
in the case of legal fees and expenses, to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, one firm of local
counsel in each relevant jurisdiction, and solely in the case of an actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction to each group of similarly situated affected Indemnitees), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of, the execution, delivery, performance or enforcement of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of, or
material breach of the Loan Documents by, such Indemnitee or of any Affiliate,
director, officer, employee, counsel, agent, trustee, investment advisor or
attorney-in-fact of such Indemnitee.


(c)Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 7.03 shall be payable within 10 days of written
demand therefor.



Section 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.



Section 7.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any L/C Issuer or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding (except if such Letter of Credit is cash collateralized or subject
to a backstop letter of credit in each case in an amount and on terms reasonably
satisfactory to the Administrative Agent and the L/C Issuer) and so long as the
Commitments have not expired or terminated.


22
95959845_3

--------------------------------------------------------------------------------







Section 7.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or electronic (i.e.,
“tif” or “pdf”) transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement. This Agreement shall become effective as
to any Loan Party when a counterpart hereof executed on behalf of such Loan
Party shall have been delivered to the Collateral Agent and a counterpart hereof
shall have been executed on behalf of the Collateral Agent, and thereafter shall
be binding upon such Loan Party and the Collateral Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such Loan
Party, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Loan Party shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder.



Section 7.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.



Section 7.08. Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to the Borrowers or any other Loan
Party, any such notice being waived by the Borrowers and each Loan Party to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates to or for the credit or the account of the respective Loan Parties
against any and all obligations owing to such Lender and its Affiliates
hereunder, now or hereafter existing, irrespective of whether or not such Lender
or Affiliate shall have made demand under this Agreement and although such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Company and the Collateral Agent after any such
set off and application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender under this Section 7.08 are in addition to other rights
and remedies (including other rights of setoff) that such Lender may have.



Section 7.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the courts of the
State of New York sitting in New York City in the Borough of Manhattan and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such


23
95959845_3

--------------------------------------------------------------------------------




action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party hereto agrees that the Agents and Lenders retain the right to serve
process in any other manner permitted by law or to bring proceedings against any
Grantor in the courts of any other jurisdiction in connection with the exercise
of any rights under this Agreement or the enforcement of any judgment.


(c)Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section 7.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.



Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 7.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.



Section 7.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.



Section 7.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, the Secured
Hedge Agreements, any agreement with respect to any of the Secured Obligations
or any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, the
Secured Hedge Agreements or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.



Section 7.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate when all the
outstanding Secured Obligations (other than Secured Obligations in respect of
Secured Hedge Agreements and Cash Management Obligations not yet due and payable
(to the extent permitted by the terms thereof) and contingent indemnification
obligations not yet accrued and payable) have been indefeasibly paid in full and
the Lenders have no further commitment to lend under the Credit Agreement, the
L/C Obligations have been reduced to zero (except if such Letter of


24
95959845_3

--------------------------------------------------------------------------------




Credit is fully cash collateralized or supported by a backstop letter of credit
in each case in an amount and on terms reasonably satisfactory to the
Administrative Agent and the L/C Issuer) and the L/C Issuers have no further
obligations to issue Letters of Credit under the Credit Agreement.


(b)A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Company.


(c)Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.


(d)In connection with any termination or release pursuant to paragraph (a), (b)
or (c), the Collateral Agent shall promptly execute and deliver to any Grantor,
at such Grantor’s expense, all documents (including relevant certificates,
securities and other instruments) that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.13 shall be without recourse to or warranty by the
Collateral Agent.


(e)At any time that the respective Grantor desires that the Collateral Agent
take any action described in the immediately preceding paragraph (d), it shall,
upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a), (b) or (c). The Collateral Agent shall
have no liability whatsoever to any Secured Party as the result of any release
of Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 7.13.


(f)Notwithstanding anything to the contrary set forth in this Agreement, each
Cash Management Bank and each Hedge Bank by the acceptance of the benefits under
this Agreement hereby acknowledge and agree that (i) the obligations of the
Borrowers or any Subsidiary under any Secured Hedge Agreement and the Cash
Management Obligations shall be secured pursuant to this Agreement only to the
extent that, and for so long as, the other Secured Obligations are so secured
and (ii) any release of Collateral effected in the manner permitted by this
Agreement shall not require the consent of any Hedge Bank or Cash Management
Bank.



Section 7.14. Additional Subsidiaries. Pursuant to Section 6.11 of the Credit
Agreement, certain Subsidiaries of the Loan Parties that were not in existence
on the date of the Credit Agreement are required to enter in this Agreement as
Grantors upon becoming Subsidiaries. In addition, certain Subsidiaries of the
Loan Parties that are not required under the Credit Agreement to enter in this
Agreement as Grantors may elect to do so at their option. Upon execution and
delivery by the Collateral Agent and a Subsidiary of a Security Agreement
Supplement, such Subsidiary shall become a Subsidiary Party hereunder with the
same force and effect as if originally named as a Subsidiary Party herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.



Section 7.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of


25
95959845_3

--------------------------------------------------------------------------------




the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default and (unless a Bankruptcy Event
of Default has occurred and is continuing) delivery of notice by the Collateral
Agent to the Company of its intent to exercise such rights, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent or the Cash Collateral Account
and adjust, settle or compromise the amount of payment of any Account; and (h)
to use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.



Section 7.16. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.


26
95959845_3

--------------------------------------------------------------------------------





Section 7.17. Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.



Section 7.18. Recourse; Limited Obligations. This Agreement is made with full
recourse to each Grantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Grantor contained
herein, in the Loan Documents and the Secured Hedge Agreements and otherwise in
writing in connection herewith or therewith. It is the desire and intent of each
Grantor and the Secured Parties that this Agreement shall be enforced against
each Grantor to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought. Notwithstanding anything to the
contrary contained herein, and in furtherance of the foregoing, it is noted that
the obligations of each Grantor that is a Subsidiary Party have been limited as
expressly provided in the Guaranty and are limited hereunder as and to the same
extent provided therein.



Section 7.19. Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of that certain Security Agreement dated of October
26, 2012 (as amended, restated, supplemented, reaffirmed or otherwise modified,
the “Existing Security Agreement”), effective from and after the Closing Date.
The execution and delivery of this Agreement shall not constitute a novation of
any indebtedness or other obligations owing to the Lenders or the Collateral
Agent under the Existing Credit Agreement or secured by the Existing Security
Agreement or release of any Liens securing any such indebtedness or obligations.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


27
95959845_3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.


GRANTORS:    
OSI RESTAURANT PARTNERS, LLC
 
 
 
By:
 
 
Name: Michael A'Hearn
 
Title: Vice President
 
 
 
 



BLOOMIN’ BRANDS, INC.
 
 
 
By:
 
 
Name: Michael A'Hearn
 
Title: Vice President and Treasurer
 
 
 
 

BLOOMIN’ BRANDS GIFT CARD SERVICES, LLC
OS RESTAURANT SERVICES, LLC
OUTBACK DESIGNATED PARTNER, LLC
OUTBACK KANSAS LLC
 
 
 
 
By:
OUTBACK STEAKHOUSE OF FLORIDA, LLC,
its member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:________________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief Legal
 
Officer & Assistant Secretary











Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------




BONEFISH OF BEL AIR LLC
 
 
By:
BONEFISH GRILL, LLC, its managing member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief Legal
 
Officer & Assistant Secretary

BONEFISH/ASHEVILLE, LIMITED PARTNERSHIP
BONEFISH/CAROLINAS, LIMITED PARTNERSHIP
BONEFISH/COLUMBUS-I, LIMITED
PARTNERSHIP
BONEFISH/CRESCENT SPRINGS, LIMITED
PARTNERSHIP
BONEFISH/GREENSBORO, LIMITED PARTNERSHIP
BONEFISH/HYDE PARK, LIMITED PARTNERSHIP
 
 
By:
BONEFISH GRILL, LLC, its general partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief Legal
 
Officer & Assistant Secretary









Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------




BONEFISH BEVERAGES, LLC
BONEFISH HOLDINGS, LLC
CIGI BEVERAGES OF TEXAS, LLC
CIGI HOLDINGS, LLC
OUTBACK BEVERAGES OF TEXAS, LLC
OBTEX HOLDINGS, LLC
 
 
 
 
By:
 
 
Name: Joseph J. Kadow
 
Title: Manager



BONEFISH BRANDYWINE, LLC
BONEFISH DESIGNATED PARTNER, LLC
BONEFISH KANSAS, LLC
 
 
By:
BONEFISH GRILL, LLC, its member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief Legal
 
Officer & Assistant Secretary





Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------




BFG NEBRASKA, INC.
BFG OKLAHOMA, INC.
CIGI NEBRASKA, INC.
CIGI OKLAHOMA, INC.
OS MANAGEMENT, INC.
OS MORTGAGE HOLDINGS, INC.
OSF NEBRASKA, INC.
OSF OKLAHOMA, INC.
OUTBACK ALABAMA, INC.
OUTBACK & CARRABBA’S OF NEW MEXICO, INC.
 
 
 
 
 
 
By:
 
 
Name: David J. Deno
 
Title: Chief Financial and Administrative Officer,
 
Executive Vice President







Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------






CARRABBA’S DESIGNATED PARTNER, LLC
CARRABBA’S KANSAS LLC
 
 
By:
CARRABBA’S ITALIAN GRILL, LLC,
its member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

CARRABBA’S ITALIAN GRILL OF HOWARD COUNTY, INC.
 
 
 
 
By:
 
 
Name: Malcom Mordue
 
Title: Secretary, Treasurer & President

BONEFISH GRILL, LLC
CARRABBA’S ITALIAN GRILL, LLC
OS REALTY, LLC
OUTBACK STEAKHOUSE OF FLORIDA, LLC
PRIVATE RESTAURANT MASTER LESSEE, LLC    
DOORSIDE, LLC
 
 
By:
OSI RESTAURANT PARTNERS, LLC,
its member
 
 
By:
 
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Office & Assistant Secretary







Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------




CARRABBA’S OF BOWIE, LLC
 
 
By:
CARRABBA’S ITALIAN GRILL, LLC,
its managing member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief Legal
 
Legal Officer & Assistant Secretary



CARRABS OF GERMANTOWN, INC.
CARRABA'S OF WALDORF, INC.
 
 
By:
CARRABA'S ITALIAN GRILL, LLC,
its sole shareholder
 
 
By:
OSI RESTAURANT PARTNERS, LLC, its member
 
 
 
 
By:
 
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary





Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------






CARRABBA’S/BIRMINGHAM 280, LIMITED
PARTNERSHIP
 
 
By:
CARRABBA’S ITALIAN GRILL, LLC,
its general member
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

By:
CARRABBA’S DESIGNATED PARTNER, LLC,
its general partner
 
 
 
By: CARRABBA’S ITALIAN GRILL, LLC,
its member
 
 
 
By: OSI RESTAURANT PARTNERS,
LLC, its member
 
 
 
By:____________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President
 
Chief Legal Officer &
Assistant Secretary





Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------




CARRABBA’S/DC-I, LIMITED PARTNERSHIP
 
 
By:
CARRABBA’S ITALIAN GRILL, LLC,
its general partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

CIGI/BFG OF EAST BRUNSWICK PARTNERSHIP
 
 
By:
CARRABBA’S ITALIAN GRILL, LLC, its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

By:
BONEFISH GRILL, LLC, its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary



Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------




OUTBACK OF ASPEN HILL, INC.
OUTBACK OF GERMANTOWN, INC.
FREDERICK OUTBACK, INC.
 
 
By:
 
 
Name: Stephen S. Newton
 
Title: Treasurer, President & Secretary



OSF/BFG OF DEPTFORD PARTNERSHIP
OSF/BFG OF LAWRENCEVILLE PARTNERSHIP
 
 
By:
OUTBACK STEAKHOUSE OF FLORIDA, LLC,
its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary



By:
BONEFISH GRILL, LLC, its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC, its
member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary









Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------




OSF/CIGI OF EVESHAM PARTNERSHIP
OUTBACK/CARRABBA'S PARTNERSHIP
 
 
By:
OUTBACK STEAKHOUSE OF FLORIDA, LLC, its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

By:
CARRABBA’S ITALIAN GRILL, LLC, its partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary





Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------






OUTBACK STEAKHOUSE WEST VIRGINIA, INC.
 
 
 
By:
 
 
Name: Joseph J. Kadow
 
Title: Director
 
 
 
 

OUTBACK/STONE-II, LIMITED PARTNERSHIP
 
 
By:
OUTBACK STEAKHOUSE OF FLORIDA, LLC,
its general partner
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary

OUTBACK OF LAUREL, LLC
 
 
By:
OUTBACK STEAKHOUSE OF FLORIDA, LLC,
its Sole Manager
 
 
 
By: OSI RESTAURANT PARTNERS, LLC,
its member
 
 
 
By:____________________________________________
 
Name: Joseph J. Kadow
 
Title: Executive Vice President, Chief
 
Legal Officer & Assistant Secretary



     


Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------




OSI HOLDCO, INC.
OSI HOLDCO I, INC.
OSI HOLDCO II, INC.
 
 
 
By:
 
 
Name: Joseph J. Kadow
 
Title: Executive Vice President & Secretary



NEW PRIVATE RESTAURANT PROPERTIES, LLC
 
 
 
By:
 
 
Name: Joseph J. Kadow
 
Title: Secretary, Chief Legal Officer &
Executive Vice President



Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------




COLLATERAL AGENT:
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
 
 
 
 
 
 
By:
 
 
Name:
 
Title





Bloomin' Brands, Inc.
Amended and Restated Security Agreement
Signature Page



--------------------------------------------------------------------------------





SCHEDULE I to the Amended and Restated Security Agreement


SUBSIDIARY PARTIES






1.
BFG Nebraska, Inc.



2.
BFG Oklahoma, Inc.



3.
Bloomin’ Brands Gift Card Services, LLC



4.
Bonefish Beverages, LLC



5.
Bonefish Brandywine, LLC



6.
Bonefish Designated Partner, LLC



7.
Bonefish Grill, LLC



8.
Bonefish Holdings, LLC



9.
Bonefish Kansas LLC



10.
Bonefish of Bel Air, LLC



11.
Bonefish/Asheville, Limited Partnership



12.
Bonefish/Carolinas, Limited Partnership



13.
Bonefish/Columbus-I, Limited Partnership



14.
Bonefish/Crescent Springs, Limited Partnership



15.
Bonefish/Greensboro, Limited Partnership



16.
Bonefish/Hyde Park, Limited Partnership



17.
Carrabba’s Designated Partner, LLC



18.
Carrabba’s Italian Grill of Howard County, Inc.



19.
Carrabba’s Italian Grill, LLC



20.
Carrabba’s Kansas LLC



21.
Carrabba’s of Bowie, LLC



22.
Carrabbas of Germantown, Inc.





95959845_3

--------------------------------------------------------------------------------




23.
Carrabba’s of Waldorf, Inc.



24.
Carrabba’s/Birmingham 280, Limited Partnership



25.
Carrabba’s/DC-I, Limited Partnership



26.
CIGI Beverages of Texas, LLC



27.
CIGI Holdings, LLC



28.
CIGI Nebraska, Inc.



29.
CIGI Oklahoma, Inc.



30.
CIGI/BFG of East Brunswick Partnership



31.
DoorSide, LLC



32.
Frederick Outback, Inc.



33.
New Private Restaurant Properties, LLC



34.
OBTex Holdings, LLC



35.
OS Management, Inc.



36.
OS Mortgage Holdings, Inc.



37.
OS Realty, LLC



38.
OS Restaurant Services, LLC



39.
OSF Nebraska, Inc.



40.
OSF Oklahoma, Inc.



41.
OSF/BFG of Deptford Partnership



42.
OSF/BFG of Lawrenceville Partnership



43.
OSF/CIGI of Evesham Partnership



44.
OSI HoldCo, Inc.



45.
OSI HoldCo I, Inc.



46.
OSI, HoldCo II, Inc.



47.
Outback & Carrabba’s of New Mexico, Inc.



48.
Outback Alabama, Inc.

49.
Outback Beverages of Texas, LLC



95959845_3

--------------------------------------------------------------------------------






50.
Outback Designated Partner, LLC



51.
Outback Kansas LLC



52.
Outback of Aspen Hill, Inc.



53.
Outback of Germantown, Inc.



54.
Outback of Laurel, LLC



55.
Outback Steakhouse of Florida, LLC



56.
Outback Steakhouse West Virginia, Inc.



57.
Outback/Carrabba’s Partnership



58.
Outback/Stone-II, Limited Partnership



59.
Private Restaurant Master Lessee, LLC















95959845_3

--------------------------------------------------------------------------------





SCHEDULE II to the Amended and Restated Security Agreement


EQUITY INTERESTS






Issuer


Number
Certificate




of


Registered Owner
Number Class
Equity Interest


and
of
Percentage of
Equity
Interests

















DEBT SECURITIES




Issuer
Principal
Amount


Date of Note


Maturity Date



95959845_3

--------------------------------------------------------------------------------





SCHEDULE III to the Amended and Restated Security Agreement


COMMERCIAL TORT CLAIMS


95959845_3

--------------------------------------------------------------------------------





SCHEDULE IV to the Amended and Restated Security Agreement


U.S. COPYRIGHTS OWNED BY [NAME OR GRANTOR]


[Make a separate page of Schedule IV for each Grantor and state if no copyrights
are owned. List in numerical order by Registration No.]


U.S. Copyright Registrations


Title
Reg. No.
Author













Pending U.S. Copyright Applications for Registration


Title
Author
Class
Date Filed













Unregistered Copyrights


95959845_3

--------------------------------------------------------------------------------





SCHEDULE V to the Amended and Restated Security Agreement


DOMAIN NAMES OWNED BY [NAME OF GRANTOR]


[Make a separate page of Schedule V for each Grantor and state if no Domain
Names are owned.]


Internet Domain Names
Country
Registration No. (or other
applicable identifier)



95959845_3

--------------------------------------------------------------------------------





SCHEDULE VI to the Amended and Restated Security Agreement


U.S. COPYRIGHTS LICENSES OWNED BY [NAME OR GRANTOR]


[Make a separate page of Schedule VI for each Grantor and state if no Copyrights
Licenses are owned.]




PATENTS LICENSES OWNED BY [NAME OF GRANTOR]


[Make a separate page of Schedule VI for each Grantor and state if no Patents
Licenses are owned.]




TRADEMARK LICENSES OWNED BY [NAME OF GRANTOR]


[Make a separate page of Schedule VI for each Grantor and state if no Trademark
Licenses are owned.]


95959845_3

--------------------------------------------------------------------------------





SCHEDULE VII to the Amended and Restated Security Agreement


PATENTS OWNED BY [NAME OF GRANTOR]


[Make a separate page of Schedule VII for each Grantor and state if no patents
are owned. List in numerical order by Patent No./Patent Application No.]


U.S. Patent Registrations


Patent Numbers
Issue Date









U.S. Patent Applications


Patent Numbers
Filing Date



95959845_3

--------------------------------------------------------------------------------





SCHEDULE VIII to the
Amended and Restated Security Agreement


TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]


[Make a separate page of Schedule VIII for each Grantor and state if no
trademarks/trade names are owned. List in numerical order by trademark
registration/application no.]


U.S. Trademark Registrations


Mark
Reg. Date
Reg. No.









U.S. Trademark Applications


Mark
Filing Date
Application No.









Common Law Trademarks


95959845_3

--------------------------------------------------------------------------------





EXHIBIT I to the Amended and Restated Security Agreement




SUPPLEMENT NO. dated as of [●], to the Amended and Restated Security Agreement
dated as of November 30, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among OSI RESTAURANT
PARTNERS, LLC (“OSI”), BLOOMIN’ BRANDS, INC. (the “Company” and together with
OSI, the “Borrowers”), the Subsidiaries of the Company identified therein and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent for the Secured
Parties (as defined below).


A.Reference is made to (i) the Amended and Restated Credit Agreement dated as of
November 30, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrowers, each Lender from
time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent, (ii) the Guaranty (as defined in the Credit Agreement),
(iii) each Secured Hedge Agreement (as defined in the Credit Agreement) and (vi)
the Cash Management Obligations (as defined in the Credit agreement).


B.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.


C.The Grantors have entered into the Security Agreement in order to induce (x)
the Lenders to make Loans and the L/C Issuers to issue Letters of Credit, (y)
the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and (z)
the Cash Management Bank to provide Cash Management Services. Section 7.14 of
the Security Agreement provides that additional Subsidiaries of the Company may
become Subsidiary Parties under the Security Agreement by execution and delivery
of an instrument substantially in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Party under
the Security Agreement in order to induce the Lenders to make additional Loans
and the L/C Issuers to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.


Accordingly, the Collateral Agent and the New Subsidiary agree as follows:


Section 1. In accordance with Section 7.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Grantor) and Grantor under the Security Agreement with the same force
and effect as if originally named therein as a Subsidiary Party and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Subsidiary Party and Grantor thereunder and (b)
represents and warrants that the representations and warranties made by it as a
Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations does hereby create and grant
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Subsidiary. Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Subsidiary. The Security Agreement is hereby incorporated herein by
reference.


Section 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that (i) it has the power and authority to enter
into this Supplement and (ii) this Supplement has been


95959845_3

--------------------------------------------------------------------------------




duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.
Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile or
electronic (i.e., “tif” or “pdf”) transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.


Section 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.


Section 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.


Section 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


Section 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement.


Section 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of- pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.


[Signature Page Follows]


95959845_3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.


[NAME OF NEW SUBSIDIARY]
 
 
 
By:
 
 
Name:
 
Title:
 
Legal Name:
 
Jurisdiction of Formation:
 
Location of Chief Executive Office:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
 
 
 
By:
 
 
Name:
 
Title:



95959845_3

--------------------------------------------------------------------------------




LOCATION OF COLLATERAL


Description
Location









EQUITY INTERESTS






Issuer


Number
Certificate


of


Registered Owner
Number Class
Equity Interest


and
of
Percentage of Equity
Interests













DEBT SECURITIES




Issuer
Principal
Amount


Date of Note


Maturity Date



95959845_3

--------------------------------------------------------------------------------





EXHIBIT II to the Amended and Restated Security Agreement




[FORM OF]


COPYRIGHT SECURITY AGREEMENT


COPYRIGHT SECURITY AGREEMENT, dated as of [     ], 20[ ], made by [         ], a
[     ] (the “Grantor”), having its chief executive office at [     ], in favor
of WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (together with
its successors in such capacity, the “Grantee”), with offices at 1525 West W.T.
Harris Blvd., MAC D1109-019, Charlotte, North Carolina, 28262, for the Secured
Parties referred to in the Amended and Restated Credit Agreement, dated as of
November 30, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, a
Delaware limited liability company, Bloomin’ Brands, Inc., a Delaware
corporation, each Lender (as defined in the Credit Agreement) from time to time
party thereto and the Grantee, as Administrative Agent.


WHEREAS, the Grantor is party to an Amended and Restated Security Agreement,
dated as of November 30, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), in favor of the Grantee
pursuant to which the Grantor is required to execute and deliver this Copyright
Security Agreement;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Grantee as follows:


SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not defined have the meaning given to them in the Security
Agreement, or if not defined therein, in the Credit Agreement.


SECTION 2. Grant of Security Interest in Copyrights. As security for the payment
and performance in full of the Obligations, including the Guarantees, the
Grantor hereby assigns and pledges to the Grantee, its successors and assigns,
for the benefit of the Secured Parties, and hereby grants to the Grantee, its
successors and assigns, for the benefit of the Secured Parties, a continuing
security interest (the “Security Interest”) in, to, or under all right, title or
interest in or to any and all of the Owned Copyrights, including those listed on
Schedule I hereto, and all proceeds of the Owned Copyrights (in each case, other
than Excluded Assets).


SECTION 3. Security Agreement. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Grantee pursuant to the Security Agreement, and the
Grantee and the Grantor hereby acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Security Interest in the Owned
Copyrights made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.


SECTION 4. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.


95959845_3

--------------------------------------------------------------------------------




SECTION 5. Recordation. The Grantor authorizes and requests that the United
States Copyright Office record this Agreement.


SECTION 6. Governing Law. This Copyright Security Agreement shall be governed by
and construed in accordance with the laws of the State of New York.


[signature page follows]


95959845_3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
[________________________], as Grantor

 
 
 
By:
 
 
Name:
 
Title:





95959845_3

--------------------------------------------------------------------------------




Accepted and Agreed:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Grantee
 
 
 
 
By:
 
 
Name:
 
Title:





95959845_3

--------------------------------------------------------------------------------




SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS


UNITED STATES COPYRIGHTS:




U.S. Copyright Registrations


Title
Reg. No.
Author









Pending U.S. Copyright Applications for Registration


Title
Author
Date Filed



95959845_3

--------------------------------------------------------------------------------





EXHIBIT III to the Amended and Restated Security Agreement


[FORM OF]


PATENT SECURITY AGREEMENT


PATENT SECURITY AGREEMENT, dated as of [     ], 20[ ], made by [         ], a [
    ] (the “Grantor”), having its chief executive office at [     ], in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (together with its
successors in such capacity, the “Grantee”), with offices at 1525 West W.T.
Harris Blvd., MAC D1109-019, Charlotte, North Carolina, 28262, for the Secured
Parties referred to in the Amended and Restated Credit Agreement, dated as of
November 30, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, a
Delaware limited liability company, Bloomin’ Brands, Inc., a Delaware
corporation, each Lender (as defined in the Credit Agreement) from time to time
party thereto and the Grantee, as Administrative Agent.


WHEREAS, the Grantor is party to an Amended and Restated Security Agreement,
dated as of November 30, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), in favor of the Grantee
pursuant to which the Grantor is required to execute and deliver this Patent
Security Agreement;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Grantee as follows:


SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not defined have the meaning given to them in the Security
Agreement, or if not defined therein, in the Credit Agreement.


SECTION 2. Grant of Security Interest in Patents. As security for the payment
and performance in full of the Obligations, including the Guarantees, the
Grantor hereby assigns and pledges to the Grantee, its successors and assigns,
for the benefit of the Secured Parties, and hereby grants to the Grantee, its
successors and assigns, for the benefit of the Secured Parties, a continuing
security interest (the “Security Interest”) in, to, or under all right, title or
interest in or to any and all Owned Patents, including those listed on Schedule
I hereto, and all proceeds and products of the Owned Patents and all causes of
action arising prior to or after the date hereof for infringement or competition
regarding the same of any of the Owned Patents (in each case, other than
Excluded Assets).


SECTION 3. Security Agreement. The Security Interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Grantee pursuant to the Security Agreement, and the Grantee and
the Grantor hereby acknowledge and affirm that the rights and remedies of the
Grantee with respect to the Security Interest in the Owned Patents made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.


SECTION 4. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.


95959845_3

--------------------------------------------------------------------------------




SECTION 5. Recordation. The Grantor authorizes and requests that the
Commissioner of Patents and Trademarks record this Agreement.


SECTION 6. Governing Law. This Patent Security Agreement shall be governed by
and construed in accordance with the laws of the State of New York.


[signature page follows]


95959845_3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
[_______________________________],
as Grantor
 
 
 
 
By:
 
Name:
Title





95959845_3

--------------------------------------------------------------------------------




Accepted and Agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Grantee
 
 
 
By:
 
Name:
Title





95959845_3

--------------------------------------------------------------------------------




SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS


UNITED STATES PATENTS:


U.S. Patent Registrations
Patent Numbers
Issue Date







U.S. Patent Applications
Patent Application No.
Filing Date



95959845_3

--------------------------------------------------------------------------------





EXHIBIT IV to the Amended and Restated Security Agreement


[FORM OF] TRADEMARK SECURITY AGREEMENT
TRADEMARK SECURITY AGREEMENT, dated as of [     ], 20[ ] made by [     ], a [
    ] (the “Grantor”), having its chief executive office at [    ], in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (together with its
successors in such capacity, the “Grantee”), with offices at 1525 West W.T.
Harris Blvd., MAC D1109-019, Charlotte, North Carolina, 28262, for the Secured
Parties referred to in the Amended and Restated Credit Agreement, dated as of
November 30, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, a
Delaware limited liability company, Bloomin’ Brands, Inc., a Delaware
corporation, each Lender (as defined in the Credit Agreement) from time to time
party thereto and the Grantee, as Administrative Agent.


WHEREAS, the Grantor is party to an Amended and Restated Security Agreement,
dated as of November 30, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), in favor of the Grantee
pursuant to which the Grantor is required to execute and deliver this Trademark
Security Agreement;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
to induce the Lenders to extend credit under the Credit Agreement, the Grantor
hereby agrees with the Grantee as follows:


SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein and not defined have the meaning given to them in the Security
Agreement, or if not defined therein, in the Credit Agreement.


SECTION 2. Grant of Security Interest in Trademarks. As security for the payment
and performance in full of the Obligations, including the Guarantees, the
Grantor hereby assigns and pledges to the Grantee, its successors and assigns,
for the benefit of the Secured Parties, and hereby grants to the Grantee, its
successors and assigns, for the benefit of the Secured Parties, a continuing
security interest (the “Security Interest”) in, to, or under all right, title or
interest in or to any and all of the Owned Trademarks, including those listed on
Schedule I hereto, and all proceeds of the Owned Trademarks, the goodwill of the
businesses with which the Owned Trademarks are associated, and all causes of
action arising prior to or after the date hereof for infringement of any the
Owned Trademarks or unfair competition regarding the same (in each case, other
than Excluded Assets).


SECTION 3. Security Agreement. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Grantee pursuant to the Security Agreement, and the
Grantee and the Grantor hereby acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Security Interest in the Owned
Trademark made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.




95959845_3

--------------------------------------------------------------------------------




SECTION 4. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.


SECTION 5. Recordation. The Grantor authorizes and requests that the
Commissioner of Patents and Trademarks record this Agreement.


SECTION 6. Governing Law. This Trademark Security Agreement shall be governed by
and construed in accordance with the laws of the State of New York.


[signature page follows]


95959845_3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.


[________________________], as Grantor

 
 
 
By:
 
 
Name:
 
Title:







95959845_3

--------------------------------------------------------------------------------




Accepted and Agreed:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Grantee
 
 
 
By:
 
Name:
Title





95959845_3

--------------------------------------------------------------------------------




SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS


UNITED STATES TRADEMARKS:




U.S. Trademark Registrations


Mark
Reg. Date
Reg. No









U.S. Trademark Applications


Mark
Filing Date
Application No.



95959845_3

--------------------------------------------------------------------------------





EXHIBIT V to the Amended and Restated Security Agreement




FORM OF PERFECTION CERTIFICATE


Reference is made to the Amended and Restated Credit Agreement dated as of
November 30, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among OSI Restaurant Partners, LLC, a Delaware
limited liability company (“OSI”), Bloomin’ Brands, Inc., a Delaware corporation
(the “Company” and together with OSI, the “Borrowers”), each Lender (as defined
in the Credit Agreement) from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent, Swing Line Lender and an L/C
Issuer. Capitalized terms used but not defined herein have the meanings assigned
in the Credit Agreement or the Security Agreement or Guaranty referred to
therein, as applicable.


The undersigned, a Responsible Officer of the Company, hereby certifies to the
Administrative Agent and each other Secured Party as follows:


1.Names, Jurisdictions and Organizational and Federal Taxpayer Identification
Numbers.


(a)    The exact legal name of each Guarantor, as such name appears in its
respective certificate of incorporation or formation, jurisdiction of
organization, Organizational Identification Number, if any, issued by the
jurisdiction of organization, and Federal Taxpayer Identification Number of each
Guarantor are as follows:


(b)    Set forth below is each other legal name each Guarantor has had in the
past five years, together with the date of the relevant change:


(c)    Except as set forth in Schedule 1 hereto, to our knowledge, no Guarantor
has changed its identity or corporate structure in any way within the past five
years. Changes in identity or corporate structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of organization. If any such change has occurred, include in
Schedule 1 the information required by Sections 1 and 2 of this certificate as
to each acquiree or constituent party to a merger or consolidation to the extent
such information is available to the Company.


(d)    To our knowledge, the following is a list of all other names (including
trade names or similar appellations) used by each Guarantor or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years:


2.Current Locations. (a) The chief executive office of each Guarantor is located
at the address set forth opposite its name below:


Guarantor
Mailing Address
County
State



95959845_3

--------------------------------------------------------------------------------




(b)Set forth below opposite the name of each Guarantor are the names and
addresses of all Persons other than such Guarantor that have possession of any
material Collateral of such Guarantor:


Guarantor
Name of Person
Mailing Address
County
State



(c)Set forth below is a list of all real property held by each Guarantor, with
detail as to (i) whether owned or leased, (ii) the name of the Guarantor that
owns or leases such real property, and (iii) the fair market value of any such
owned or leased real property, to the extent an appraisal exists, with respect
to any such owned or leased real property, or, in the absence of any such
appraisal, the book value of any such owned real property or the current annual
rent with respect to any such leased real property; provided, however, that any
real property that is Excluded Real Property shall be included in such list to
provide only the information required by clause (i) and (ii) above:


Address
Owned/Leased
Guarantor
Book, Market or Rental
Value



(d)Set forth below opposite the name of each Guarantor are all the locations
where such Guarantor maintains any material Collateral and all the places of
business where such Guarantor conducts any material business that are not
identified above:


Guarantor
Mailing Address
County
State



3.Unusual Transactions. All Accounts have been originated by the Guarantors and
all Inventory has been acquired by the Guarantors in the ordinary course of
business (other than Accounts acquired in connection with a business
acquisition).


4.Schedule of Filings. Attached hereto as Schedule 4 is a schedule setting forth
the proper Uniform Commercial Code filing office in the jurisdiction in which
each Guarantor is located (as determined pursuant to Section 9-307 of the UCC)
and, to the extent any of the Collateral is comprised of fixtures, in the proper
local jurisdiction.


5.Stock Ownership and other Equity Interests. Attached hereto as Schedule 5 is a
true and correct list of all the issued and outstanding Equity Interests of the
Company and each Subsidiary and the record and beneficial owners of such Equity
Interests. Also set forth on Schedule 5 is each Investment of the Company or any
Subsidiary that represents 50% or less of the Equity Interests of the Person in
which such Investment was made.


6.Debt Instruments. Attached hereto as Schedule 6 is a true and correct list of
all promissory notes and other evidence of Indebtedness held by the Company and
each other loan party having a principal amount in excess of $5,000,000 that are
required to be pledged under the Security Agreement, including all intercompany
notes between Loan Parties.


7.Mortgage Filings. Attached hereto as Schedule 7 is a schedule setting forth,
with respect to each Mortgaged Property, (a) the exact name of the Person that
owns such property as such name appears in its certificate of incorporation or
other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current mortgagor/grantor of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing


95959845_3

--------------------------------------------------------------------------------




office in which a Mortgage with respect to such property must be filed or
recorded in order for the Administrative Agent to obtain a perfected security
interest therein.
8.Intellectual Property. (a) Attached hereto as Schedule 8(a) in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Guarantor’s: (i) Patents and Patent applications, including
the name of the registered owner, type, registration or application number and
the expiration date (if already registered) of each Patent and Patent
application owned by any Guarantor; and (ii) Trademarks and Trademark
applications, including the name of the registered owner, the registration or
application number and the expiration date (if already registered) of each
Trademark and Trademark application owned by any Guarantor.


(b)Attached hereto as Schedule 8(b) in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Guarantor’s
Copyrights and Copyright applications, including the name of the registered
owner, title, the registration number or application number and the expiration
date (if already registered) of each Copyright or Copyright application owned by
any Guarantor.


(c)Attached hereto as Schedule 8(c) is a list of any Domain Names registered to
any Guarantor and the expiry date of each Domain Name.


95959845_3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate on this [
    ] day of [     ], 20[ ].


BLOOMIN’ BRANDS, INC.
 
 
 
By:
 
 
Name:
 
Title



95959845_3

--------------------------------------------------------------------------------





EXHIBIT H


[FORM OF] INTERCOMPANY NOTE
New York, New York
[_____], 20[_]


FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances made by such Payee to such
Payor. Each Payor promises also to pay interest on the unpaid principal amount
of all such loans and advances in like money at said location from the date of
such loans and advances until paid at such rate per annum as shall be agreed
upon from time to time by such Payor and such Payee.


This note (“Note”) is the Intercompany Note referred to in the Amended and
Restated Credit Agreement dated as of November 30, 2017 (as amended,
supplemented, restated and/or otherwise modified from time to time, the “Credit
Agreement”), among OSI Restaurant Partners, LLC (“OSI”), Bloomin’ Brands, Inc.
(the “Company” and, together with OSI, the “Borrowers”), the lenders from time
to time party thereto (collectively, the “Lenders” and individually, a “Lender”)
and Wells Fargo Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and an L/C Issuer.
Unless otherwise specified, capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. Each Payee
hereby acknowledges and agrees that the Administrative Agent and the Collateral
Agent may exercise all rights provided in the Credit Agreement and the
Collateral Documents with respect to this Note.


Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is (i) a Guarantor to any Payee
(other than a Loan Party) or (ii) the Borrowers to any Payee, shall, in each
case, be subordinate and junior in right of payment, to the extent and in the
manner hereinafter set forth, to all Obligations, including, without limitation,
where applicable, under such Payor’s guarantee of the Guaranteed Obligations
under (and as defined in) the Guaranty (such Obligations and other indebtedness
and obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below at the rate provided for in
the respective documentation for such Obligations, whether or not such interest
is an allowed claim in such proceeding, being hereinafter collectively referred
to as “Senior Indebtedness”):


(i)In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment or distribution of any kind or character on
account of this Note (whether in cash, property, securities or otherwise) and
(y) until the holders of Senior Indebtedness are paid in full in cash in respect
of all amounts constituting Senior Indebtedness, any payment or distribution of
any kind or character to which such Payee would otherwise be entitled shall be
made to the holders of Senior Indebtedness.




(ii)In the event that any Event of Default then exists or would result
therefrom, no payment by any Payor, or demand by any Payee, shall be made on
account of any amount owing in respect of


96064450_3

--------------------------------------------------------------------------------

Exhibit H
Page 2


the Note (including, without limitation, any payment pursuant to Section 7.12(a)
of the Credit Agreement).


(iii)If any payment or distribution of any kind or character (whether in cash,
securities or other property) in respect of this Note shall (despite these
subordination provisions) be received by any Payee in violation of clause (i) or
(ii) above before all Senior Indebtedness shall have been paid in full in cash,
such payment or distribution shall be held in trust for the benefit of, and
shall be paid over or delivered to, the holders of Senior Indebtedness (or their
representatives), ratably according to the respective aggregate amounts
remaining unpaid thereon, to the extent necessary to pay all Senior Indebtedness
of the relevant Payor in full in cash.


To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agrees that the subordination of this
Note is for the benefit of the Collateral Agent and the other Secured Parties,
the Collateral Agent and the other Secured Parties are obligees under this Note
to the same extent as if their names were written herein as such and the
Administrative Agent and/or the Collateral Agent may, on behalf of itself and
the other Secured Parties, proceed to enforce the subordination provisions
herein.


If a Payee does not file a proper claim or proof of debt in the form required in
any proceeding or other action referred to in clause (i) of the second preceding
paragraph prior to 30 days before the expiration of the time to file such claim
or claims, then any of the holders of the Senior Indebtedness (or their
representative) is hereby authorized to file an appropriate claim for and on
behalf of such Payee.


Subject to the prior payment in full in cash of all Senior Indebtedness, each
Payee shall be subrogated to the rights of the holders of Senior Indebtedness to
receive payments or distributions of assets of the respective Payor applicable
to the Senior Indebtedness until all amounts owing on the Note shall be paid in
full, and for the purpose of such subrogation no payments or distributions to
the holders of the Senior Indebtedness by or on behalf of a Payor or by or on
behalf of the holder of the Note which otherwise would have been made to the
holder of the Note shall, as between such Payor, its creditors other than the
holders of Senior Indebtedness, and the holder of the Note, be deemed to be
payment by such Payor to or on account of the Senior Indebtedness.


The holders of the Senior Indebtedness may, without in any way affecting the
obligations of any Payee with respect thereto, at any time or from time to time
and in their absolute discretion, change the manner, place or terms of payment
of, change or extend the time of payment of, or renew or alter, any Senior
Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or assent from any Payee.


If any Payee shall acquire by indemnification, subrogation or otherwise, any
lien, estate, right or other interest in any of the assets or properties of any
Payor, that lien, estate, right or other interest shall be subordinate in right
of payment to the Senior Indebtedness and the lien of the Senior Indebtedness as
provided herein, and each Payee hereby waives any and all rights it may acquire
by subrogation or otherwise to any lien of the Senior Indebtedness or any
portion thereof until such time as all Senior Indebtedness has been indefeasibly
repaid in full in cash.


If, at any time, all or part of any payment with respect to Senior Indebtedness
theretofore made (whether by any other Loan Party or any other Person or
enforcement of any right of setoff or otherwise) is rescinded or must otherwise
be returned by the holders of Senior Indebtedness for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
any other Loan Party or such other Persons), the subordination provisions set
forth herein shall continue to be effective or be reinstated, as the case may
be, all as though such payment had not been made.


96064450_3



--------------------------------------------------------------------------------

Exhibit H
Page 3




The indebtedness evidenced by this Note owed by any Payor that is neither a
Guarantor nor a Borrower shall not be subordinated to, and shall rank pari passu
in right of payment with, any other obligation of such Payor.


Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.


Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to any Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein.


Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.


* * *






96064450_3



--------------------------------------------------------------------------------

Exhibit H
Page 4


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


[Name of each Loan Party],
as Payee
 
 
 
By:
 
 
Name:
 
Title



[Name of each Loan Party],
as Payor
 
 
 
By:
 
 
Name:
 
Title



96064450_3



--------------------------------------------------------------------------------





EXHIBIT I






[FORM OF]
FIRST LIEN INTERCREDITOR AGREEMENT




among




OSI RESTAURANT PARTNERS, LLC,
and
BLOOMIN’ BRANDS, INC.,
as Borrowers,


THE OTHER GRANTORS PARTY HERETO,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Credit Agreement Collateral Agent for the Credit Agreement Secured Parties,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authorized Representative for the Credit Agreement Secured Parties,


[_________________________],
as the Initial Additional Authorized Representative,


and


each additional Authorized Representative from time to time party hereto
















dated as of [________________________], 201[ ]








96064450_3



--------------------------------------------------------------------------------





FIRST LIEN INTERCREDITOR AGREEMENT, dated as of [     ], 201[ ] (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among OSI RESTAURANT PARTNERS,
LLC, a Delaware limited liability company (“OSI”), BLOOMIN’BRANDS, INC. (the
“Company” and, together with OSI, the “Borrowers”), the other Grantors (as
defined below) from time to time party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Credit Agreement Secured Parties
(as defined below) (in such capacity and together with its successors in such
capacity, the “Credit Agreement Collateral Agent”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Authorized Representative for the Credit Agreement Secured
Parties (as each such term is defined below), the Additional Collateral Agent
(as defined below), the Authorized Representative for the Initial Additional
First-Lien Secured Parties (as defined below) (in such capacity and together
with its successors in such capacity, the “Initial Additional Authorized
Representative”) and each additional Authorized Representative from time to time
party hereto for the other Additional First-Lien Secured Parties of the Series
(as defined below) with respect to which it is acting in such capacity.


In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent, the Credit Agreement Collateral Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First-Lien Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Additional First-Lien Secured
Parties of the applicable Series) agree as follows:



ARTICLE I


Definitions





SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:


[“Additional Administrative Agent” has the meaning assigned to such term in
Section 5.17.]


“Additional Collateral Agent” means (a) prior to the Discharge of the Initial
Additional First-Lien Obligations, [    ] and (b) after the Discharge of the
Initial Additional First-Lien Obligations, the Authorized Representative for the
Series of Additional First-Lien Obligations that constitutes the largest
outstanding principal amount of any then outstanding Series of Additional
First-Lien Obligations.


“Additional First-Lien Documents” means, with respect to the Initial Additional
First-Lien Obligations or any other Additional First-Lien Obligations, the
credit agreements, notes, indentures, security documents or other operative
agreements evidencing or governing such Indebtedness and the Liens securing such
Indebtedness, including the Initial Additional First-Lien Documents and the
Additional First- Lien Security Documents and each other agreement entered into
for the purpose of securing the Initial Additional First-Lien Obligations or any
other Additional First-Lien Obligations.


“Additional First-Lien Obligations” means collectively (1) the Initial
Additional First-Lien Obligations and (2) all amounts owing pursuant to the
terms of any Series of Additional Senior Class Debt designated as Additional
First-Lien Obligations pursuant to Section 5.13 hereof after the date hereof,
including, without limitation, the obligation (including guarantee obligations)
to pay principal, interest (including interest that accrues after the
commencement of a Bankruptcy Case, regardless of whether such interest is an
allowed claim under such Bankruptcy Case), letter of credit commissions,
reimbursement


96064450_3



--------------------------------------------------------------------------------




obligations, charges, expenses, fees, attorneys costs, indemnities and other
amounts payable by a Grantor under any Additional First-Lien Document.


“Additional First-Lien Secured Party” means the holders of any Additional
First-Lien Obligations and any Authorized Representative with respect thereto,
and shall include the Initial Additional First-Lien Secured Parties.


“Additional First-Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates Liens on any assets or properties of any Grantor to
secure the Additional First-Lien Obligations.


“Additional Senior Class Debt” has the meaning assigned to such term in Section
5.13. “Additional Senior Class Debt Parties” has the meaning assigned to such
term in Section 5.13.


“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section
5.13.


“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement” and shall include any successor administrative agent
(including as a result of any Refinancing or other modification of the Credit
Agreement permitted by Section 2.07).


“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.


“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent, and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.


“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional First-Lien
Obligations or the Initial Additional First-Lien Secured Parties, the Initial
Additional Authorized Representative, and (iii) in the case of any other Series
of Additional First-Lien Obligations or Additional First-Lien Secured Parties
that become subject to this Agreement after the date hereof, the collateral
agent named as authorized representative for such Series in the applicable
Joinder Agreement.


“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).


“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.


“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.


“Borrowers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.


“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Lien Security Document to secure one or more Series of First-Lien
Obligations.


2
96064450_3

--------------------------------------------------------------------------------




“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional First-Lien Obligations, the Additional Collateral Agent and (iii) in
the case of any other Series of Additional First-Lien Obligations, the
collateral agent named as Authorized Representative for such Series in the
applicable Joinder Agreement.


“Controlling Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and (ii)
from and after the earlier of (x) the Discharge of Credit Agreement Obligations
and (y) the Non-Controlling Authorized Representative Enforcement Date, the
Additional Collateral Agent (acting on the instructions of the Applicable
Authorized Representative).


“Controlling Secured Parties” means, with respect to any Shared Collateral, (i)
at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of First-Lien Secured Parties whose Authorized Representative
is the Applicable Authorized Representative for such Shared Collateral.


“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of November 30, 2017, among the Borrowers, the lenders from time to
time party thereto and Wells Fargo Bank, National Association, as administrative
agent (the “Administrative Agent”), Swing Line Lender and an L/C Issuer, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.


“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.


“Credit Agreement Collateral Documents” means the Security Agreement, the other
Collateral Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Credit Agreement Collateral Agent for the
purpose of securing any Credit Agreement Obligations.


“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.


“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.


“DIP Financing” has the meaning assigned to such term in Section 2.05(b).


“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).


“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).


“Discharge” means, with respect to any Shared Collateral and any Series of
First-Lien Obligations, the date on which such Series of First-Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.


“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First-Lien
Obligations secured by such Shared Collateral under an Additional First-Lien
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Additional Collateral Agent and each
other Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.


3
96064450_3

--------------------------------------------------------------------------------




“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.


“First Lien L/C Issuer” means (i) each L/C Issuer (as defined in the Credit
Agreement with respect to each Letter of Credit issued thereunder) and (ii) each
other issuing bank in respect of a First Lien Letter of Credit.


“First Lien Letter of Credit” means any letter of credit issued under the Credit
Agreement or any Additional First Lien Document.


“First-Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Additional First-Lien Obligations.


“First-Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Additional First-Lien Secured Parties with respect to each Series of
Additional First-Lien Obligations.


“First-Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Additional First-Lien Security Documents.


“Grantors” means the Borrowers and each of the Guarantors (as defined in the
Credit Agreement) which has granted a security interest pursuant to any
First-Lien Security Document to secure any Series of First-Lien Obligations. The
Grantors existing on the date hereof are set forth in Annex I hereto.


“Impairment” has the meaning assigned to such term in Section 1.03.


“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.


“Initial Additional First-Lien Agreement” mean that certain [Credit Agreement]
[Indenture] [Other Agreement], dated as of [     ], among the Borrowers, [the
Guarantors identified therein,] and [     ], as [administrative agent]
[trustee], as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.


“Initial Additional First-Lien Documents” means the Initial Additional
First-Lien Agreement, the [loans made] [debt securities issued] thereunder, the
Initial Additional First-Lien Security Agreement and any security documents and
other operative agreements evidencing or governing the Indebtedness thereunder,
and the Liens securing such Indebtedness.


“Initial Additional First-Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First-Lien Security Agreement.


“Initial Additional First-Lien Secured Parties” means the Additional Collateral
Agent, the Initial Additional Authorized Representative and the holders of the
Initial Additional First-Lien Obligations issued pursuant to the Initial
Additional First-Lien Agreement.


“Initial Additional First-Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Borrowers, the Additional Collateral
Agent and the other parties thereto, as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.


“Insolvency or Liquidation Proceeding” means:


4
96064450_3

--------------------------------------------------------------------------------






(1)any case commenced by or against any Borrower or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of any Borrower or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to any Borrower or any other Grantor or any similar case or proceeding
relative to any Borrower or any other Grantor or its creditors, as such, in each
case whether or not voluntary;


(2)any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to any Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or


(3)any other proceeding of any type or nature in which substantially all claims
of creditors of any Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.


“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).


“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II
hereto.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.


“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral,
(i) at any time when the Credit Agreement Collateral Agent is the Controlling
Collateral Agent, the Authorized Representative of the Series of Additional
First-Lien Obligations, if any, that constitutes the largest outstanding
principal amount of any then outstanding Series of First-Lien Obligations
(including the Credit Agreement Obligations) and (ii) at any time when the
Additional Collateral Agent is the Controlling Collateral Agent, the Authorized
Representative of the Series of Additional First-Lien Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of First- Lien Obligations (other than Credit Agreement Obligations) with
respect to such Shared Collateral.


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.


“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non- Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First-Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First-Lien Document
under which such Non-Controlling Authorized Representative is the


5
96064450_3

--------------------------------------------------------------------------------




Authorized Representative) has occurred and is continuing and (y) the Additional
First-Lien Obligations of the Series with respect to which such Non-Controlling
Authorized Representative is the Authorized Representative are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with the terms of the applicable Additional First-Lien Document;
provided that the Non-Controlling Authorized Representative Enforcement Date
shall be stayed and shall not occur and shall be deemed not to have occurred
with respect to any Shared Collateral (1) at any time the Administrative Agent
or the Credit Agreement Collateral Agent has commenced and is diligently
pursuing any enforcement action with respect to such Shared Collateral or (2) at
any time the Grantor which has granted a security interest in such Shared
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.


“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First-Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.


“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First-Lien Security Documents.


“Proceeds” has the meaning assigned to such term in Section 2.01(a).


“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.


“Secured Credit Document” means (i) the Credit Agreement and each Loan Document
(as defined in the Credit Agreement), (ii) each Initial Additional First-Lien
Document, and (iii) each Additional First- Lien Document for Additional
First-Lien Obligations incurred after the date hereof.


“Security Agreement” means the “Amended and Restated Security Agreement,” dated
as of November 30, 2017, among the Borrowers, the other Grantors party thereto
and the Administrative Agent, as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.


“Series” means (a) with respect to the First-Lien Secured Parties, each of (i)
the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First-Lien Secured Parties (in their capacities as such), and
(iii) the Additional First-Lien Secured Parties (in their capacities as such)
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional First-Lien Secured Parties) and (b) with respect to any First-Lien
Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Additional First- Lien Obligations, and (iii) the Additional First-Lien
Obligations incurred after the date hereof pursuant to any Additional First-Lien
Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional First-Lien Obligations).


 


6
96064450_3

--------------------------------------------------------------------------------




“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Lien Obligations hold a valid and perfected security
interest at such time. If more than two Series of First-Lien Obligations are
outstanding at any time and the holders of less than all Series of First-Lien
Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral shall constitute Shared Collateral for those
Series of First-Lien Obligations that hold a valid and perfected security
interest in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not have a valid and perfected security
interest in such Collateral at such time.


[“Trustee” has the meaning assigned to such term in Section 5.17.]



SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.



SECTION 1.03 Impairments. It is the intention of the First-Lien Secured Parties
of each Series that the holders of First-Lien Obligations of such Series (and
not the First-Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the First-
Lien Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of First-Lien
Obligations), (y) any of the First-Lien Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of First-Lien Obligations and/or (z) any intervening security interest
exists securing any other obligations (other than another Series of First-Lien
Obligations) on a basis ranking prior to the security interest of such Series of
First-Lien Obligations but junior to the security interest of any other Series
of First-Lien Obligations or (ii) the existence of any Collateral for any other
Series of First-Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of First-Lien Obligations, an “Impairment” of such Series); provided that
the existence of a maximum claim with respect to any Material Real Property (as
defined in the Credit Agreement) subject to a mortgage that applies to all
First-Lien Obligations shall not be deemed to be an Impairment of any Series of
First-Lien Obligations. In the event of any Impairment with respect to any
Series of First-Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First-Lien Obligations, and the rights
of the holders of such Series of First-Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Lien Obligations subject
to such Impairment. Additionally, in the event the First-Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such
First-Lien Obligations or the First-Lien Security Documents governing such
First-Lien Obligations shall refer to such obligations or such documents as so
modified.


7
96064450_3

--------------------------------------------------------------------------------





ARTICLE II


Priorities and Agreements with Respect to Shared Collateral



SECTION 2.01 Priority of Claims.


(a)Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any
First-Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of any Borrower or any other Grantor or any
First-Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
the Controlling Collateral Agent or any First-Lien Secured Party on account of
such enforcement of rights or remedies or received by the Controlling Collateral
Agent or any First-Lien Secured Party pursuant to any such intercreditor
agreement with respect to such Shared Collateral and proceeds of any such
distribution (subject, in the case of any such distribution, to the sentence
immediately following) to which the First-Lien Obligations are entitled under
any intercreditor agreement (other than this Agreement) (all proceeds of any
sale, collection or other liquidation of any Collateral and all proceeds of any
such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all amounts owing to each Collateral Agent
(in its capacity as such) pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the First-Lien
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First-Lien Obligations of a given Series in accordance with the terms of
the applicable Secured Credit Documents and (iii) THIRD, after (A) payment in
full of all First-Lien Obligations, (B) cancellation of, or entry into
arrangements reasonably satisfactory to the relevant First Lien L/C Issuer with
respect to, all First Lien Letters of Credit and (C) termination or expiration
of all commitments to lend and all obligations to issue letters of credit under
the Credit Agreement and any Additional First Lien Documents, to the Borrowers
and the other Grantors or their successors or assigns, as their interests may
appear, or to whomsoever may be lawfully entitled to receive the same, or as a
court of competent jurisdiction may direct. Notwithstanding the foregoing, with
respect to any Shared Collateral for which a third party (other than a
First-Lien Secured Party) has a lien or security interest that is junior in
priority to the security interest of any Series of First-Lien Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of First-Lien Obligations
(such third party, an “Intervening Creditor”), the value of any Shared
Collateral or Proceeds allocated to such Intervening Creditor shall be deducted
on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of First-Lien Obligations with respect to
which such Impairment exists.


(b)Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First-Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
First-Lien Obligations of any Series or any other circumstance whatsoever (but,
in each case, subject to Section 1.03), each First-Lien Secured Party hereby
agrees that the Liens securing each Series of First-Lien Obligations on any
Shared Collateral shall be of equal priority.


(c)Notwithstanding anything in this Agreement or any other First-Lien Security
Documents to the contrary, Collateral consisting of cash and cash equivalents
pledged to secure Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the Credit
Agreement Collateral Agent pursuant to Section 2.03(g), 2.05(b)(iv), 2.17 or
Article VIII of the Credit


8
96064450_3

--------------------------------------------------------------------------------




Agreement (or any equivalent successor provision) shall be applied as specified
in the Credit Agreement and will not constitute Shared Collateral.



SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.


(a)Only the Controlling Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral). At any time when the Credit
Agreement Collateral Agent is the Controlling Collateral Agent, no Additional
First-Lien Secured Party shall or shall instruct any Collateral Agent to, and
neither the Additional Collateral Agent nor any other Collateral Agent that is
not the Controlling Collateral Agent shall, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any Additional First-Lien Security Document,
applicable law or otherwise, it being agreed that only the Credit Agreement
Collateral Agent, acting in accordance with the Credit Agreement Collateral
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral at such time.


(b)With respect to any Shared Collateral at any time when the Additional
Collateral Agent is the Controlling Collateral Agent, (i) the Controlling
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) the Controlling Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First-Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First-Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
the Controlling Collateral Agent to, commence any judicial or non- judicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any First-Lien Security Document, applicable law or
otherwise, it being agreed that only the Controlling Collateral Agent, acting on
the instructions of the Applicable Authorized Representative and in accordance
with the applicable Additional First-Lien Security Documents, shall be entitled
to take any such actions or exercise any such remedies with respect to Shared
Collateral.


(c)Notwithstanding the equal priority of the Liens securing each Series of
First-Lien Obligations, the Controlling Collateral Agent may deal with the
Shared Collateral as if such Controlling Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object (or support the challenge of any
other Person) to any foreclosure proceeding or action brought by the Controlling
Collateral Agent, the Applicable Authorized Representative or the Controlling
Secured Party or any other exercise by the Controlling Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Party of any
rights and remedies relating to the Shared Collateral, or to cause the
Controlling Collateral Agent to do so. The foregoing shall not be construed to
limit the rights and priorities of any First-Lien Secured Party, the Controlling
Collateral Agent or any Authorized Representative with respect to any Collateral
not constituting Shared Collateral.
(d)Each of the First-Lien Secured Parties (and each Authorized Representative)
agrees that it will not (and hereby waives any right to) question or contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity,


9
96064450_3

--------------------------------------------------------------------------------




attachment or enforceability of a Lien held by or on behalf of any of the
First-Lien Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any Collateral Agent or any
Authorized Representative to enforce this Agreement.


(e)Each of the Authorized Representatives agrees that it will not accept any
Lien on any collateral for the benefit of any Series of First-Lien Obligations
(other than funds deposited for the discharge or defeasance of any Additional
First-Lien Document, to the extent permitted by the applicable Secured Credit
Documents) other than pursuant to the First-Lien Security Documents to which it
is a party and pursuant to Section 2.03(g), 2.05(b)(iv), 2.17 or Article VIII
(or other similar provisions) of the Credit Agreement, and by executing this
Agreement (or a Joinder Agreement), each Authorized Representative and the
Series of First-Lien Secured Parties for which it is acting hereunder agree to
be bound by the provisions of this Agreement and the other First-Lien Security
Documents applicable to it.



SECTION 2.03 No Interference; Payment Over.


(a)Each First-Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First-Lien
Obligations of any Series or any First-Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First-Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Controlling Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Controlling Collateral Agent or any other
First-Lien Secured Party to exercise, and shall not exercise, any right, remedy
or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Controlling
Collateral Agent or any other First-Lien Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Controlling Collateral Agent or any other First-Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Shared Collateral, and none of the
Controlling Collateral Agent, any Applicable Authorized Representative or any
other First-Lien Secured Party shall be liable for any action taken or omitted
to be taken by the Controlling Collateral Agent, such Applicable Authorized
Representative or other First-Lien Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Controlling Collateral Agent or any
other First-Lien Secured Party to enforce this Agreement.


(b)Each First-Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First-Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First-Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First-Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to be distributed in accordance with the
provisions of Section 2.01 hereof.



SECTION 2.04 Automatic Release of Liens.


10
96064450_3

--------------------------------------------------------------------------------






(a)If, at any time the Controlling Collateral Agent forecloses upon or otherwise
exercises remedies against any Shared Collateral resulting in a sale or
disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each other Collateral
Agent for the benefit of each Series of First-Lien Secured Parties upon such
Shared Collateral will automatically, unconditionally and simultaneously be
released and discharged as and when, but only to the extent, such Liens of the
Controlling Collateral Agent on such Shared Collateral are released and
discharged; provided that any proceeds of any Shared Collateral realized
therefrom shall be applied pursuant to Section 2.01.


(b)Each Collateral Agent and Authorized Representative agrees to execute and
deliver all such authorizations and other instruments as shall reasonably be
requested by the Controlling Collateral Agent to evidence and confirm any
release of Shared Collateral provided for in this Section.



SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.


(a)This Agreement shall continue in full force and effect notwithstanding the
commencement of any Insolvency or Liquidation Proceeding. The parties hereto
acknowledge that the provisions of this Agreement are intended to be enforceable
as contemplated by Section 510(a) of the Bankruptcy Code.


(b)If any Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law or the
use of cash collateral under Section 363 of the Bankruptcy Code or any
equivalent provision of any other Bankruptcy Law, each First-Lien Secured Party
(other than any Controlling Secured Party or the Authorized Representative of
any Controlling Secured Party) agrees that it will raise no objection to any
such financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Controlling Collateral Agent (in the case of the
Additional Collateral Agent, acting on the instructions of the Applicable
Authorized Representative) shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First-Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First-Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First-Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First-Lien Secured Parties (other than any Liens of the First-Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First-Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First-Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the
First-Lien Secured Parties as set forth in this Agreement, (C) if any amount of
such DIP Financing or cash collateral is applied to repay any of the First-Lien
Obligations, such amount is applied pursuant to Section 2.01, and (D) if any
First-Lien Secured Parties are granted adequate protection, including in the
form of periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01; provided that this Agreement shall not limit the right of the
First-Lien Secured


11
96064450_3

--------------------------------------------------------------------------------




Parties of each Series to object to the grant of a Lien to secure the DIP
Financing over any Collateral subject to Liens in favor of the First-Lien
Secured Parties of such Series or its Authorized Representative that shall not
constitute Shared Collateral; and provided, further, that the First-Lien Secured
Parties receiving adequate protection shall not object to any other First-Lien
Secured Party receiving adequate protection comparable to any adequate
protection granted to such First-Lien Secured Parties in connection with a DIP
Financing or use of cash collateral.



SECTION 2.06 Reinstatement. In the event that any of the First-Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such First-Lien Obligations shall again have been paid in full in cash. This
Section 2.06 shall survive the termination of this Agreement.



SECTION 2.07 Insurance. As between the First-Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.



SECTION 2.08 Refinancings, etc. The First-Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured Credit Document) of any First-Lien
Secured Party of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided that the Authorized
Representative of the holders of any such Refinancing indebtedness shall have
executed a Joinder Agreement on behalf of the holders of such Refinancing
indebtedness.



SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.


(a)The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold (and,
pending delivery of the Possessory Collateral to the Credit Agreement Collateral
Agent, each other Collateral Agent agrees to hold) any Shared Collateral
constituting Possessory Collateral that is part of the Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee for the benefit of each other First-Lien Secured Party and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time the Credit Agreement Collateral Agent is
not the Controlling Collateral Agent, the Credit Agreement Collateral Agent
shall, at the request of the Additional Collateral Agent, promptly deliver all
Possessory Collateral to the Additional Collateral Agent together with any
necessary endorsements (or otherwise allow the Additional Collateral Agent to
obtain control of such Possessory Collateral). The Borrowers shall take such
further action as is required to effectuate the transfer contemplated hereby and
shall indemnify each Collateral Agent for loss or damage suffered by such
Collateral Agent as a result of such transfer except for loss or damage suffered
by such Collateral Agent as a result of its own willful misconduct, gross
negligence or bad faith (as determined by a court of competent jurisdiction in a
final, non-appealable judgment).
(b)Pending delivery of the Possessory Collateral to the Additional Collateral
Agent, the Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First-Lien Secured Party and


12
96064450_3

--------------------------------------------------------------------------------




any assignee, solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable First-Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09.


(c)The duties or responsibilities of each Collateral Agent under this Section
2.09 shall be limited solely to holding any Shared Collateral constituting
Possessory Collateral as gratuitous bailee for the benefit of each other
First-Lien Secured Party for purposes of perfecting the Lien held by such First-
Lien Secured Parties thereon.



SECTION 2.10 Amendments to Security Documents.


(a)Without the prior written consent of the Credit Agreement Collateral Agent,
each Additional First-Lien Secured Party agrees that no Additional First-Lien
Security Document may be amended, supplemented or otherwise modified or entered
into to the extent such amendment, supplement or modification, or the terms of
any new Additional First-Lien Security Document would be prohibited by, or would
require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement or any Secured Credit Document.


(b)Without the prior written consent of the Additional Collateral Agent, the
Credit Agreement Collateral Agent agrees that no Credit Agreement Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Credit Agreement Collateral Document would be prohibited by, or would require
any Grantor to act or refrain from acting in a manner that would violate, any of
the terms of this Agreement or any Secured Credit Document.


(c)In making determinations required by this Section 2.10, each Collateral Agent
may conclusively rely on a certificate of an authorized officer of the Company
stating that such amendment is permitted by Section 2.10(a) or (b), as the case
may be.



ARTICLE III


Existence and Amounts of Liens and Obligations



SECTION 3.01 Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First- Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First-Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Company. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First-Lien Secured Party or any other person as a
result of such determination.




13
96064450_3

--------------------------------------------------------------------------------





ARTICLE IV


The Controlling Collateral Agent



SECTION 4.01 Authority.


(a)In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First-Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First-Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent for such Shared Collateral,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First-Lien Obligations held by such
Non- Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent, the Applicable Authorized Representative or any other First- Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the
First-Lien Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
First- Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or required to be taken by this Agreement, each of
the First-Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First-Lien Obligations or any other First-Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First-Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First-Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First-Lien Security Documents or any other
agreement related thereto or to the collection of the First-Lien Obligations or
the valuation, use, protection or release of any security for the First-Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First-Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, by any Borrower or any of
its Subsidiaries, as debtor-in-possession. Notwithstanding any other provision
of this Agreement, the Controlling Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First-Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First-Lien Obligations for whom such Collateral constitutes Shared Collateral.



SECTION 4.02 Rights as a First-Lien Secured Party. (a) The Person serving as the
Controlling Collateral Agent hereunder shall have the same rights and powers in
its capacity as a First-Lien Secured Party under any Series of First-Lien
Obligations that it holds as any other First-Lien Secured Party of such Series
and may exercise the same as though it were not the Collateral Agent and the
term “First-Lien Secured Party” or “First-Lien Secured Parties” or (as
applicable) “Credit Agreement Secured Party”, “Credit Agreement Secured
Parties”, “Additional First-Lien Secured Party”, “Additional First-Lien Secured
Parties”, “Initial Additional First-Lien Secured Party” or “Initial Additional
First-Lien Secured Parties” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Controlling Collateral Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally


14
96064450_3

--------------------------------------------------------------------------------




engage in any kind of business with any Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Controlling Collateral Agent
hereunder and without any duty to account therefor to any other First-Lien
Secured Party.



SECTION 4.03 Exculpatory Provisions. (a) The Controlling Collateral Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other First-Lien Security Documents. Without limiting the generality of
the foregoing, the Controlling Collateral Agent:


(i)shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing;


(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Lien Security Documents that the
Controlling Collateral Agent is required to exercise as directed in writing by
the Applicable Authorized Representative; provided that the Controlling
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Collateral Agent to liability or
that is contrary to any First- Lien Security Document or applicable law;


(iii)shall not, except as expressly set forth herein and in the other First-Lien
Security Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Controlling Collateral Agent or any of its Affiliates in any capacity;


(iv)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence, willful misconduct or bad faith (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment) or (iii) in reliance on a certificate of an authorized officer of the
Company stating that such action is permitted by the terms of this Agreement (it
being understood and agreed that the Controlling Collateral Agent shall be
deemed not to have knowledge of any Event of Default under any Series of
First-Lien Obligations unless and until notice describing such Event Default is
given to the Controlling Collateral Agent by the Authorized Representative of
such First-Lien Obligations or the Company);


(v)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First-Lien Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First-Lien Security
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the First-Lien
Security Documents, (v) the value or the sufficiency of any Collateral for any
Series of First-Lien Obligations, or (vi) the satisfaction of any condition set
forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Controlling Collateral Agent;


(vi)shall not have any fiduciary duties of any kind or nature under any
Additional First- Lien Document (but shall be entitled to all protections
provided to the Collateral Agent therein);
(vii)with respect to the Credit Agreement or any Additional First-Lien Document,
may conclusively assume that the Grantors have complied with all of their
obligations thereunder unless


15
96064450_3

--------------------------------------------------------------------------------




advised in writing by the Authorized Representative thereunder to the contrary
specifically setting forth the alleged violation; and


(viii)may conclusively rely on any certificate of an officer of the Company
provided pursuant to Section 2.04(b).


(b)Each First-Lien Secured Party acknowledges that, in addition to acting as the
initial Controlling Collateral Agent, Wells Fargo Bank, National Association
also serves as Administrative Agent and Collateral Agent (under, and as defined
in, the Credit Agreement), and each First-Lien Secured Party hereby waives any
right to make any objection or claim against Wells Fargo Bank, National
Association (or any successor Controlling Collateral Agent or any of their
respective counsel) based on any alleged conflict of interest or breach of
duties arising from the Controlling Collateral Agent also serving as the
Administrative Agent and Collateral Agent.



SECTION 4.04 Reliance by Controlling Collateral Agent. The Controlling
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Controlling Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. The
Controlling Collateral Agent may consult with legal counsel (who may include,
but shall not be limited to, counsel for the Borrowers or counsel for the
Administrative Agent), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.



SECTION 4.05 Delegation of Duties. The Controlling Collateral Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other First-Lien Security Document by or through any one or more sub agents
appointed by the Controlling Collateral Agent. The Controlling Collateral Agent
and any such sub agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Affiliates. The exculpatory
provisions of this Article shall apply to any such sub agent and to the
Affiliates of the Controlling Collateral Agent and any such sub agent.



SECTION 4.06 Resignation of Controlling Collateral Agent. The Controlling
Collateral Agent may at any time give notice of its resignation as Controlling
Collateral Agent under this Agreement and the other First-Lien Security
Documents to each Authorized Representative and the Company. Upon receipt of any
such notice of resignation, the Applicable Authorized Representative shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank or trust company with an office in the United States, or an Affiliate
of any such bank or trust company with an office in the United States, in each
case, with a combined capital and surplus of at least $1,000,000,000. If no such
successor shall have been so appointed by the Applicable Authorized
Representative and shall have accepted such appointment within 10 days after the
retiring Controlling Collateral Agent gives notice of its resignation, then the
retiring Controlling Collateral Agent may, on behalf of the First-Lien Secured
Parties, appoint a successor Controlling Collateral Agent meeting the
qualifications set forth above (but without the consent of any, but after
consulting with the other First-Lien Secured Party or the Company); provided
that if the Controlling Collateral Agent shall notify the Company and each
Authorized Representative that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Controlling Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
First-Lien Security Documents (except that in the case of any collateral
security held by the Controlling Collateral Agent on behalf of the First-Lien
Secured Parties under any of the First-Lien Security Documents, the retiring
Controlling Collateral Agent shall continue to hold such collateral security
solely for purposes of maintaining the perfection of the security interests of
the First-Lien Secured Parties therein


16
96064450_3

--------------------------------------------------------------------------------




until such time as a successor Controlling Collateral Agent is appointed but
with no obligation to take any further action at the request of the Applicable
Authorized Representative, any other First-Lien Secured Parties or any Grantor)
and (b) all payments, communications and determinations provided to be made by,
to or through the Controlling Collateral Agent shall instead be made by or to
each Authorized Representative directly, until such time as the Applicable
Authorized Representative appoints a successor Controlling Collateral Agent as
provided for above in this Section 4.06. Upon the acceptance of a successor’s
appointment as Controlling Collateral Agent hereunder and under the First-Lien
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired)
Controlling Collateral Agent, and the retiring Controlling Collateral Agent
shall be discharged from all of its duties and obligations hereunder or under
the other First-Lien Security Documents (if not already discharged therefrom as
provided above in this Section). After the retiring Controlling Collateral
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article IV and Article IX of the Credit Agreement and the equivalent
provisions of any Additional First-Lien Agreement shall continue in effect for
the benefit of such retiring Controlling Collateral Agent, its sub agents and
their respective Affiliates in respect of any actions taken or omitted to be
taken by any of them while the retiring Collateral Agent was acting as
Controlling Collateral Agent. Upon any notice of resignation of the Controlling
Collateral Agent hereunder and under the First-Lien Security Documents, the
Borrowers agree to use commercially reasonable efforts to transfer (and maintain
the validity and priority of) the Liens in favor of the retiring Controlling
Collateral Agent under the First-Lien Security Documents to the successor
Controlling Collateral Agent.



SECTION 4.07 Non Reliance on Controlling Collateral Agent and Other First-Lien
Secured Parties. Each First-Lien Secured Party (other than the Initial
Additional Authorized Representative) acknowledges that it has, independently
and without reliance upon the Controlling Collateral Agent, any Authorized
Representative or any other First-Lien Secured Party or any of their Affiliates
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and the other
Secured Credit Documents. Each First-Lien Secured Party also acknowledges that
it will, independently and without reliance upon the Controlling Collateral
Agent, any Authorized Representative or any other First-Lien Secured Party or
any of their Affiliates and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Secured
Credit Document or any related agreement or any document furnished hereunder or
thereunder.



SECTION 4.08 Collateral and Guaranty Matters. Each of the First-Lien Secured
Parties irrevocably authorizes the Controlling Collateral Agent, at its option
and in its discretion:


(i)to release any Lien on any property granted to or held by the Controlling
Collateral Agent under any First-Lien Security Document in accordance with
Section 2.04 or upon receipt of a certificate of an officer of the Company
stating that the releases of such Lien is permitted by the terms of each then
extant Secured Credit Document; and


(ii)to release any Grantor from its obligations under the First-Lien Security
Documents upon receipt of a certificate of an officer of the Company stating
that such release is permitted by the terms of each then extant Secured Credit
Document.


17
96064450_3

--------------------------------------------------------------------------------





ARTICLE V


Miscellaneous



SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


(a)if to the Credit Agreement Collateral Agent, to it at [     ], Attention of [
    ] (Fax No. [     ]);


(b)if to the Initial Additional Authorized Representative, to it at [     ],
Attention of [         ] (Fax No. [     ]);


(c)if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.


Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.



SECTION 5.02 Waivers; Amendment; Joinder Agreements.


(a)No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.


(b)Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrowers’ consent or which directly and adversely
affects the rights, interests, liabilities or privileges of, or impose
additional duties and obligations on, any Borrower or any other Grantor, with
the consent of the Borrowers).


(c)Notwithstanding the foregoing, without the consent of any First-Lien Secured
Party (and with respect to any termination, waiver, amendment or modification
which by the terms of this Agreement requires the Borrowers’ consent or which
directly and adversely affects the rights, interests, liabilities or privileges
of, or impose additional duties and obligations on, any Borrower or any other
Grantor, with the consent of the Borrowers), any Authorized Representative may
become a party hereto by execution and


18
96064450_3

--------------------------------------------------------------------------------




delivery of a Joinder Agreement in accordance with Section 5.13 and upon such
execution and delivery, such Authorized Representative and the Additional
First-Lien Secured Parties and Additional First-Lien Obligations of the Series
for which such Authorized Representative is acting shall be subject to the terms
hereof.


(d)Notwithstanding the foregoing, in connection with any Refinancing of
First-Lien Obligations of any Series, or the incurrence of Additional First-Lien
Obligations of any Series, the Collateral Agents and the Authorized
Representatives then party hereto shall enter (and are hereby authorized to
enter without the consent of any other First-Lien Secured Party or any Loan
Party), at the request of any Collateral Agent, any Authorized Representative or
the Borrowers, into such amendments or modifications of this Agreement as are
reasonably necessary to reflect such Refinancing or such incurrence and are
reasonably satisfactory to each such Collateral Agent and each such Authorized
Representative, provided that any Collateral Agent or Authorized Representative
may condition its execution and delivery of any such amendment or modification
on a receipt of a certificate from an authorized officer of the Borrowers to the
effect that such Refinancing or incurrence is permitted by the then existing
Secured Credit Documents.



SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.



SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.



SECTION 5.05 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.



SECTION 5.06 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.



SECTION 5.07 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



SECTION 5.08 Submission to Jurisdiction Waivers; Consent to Service of Process.
Each Collateral Agent and each Authorized Representative, on behalf of itself
and the First-Lien Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:


(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts the State of New York located in the Borough of
Manhattan, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof; provided that a final judgment on
any such action or proceeding


19
96064450_3

--------------------------------------------------------------------------------




shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law;


(b)consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;


(d)agrees that nothing herein shall affect the right of any other party hereto
(or any First-Lien Secured Party) to effect service of process in any other
manner permitted by law; and


(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
5.08 any special, exemplary, punitive or consequential damages.



SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM THEREIN.



SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.



SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First-Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.



SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First-Lien Secured Parties in relation to one another. None of the
Borrowers, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Additional First-Lien Documents), and
none of the Borrowers or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the First-Lien Obligations as and when the
same shall become due and payable in accordance with their terms.



SECTION 5.13 Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of the then extant Secured Credit Documents, the
Borrowers may incur additional indebtedness after the date hereof that is
secured on an equal and ratable basis by the Liens securing the First-Lien
Obligations (such indebtedness referred to as “Additional Senior Class Debt”).
Any such Additional Senior Class Debt may be secured by a Lien and may be
Guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Additional First-Lien Documents, if and subject to the condition that the
Authorized Representative of any such Additional Senior Class Debt (each, an
“Additional Senior Class Debt Representative”), acting on behalf of the holders
of such Additional Senior Class Debt (such Authorized


20
96064450_3

--------------------------------------------------------------------------------




Representative and holders in respect of any Additional Senior Class Debt being
referred to as the “Additional Senior Class Debt Parties”), becomes a party to
this Agreement as an Authorized Representative by satisfying the conditions set
forth in clauses (i) through (iv) of the immediately succeeding paragraph.


In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative,


(i)such Additional Senior Class Debt Representative, each Collateral Agent, each
Authorized Representative and each Grantor shall have executed and delivered a
Joinder Agreement (with such changes as may be reasonably approved by such
Collateral Agent and Additional Senior Class Debt Representative) pursuant to
which such Additional Senior Class Debt Representative becomes an Authorized
Representative hereunder, and the Additional Senior Class Debt in respect of
which such Additional Senior Class Debt Representative is the Authorized
Representative constitutes Additional First-Lien Obligations and the related
Additional Senior Class Debt Parties become subject hereto and bound hereby as
Additional First-Lien Secured Parties;


(ii)the Borrowers shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional First-Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by an
authorized officer of the Borrowers and (y) identified in a certificate of an
authorized officer the obligations to be designated as Additional First-Lien
Obligations and the initial aggregate principal amount or face amount thereof
and certified that such obligations are permitted to be incurred and secured on
a pari passu basis with the then extant First-Lien Obligations and by the terms
of the then extant Secured Credit Documents;


(iii)all filings, recordations and/or amendments or supplements to the
First-Lien Security Documents necessary or desirable in the reasonable judgment
of the Additional Collateral Agent to confirm and perfect the Liens securing the
relevant obligations relating to such Additional Senior Class Debt shall have
been made, executed and/or delivered (or, with respect to any such filings or
recordations, acceptable provisions to perform such filings or recordations
shall have been taken in the reasonable judgment of the Additional Collateral
Agent), and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments have been taken in the reasonable
judgment of the Additional Collateral Agent); and


(iv)the Additional First-Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.


Each Authorized Representative acknowledges and agrees that upon execution and
delivery of a Joinder Agreement substantially in the form of Annex II by an
Additional Senior Class Debt Representative and each Grantor in accordance with
this Section 5.13, the Additional Collateral Agent will continue to act in its
capacity as Additional Collateral Agent in respect of the then existing
Authorized Representatives (other than the Administrative Agent) and such
additional Authorized Representative.



SECTION 5.14 Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Wells Fargo Bank, National Association is
acting in the capacities of Administrative Agent and Credit Agreement Collateral
Agent solely for the Credit Agreement Secured Parties. Except as expressly
provided herein or in the Additional First-Lien Security Documents, [    ] is
acting in the capacity of Additional Collateral Agent solely for the Additional
First-Lien Secured Parties. Except as expressly set forth herein, none of the
Administrative Agent, the Credit Agreement Collateral Agent or the


21
96064450_3

--------------------------------------------------------------------------------




Additional Collateral Agent shall have any duties or obligations in respect of
any of the Collateral, all of such duties and obligations, if any, being subject
to and governed by the applicable Secured Credit Documents.



SECTION 5.15 Integration. This Agreement together with the other Secured Credit
Documents and the First-Lien Security Documents represents the agreement of each
of the Grantors and the First-Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Credit Agreement Collateral Agent, or any other
First- Lien Secured Party relative to the subject matter hereof not expressly
set forth or referred to herein or in the other Secured Credit Documents.



SECTION 5.16 Additional Grantors. The Borrowers agree that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex III. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Administrative Agent, the Initial Additional Authorized Representative and
each additional Authorized Representative. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.



SECTION 5.17 Administrative Agent and Representative. It is understood and
agreed that (a) the Administrative Agent is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Article IX of the Credit Agreement applicable to the
Agents (as defined therein) thereunder shall also apply to the Administrative
Agent hereunder and (b) [ ] is entering into this Agreement in its capacity as
[Administrative Agent] [Trustee] under [credit agreement] [indenture] (the
[“Additional Administrative Agent”] [“Trustee”]) and the provisions of Article [
] of such indenture applicable to the Trustee thereunder shall also apply to the
[Additional Administrative Agent] [Trustee] hereunder.


22
96064450_3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Credit Agreement Collateral Agent
 
 
 
By:
 
 
Name:
 
Title

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Authorized Representative for the Credit Agreement Secured Parties
 
 
 
By:
 
 
Name:
 
Title

[ ], as Additional Collateral Agent and as Initial Additional Authorized
Representative
 
 
 
By:
 
 
Name:
 
Title





S-1
95960315_3



--------------------------------------------------------------------------------




OSI RESTAURANT PARTNERS, LLC
 
 
 
By:
 
 
Name:
 
Title

BLOOMIN’ BRANDS, INC.
 
 
 
By:
 
 
Name:
 
Title

[GRANTORS]
 
 
 
By:
 
 
Name:
 
Title







S-2
95960315_3



--------------------------------------------------------------------------------





ANNEX I


Grantors


Schedule 1


[•]
[•]
[•]
[•]




ANNEX I-1
96064450_3



--------------------------------------------------------------------------------





ANNEX II




[FORM OF] JOINDER NO. [ ] dated as of [     ], 201[ ] (this “Joinder”), to the
FIRST LIEN INTERCREDITOR AGREEMENT dated as of [         ], 201[ ] (the “First
Lien Intercreditor Agreement”), among OSI RESTAURANT PARTNERS, LLC, a Delaware
corporation (“OSI”), BLOOMIN’ BRANDS, INC., a Delaware corporation (the
“Company” and, together with OSI, the “Borrowers”), and certain subsidiaries and
affiliates of the Company (each, a “Grantor”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Credit Agreement Collateral Agent for the Credit Agreement
Secured Parties under the First-Lien Security Documents (in such capacity, the
“Credit Agreement Collateral Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Authorized Representative for the Credit Agreement Secured Parties, [ ] as
Initial Additional Authorized Representative, and the additional Authorized
Representatives from time to time a party thereto.1


A.Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.


B.As a condition to the ability of the Borrowers to incur Additional First-Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional First-Lien Security Documents
relating thereto, the Additional Senior Class Debt Representative in respect of
such Additional Senior Class Debt is required to become an Authorized
Representative, and such Additional Senior Class Debt and the Additional Senior
Class Debt Parties in respect thereof are required to become subject to and
bound by, the First Lien Intercreditor Agreement. Section 5.13 of the First Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by the First Lien Intercreditor Agreement as Additional
First-Lien Obligations and Additional First-Lien Secured Parties, respectively,
upon the execution and delivery by the Senior Debt Class Representative of an
instrument in the form of this Joinder and the satisfaction of the other
conditions set forth in Section 5.13 of the First Lien Intercreditor Agreement.
The undersigned Additional Senior Class Debt Representative (the “New
Representative”) is executing this Joinder in accordance with the requirements
of the First Lien Intercreditor Agreement and the First-Lien Security Documents.


Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative agree as follows:


SECTION 1. In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the First
Lien Intercreditor Agreement as Additional First-Lien Obligations and Additional
First-Lien Secured Parties, with the same force and effect as if the New
Representative had originally been named therein as an Authorized Representative
and the New Representative, on its behalf and on behalf of such Additional
Senior Class Debt Parties, hereby agrees to all the terms and provisions of the
First Lien Intercreditor Agreement applicable to it as Authorized Representative
and to the Additional Senior Class Debt Parties that it represents as Additional
First-Lien Secured Parties. Each reference to an “Authorized Representative” in
the First Lien Intercreditor Agreement shall be deemed to include the New
Representative. The First Lien Intercreditor Agreement is hereby incorporated
herein by reference.
 

1 In the event of the Refinancing of the Credit Agreement Obligations, revise to
reflect joinder by a new Credit Agreement Collateral Agent.


ANNEX II-1
96064450_3



--------------------------------------------------------------------------------




SECTION 2. The New Representative represents and warrants to each Collateral
Agent, each Authorized Representative and the other First-Lien Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder, in its capacity as [trustee/administrative agent and] collateral agent,
(ii)this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability and (iii)
the Additional First-Lien Documents relating to such Additional Senior Class
Debt provide that, upon the New Representative’s entry into this Agreement, the
Additional Senior Class Debt Parties in respect of such Additional Senior Class
Debt will be subject to and bound by the provisions of the First Lien
Intercreditor Agreement as Additional First- Lien Secured Parties.


SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.


SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.


SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the First
Lien Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its address set forth below its signature hereto.


SECTION 8. The Borrowers agree to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.


ANNEX II-2
96064450_3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First Lien Intercreditor Agreement as of the day and year first above written.


[NAME OF NEW REPRESENTATIVE], as [______]
and as collateral agent for the holders of [______],
 
By:
 
 
Name:
 
Title:



Address for notices: attention of:
 
 
 
 
 
 
 
 
attention of:
 
Telecopy:
 





ANNEX II-3
96064450_3



--------------------------------------------------------------------------------




Acknowledged by:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Credit Agreement Collateral Agent and Authorized Representative,
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

[____________________],
as the Initial Additional Authorized Representative [and the Additional
Collateral Agent],
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

[OTHER AUTHORIZED REPRESENTATIVES]
 
 
OSI RESTAURANT PARTNERS, LLC,
as a Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

BLOOMIN’ BRANDS, INC.,
as a Borrower
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

THE OTHER GRANTORS
LISTED ON SCHEDULE I HERETO,
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 







ANNEX II-4
96064450_3



--------------------------------------------------------------------------------





Schedule I to the Joinder to the
First Lien Intercreditor Agreement




Grantors




[•]
[•]
[•]
[•]






Schedule I 1
96064450_3



--------------------------------------------------------------------------------





ANNEX III


SUPPLEMENT NO. [ ] dated as of [     ], 201[ ] (this “Supplement”), to the FIRST
LIEN INTERCREDITOR AGREEMENT dated as of [         ], 201[ ] (the “First Lien
Intercreditor Agreement”), among OSI RESTAURANT PARTNERS, LLC, a Delaware
limited liability company (“OSI”), BLOOMIN’ BRANDS, INC., a Delaware corporation
(the “Company” and, together with OSI, the “Borrowers”), and certain
subsidiaries and affiliates of the Company (each, a “Grantor”), WELLS FARGO
BANK, NATIONAL ASSOCIATION as Credit Agreement Collateral Agent for the Credit
Agreement Secured Parties under the First-Lien Security Documents (in such
capacity, the “Credit Agreement Collateral Agent”), [WELLS FARGO BANK, NATIONAL
ASSOCIATION], as Authorized Representative for the Credit Agreement Secured
Parties, [         ] as Initial Additional Authorized Representative, and the
additional Authorized Representatives from time to time a party thereto.


A.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.


B.The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Additional First-Lien Documents,
certain newly acquired or organized Subsidiaries of the Company are required to
enter into the First Lien Intercreditor Agreement. Section 5.16 of the First
Lien Intercreditor Agreement provides that such Subsidiaries may become party to
the First Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement and the Additional First-Lien Documents.
Accordingly, each Authorized Representative and the New Subsidiary Grantor agree
as follows: SECTION 1. In accordance with Section 5.16 of the First Lien
Intercreditor Agreement, the New
Grantor by its signature below becomes a Grantor under the First Lien
Intercreditor Agreement with the
same force and effect as if originally named therein as a Grantor, and the New
Grantor hereby agrees to all the terms and provisions of the First Lien
Intercreditor Agreement applicable to it as a Grantor thereunder. Each reference
to a “Grantor” in the First Lien Intercreditor Agreement shall be deemed to
include the New Grantor. The First Lien Intercreditor Agreement is hereby
incorporated herein by reference.


SECTION 2. The New Grantor represents and warrants to each Authorized
Representative and the other Secured Parties that (i) it has the full power and
authority to enter into this Supplement and (ii) this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Law and by general
principles of equity.


SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each Authorized
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.


SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.


ANNEX III-1
96064450_3



--------------------------------------------------------------------------------




SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.


SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrowers as specified in the First Lien Intercreditor Agreement.


SECTION 8. The Borrowers agree to reimburse each Authorized Representative for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
each Authorized Representative as required by the applicable Loan Documents.


ANNEX III-2
96064450_3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.
[NAME OF NEW SUBSIDIARY GRANTOR]
 
 
 
 
By:
 
 
Name:
 
Title:



Acknowledged by:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Credit Agreement Collateral Agent and Authorized Representative,
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

[____________________],
as the Initial Additional Authorized Representative [and the Additional
Collateral Agent],
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

[OTHER AUTHORIZED REPRESENTATIVES]



ANNEX III-3
96064450_3



--------------------------------------------------------------------------------





EXHIBIT J-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Amended and Restated Credit Agreement dated as of
November 30, 2017 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”) among OSI
RESTAURANT PARTNERS, LLC, a Delaware limited liability company (“OSI”), BLOOMIN’
BRANDS, INC., a Delaware corporation (the “Company” and, together with OSI, the
“Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Swing Line Lender and an L/C Issuer, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).


Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF LENDER]
 
By:
 
 
Name:
 
Title
 
 
Date:     , 20[ ]









1
95960315_3



--------------------------------------------------------------------------------





EXHIBIT J-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Amended and Restated Credit Agreement dated as of
November 30, 2017 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”) among OSI
RESTAURANT PARTNERS, LLC, a Delaware limited liability company (“OSI”), BLOOMIN’
BRANDS, INC., a Delaware corporation (the “Company” and, together with OSI, the
“Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Swing Line Lender and an L/C Issuer, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).


Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(ii)it is not a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
 
By:
 
 
Name:
 
Title
 
 
Date:     , 20[ ]





2
95960315_3



--------------------------------------------------------------------------------





EXHIBIT J-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Amended and Restated Credit Agreement dated as of
November 30, 2017 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”) among OSI
RESTAURANT PARTNERS, LLC, a Delaware limited liability company (“OSI”), BLOOMIN’
BRANDS, INC., a Delaware corporation (the “Company” and, together with OSI, the
“Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Swing Line Lender and an L/C Issuer, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).


Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
is a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.




[NAME OF PARTICIPANT]
 
By:
 
 
Name:
 
Title
 
 
Date:     , 20[ ]





3
95960315_3



--------------------------------------------------------------------------------





EXHIBIT J-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Amended and Restated Credit Agreement dated as of
November 30, 2017 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”) among OSI
RESTAURANT PARTNERS, LLC, a Delaware limited liability company (“OSI”), BLOOMIN’
BRANDS, INC., a Delaware corporation (the “Company” and, together with OSI, the
“Borrowers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Swing Line Lender and an L/C Issuer, and each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”).


Pursuant to the provisions of Section 3.01 and Section 10.07 of the Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
is a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W- 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.


[NAME OF PARTICIPANT]
 
By:
 
 
Name:
 
Title
 
 
Date:     , 20[ ]







4
95960315_3

